Exhibit 10.1

Execution Version

 

 

 

TERM LOAN CREDIT AGREEMENT

among

BWAY INTERMEDIATE COMPANY, INC.,

BWAY HOLDING COMPANY, as the LEAD BORROWER,

BWAY CORPORATION and

NORTH AMERICA PACKAGING CORPORATION,

as SUBSIDIARY BORROWERS,

VARIOUS LENDERS

and

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as ADMINISTRATIVE AGENT

 

 

Dated as of November 5, 2012

BANK OF AMERICA, N.A.,

as SYNDICATION AGENT

GOLDMAN SACHS BANK USA,

as DOCUMENTATION AGENT

DEUTSCHE BANK SECURITIES INC.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, and

GOLDMAN SACHS BANK USA,

as JOINT LEAD ARRANGERS

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   SECTION 1.  

DEFINITIONS AND ACCOUNTING TERMS

     1   

1.01

 

Defined Terms

     1   

1.02

 

Terms Generally

     41    SECTION 2.  

AMOUNT AND TERMS OF CREDIT

     41   

2.01

 

The Commitments

     41   

2.02

 

Minimum Amount of Each Borrowing

     42   

2.03

 

Notice of Borrowing

     42   

2.04

 

Disbursement of Funds

     42   

2.05

 

Notes

     43   

2.06

 

Interest Rate Conversions

     44   

2.07

 

Pro Rata Borrowings

     44   

2.08

 

Interest

     44   

2.09

 

Interest Periods

     45   

2.10

 

Increased Costs, Illegality, etc.

     46   

2.11

 

Compensation

     47   

2.12

 

Change of Lending Office

     47   

2.13

 

Replacement of Lenders

     48   

2.14

 

Extended Term Loans

     48   

2.15

 

Incremental Term Loan Commitments

     50   

2.16

 

[Reserved]

     52   

2.17

 

[Reserved]

     52   

2.18

 

Refinancing Facilities

     52   

2.19

 

Reverse Dutch Auction Repurchases

     54   

2.20

 

Open Market Purchases

     55   

2.21

 

Sponsor and Affiliate Term Loan Purchases

     56    SECTION 3.  

[RESERVED]

     57    SECTION 4.  

FEES; REDUCTIONS OF COMMITMENT

     57   

4.01

 

Fees

     57   

4.02

 

Mandatory Reduction of Commitments

     58    SECTION 5.  

PREPAYMENTS; PAYMENTS; TAXES

     58   

5.01

 

Voluntary Prepayments

     58   

5.03

 

Method and Place of Payment

     62   

5.04

 

Net Payments

     62    SECTION 6.  

CONDITIONS PRECEDENT TO CREDIT EVENTS ON THE CLOSING DATE

     64   

6.01

 

Closing Date; Credit Documents; Notes

     64   

6.02

 

Officer’s Certificate

     64   

6.03

 

Opinions of Counsel

     64   

6.04

 

Corporate Documents; Proceedings, etc.

     64   

6.05

 

Termination of Existing Credit Agreement

     64   

6.06

 

Equity Financing; Consummation of the Merger

     65   

6.07

 

Company Material Adverse Effect

     65   

6.08

 

Pledge Agreement

     65   

6.09

 

Security Agreements

     65   

6.10

 

Subsidiaries Guaranty

     66   

6.11

 

Financial Statements; Pro Forma Balance Sheets; Projections

     66   

6.12

 

Solvency Certificate

     66   

6.13

 

Fees, etc.

     66   

 

-i-



--------------------------------------------------------------------------------

6.14

 

Closing Date Representation and Warranties

     66   

6.15

 

Patriot Act

     66   

6.16

 

Borrowing Notice

     66    SECTION 7.  

CONDITIONS PRECEDENT TO ALL CREDIT EVENTS AFTER THE CLOSING DATE

     66   

7.01

 

Notice of Borrowing

     66   

7.02

 

Incremental Term Loans

     67    SECTION 8.  

REPRESENTATIONS, WARRANTIES AND AGREEMENTS

     67   

8.01

 

Organizational Status

     67   

8.02

 

Power and Authority

     67   

8.03

 

No Violation

     67   

8.04

 

Approvals

     67   

8.05

 

Financial Statements; Financial Condition; Projections

     68   

8.06

 

Litigation

     68   

8.07

 

True and Complete Disclosure

     69   

8.08

 

Use of Proceeds; Margin Regulations

     69   

8.09

 

Tax Returns and Payments

     69   

8.10

 

ERISA

     69   

8.11

 

The Security Documents

     70   

8.12

 

Properties

     71   

8.13

 

Capitalization

     71   

8.14

 

Subsidiaries

     71   

8.15

 

Compliance with Statutes, OFAC Rules and Regulations; Patriot Act; FCPA

     71   

8.16

 

Investment Company Act

     72   

8.17

 

[Reserved.]

     72   

8.18

 

Environmental Matters

     72   

8.19

 

Labor Relations

     72   

8.20

 

Intellectual Property

     73    SECTION 9.  

AFFIRMATIVE COVENANTS

     73   

9.01

 

Information Covenants

     73   

9.02

 

Books, Records and Inspections

     76   

9.03

 

Maintenance of Property; Insurance

     76   

9.04

 

Existence; Franchises

     77   

9.05

 

Compliance with Statutes, etc

     77   

9.06

 

Compliance with Environmental Laws

     77   

9.07

 

ERISA

     78   

9.08

 

End of Fiscal Years; Fiscal Quarters

     78   

9.09

 

Performance of Obligations

     78   

9.10

 

Payment of Taxes

     78   

9.11

 

Use of Proceeds

     78   

9.12

 

Additional Security; Further Assurances; etc.

     78   

9.13

 

Post-Closing Actions

     80   

9.14

 

Permitted Acquisitions

     80   

9.15

 

Credit Ratings

     81   

9.16

 

Designation of Subsidiaries

     81    SECTION 10.  

NEGATIVE COVENANTS

     81   

10.01

 

Liens

     82   

10.02

 

Consolidation, Merger, or Sale of Assets, etc.

     86   

10.03

 

Dividends

     89   

10.04

 

Indebtedness

     92   

10.05

 

Advances, Investments and Loans

     95   

 

-ii-



--------------------------------------------------------------------------------

10.06

 

Transactions with Affiliates

     98   

10.07

 

Limitations on Payments of Existing OpCo Notes; Modifications of Existing OpCo
Note Documents, Certificate of Incorporation, By-Laws and Certain Other
Agreements, etc.

     99   

10.08

 

Limitation on Certain Restrictions on Subsidiaries

     100   

10.09

 

Business

     101   

10.10

 

Negative Pledges

     102    SECTION 11.  

EVENTS OF DEFAULT

     103   

11.01

 

Payments

     103   

11.02

 

Representations, etc.

     103   

11.03

 

Covenants

     103   

11.04

 

Default Under Other Agreements

     103   

11.05

 

Bankruptcy, etc.

     103   

11.06

 

ERISA

     104   

11.07

 

Security Documents

     104   

11.08

 

Guaranties

     104   

11.09

 

Judgments

     104   

11.10

 

Change of Control

     104    SECTION 12.  

THE ADMINISTRATIVE AGENT

     105   

12.01

 

Appointment

     105   

12.02

 

Nature of Duties

     105   

12.03

 

Certain Rights of the Agents

     105   

12.04

 

Reliance by Agents

     106   

12.05

 

Notice of Default, etc.

     106   

12.06

 

Nonreliance on Agents and Other Lenders

     106   

12.07

 

Indemnification

     106   

12.08

 

Agents in Their Individual Capacities

     107   

12.09

 

Holders

     107   

12.10

 

Resignation of the Agents

     107   

12.11

 

Collateral Matters

     108   

12.12

 

Delivery of Information

     108   

12.13

 

Special Provisions Applicable to Joint Lead Arrangers and Documentation Agent

     109   

12.14

 

Withholding Taxes

     109    SECTION 13.  

MISCELLANEOUS

     109   

13.01

 

Payment of Expenses, etc.

     109   

13.02

 

Right of Setoff

     110   

13.03

 

Notices

     111   

13.04

 

Benefit of Agreement; Assignments; Participations, etc.

     111   

13.05

 

No Waiver; Remedies Cumulative

     114   

13.06

 

Payments Pro Rata

     114   

13.07

 

Calculations; Computations

     115   

13.08

 

GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL

     115   

13.09

 

Counterparts

     116   

13.10

 

[Reserved]

     116   

13.11

 

Headings Descriptive

     116   

13.12

 

Amendment or Waiver; etc.

     117   

13.13

 

Survival

     119   

13.14

 

Domicile of Term Loans

     119   

13.15

 

Register

     119   

13.16

 

Confidentiality

     119   

13.17

 

USA Patriot Act Notice

     120   

 

-iii-



--------------------------------------------------------------------------------

13.18

 

Special Provisions Regarding Pledges of Equity Interests in Persons Not
Organized in Qualified Jurisdictions

     120   

13.19

 

Waiver of Sovereign Immunity

     120   

13.20

 

[reserved]

     121   

13.21

 

INTERCREDITOR AGREEMENT

     121   

13.22

 

Absence of Fiduciary Relationship

     121    SECTION 14.  

CREDIT AGREEMENT PARTY GUARANTY

     121   

14.01

 

The Guaranty

     121   

14.02

 

Bankruptcy

     122   

14.03

 

Nature of Liability

     122   

14.04

 

Independent Obligation

     122   

14.05

 

Authorization

     122   

14.06

 

Reliance

     123   

14.07

 

Subordination

     123   

14.08

 

Waiver

     123   

14.09

 

Maximum Liability

     124   

14.10

 

Payments

     124   

 

-iv-



--------------------------------------------------------------------------------

SCHEDULE 1.01    Unrestricted Subsidiaries SCHEDULE 2.01    Commitments SCHEDULE
2.19(a)    Reverse Dutch Auction Procedures SCHEDULE 8.12    Real Property
SCHEDULE 8.14    Subsidiaries SCHEDULE 8.19    Labor Matters SCHEDULE 8.21   
Legal Names; Types of Organization (and Whether Registered Organization);
Jurisdiction of Organization, etc. SCHEDULE 9.13    Post-Closing Actions
SCHEDULE 10.01(iii)    Existing Liens SCHEDULE 10.04(vii)    Existing
Indebtedness SCHEDULE 10.05(iii)    Existing Investments SCHEDULE 10.06(x)   
Affiliate Transactions SCHEDULE 13.03    Lender Addresses EXHIBIT A-1    Form of
Notice of Borrowing EXHIBIT A-2    Form of Notice of Conversion/Continuation
EXHIBIT B-1    Form of Initial Term Note EXHIBIT B-2    Form of Incremental Term
Note EXHIBIT C    Form of U.S. Tax Compliance Certificate EXHIBIT D   
[Reserved] EXHIBIT E    Form of Officers’ Certificate EXHIBIT F    Form of
Pledge Agreement EXHIBIT G    Form of Security Agreement EXHIBIT H    Form of
Subsidiaries Guaranty EXHIBIT I    Form of Solvency Certificate EXHIBIT J   
Form of Compliance Certificate EXHIBIT K    Form of Assignment and Assumption
Agreement EXHIBIT L    Form of Incremental Term Loan Commitment Agreement
EXHIBIT M    Form of Intercreditor Agreement

 

-v-



--------------------------------------------------------------------------------

THIS TERM LOAN CREDIT AGREEMENT, dated as of November 5, 2012, among BWAY
INTERMEDIATE COMPANY, INC. (“Holdings”), BWAY HOLDING COMPANY (“BWAY Holding” or
the “Lead Borrower”), BWAY CORPORATION and NORTH AMERICA PACKAGING CORPORATION
(each, a “Subsidiary Borrower” and together with the Lead Borrower, the
“Borrowers”), the Lenders party hereto from time to time, DEUTSCHE BANK TRUST
COMPANY AMERICAS, as the Administrative Agent, BANK OF AMERICA, N.A., as
Syndication Agent, GOLDMAN SACHS BANK USA, as Documentation Agent, DEUTSCHE BANK
SECURITIES INC., MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and GOLDMAN
SACHS BANK USA, as Joint Lead Arrangers (in such capacity, the “Joint Lead
Arrangers”). All capitalized terms used herein and defined in Section 1 are used
herein as therein defined.

W I T N E S S E T H:

WHEREAS, pursuant to the Agreement and Plan of Merger dated as of October 2,
2012 (including all schedules and exhibits thereto, the “Merger Agreement”)
among BWAY Parent, BOE Holding Company and Merger Sub, Merger Sub will merge
with and into BWAY Parent, with BWAY Parent as the surviving corporation of such
of such merger.

WHEREAS, on the Closing Date, Holdings and the Borrowers will enter into the ABL
Credit Agreement to provide ongoing working capital and for other general
corporate purposes of the Lead Borrower and its Subsidiaries.

WHEREAS, the Borrowers have requested that the Lenders make Initial Term Loans
hereunder in the amount of $470,000,000 on the Closing Date, and the Borrowers
will use the proceeds of such borrowings to fund a portion of the Transaction.

WHEREAS, the Lenders have indicated their willingness to lend on the terms and
subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

Section 1. Definitions and Accounting Terms.

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the following meanings: “ABL Credit Agreement” shall mean (i) that certain
asset-based revolving credit agreement, as in effect on the Closing Date and as
the same may be amended, amended and restated, modified or supplemented from
time to time in accordance with the terms hereof and thereof (including by
reference to the Intercreditor Agreement), among Holdings, the Lead Borrower,
the other borrowers party thereto, certain lenders party thereto and Bank of
America, N.A., as the Administrative Agent, and (ii) any other credit agreement,
loan agreement, note agreement, promissory note, indenture or other agreement or
instrument evidencing or governing the terms of any Indebtedness or other
financial accommodation that has been incurred to extend (subject to the
limitations set forth herein and in the Intercreditor Agreement) or refinance in
whole or in part the Indebtedness and other obligations outstanding under
(x) the credit agreement referred to in clause (i) or (y) any subsequent ABL
Credit Agreement, unless such agreement or instrument expressly provides that it
is not intended to be and is not an ABL Credit Agreement hereunder. Any
reference to the ABL Credit Agreement hereunder shall be deemed a reference to
any ABL Credit Agreement then in existence.

“Acquired Entity or Business” shall mean either (x) the assets constituting a
business, division, product line, manufacturing facility or distribution
facility of any Person not already a Subsidiary of the Lead Borrower or (y) 100%
of the Equity Interests of any such Person, which Person shall, as a result of
the respective acquisition, become a Wholly-Owned Subsidiary of the Lead
Borrower(or shall be merged with and into the Lead Borrower or a Wholly-Owned
Subsidiary of the Lead Borrower).



--------------------------------------------------------------------------------

“Additional Intercreditor Agreement” shall mean an intercreditor agreement among
the Administrative Agent, the Collateral Agent and one or more Junior
Representatives for holders of Permitted Junior Debt providing that, inter alia,
the Liens on the Collateral (as defined in the Security Documents) in favor of
the Collateral Agent (for the benefit of the Secured Creditors) shall be senior
to such Liens in favor of the Junior Representatives (for the benefit of the
holders of Permitted Junior Debt), as such intercreditor agreement may be
amended, amended and restated, modified or supplemented from time to time in
accordance with the terms hereof and thereof. The Additional Intercreditor
Agreement shall be in a form customary for transactions of the type contemplated
thereby and otherwise reasonably satisfactory to the Administrative Agent and
the Lead Borrower.

“Additional Security Documents” shall have the meaning provided in
Section 9.12(a).

“Adjusted Consolidated Working Capital” shall mean, at any time, Consolidated
Current Assets less Consolidated Current Liabilities at such time.

“Administrative Agent” shall mean Deutsche Bank Trust Company Americas, in its
capacity as Administrative Agent for the Lenders hereunder, and shall include
any successor to the Administrative Agent appointed pursuant to Section 12.10.

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person. A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise; provided, however,
that neither the Administrative Agent nor any Lender (nor any Affiliate thereof)
shall be considered an Affiliate of the Lead Borrower or any Subsidiary thereof
as a result of this Agreement, the extensions of credit hereunder or its actions
in connection therewith.

“Agents” shall mean the Administrative Agent, the Collateral Agent and any other
agent with respect to the Credit Documents, including, without limitation, the
Joint Lead Arrangers.

“Agreement” shall mean this Term Loan Credit Agreement, as modified,
supplemented, amended, restated (including any amendment and restatement
hereof), extended or renewed from time to time.

“Applicable Increased Term Loan Spread” shall mean, at any time, with respect to
any then existing Tranche of Initial Term Loans at the time of the provision of
any new Tranche of Incremental Term Loans pursuant to Section 2.15 which is
subject to an Effective Yield that is less than the Effective Yield applicable
to such new Tranche of Incremental Term Loans by more than 0.50%, the margin per
annum (expressed as a percentage) determined by Administrative Agent (and
notified to the Lenders) as the margin per annum required to cause the Effective
Yield applicable to such then existing Tranche of Initial Term Loans to equal
(i) the Effective Yield applicable to such newly created Tranche of Incremental
Term Loans minus (ii) 0.50%. Each determination of the “Applicable Increased
Term Loan Spread” shall be made by Administrative Agent taking into account the
relevant factors outlined in the proviso to subclause (II) of clause (viii) of
Section 2.15(a) and shall be conclusive and binding on all Lenders absent
manifest error.

“Applicable Margin” shall mean a percentage per annum equal to, in the case of
Initial Term Loans maintained as (a) Base Rate Term Loans, 2.25% and (b) LIBO
Rate Term Loans, 3.25%.

The Applicable Margins for any Tranche of Incremental Term Loans shall be (i) in
the case of Incremental Term Loans added to an existing Tranche, the same as the
Applicable Margins for such existing Tranche, and (ii) otherwise, as specified
in the applicable Incremental Term Loan Commitment Agreement; provided that
(w) on and after the date of the most recent incurrence of any Tranche of
Incremental Term Loans which gives rise to a determination of a new Applicable
Increased Term Loan Spread, the Applicable Margins for any Tranche of Initial
Term Loans shall be the higher of (a) the Applicable Increased Term Loan Spread
for such Tranche of Initial Term Loans and (b) the Applicable Margin for such
Type and Tranche of Initial Term Loans as otherwise determined above in the
absence of this clause (w); (x) the Applicable Margin in respect of Refinancing
Term Loans of any Tranche shall be the applicable percentages per annum provided
pursuant to the relevant Refinancing Term Loan Amendment; (y) the Applicable
Margin in respect of Extended Term Loans of any Extension Series shall be the
applicable percentages per annum provided pursuant to the relevant Extension
Amendment; and (z) the Applicable Margin of certain Term Loans shall be
increased as, and to the extent, necessary to comply with the provisions of
Section 2.15.

 

-2-



--------------------------------------------------------------------------------

“Applicable Prepayment Percentage” shall mean, at any time, 50%; provided that,
if at any time the Consolidated First Lien Net Leverage Ratio is (i) less than
or equal to 2.75:1.00 (as set forth in an officer’s certificate delivered
pursuant to Section 9.01(e) for the fiscal year then last ended), the Applicable
Prepayment Percentage shall instead be 25% and (ii) less than or equal to
2.50:1.00 (as set forth in an officer’s certificate delivered pursuant to
Section 9.01(e), for the fiscal year then last ended), the Applicable Prepayment
Percentage shall instead be 0%.

“Asset Sale” shall mean any sale, transfer or other disposition by the Lead
Borrower or any of its Restricted Subsidiaries to any Person (including by way
of redemption by such Person) other than to the Lead Borrower or a Wholly-Owned
Subsidiary of the Lead Borrower of any asset (including, without limitation, any
capital stock or other securities of, or Equity Interests in, another Person)
pursuant to Sections 10.02(iii), (xi), (xiii) or (xv).

“Assignment and Assumption Agreement” shall mean an Assignment and Assumption
Agreement substantially in the form of Exhibit K (appropriately completed) or
such other form as shall be acceptable to the Administrative Agent.

“Auction” shall have the meaning set forth in Section 2.19(a).

“Auction Manager” shall have the meaning set forth in Section 2.19(a).

“Available Amount” shall mean, on any date (the “Determination Date”), an amount
equal to:

(a) $25,000,000; plus

(b) (x) the sum of, without duplication:

(i) 50% of the Consolidated Net Income (as defined in the Existing OpCo Notes
Indenture as in effect on the Closing Date) of Holdings for the period (taken as
one accounting period) from April 1, 2010 to the end of Holdings’ most recently
ended fiscal quarter for which Section 9.01 Financials are available on the
Determination Date (or, if such Consolidated Net Income for such period is a
deficit, less 100% of such deficit); plus

(ii) the sum of (x) $11,500,000 plus (y) 100% of the aggregate net cash proceeds
and the fair market value of property other than cash received by the Lead
Borrower since the Closing Date as a contribution to its common equity capital
or from the issue or sale of the Equity Interests of the Lead Borrower or any
direct or indirect Parent Company (excluding, without duplication, Qualified
Preferred Stock, Equity Interests sold to a Subsidiary of the Lead Borrower or
to any management equity plan or stock option plan or any other management or
employee benefit plan or agreement of the Lead Borrower or a Subsidiary of the
Lead Borrower), or from the issue or sale of Qualified Preferred Stock of the
Lead Borrower or debt securities of the Lead Borrower, in each case that have
been converted into or exchanged for Equity Interests of the Lead Borrower or
any direct or indirect Parent Company (other than Qualified Preferred Stock and
convertible or exchangeable Equity Interests or debt securities sold to a
Subsidiary of the Lead Borrower); plus

(iii) 100% of the aggregate amount of cash proceeds and the fair market value of
property other than cash received by the Lead Borrower or a Restricted
Subsidiary of the Lead Borrower from (A) the sale or disposition (other than to
the Lead Borrower or a Restricted Subsidiary of the Lead Borrower) of
Investments made after the Closing Date the permissibility of which was
contingent upon the utilization of the Available Amount and from repayments,
repurchases and redemptions of such Investments from the Lead Borrower and its
Restricted Subsidiaries by any Person (other than the Lead Borrower or its
Restricted Subsidiaries); (B) a return, profit, distribution or similar amounts
from an Investment made after the Closing Date the permissibility of which was
contingent upon the utilization of the Available Amount,

 

-3-



--------------------------------------------------------------------------------

to the extent that such amounts were not otherwise included in the Consolidated
Net Income (as defined in the Existing OpCo Notes Indenture as in effect on the
Closing Date) of the Lead Borrower for such period, (C) the sale (other than to
the Lead Borrower or any of its Restricted Subsidiaries) of the Equity Interests
of an Unrestricted Subsidiary; (D) a distribution or dividend from an
Unrestricted Subsidiary, to the extent that such amounts were not otherwise
included in the Consolidated Net Income (as defined in the Existing OpCo Notes
Indenture as in effect on the Closing Date) of Holdings for such period; and
(E) any Investment that was made after the Closing Date in a Person that is not
a subsidiary at such time that subsequently becomes a Restricted Subsidiary of
the Lead Borrower; provided that in each case, such amount will not exceed the
amount of the Investment initially made using the Available Amount; plus

(iv) in the event that any Unrestricted Subsidiary of the Lead Borrower
designated as such after the Closing Date is redesignated as a Restricted
Subsidiary or has been merged or consolidated with or into or transfers or
conveys its assets to, or is liquidated into, the Lead Borrower or a Restricted
Subsidiary of the Lead Borrower, in each case after Closing Date, the fair
market value of the Lead Borrower’s Investment in such Subsidiary as of the date
of such redesignation, combination or transfer (or of the assets transferred or
conveyed, as applicable), after deducting any Indebtedness associated with the
Unrestricted Subsidiary so designated or combined or any Indebtedness associated
with the assets so transferred or conveyed (other than in each case to the
extent that the designation of such Subsidiary as an Unrestricted Subsidiary
constituted an Investment permitted under Section 10.05);

minus (y) the aggregate amount of Restricted Payments (as defined in the
Existing OpCo Notes Indenture (as in effect on the Closing Date)) made from
June 16, 2010 through (and inclusive of) the Closing Date in reliance upon
Section 4.07(a) of the Existing OpCo Notes Indenture (as in effect on the
Closing Date);

minus (c) the sum of:

(i) the aggregate amount of the consideration paid by the Lead Borrower and its
Restricted Subsidiaries in reliance upon the Available Amount under
Section 9.14(a) in connection with Permitted Acquisitions consummated on or
after the Closing Date and on or prior to the Determination Date;

(ii) the aggregate amount of all Dividends made by the Lead Borrower and its
Restricted Subsidiaries pursuant to Section 10.03(xiii) on or after the Closing
Date and on or prior to the Determination Date;

(iii) the aggregate amount of all Investments made by the Lead Borrower and its
Restricted Subsidiaries pursuant to Section 10.05(xviii) on or after the Closing
Date and on or prior to the Determination Date; and

(iv) the aggregate amount of repayments, repurchases, redemptions or defeasances
of Indebtedness pursuant to subclause (i) of either Section 10.07(a) or
Section 10.07(b).

“Bankruptcy Code” shall have the meaning provided in Section 11.05.

“Base Rate” at any time shall mean the highest of (i) the Prime Rate, (ii) the
rate which is 1/2 of 1% in excess of the Federal Funds Rate or (iii) the LIBO
Rate for a LIBO Rate Term Loan with a one-month interest period commencing on
such day plus 1.00%. For purposes of this definition, LIBO Rate shall be
determined using the LIBO Rate as otherwise determined by the Administrative
Agent in accordance with the definition of LIBO Rate, except that (x) if a given
day is a Business Day, such determination shall be made on such day (rather than
two Business Days prior to the commencement of an Interest Period) or (y) if a
given day is not a Business Day, LIBO Rate for such day shall be the rate
determined by the Administrative Agent pursuant to preceding clause (x) for the
most recent Business Day preceding such day. Any change in the Base Rate due to
a change in the Prime Rate, the Federal Funds Rate or such LIBO Rate shall be
effective as of the opening of business on the day of such change in the Prime
Rate, the Federal Funds Rate or such LIBO Rate, respectively. Notwithstanding
any of the foregoing, the Base Rate shall not at any time be less than 2.25% per
annum.

 

-4-



--------------------------------------------------------------------------------

“Base Rate Term Loan” shall mean each Term Loan which is designated or deemed
designated as a Base Rate Term Loan by the Borrowers at the time of the
incurrence thereof or conversion thereto.

“Borrowers” shall have the meaning provided in the first paragraph of this
Agreement.

“Borrowing” shall mean the borrowing of the same Type of Term Loan pursuant to a
single Tranche by the Borrowers, as the case may be, from all the Lenders having
Commitments with respect to such Tranche on a given date (or resulting from a
conversion or conversions on such date), having in the case of LIBO Rate Term
Loans, the same Interest Period; provided (x) that Base Rate Term Loans incurred
pursuant to Section 2.10(b) shall be considered part of the related Borrowing of
LIBO Rate Term Loans and (y) any Incremental Term Loans incurred pursuant to
Section 2.01(b) shall be considered part of the related Borrowing of the then
outstanding Tranche of Term Loans (if any) to which such Incremental Term Loans
are added pursuant to, and in accordance with the requirements of,
Section 2.15(c).

“Business Day” shall mean (i) for all purposes other than as covered by clause
(ii) below, any day except Saturday, Sunday and any day which shall be in New
York City a legal holiday or a day on which banking institutions are authorized
or required by law or other government action to close and (ii) with respect to
all notices and determinations in connection with, and payments of principal and
interest on, LIBO Rate Term Loans, any day which is a Business Day described in
clause (i) above and which is also a day for trading by and between banks in the
New York or London interbank Eurodollar market.

“BWAY Holding” shall have the meaning provided in the first paragraph of this
Agreement.

“BWAY Parent” shall mean BWAY Parent Company, Inc., a Delaware corporation
(successor by merger, on the Closing Date, to BOE Merger Corporation).

“Capital Expenditures” shall mean, with respect to any Person, all expenditures
by such Person which should be capitalized in accordance with U.S. GAAP and,
without duplication, the amount of Capital Expenditures incurred by such Person;
provided that Capital Expenditures shall not include (i) the purchase price paid
in connection with the Merger or a Permitted Acquisition, (ii) the purchase
price of equipment that is purchased simultaneously with the trade-in of
existing equipment to the extent that the gross amount of such purchase price is
reduced by the credit granted by the seller of such equipment for such existing
equipment being traded in at such time, (iii) expenditures made in leasehold
improvements, to the extent reimbursed by the landlord, (iv) expenditures to the
extent that they are actually paid for by a third party (excluding any Credit
Party or any of its Restricted Subsidiaries) and for which no Credit Party or
any of its Restricted Subsidiaries has provided or is required to provide or
incur, directly or indirectly, any consideration or monetary obligation to such
third party or any other Person (whether before, during or after such period)
and (v) property, plant and equipment taken in settlement of accounts.

“Capitalized Lease Obligations” shall mean, with respect to any Person, all
rental obligations of such Person which, under U.S. GAAP, are or will be
required to be capitalized on the books of such Person, in each case taken at
the amount thereof accounted for as indebtedness in accordance with U.S. GAAP.

“Cash Equivalents” shall mean:

(i) United States dollars, pounds sterling, euros, the national currency of any
participating member state of the European Union or, in the case of any Foreign
Subsidiary, such local currencies held by it from time to time in the ordinary
course of business;

(ii) readily marketable direct obligations of any member of the European
Economic Area, Switzerland, or Japan, or any agency or instrumentality thereof
or obligations unconditionally guaranteed by the full faith and credit of such
country, and, at the time of acquisition thereof, having a credit rating of at
least AA- (or the equivalent grade) by Moody’s or Aa3 by S&P;

 

-5-



--------------------------------------------------------------------------------

(iii) marketable general obligations issued by any state of the United States or
any political subdivision thereof or any instrumentality thereof that are
guaranteed by the full faith and credit of such state, and, at the time of
acquisition thereof, having a credit rating of at least AA- (or the equivalent
grade) by Moody’s or Aa3 by S&P;

(iv) securities or any other evidence of Indebtedness or readily marketable
direct obligations issued or directly and fully guaranteed or insured by the
United States government or any agency or instrumentality of the United States
government (provided that the full faith and credit of the United States is
pledged in support of those securities), in such case having maturities of not
more than twelve months from the date of acquisition;

(v) certificates of deposit and eurodollar time deposits with maturities of
twelve months or less from the date of acquisition, bankers’ acceptances with
maturities not exceeding twelve months and overnight bank deposits, in each
case, with any Lender party to this Agreement or any commercial bank or trust
company having, or which is the principal banking subsidiary of a bank holding
company having, a long-term unsecured debt rating of at least “A” or the
equivalent thereof from S&P or “A2” or the equivalent thereof from Moody’s;

(vi) repurchase obligations with a term of not more than thirty days for
underlying securities of the types described in clauses (iv) and (v) above
entered into with any financial institution meeting the qualifications specified
in clause (v) above;

(vii) commercial paper having one of the two highest ratings obtainable from
Moody’s or S&P and, in each case, maturing within twelve months after the date
of acquisition; and

(viii) money market funds at least 95% of the assets of which constitute Cash
Equivalents of the kinds described in clauses (i) through (vii) of this
definition.

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same has been amended and may hereafter be amended
from time to time, 42 U.S.C. § 9601 et seq.

“CFC” shall mean a Subsidiary of the Lead Borrower that is a “controlled foreign
corporation” within the meaning of Section 957 of the Code.

“Change of Control” shall mean, at any time and for any reason whatsoever,
(a) Holdings shall fail to directly or indirectly own 100% on a fully diluted
basis of each Borrower’s Equity Interests, (b) prior to any Initial Public
Offering, Permitted Holders shall fail to have, directly or indirectly,
beneficial ownership (within the meaning of Rule 13d-3 of the Securities
Exchange Act) in the aggregate of at least 50.1% on a fully diluted basis of
voting interests in Holdings’ Equity Interests, (c) on and after an Initial
Public Offering, any “person” or “group” (as such terms are used in
Section 13(d) and 14(d) of the Securities Exchange Act), other than one or more
Permitted Holders (or any one or more Parent Companies in which the Sponsor and
its Sponsor Affiliates, directly or indirectly, owns the largest percentage of
such Parent Company’s voting Equity Interests and in which no other such
“person” or “group,” directly or indirectly, owns or controls (by ownership,
contract or otherwise) more voting Equity Interests of such Parent Company than
owned by Sponsor and its Sponsor Affiliates), shall be the “beneficial owner”
(as defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act) of
Equity Interests having more, directly or indirectly, than 35% of the total
voting power of all outstanding Equity Interests of Holdings in the election of
directors, unless at such time the Permitted Holders (or any one or more Parent
Companies in which the Sponsor and its Sponsor Affiliates, directly or
indirectly, owns the largest percentage of such Parent Company’s voting Equity
Interests and in which no other such “person” or “group,” directly or
indirectly, owns or controls (by ownership, contract or otherwise) more voting
Equity Interests of such Parent Company than owned by Sponsor and its Sponsor
Affiliates) are direct or indirect “beneficial owners” (as so defined) of Equity
Interests of Holdings having a greater percentage of the total voting power of
all outstanding Equity Interests of Holdings in the election of directors than
that owned by each other “person” or “group” described above, (d) after an
Initial Public Offering has occurred, the Board of Directors of Holdings shall
cease to consist of a majority of Continuing Directors or (e) a “change of
control” or similar event shall occur as provided in (I) the Existing OpCo Notes
Indenture or any refinancing of the Existing OpCo Notes Indenture, or (II) any
Refinancing Notes Indentures, any Permitted Junior Debt or any other debt
instrument of a Credit Party, in each case of this clause (II), with an
aggregate principal amount in excess of the Threshold Amount.

 

-6-



--------------------------------------------------------------------------------

“Closing Date” shall mean November 5, 2012.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” shall mean all property (whether real, personal or otherwise) with
respect to which any security interests have been granted (or purported to be
granted) pursuant to any Security Document (including any Additional Security
Documents) or will be granted in accordance with requirements set forth on
Schedule 9.13, including, without limitation, all Pledge Agreement Collateral,
all collateral as described in the Security Agreement, all Mortgaged Properties
and all cash and Cash Equivalents.

“Collateral Agent” shall mean the Administrative Agent acting as collateral
agent for the Secured Creditors pursuant to the Security Documents.

“Commitment” shall mean any of the commitments of any Lender, whether an Initial
Term Loan Commitment, Extended Term Loan Commitment, Refinancing Term Loan
Commitment or an Incremental Term Loan Commitment of such Lender.

“Company Material Adverse Effect” shall have the meaning provided in the Merger
Agreement as in effect on the Closing Date.

“Consolidated Current Assets” shall mean, at any time, the consolidated current
assets of Holdings, the Lead Borrower and its Restricted Subsidiaries at such
time (other than cash and Cash Equivalents, amounts related to current or
deferred Taxes based on income or profits, assets held for sale, loans to third
parties that are permitted under this Agreement, pension assets, deferred bank
fees and derivative financial instruments).

“Consolidated Current Liabilities” shall mean, at any time, the consolidated
current liabilities of Holdings, the Lead Borrower and its Restricted
Subsidiaries at such time, but excluding the current portion of any Indebtedness
under this Agreement, the current portion of any other long-term Indebtedness
which would otherwise be included therein, accruals of consolidated interest
expense (excluding consolidated interest expense that is due and unpaid),
accruals for current or deferred Taxes based on income or profits, accruals of
any costs or expenses related to restructuring reserves to the extent permitted
to be included in the calculation of Consolidated EBITDA and the current portion
of pension liabilities.

“Consolidated Depreciation and Amortization Expense” shall mean, with respect to
any Person, for any period, the total amount of depreciation and amortization
expense, including (i) amortization of deferred financing fees,
(ii) amortization of unrecognized prior service costs and actuarial gains and
losses related to pensions and other post-employment benefits and
(iii) amortization of intangibles (including goodwill and organizational costs)
(excluding any such adjustment to the extent that it represents an accrual of or
reserve for cash expenditures in any future period except to the extent such
adjustment is subsequently reversed), in each case of such Person and its
Restricted Subsidiaries for such period on a consolidated basis and otherwise
determined in accordance with U.S. GAAP.

“Consolidated EBITDA” shall mean, for any period, (w) Consolidated Net Income
for such period; plus

(x) all of the following, in each case as determined without duplication in
accordance with Section 13.07(a) and, except with respect to clause (ix), to the
extent deducted in calculating Consolidated Net Income for such period:

 

-7-



--------------------------------------------------------------------------------

(i) Interest Expense;

(ii) provision for taxes based on income or profits or capital (or any
alternative tax in lieu thereof), including, without limitation, federal,
foreign, state, franchise and similar taxes and foreign withholding taxes of the
Lead Borrower and its Restricted Subsidiaries paid or accrued during such
period, including (A) payments made pursuant to any tax sharing agreements or
arrangements among the Lead Borrower, its Restricted Subsidiaries and any Parent
Company (so long as such tax sharing payments are attributable to the income of
the Lead Borrower and its Restricted Subsidiaries) and (B) an amount equal to
the tax distributions actually made to any Parent Company in respect of such
period in accordance with Section 10.03 as though such amounts had been paid as
taxes based on income or profits or capital directly by the Lead Borrower or its
Restricted Subsidiaries for such period;

(iii) Consolidated Depreciation and Amortization Expense of such Person for such
period;

(iv) other costs or expense pursuant to any management equity plan, supplemental
executive retirement plan or stock option plan or any other management or
employee benefit plan or agreement or any stock subscription or shareholder
agreement, to the extent that such costs or expenses are funded with cash
proceeds contributed to the capital of the Lead Borrower or net cash proceeds of
an issuance of common Equity Interests of the Lead Borrower or Qualified
Preferred Stock;

(v) any compensation expense (whether cash or non-cash) resulting from the
repurchase of any Equity Interests of the Lead Borrower from employees,
directors or consultants of the Lead Borrower or any of its Restricted
Subsidiaries, in each case pursuant to the provisions of clause (iii) of
Section 10.03;

(vi) any up-front fees, transaction costs, commissions, expenses, premiums or
charges related to any equity offering, permitted investment, acquisition,
disposal or incurrence, repayment, amendment or modification of Indebtedness
permitted by this Agreement (whether or not successful) and up-front or
financing fees, transaction costs, commissions, expenses, premiums or charges
related to the Transaction (including fees paid to the Sponsor and/or its
Affiliates in connection with the Merger) and any nonrecurring merger or
business acquisition transaction costs incurred during such period (in each case
whether or not successful);

(vii) cash restructuring charges or reserves and business optimization expense,
including any restructuring costs and integration costs incurred in connection
with Permitted Acquisitions after the Closing Date, costs related to the opening
and closure and/or consolidation of facilities, retention charges, contract
termination costs, retention, recruiting, relocation, severance and signing
bonuses and expenses, transaction fees and expenses, future lease commitments,
systems establishment costs, conversion costs and excess pension charges,
consulting fees and any one-time expense relating to enhanced accounting
function, or costs associated with becoming a public company or any other costs
incurred in connection with any of the foregoing; provided that the aggregate
amount of add backs made pursuant to this clause (vii) for any period of four
consecutive fiscal quarters, when added to the aggregate amount of add backs
made pursuant to clause (ix) below for such period of four consecutive fiscal
quarters, shall not exceed an amount equal to 15% of Consolidated EBITDA for
such period of four consecutive fiscal quarters (without giving effect to any
adjustments pursuant to this clause (vii) or clause (ix) below);

(viii) all payments of fees and expenses pursuant to the Sponsor Agreement;

(ix) the amount of net cost savings, operating expense reductions, other
operating improvements and acquisition synergies projected by the Lead Borrower
in good faith to be realized during such period (calculated on a pro forma basis
as though such items had been realized on the first day of such period) as a
result of actions taken or to be taken in connection with the Transaction or any
acquisition or disposition or operational change by the Lead Borrower or any
Restricted Subsidiary, net of the amount of actual benefits realized during such
period that are otherwise included in the calculation of Consolidated EBITDA
from such actions, provided that (A) a duly completed certificate signed by a
Responsible Officer of the Lead Borrower shall be delivered to the
Administrative Agent with the Compliance Certificate required to be delivered
pursuant to Section 9.01(e), certifying that (x) such cost savings, operating
expense reductions, other operating improvements and synergies are reasonably
expected and factually supportable in the good faith judgment of the Lead
Borrower, and (y) such actions are to be taken within (I) in the case of any
such cost savings, operating expense reductions, other operating improvements
and synergies in connection with the Transaction, 18 months after the Closing
Date and (II) in all other cases, within 18

 

-8-



--------------------------------------------------------------------------------

months after the consummation of the acquisition, disposition, restructuring or
the implementation of an initiative, which is expected to result in such cost
savings, expense reductions, other operating improvements or synergies, (B) no
cost savings, operating expense reductions, other operating improvements and
synergies shall be added pursuant to this clause (ix) to the extent duplicative
of any expenses or charges otherwise added to Consolidated EBITDA, whether
through a pro forma adjustment or otherwise, for such period, (C) to the extent
that any cost savings, operating expense reductions, other operating
improvements and synergies are not associated with the Transaction or any other
specified transaction, all steps shall have been taken for realizing such
savings, (D) projected amounts (and not yet realized) may no longer be added in
calculating Consolidated EBITDA pursuant to this clause (ix) to the extent
occurring more than four full fiscal quarters after the specified action taken
in order to realize such projected cost savings, operating expense reductions
and synergies and (E) the aggregate amount of add backs made pursuant to this
clause (ix) for any period of four consecutive fiscal quarters, when added to
the aggregate amount of add backs made pursuant to clause (vii) above for such
period of four consecutive fiscal quarters, shall not exceed an amount equal to
15% of Consolidated EBITDA for such period of four consecutive fiscal quarters
(without giving effect to any adjustments pursuant to this clause (ix) or clause
(vii) above);

(x) to the extent covered by insurance and actually reimbursed or otherwise
paid, or, so long as the Lead Borrower has made a determination that there
exists reasonable evidence that such amount will in fact be reimbursed or
otherwise paid by the insurer and only to the extent that such amount is (A) not
denied by the applicable carrier in writing within 180 days and (B) in fact
reimbursed or otherwise paid within 365 days of the date of such evidence (with
a deduction for any amount so added back to the extent not so reimbursed or
otherwise paid within such 365 days), expenses with respect to liability or
casualty events and expenses or losses relating to business interruption;

(xi) expenses to the extent covered by contractual indemnification or refunding
provisions in favor of the Lead Borrower or a Restricted Subsidiary and actually
paid or refunded, or, so long as the Lead Borrower has made a determination that
there exists reasonable evidence that such amount will in fact be paid or
refunded by the indemnifying party or other obligor and only to the extent that
such amount is (A) not denied by the applicable indemnifying party or obligor in
writing within 90 days and (B) in fact reimbursed within 180 days of the date of
such evidence (with a deduction for any amount so added back to the extent not
so reimbursed within such 180 days);

(xii) the amount of any minority expense; and

(xiii) all non-cash charges and non-cash losses which were included in arriving
at Consolidated Net Income for such period (excluding any such non-cash charges
or non-cash losses to the extent that they represent an accrual or reserve for
potential cash charges or losses in any future period or amortization of a
prepaid cash charge or loss that was paid in a prior period);

minus all non-cash gains to the extent included in Consolidated Net Income for
such period (excluding any non-cash gains to the extent it represents the
reversal of an accrual or reserve for a potential cash item that reduced
Consolidated EBITDA in any prior period);

provided that, notwithstanding the foregoing:

(1) to the extent that any non-cash charge added back to Consolidated Net Income
pursuant to any of the foregoing provisions for any period (including periods
prior to the Closing Date pursuant to the Existing Credit Agreement) shall
become a cash event during any subsequent period, the amount thereof shall be
deducted from Consolidated Net Income in determining Consolidated EBITDA for
such subsequent period, except, (x) in the case of compensation expense
resulting from the repurchase of any Equity Interests of any Parent Company from
employees of the Lead Borrower or any of its Restricted Subsidiaries, to the
extent permitted to be added in determining Consolidated EBITDA pursuant to the
foregoing clause (x)(v), and (y) in the case of restructuring charges, to the
extent permitted to be added in determining Consolidated EBITDA pursuant to the
foregoing clause (x)(vii);

 

-9-



--------------------------------------------------------------------------------

(2) in determining the Consolidated Total Net Leverage Ratio, Consolidated First
Lien Net Leverage Ratio and the Consolidated Senior Secured Net Leverage Ratio,
Consolidated EBITDA for any period shall be calculated on a Pro Forma Basis to
give effect to any Acquired Entity or Business (other than any Unrestricted
Subsidiary redesignated as a Restricted Subsidiary of the Lead Borrower)
acquired during such period pursuant to a Permitted Acquisition and not
subsequently sold or otherwise disposed of by the Lead Borrower or any of its
Restricted Subsidiaries during such period;

(3) in determining the Consolidated Total Net Leverage Ratio, Consolidated First
Lien Net Leverage Ratio and the Consolidated Senior Secured Net Leverage Ratio,
Consolidated EBITDA for any period shall be calculated on a Pro Forma Basis to
give effect to any disposition of assets constituting a business, division,
product line, manufacturing facility or distribution facility of any Subsidiary
of the Lead Borrower or of the Equity Interests of any Subsidiary of the Lead
Borrower during such period and not subsequently reacquired by the Lead Borrower
or any of its Restricted Subsidiaries during such period; and

(4) Consolidated EBITDA shall be deemed to be $29,100,000 for the fiscal quarter
ended December 31, 2011, $44,300,000 for the fiscal quarter ended March 31,
2012, and $51,100,000 for the fiscal quarter ended June 30, 2012.

“Consolidated First Lien Secured Debt” shall mean, at any time, (i) the sum of
all Consolidated Indebtedness at such time that is secured by a Lien on any
assets of Holdings or any of its Restricted Subsidiaries less (i) the aggregate
principal amount of any Indebtedness of Holdings, the Lead Borrower and its
Restricted Subsidiaries at such time that is subordinated in right of payment to
the Obligations and, without duplication, (ii) the aggregate principal amount of
Indebtedness of Holdings, the Lead Borrower and its Restricted Subsidiaries at
such time that is secured by a Lien on the assets of Holdings, the Lead Borrower
and its Restricted Subsidiaries that is junior to the Lien securing the
Obligations, and (iii) the aggregate amount of unrestricted cash and Cash
Equivalents (in each case, free and clear of all Liens, other than nonconsensual
Liens permitted by Section 10.01 and Liens created under the ABL Credit
Agreement and the credit documents related thereto, any Credit Document and any
Permitted Junior Debt Documents (to the extent that such cash and Cash
Equivalents also secure the Indebtedness hereunder on a senior priority basis))
not in excess of $80,000,000 included on the consolidated balance sheet of
Holdings, the Lead Borrower and its Restricted Subsidiaries at such time.

“Consolidated First Lien Net Leverage Ratio” shall mean, at any time, the ratio
of (i) Consolidated First Lien Secured Debt at such time to (ii) Consolidated
EBITDA for the Test Period then most recently ended for which Section 9.01
Financials were required to have been delivered (or, if no Test Period has
passed, as of the last four quarters of Holdings then ended). If the
Consolidated First Lien Net Leverage Ratio is being determined for a given Test
Period, Consolidated First Lien Secured Debt shall be measured on the last day
of such Test Period, with Consolidated EBITDA being determined for such Test
Period.

“Consolidated Indebtedness” shall mean, at any time, the sum of (without
duplication) (i) all Indebtedness of Holdings, the Lead Borrower and its
Restricted Subsidiaries (on a consolidated basis) as would be required to be
reflected as debt or Capitalized Lease Obligations on the liability side of a
consolidated balance sheet of Holdings and its consolidated Restricted
Subsidiaries in accordance with U.S. GAAP, (ii) all Indebtedness of Holdings,
the Lead Borrower and its Restricted Subsidiaries of the type described in
clause (i)(A) of the definition of Indebtedness and (iii) all Contingent
Obligations of Holdings, the Lead Borrower and its Restricted Subsidiaries in
respect of Indebtedness of any third Person of the type referred to in the
preceding clauses (i) and (ii); provided that Consolidated Indebtedness shall
not include (x) Indebtedness in respect of any Existing OpCo Notes that have
been defeased or satisfied and discharged in accordance with the Existing OpCo
Notes Indenture and (y) Indebtedness in respect of any Refinancing Notes or
Permitted Junior Notes that have been defeased or satisfied and discharged in
accordance with the applicable indenture or with respect to which the required
deposit has been made in connection with a call for repurchase or redemption to
occur within the time period set forth in the applicable indenture, in each case
to the extent such transactions are permitted by Section 10.07.

“Consolidated Net Income” shall mean, for any period, the net income (or loss)
of Holdings, the Lead Borrower and its Restricted Subsidiaries for such period,
determined on a consolidated basis (after any deduction for minority interests),
provided that:

 

-10-



--------------------------------------------------------------------------------

(i) in determining Consolidated Net Income, the net income (or loss) of any
other Person which is not a Restricted Subsidiary of the Lead Borrower or is
accounted for by the Lead Borrower by the equity method of accounting shall be
included (x) in the case of net income, only to the extent of the payment of
dividends, distributions or other payment that are actually paid in cash (or to
the extent converted into cash) by such other Person to the Lead Borrower or a
Restricted Subsidiary thereof during such period, or (y) in the case of net
loss, only to the extent of any losses actually funded (through Investments or
otherwise) by the Lead Borrower or a Restricted Subsidiary thereof during such
period;

(ii) any net after-tax effect (using a reasonable estimate based on applicable
tax rates) of extraordinary, non-recurring or unusual gains or losses (less all
fees and expenses relating thereto) or expenses (including relating to the
Transaction and any reconstruction, recommissioning or reconfiguration of fixed
assets for alternate uses) shall be excluded;

(iii) the net income or loss for such period shall not include the cumulative
effect of a change in accounting principles during such period, whether effected
through a cumulative effect adjustment or a retroactive application, in each
case in accordance with U.S. GAAP;

(iv) any net after-tax effect (using a reasonable estimate based on applicable
tax rates) from disposed, abandoned or discontinued operations and any net
after-tax gains or losses on disposal of disposed, abandoned or discontinued
operations shall be excluded;

(v) any net after-tax effect (using a reasonable estimate based on applicable
tax rates) of gains or losses (less all fees and expenses relating thereto)
attributable to asset dispositions or the sale or other disposition of any
Equity Interests of any Person other than in the ordinary course of business, as
determined in good faith by the Lead Borrower, shall be excluded;

(vi) any effects of purchase accounting (including the effects of such
adjustments pushed down to such Person and its Subsidiaries) in component
amounts required or permitted by U.S. GAAP, resulting from the application of
purchase accounting in relation to the Transaction or any Permitted Acquisition
or Investment that is consummated after the Closing Date, net of taxes, or the
amortization or write-up, writedown or write-off of any amounts thereof, net of
taxes, shall be excluded;

(vii) any net after-tax effect (using a reasonable estimate based on applicable
tax rates) from the early extinguishment of Indebtedness or Hedging Obligations
or other derivative obligations shall be excluded;

(viii) any net after-tax gain or loss resulting from Hedging Obligations or
other derivative instruments and the application of the application of
Accounting Standards Codification No. 815 and their respective related
pronouncements and interpretations shall be excluded;

(ix) any net after-tax effect (using a reasonable estimate based on applicable
tax rates) of any impairment charge or asset write-off, write-up or write-down,
in each case pursuant to U.S. GAAP, shall be excluded;

(x) any net after-tax effect (using a reasonable estimate based on applicable
tax rates) of noncash compensation expense recorded from grants or periodic
remeasurements of stock appreciation or similar rights, stock options,
restricted stock or other rights or any other issuance of Equity Interests to
employees, directors or consultants of the Lead Borrower or any of its
Restricted Subsidiaries or any compensation expense arising out of the Lead
Borrower’s existing supplemental executive retirement plans shall be excluded;

(xi) any adjustments attributable to foreign currency translations, including
those relating to mark-to-market of Indebtedness denominated in foreign
currencies resulting from the application of U.S. GAAP, including ASC No. 830,
shall be excluded;

 

-11-



--------------------------------------------------------------------------------

(xii) accruals and reserves that are established within 12 months after the
Closing Date that are required to be established as a result of the Transaction
in accordance with U.S. GAAP shall be excluded; and

(xiii) all Dividends paid (or deemed paid pursuant to the last sentence of
Section 10.03) during such period pursuant to clauses (v), (vi) and (vii) of
Section 10.03 shall reduce Consolidated Net Income (except to the extent (x) the
amount paid with such Dividends by the Lead Borrower would not, if the
respective expense or other item had been incurred directly by the Lead
Borrower, have reduced Consolidated Net Income or (y) such Dividend is paid by
the Lead Borrower in respect of an expense or other item that has resulted in,
or will result in, a reduction of Consolidated Net Income, in each case as
calculated pursuant to the provisions of this definition).

“Consolidated Senior Secured Debt” shall mean, at any time, (i) the sum of all
Consolidated Indebtedness at such time that is secured by a Lien on any assets
of Holdings or any of its Restricted Subsidiaries less (ii) the aggregate
principal amount of any Indebtedness of Holdings, the Lead Borrower and its
Restricted Subsidiaries at such time that is subordinated in right of payment to
the Obligations less (iii) the aggregate amount of unrestricted cash and Cash
Equivalents (in each case, free and clear of all Liens, other than nonconsensual
Liens permitted by Section 10.01 and Liens created under the ABL Credit
Agreement and the credit documents related thereto, any Credit Document and any
Permitted Junior Debt Documents (to the extent that such cash and Cash
Equivalents also secure the Indebtedness hereunder on a senior priority basis))
not in excess of $80,000,000 included on the consolidated balance sheet of
Holdings, the Lead Borrower and its Restricted Subsidiaries at such time.

“Consolidated Senior Secured Net Leverage Ratio” shall mean, at any time, the
ratio of (i) Consolidated Senior Secured Debt at such time to (ii) Consolidated
EBITDA for the Test Period then most recently ended for which Section 9.01
Financials were required to have been delivered (or, if no Test Period has
passed, as of the last four quarters of Holdings then ended). If the
Consolidated Senior Secured Net Leverage Ratio is being determined for a given
Test Period, Consolidated Senior Secured Debt shall be measured on the last day
of such Test Period, with Consolidated EBITDA being determined for such Test
Period.

“Consolidated Total Assets” shall mean, as of any date of determination, the
amount that would, in conformity with U.S. GAAP, be set forth opposite the
caption “total assets” (or any like caption) on a consolidated balance sheet of
the Lead Borrower and the Restricted Subsidiaries at such date.

“Consolidated Total Net Leverage Ratio” shall mean, at any time, the ratio of
(x) Consolidated Indebtedness at such time minus the aggregate amount of
unrestricted cash and Cash Equivalents (in each case, free and clear of all
Liens, other than nonconsensual Liens permitted by Section 10.01 and Liens
created under the ABL Credit Agreement and the credit documents related thereto,
any Credit Document and any Permitted Junior Debt Documents (to the extent that
such cash and Cash Equivalents also secure the Indebtedness hereunder on a
senior priority basis)) not in excess of $80,000,000 included on the
consolidated balance sheet of Holdings, the Lead Borrower and its Restricted
Subsidiaries at such time to (y) Consolidated EBITDA for the Test Period then
most recently ended for which Section 9.01 Financials were required to have been
delivered (or, if no Test Period has passed, as of the last four quarters of
Holdings then ended). If the Consolidated Total Net Leverage Ratio is being
determined for a given Test Period, Consolidated Indebtedness shall be measured
on the last day of such Test Period, with Consolidated EBITDA being determined
for such Test Period.

“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person as a result of such Person being a general partner of any other Person,
unless the underlying obligation is expressly made non-recourse as to such
general partner, and any obligation of such Person guaranteeing or intended to
guarantee any Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any such obligation of such Person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (x) for the purchase or payment of any such primary obligation or (y) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the holder of such primary obligation against loss in respect thereof; provided,
however, that

 

-12-



--------------------------------------------------------------------------------

the term Contingent Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. The amount of any
Contingent Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation in respect of which such
Contingent Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder) as determined by such Person in good faith.

“Continuing Directors” shall mean the directors of Holdings on the date of
consummation of an Initial Public Offering, and each other director if, in each
case, such other director’s nomination for election to the board of directors of
Holdings or the Relevant Public Company, as the case may be, is recommended by
at least a majority of the then Continuing Directors or such other director
receives the affirmative vote or consent of, or is appointed or otherwise
approved by, the Sponsor or any Sponsor Affiliate, or those Permitted Holders
which then hold a majority of the voting Equity Interests in Holdings or the
Relevant Public Company, as the case may be, then held by all Permitted Holders,
in his or her election by the shareholders of Holdings or the Relevant Public
Company, as the case may be.

“Credit Documents” shall mean this Agreement and, after the execution and
delivery thereof pursuant to the terms of this Agreement, each Note, each
Subsidiaries Guaranty, each Security Document, the Intercreditor Agreement, any
Additional Intercreditor Agreement, each Incremental Term Loan Commitment
Agreement, each Refinancing Term Loan Amendment and each Extension Amendment.

“Credit Agreement Party” shall mean each of Holdings and each of the Borrowers.

“Credit Agreement Party Guaranty” shall mean the guaranty of each Credit
Agreement Party pursuant to Section 14.

“Credit Event” shall mean the making of any Term Loan.

“Credit Party” shall mean Holdings, each Borrower and each Subsidiary Guarantor.

“DBTCA” shall mean Deutsche Bank Trust Company Americas.

“Debt Fund Affiliate” shall mean any Affiliate of the Sponsor (other than
Holdings, the Lead Borrower and its Restricted Subsidiaries) that invests in
commercial bank loans in the ordinary course of business at the time of the
relevant sale or assignment thereto pursuant to Section 2.21 and so long as the
individuals who are employees, officers or directors of the Sponsor and who are
primarily responsible for the advisement or management of such Affiliate do not
include any individual who is primarily responsible for the advisement or
management of Holdings or the Lead Borrower and its Restricted Subsidiaries, and
the individuals who are employees, officers or directors of the Sponsor and who
are primarily responsible for the advisement and management of Holdings or the
Lead Borrower and its Restricted Subsidiaries do not have the right to direct
the credit decisions of such Affiliate, or directly or indirectly appoint (or
have the right to appoint), any individual at such Affiliate with responsibility
for reviewing or approving any decisions with respect to the transactions
contemplated by any of the Credit Documents (including any amendments or waivers
thereto).

“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.

“Defaulting Lender” shall mean, at any time of determination thereof, any Lender
that (i) has failed (which failure is not cured within one Business Day after
the date of such failure) to fund any portion of any Borrowing required to be
funded by it hereunder (including its obligations under Section 2.01 or
Section 2.04), (ii) has otherwise failed (which failure is not cured within one
Business Day after the date of such failure) to pay over to the Administrative
Agent or any other Lender any other amount required to be paid by it hereunder,
(iii) has failed, within three Business Days after written request by the
Administrative Agent, to confirm in a manner satisfactory to the Administrative
Agent that it will comply with the terms of this Agreement relating to its
obligation to fund any Borrowing required to be funded by it hereunder
(including its obligations under Section 2.01 or Section 2.04); (iv) has become
the subject of a bankruptcy or insolvency proceeding or a takeover (in
receivership or similar

 

-13-



--------------------------------------------------------------------------------

proceeding) by a Governmental Authority (or has a receiver, conservator, trustee
or custodian appointed for it), (iv) does not meet a capital adequacy or
liquidity requirement applicable to such Lender as determined by the relevant
Governmental Authority or (v) has notified the Lead Borrower and/or the
Administrative Agent of any of the foregoing (including any notification of its
intent not to comply with its funding obligations described in preceding clause
(i)).

“Designated Non-cash Consideration” shall mean the fair market value of non-cash
consideration received by the Lead Borrower or one of its Restricted
Subsidiaries in connection with an Asset Disposition that is so designated as
Designated Non-cash Consideration pursuant to an officers’ certificate, setting
forth the basis of such valuation, less the amount of cash and Cash Equivalents
received in connection with a subsequent sale of such Designated Non-cash
Consideration.

“Designated Interest Rate Protection Agreement” shall mean each Interest Rate
Protection Agreement entered into by the Lead Borrower or any of its Restricted
Subsidiaries with a Guaranteed Creditor secured by the Security Documents. It is
hereby understood that an Interest Rate Protection Agreement may not be a
Designated Interest Rate Protection Agreement to the extent it is similarly
treated as such under the ABL Credit Agreement.

“Designated Treasury Services Agreement” shall mean each Treasury Services
Agreement entered into by the Lead Borrower or any of its Restricted
Subsidiaries with a Guaranteed Creditor secured by the Security Documents. It is
hereby understood that a Treasury Services Agreement may not be a Designated
Treasury Services Agreement to the extent it is similarly treated as such under
the ABL Credit Agreement.

“Dividend” shall mean, with respect to any Person, that such Person has declared
or paid a dividend, distribution or returned any equity capital to its
stockholders, partners or members or authorized or made any other distribution,
payment or delivery of property (other than common equity of such Person) or
cash to its stockholders, partners or members as such, or redeemed, retired,
purchased or otherwise acquired, directly or indirectly, for a consideration any
shares of any class of its capital stock or any partnership or membership
interests outstanding on or after the Closing Date (or any options or warrants
issued by such Person with respect to its Equity Interests), or set aside any
funds for any of the foregoing purposes.

“Do not Have Unreasonably Small Capital” shall mean for the period from the
Closing Date through the stated maturity of all New Financing, Holdings and its
Subsidiaries taken as a whole after consummation of the Transaction and all
Indebtedness (including the Term Loans) being incurred or assumed and Liens
created by Holdings and its Subsidiaries in connection therewith, is a going
concern and has sufficient capital to ensure that it will continue to be, and to
operate as, a going concern for such period.

“Dodd-Frank and Basel III” shall have the meaning set forth in Section 2.10(d).

“Domestic Subsidiary” shall mean, as to any Person, any Subsidiary of such
Person incorporated or organized under the laws of the United States, any State
thereof or the District of Columbia.

“Effective Yield” shall mean, as to any Term Loans of any Tranche, the effective
yield on such Term Loans as determined by the Administrative Agent, taking into
account the applicable interest rate margins, any interest rate floors or
similar devices and all fees, including upfront or similar fees or original
issue discount (amortized over the shorter of (x) the Weighted Average Life to
Maturity of such Term Loans and (y) the four years following the date of
incurrence thereof) payable generally to Lenders making such Term Loans, but
excluding any arrangement, structuring, commitment, underwriting or other fees
payable in connection therewith that are not generally shared with the relevant
Lenders and customary consent fees paid generally to consenting Lenders.

“Eligible Customer-Sponsored Program” shall mean an agreement between the Lead
Borrower or a Restricted Subsidiary thereof and a commercial bank (1) that is
entered into at the request of a customer and (2) pursuant to which (a) the Lead
Borrower or the Restricted Subsidiary, as applicable, agrees to sell to such
commercial bank accounts receivable owing by such customer on a non-recourse
basis at a maximum discount, for each such account receivable, not to exceed
5.0% of the face value thereof, and (b) the obligations of the Lead Borrower or
the Restricted Subsidiary, as applicable, thereunder are non-recourse (except
for customary (as determined by the Lead Borrower or the applicable Restricted
Subsidiary in good faith) representations, warranties, covenants and indemnities
made with respect to such accounts receivable) to the Lead Borrower and its
Restricted Subsidiaries.

 

-14-



--------------------------------------------------------------------------------

“Eligible Transferee” shall mean and include a commercial bank, an insurance
company, a finance company, a financial institution, any fund that invests in
loans or any other “accredited investor” (as defined in Regulation D of the
Securities Act) (other than a natural person) but in any event excluding, except
to the extent provided in Sections 2.19, 2.20, 2.21 and 13.04(c), the Sponsor,
Holdings, each Borrower and their respective Subsidiaries and Affiliates.

“Environment” shall mean ambient air, indoor air, surface water, groundwater,
drinking water, land surface and sub-surface strata and natural resources such
as wetlands, flora and fauna.

“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, directives, claims, liens,
notices of noncompliance or violation, investigations and/or proceedings
relating in any way to any Environmental Law or any permit issued, or any
approval given, under any such Environmental Law (hereafter, “Claims”),
including, without limitation, (a) any and all Claims by governmental or
regulatory authorities for enforcement, investigation, cleanup, removal,
response, remedial or other actions or damages pursuant to any applicable
Environmental Law, and (b) any and all Claims by any third party seeking
damages, contribution, indemnification, cost recovery, compensation or
injunctive relief arising out of or relating to an alleged injury or threat of
injury to human health, safety or the Environment due to the presence of
Hazardous Materials, including any Release or threat of Release of any Hazardous
Materials.

“Environmental Law” shall mean any Federal, state, provincial, foreign or local
statute, law, rule, regulation, ordinance, code, binding guideline and rule of
common law, now or hereafter in effect and in each case as amended, and any
judicial or administrative interpretation thereof, including any judicial or
administrative order, consent decree or judgment, relating to pollution or
protection of the Environment, occupational health or Hazardous Materials,
including, without limitation, CERCLA; the Resource Conservation and Recovery
Act, 42 U.S.C. § 6901 et seq.; the Federal Water Pollution Control Act, 33
U.S.C. § 1251 et seq.; the Toxic Substances Control Act, 15 U.S.C. § 2601 et
seq.; the Clean Air Act, 42 U.S.C. § 7401 et seq.; the Safe Drinking Water Act,
42 U.S.C. § 3803 et seq.; the Oil Pollution Act of 1990, 33 U.S.C. § 2701 et
seq.; the Emergency Planning and the Community Right-to-Know Act of 1986, 42
U.S.C. § 11001 et seq.; the Hazardous Material Transportation Act, 49 U.S.C. §
1801 et seq.; the Clean Water Act, 33 U.S.C. § 1251 et seq.; and any state,
provincial and local or foreign counterparts or equivalents, in each case as
amended from time to time.

“Equipment” shall have the meaning provided in the Security Agreement.

“Equity Financing” shall have the meaning given to that term in Section 6.06(a).

“Equity Interests” of any Person shall mean any and all shares, interests,
rights to purchase, warrants, options, participations or other equivalents of or
interests in (however designated) equity of such Person, including any preferred
stock, any limited or general partnership interest and any limited liability
company membership interest.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and, unless the context indicates otherwise, the
regulations promulgated and rulings issued thereunder. Section references to
ERISA are to ERISA, as in effect at the date of this Agreement and any successor
Section thereof.

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
which together with the Lead Borrower or a Restricted Subsidiary of the Lead
Borrower would be deemed to be a “single employer” within the meaning of
Section 414(b) or (c) of the Code and solely with respect to Section 412 of the
Code, Sections 414(b), (c), (m) or (o) of the Code.

 

-15-



--------------------------------------------------------------------------------

“ERISA Event” shall mean (a) any “reportable event,” as defined in Section 4043
of ERISA or the regulations issued thereunder, but excluding any event for which
the 30-day notice period is waived with respect to a Plan, (b) any failure to
make a required contribution to any Plan that would result in the imposition of
a Lien or other encumbrance or the failure to satisfy the minimum funding
standards set forth in Sections 412 or 430 of the Code or Sections 302 or 303 of
ERISA, or the arising of such a Lien or encumbrance, with respect to a Plan,
(c) the incurrence by the Lead Borrower, a Restricted Subsidiary of the Lead
Borrower, or an ERISA Affiliate of any liability under Title IV of ERISA with
respect to the termination of any Plan or the withdrawal or partial withdrawal
(including under Section 4062(e) of ERISA) of any of the Lead Borrower, a
Restricted Subsidiary of the Lead Borrower, or an ERISA Affiliate from any Plan
or Multiemployer Plan, (d) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Section 4041 of ERISA, or
the receipt by the Lead Borrower, a Restricted Subsidiary of the Lead Borrower,
or an ERISA Affiliate from the PBGC or a plan administrator of any notice of
intent to terminate any Plan or Multiemployer Plan or to appoint a trustee to
administer any Plan, (e) the adoption of any amendment to a Plan that would
require the provision of security pursuant to the Code, ERISA or other
applicable law, (f) the receipt by the Lead Borrower, a Restricted Subsidiary of
the Lead Borrower, or an ERISA Affiliate of any notice concerning statutory
liability arising from the withdrawal or partial withdrawal of the Lead
Borrower, a Restricted Subsidiary of the Lead Borrower, or an ERISA Affiliate
from a Multiemployer Plan or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA, (g) the occurrence of any non-exempt “prohibited transaction” (within
the meaning of Section 406 of ERISA or Section 4975 of the Code) with respect to
which the Lead Borrower or any Restricted Subsidiary is a “disqualified person”
(within the meaning of Section 4975 of the Code) or with respect to which the
Lead Borrower or any Restricted Subsidiary could reasonably be expected to have
liability, (h) the occurrence of any event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of any Plan or the
appointment of a trustee to administer any Plan, (i) the filing of any request
for or receipt of a minimum funding waiver under Section 412(c) of the Code with
respect to any Plan or Multiemployer Plan, (j) a determination that any Plan is
in “at-risk” status (as defined in Section 303(i)(4) of ERISA or
Section 430(i)(4) of the Code), (k) the receipt by the Lead Borrower, a
Restricted Subsidiary of the Lead Borrower or any ERISA Affiliate of any notice,
that a Multiemployer Plan is, or is expected to be, in endangered or critical
status under Section 305 of ERISA or, (l) any other extraordinary event or
condition with respect to a Plan or Multiemployer Plan which could reasonably be
expected to result in a Lien or any acceleration of any statutory requirement to
fund all or a substantial portion of the unfunded accrued benefit liabilities of
such plan.

“Event of Default” shall have the meaning provided in Section 11.

“Excess Cash Flow” shall mean, for any period, the remainder of (a) the sum of,
without duplication, (i) Consolidated Net Income for such period and (ii) the
decrease, if any, in Adjusted Consolidated Working Capital from the first day to
the last day of such period (but excluding any such decrease in Adjusted
Consolidated Working Capital arising from a Permitted Acquisition or
dispositions of any Person by the Lead Borrower and/or the Restricted
Subsidiaries during such period), minus (b) the sum of, without duplication,
(i) the aggregate amount of all Capital Expenditures made by the Lead Borrower
and its Restricted Subsidiaries during such period to the extent financed with
Internally Generated Cash, (ii) without duplication of amounts deducted pursuant
to clause (iii) below, the aggregate amount of all cash payments made in respect
of all Permitted Acquisitions consummated by and other Investments permitted
under Section 10.05 made by the Lead Borrower and its Restricted Subsidiaries
during such period, in each case to the extent financed with Internally
Generated Cash, (iii) without duplication of amounts deducted from Excess Cash
Flow in prior periods, the aggregate consideration required to be paid in cash
by the Lead Borrower or any of its Restricted Subsidiaries pursuant to binding
contracts (the “Contract Consideration”) entered into prior to or during such
period relating to Permitted Acquisitions, Investments or Capital Expenditures
to be consummated or made during the period of four consecutive fiscal quarters
of the Lead Borrower following the end of such period, provided that to the
extent the aggregate amount of Internally Generated Cash actually utilized to
finance such Permitted Acquisitions, Investments or Capital Expenditures during
such period of four consecutive fiscal quarters is less than the Contract
Consideration, the amount of such shortfall shall be added to the calculation of
Excess Cash Flow at the end of such period of four consecutive fiscal quarters,
(iv) Dividends made in cash during such fiscal year to the extent otherwise
permitted by Section 10.03(iii) to the extent paid for with Internally Generated
Cash, (v) (A) the aggregate amount of Scheduled Repayments and other permanent
principal payments of Indebtedness of the Lead Borrower and its Restricted
Subsidiaries during such period (other than voluntary prepayments of Term Loans
made pursuant to Section 5.01(a) and repayments of revolving loans under the ABL
Credit Agreement or any other revolving credit facility secured by a Lien on the
Collateral ranking senior or pari passu with the Lien on the Collateral securing
the Indebtedness hereunder, in each case, to the extent accompanied by a
permanent reduction in commitments therefor) in each case to the extent paid for
with Internally Generated

 

-16-



--------------------------------------------------------------------------------

Cash and (B) prepayments and repayments of Term Loans pursuant to Sections
5.02(d) or 5.02(f) to the extent the Asset Sale or Recovery Event giving rise to
such prepayment or repayment resulted in an increase to Consolidated Net Income
(but not in excess of the amount of such increase), (vi) the portion of
Transaction Costs and other transaction costs and expenses related to items
(i)-(v) above paid in cash during such fiscal year not deducted in determining
Consolidated Net Income, (vii) the increase, if any, in Adjusted Consolidated
Working Capital from the first day to the last day of such period (but excluding
any such increase in Adjusted Consolidated Working Capital arising from a
Permitted Acquisition or disposition of any Person by the Lead Borrower and/or
the Restricted Subsidiaries), (viii) cash payments in respect of non-current
liabilities to the extent made with Internally Generated Cash, (ix) the
aggregate amount of expenditures actually made by the Lead Borrower and its
Restricted Subsidiaries with Internally Generated Cash during such period
(including expenditures for the payment of financing fees, taxes, rent and
pension and other retirement benefits) to the extent that such expenditures are
not expensed during such period, (x) the aggregate amount of any premium,
make-whole or penalty payments actually paid with Internally Generated Cash
during such period that are required to be made in connection with any
prepayment of Indebtedness, (xi) Dividends made pursuant to Sections 10.03(vi),
(xiii) or, to the extent used to service Indebtedness of any Parent Company,
(xv), and (xii) all non-cash gains to the extent included in Consolidated Net
Income for such period (excluding any non-cash gains to the extent it represents
the reversal of an accrual or reserve for a potential cash item that reduced
Consolidated Net Income in any prior period).

“Excess Cash Flow Payment Date” shall mean the date occurring 10 Business Days
after the date on which the Lead Borrower’s annual audited financial statements
are required to be delivered pursuant to Section 9.01(b) (commencing with the
fiscal year of Holdings ending September 30, 2014).

“Excess Cash Flow Payment Period” shall mean, with respect to any Excess Cash
Flow Payment Date, the immediately preceding fiscal year of Holdings.

“Excluded Subsidiary” means any Subsidiary of the Lead Borrower (other than a
Subsidiary Borrower) that is (a) a Foreign Subsidiary, (b) an Unrestricted
Subsidiary, (c) a FSHCO, (d) not a Wholly-Owned Subsidiary of the Lead Borrower
or one or more of its Wholly-Owned Restricted Subsidiaries, (e) an Immaterial
Subsidiary that is designated as such by the Lead Borrower in a certificate of a
Responsible Officer of the Lead Borrower delivered to the Administrative Agent,
(f) established or created pursuant to Section 10.05(xi) and meeting the
requirements of the proviso thereto; provided that such Subsidiary shall only be
an Excluded Subsidiary for the period immediately prior to such acquisition,
(g) prohibited by applicable Law from guaranteeing the Facilities, or which
would require governmental (including regulatory) consent, approval, license or
authorization to provide a guarantee in each case, unless, such consent,
approval, license or authorization has been received, in each case so long as
the Administrative Agent shall have received a certification from the Lead
Borrower’s general counsel or a Responsible Officer of the Lead Borrower as to
the existence of such prohibition or consent, approval, license or authorization
requirement, (h) prohibited from guaranteeing the Obligations by any contractual
obligation in existence (x) on the Closing Date or (y) at the time of the
acquisition of such Subsidiary after the Closing Date (to the extent such
prohibition was not entered into in contemplation of such acquisition), (i) a
Subsidiary with respect to which a guarantee by it of the Obligations would
result in a material adverse tax consequence to Holdings, the Lead Borrower or
the Restricted Subsidiaries, as reasonably determined by the Lead Borrower in a
certificate of a Responsible Officer of the Lead Borrower delivered to the
Administrative Agent, (j) a not-for-profit Subsidiary, (k) any other Subsidiary
with respect to which, in the reasonable judgment of the Administrative Agent
(confirmed in writing by notice to the Lead Borrower), the cost or other
consequences (including any adverse tax consequences) of guaranteeing the
Obligations shall be excessive in view of the benefits to be obtained by the
Lenders therefrom and (l) any Domestic Subsidiary that is a direct or indirect
Subsidiary of a Foreign Subsidiary that is a CFC; provided that, notwithstanding
the above, (x) if a Subsidiary executes the Subsidiaries Guaranty as a
“Subsidiary Guarantor” then it shall not constitute an “Excluded Subsidiary”
(unless released from its obligations under the Subsidiaries Guaranty as a
“Subsidiary Guarantor” in accordance with the terms hereof and thereof) and
(y) if a Subsidiary serves as a guarantor under (I) the Existing OpCo Notes or
any refinancing of the Existing OpCo Notes, (II) Refinancing Notes, Permitted
Junior Debt or any other Indebtedness incurred by any Borrower or any Guarantor,
in each case of this clause (II), with a principal amount in excess of the
Threshold Amount or (III) the ABL Credit Agreement, then it shall not constitute
an “Excluded Subsidiary” (unless released from its obligations under the
Subsidiaries Guaranty as a “Subsidiary Guarantor” in accordance with the terms
hereof and thereof).

 

-17-



--------------------------------------------------------------------------------

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, or any other recipient of any payment to be made by or on account of any
obligation of any Credit Party under any Credit Document, (a) income Taxes
imposed on (or measured by) its net income and franchise (and similar) Taxes
imposed on it in lieu of income Taxes, either pursuant to the laws of the
jurisdiction in which such recipient is organized or in which the principal
office or applicable lending office of such recipient is located (or any
political subdivision thereof) or as a result of any other present or former
connection between it and the jurisdiction imposing such Tax (other than a
connection arising from such Administrative Agent, Lender or other recipient
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Credit Document, or
sold or assigned an interest in any Term Loan or Credit Document), (b) any
branch profits Taxes under Section 884(a) of the Code or any similar Tax imposed
by any jurisdiction described in clause (a) above, (c) in the case of a Lender
(other than an assignee pursuant to a request by a Borrower under Section 2.13),
any withholding Tax that (i) is imposed on amounts payable to such Lender at the
time such Lender becomes a party to this Agreement (or designates a new lending
office), except to the extent that such recipient (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Credit Parties with respect to such
withholding tax pursuant to Section 5.04(a) or (ii) is attributable to such
recipient’s failure to comply with Section 5.04(b) or Section 5.04(c), (d) any
withholding Taxes under FATCA and (e) U.S. federal backup withholding Taxes
pursuant to Code Section 3406.

“Existing Credit Agreement” shall mean the Amended and Restated Credit
Agreement, dated as of February 23, 2011, among BWAY Intermediate Company, Inc.,
BWAY Holding Company, ICL Industrial Containers ULC/ICL, Contenants Industriels
ULC, certain lenders party thereto and DBTCA as the Administrative Agent (as
amended, restated or otherwise modified from time to time prior to the Closing
Date).

“Existing Extended Term Loan Tranche” shall have the meaning provided in
Section 2.14(a).

“Existing Incremental Term Loan Tranche” shall have the meaning provided in
Section 2.14(a).

“Existing Indebtedness” shall have the meaning provided in Section 10.04(vii).

“Existing Initial Term Loan Tranche” shall have the meaning provided in
Section 2.14(a).

“Existing OpCo Notes” shall mean BWAY Holding’s 10.0% Senior Notes due 2018
issued pursuant to the Existing OpCo Notes Indenture.

“Existing OpCo Note Documents” shall mean the Existing OpCo Notes, the Existing
OpCo Notes Indenture and all other documents executed and delivered with respect
to the Existing OpCo Notes or Existing OpCo Notes Indenture, as in effect on the
Closing Date and as the same may be amended, modified and/or supplemented from
time to time in accordance with the terms hereof and thereof.

“Existing OpCo Notes Indenture” shall mean the Indenture, dated as of June 16,
2010, between BWAY Holdings, as issuer, and The Bank of New York Mellon Trust
Company, N.A., as trustee, as modified, amended or supplemented through the
Closing Date and as the same may be modified, amended or supplemented from time
to time after the Closing Date in accordance with the terms hereof and thereof.

“Existing Term Loan Tranche” shall mean, at any time, any Existing Initial Term
Loan Tranche, Existing Extended Term Loan Tranche or Existing Incremental Term
Loan Tranche.

“Extended Existing Term Loans” shall have the meaning provided in
Section 2.14(a).

“Extended Incremental Term Loan Commitments” shall mean one or more commitments
hereunder to convert Extended Existing Term Loans under an Existing Extended
Term Loan Tranche of a given Extension Series pursuant to an Extension
Amendment.

 

-18-



--------------------------------------------------------------------------------

“Extended Incremental Term Loan Commitments” shall mean one or more commitments
hereunder to convert Incremental Term Loans under an Existing Term Loan Tranche
to Extended Incremental Term Loans of a given Extension Series pursuant to an
Extension Amendment.

“Extended Incremental Term Loans” shall have the meaning provided in
Section 2.14(a).

“Extended Initial Term Loan Commitments” shall mean one or more commitments
hereunder to convert Initial Term Loans under an Existing Initial Term Loan
Tranche of a given Extension Series pursuant to an Extension Amendment.

“Extended Initial Term Loans” shall have the meaning provided in
Section 2.14(a).

“Extended Term Loan Commitment” shall mean, collectively, the Extended Initial
Term Loan Commitments, the Extended Incremental Term Loan Commitments, the
Refinancing Term Loan Commitments or one or more commitments hereunder to
convert Extended Term Loans under an Existing Term Loan Tranche of a given
Extension Series pursuant to an Extension Amendment.

“Extended Term Loan Maturity Date” shall mean, with respect to any Tranche of
Extended Term Loans, the date specified in the applicable Extension Amendment.

“Extended Term Loans” shall mean, collectively, the Extended Existing Term
Loans, Extended Initial Term Loans, Extended Incremental Term Loans or the
Refinancing Term Loans as the context may require.

“Extending Term Loan Lender” shall have the meaning provided in Section 2.14(c).

“Extension” shall mean any establishment of Extended Term Loan Commitments and
Extended Term Loans pursuant to Section 2.14 and the applicable Extension
Amendment.

“Extension Amendment” has the meaning provided in Section 2.14(d).

“Extension Election” has the meaning provided in Section 2.14(c).

“Extension Request” has the meaning provided in Section 2.14(a).

“Extension Series” has the meaning provided in Section 2.14(a).

“Fair Value” means the amount at which the assets (both tangible and
intangible), in their entirety, of Holdings and its Subsidiaries taken as a
whole would change hands between an independent willing buyer and a willing
seller, within a commercially reasonable period of time, each having reasonable
knowledge of the relevant facts, with neither being under any compulsion to act.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations thereunder or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Code as of the
date of this Agreement (or any such amended or successor version).

“FCPA” shall have the meaning provided in Section 8.15(c).

“Federal Funds Rate” shall mean, for any period, a fluctuating interest rate
equal for each day during such period to the weighted average of the rates on
overnight Federal Funds transactions with members of the Federal Reserve System
arranged by Federal Funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Administrative Agent from three Federal Funds brokers of
recognized standing selected by the Administrative Agent.

 

-19-



--------------------------------------------------------------------------------

“Fees” shall mean all amounts payable pursuant to or referred to in
Section 4.01.

“Fixed Charge Coverage Ratio” shall mean, at any time, the ratio of
(i) Consolidated EBITDA (as defined in the Existing OpCo Notes Indenture as in
effect on the Closing Date) for the Test Period then most recently ended for
which Section 9.01 Financials were required to have been delivered (or, if no
Test Period has passed, as of the last four quarters of Holdings then ended) to
(ii) Fixed Charges for the Test Period then most recently ended for which
Section 9.01 Financials were required to have been delivered (or, if no Test
Period has passed, as of the last four quarters of Holdings then ended). In the
event that the Lead Borrower or any of its Restricted Subsidiaries incurs,
assumes, guarantees, repays, repurchases, redeems, defeases or otherwise
discharges any Indebtedness (other than in the case of revolving credit
borrowings or other revolving advances under any Qualified Securitization
Transaction (as defined in the Existing OpCo Notes Indenture as in effect on the
Closing Date), in which case interest expense will be computed based upon the
average daily balance of such Indebtedness during the Test Period) or issues,
repurchases or redeems preferred stock subsequent to the commencement of the
period for which the Fixed Charge Coverage Ratio is being calculated and on or
prior to the date on which the event for which the calculation of the Fixed
Charge Coverage Ratio is made (the “Calculation Date”), then the Fixed Charge
Coverage Ratio will be calculated on a Pro Forma Basis as if such incurrence,
assumption, guarantee, repayment, repurchase, redemption, defeasance or other
discharge of Indebtedness, or such issuance, repurchase or redemption of
preferred stock, and the use of the proceeds therefrom, had occurred at the
beginning of the Test Period.

For purposes of this definition, if any Indebtedness bears a floating rate of
interest and is being calculated on a Pro Forma Basis, the interest on such
Indebtedness will be calculated as if the rate in effect on the Calculation Date
had been the applicable rate for the entire period (taking into account any
hedging obligations applicable to such Indebtedness if such hedging obligations
have a remaining term in excess of 12 months as of the Calculation Date). For
purposes of this definition, interest on a Capitalized Lease Obligation will be
deemed to accrue at an interest rate reasonably determined by a Responsible
Officer of the Lead Borrower to be the rate of interest implicit in such
Capitalized Lease Obligation in accordance with U.S. GAAP. For purposes of
making the computation referred to above, interest on any Indebtedness under a
revolving credit facility computed on a pro forma basis will be computed based
upon the average daily balance of such Indebtedness during the applicable
period. Interest on Indebtedness that may optionally be determined at an
interest rate based upon a factor of a prime or similar rate, a eurocurrency
interbank offered rate, or other rate, will be deemed to have been based upon
the rate actually chosen, or, if none, then based upon such optional rate chosen
as the Lead Borrower may designate.

“Fixed Charges” shall mean, with respect to Holdings for any period, the sum,
without duplication, of: (1) the Interest Expense of Holdings, the Lead Borrower
and its Restricted Subsidiaries for such period, whether paid or accrued, to the
extent such expense was deducted in computing Consolidated Net Income,
including, without limitation, amortization of original issue discount, the
interest component of all payments associated with Capitalized Lease
Obligations, and the net of the effect of all payments made or received pursuant
to hedging obligations in respect of interest rates (but excluding any non-cash
Interest Expense attributable to the market-to-market valuation of hedging
obligations or other derivatives pursuant to U.S. GAAP) and excluding
amortization or write-off of deferred financing fees and expensing of any other
financing fees, including any expensing of bridge or commitment fees, the
non-cash portion of Interest Expense resulting from the reduction in the
carrying value under purchase accounting of the Lead Borrower’s outstanding
Indebtedness and commissions, discounts, yield and other fees and charges
(including any interest expense) related to any securitization transaction;
provided that, for purposes of calculating Interest Expense, no effect will be
given to the discount and/or premium resulting from the bifurcation of
derivatives under ASC 815, Derivatives and Hedging as a result of the terms of
the Indebtedness to which such Interest Expense applies; plus (2) the Interest
Expense of the Lead Borrower and its Restricted Subsidiaries that was
capitalized during such period; plus (3) all cash dividends, whether paid or
accrued, on any series of preferred stock of the Lead Borrower or any of its
Restricted Subsidiaries, excluding items eliminated in consolidation, in each
case, determined on a consolidated basis in accordance with U.S. GAAP; minus
(4) the consolidated interest income of the Lead Borrower and its Restricted
Subsidiaries for such period, whether received or accrued, to the extent such
income was included in determining Consolidated Net Income.

 

-20-



--------------------------------------------------------------------------------

“Flood Insurance Laws” shall mean, collectively, (i) the National Flood
Insurance Act of 1968 as now or hereafter in effect or any successor statute
thereto, (ii) the Flood Disaster Protection Act of 1973 as now or hereafter in
effect or any successor statue thereto, (iii) the National Flood Insurance
Reform Act of 1994 as now or hereafter in effect or any successor statute
thereto and (iv) the Flood Insurance Reform Act of 2004 as now or hereafter in
effect or any successor statute thereto.

“Foreign Asset Sale” shall have the meaning provided in Section 5.02(j).

“Foreign Pension Plan” shall mean any plan, fund (including, without limitation,
any superannuation fund) or other similar program established or maintained
outside the United States by the Lead Borrower or any one or more of its
Restricted Subsidiaries primarily for the benefit of employees of the Lead
Borrower or such Restricted Subsidiaries residing outside the United States,
which plan, fund or other similar program provides, or results in, retirement
income, a deferral of income in contemplation of retirement or payments to be
made upon termination of employment, and which plan is not subject to ERISA or
the Code.

“Foreign Permitted Acquisition” shall mean the acquisition by the Lead Borrower
or any Restricted Subsidiary of an Acquired Entity or Business that is not
located or organized, as the case may be, in the United States or any state or
territory thereof (including by way of merger of such Acquired Entity or
Business with and into such Person).

“Foreign Recovery Event” shall have the meaning provided in Section 5.02(j).

“Foreign Subsidiaries” shall mean each Subsidiary of the Lead Borrower that is
not a Domestic Subsidiary.

“FSHCO” shall mean any Subsidiary substantially all of the assets of which
consist of Equity Interests in one or more Foreign Subsidiaries.

“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state,
provincial or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.

“Guaranteed Creditors” shall mean and include (x) each of the Administrative
Agent, the Collateral Agent and the Lenders and (y) the Administrative Agent,
any Lender and any Affiliate of the Administrative Agent or any Lender (even if
the Administrative Agent or such Lender subsequently ceases to be the
Administrative Agent or a Lender under this Agreement for any reason) so long as
the Administrative Agent, such Lender or such Affiliate served such purposes at
the time of entry into a particular Interest Rate Protection Agreement, Other
Hedging Agreement or Treasury Services Agreement, and their subsequent assigns,
if any, whether now in existence or hereafter arising.

“Guaranteed Obligations” shall mean (i) in the case of Holdings, (x) the full
and prompt payment when due (whether at the stated maturity, by acceleration or
otherwise) of the unpaid principal and interest on each Note issued by, and all
Term Loans made to, the Borrowers under this Agreement, together with all the
other obligations (including obligations which, but for the automatic stay under
Section 362(a) of the Bankruptcy Code, would become due), indebtedness and
liabilities (including, without limitation, indemnities, fees and interest
(including any interest accruing after the commencement of any bankruptcy,
insolvency, receivership or similar proceeding at the rate provided for herein,
whether or not such interest is an allowed or allowable claim in any such
proceeding) thereon) of the Borrowers to the Lenders, the Administrative Agent
and the Collateral Agent now existing or hereafter incurred under, arising out
of or in connection with this Agreement and each other Credit Document (other
than the Intercreditor Agreement) to which Borrowers are a party and the due
performance and compliance by the Borrowers with all the terms, conditions and
agreements contained in this Agreement and in each such other Credit Document
(other than the Intercreditor Agreement) and (y) the full and prompt payment
when due (whether at the stated maturity, by acceleration or otherwise) of all
obligations (including obligations which, but for the automatic stay under
Section 362(a) of the Bankruptcy Code, would become due), liabilities and
indebtedness (including any interest accruing after the commencement of any
bankruptcy, insolvency, receivership or similar proceeding at the rate provided
for herein, whether or not such interest is an allowed or allowable claim in any
such proceeding) of the Lead Borrower or any of its Restricted Subsidiaries
owing under any Interest Rate Protection Agreement, Other

 

-21-



--------------------------------------------------------------------------------

Hedging Agreement or Treasury Services Agreement entered into by the Lead
Borrower or any of its Restricted Subsidiaries with a Guaranteed Creditor and
their subsequent assigns, if any, whether now in existence or hereafter arising,
and the due performance and compliance with all terms, conditions and agreements
contained therein, (ii) in the case of the Lead Borrower, (x) the full and
prompt payment when due (whether at the stated maturity, by acceleration or
otherwise) of the unpaid principal and interest on each Note issued by, and all
Term Loans made to, the Subsidiary Borrowers under this Agreement, together with
all the other obligations (including obligations which, but for the automatic
stay under Section 362(a) of the Bankruptcy Code, would become due),
indebtedness and liabilities (including, without limitation, indemnities, fees
and interest (including any interest accruing after the commencement of any
bankruptcy, insolvency, receivership or similar proceeding at the rate provided
for herein, whether or not such interest is an allowed or allowable claim in any
such proceeding) thereon) of the Subsidiary Borrowers to the Lenders, the
Administrative Agent and the Collateral Agent now existing or hereafter incurred
under, arising out of or in connection with this Agreement and each other Credit
Document (other than the Intercreditor Agreement) to which the Subsidiary
Borrowers are a party and the due performance and compliance by the Borrowers
with all the terms, conditions and agreements contained in this Agreement and in
each such other Credit Document (other than the Intercreditor Agreement) and
(y) the full and prompt payment when due (whether at the stated maturity, by
acceleration or otherwise) of all obligations (including obligations which, but
for the automatic stay under Section 362(a) of the Bankruptcy Code, would become
due), liabilities and indebtedness (including any interest accruing after the
commencement of any bankruptcy, insolvency, receivership or similar proceeding
at the rate provided for herein, whether or not such interest is an allowed or
allowable claim in any such proceeding) of the Lead Borrower or any of its
Restricted Subsidiaries owing under any Interest Rate Protection Agreement,
Other Hedging Agreement or Treasury Services Agreement entered into by the Lead
Borrower or any of its Restricted Subsidiaries with a Guaranteed Creditor and
their subsequent assigns, if any, whether now in existence or hereafter arising,
and the due performance and compliance with all terms, conditions and agreements
contained therein and (iii) in the case each of the Subsidiary Borrowers,
(x) the full and prompt payment when due (whether at the stated maturity, by
acceleration or otherwise) of the unpaid principal and interest on each Note
issued by, and all Term Loans made to, the Lead Borrower or the other Subsidiary
Borrower under this Agreement, together with all the other obligations
(including obligations which, but for the automatic stay under Section 362(a) of
the Bankruptcy Code, would become due), indebtedness and liabilities (including,
without limitation, indemnities, fees and interest (including any interest
accruing after the commencement of any bankruptcy, insolvency, receivership or
similar proceeding at the rate provided for herein, whether or not such interest
is an allowed or allowable claim in any such proceeding) thereon) of the Lead
Borrower and the other Subsidiary Borrower to the Lenders, the Administrative
Agent and the Collateral Agent now existing or hereafter incurred under, arising
out of or in connection with this Agreement and each other Credit Document
(other than the Intercreditor Agreement) to which the Lead Borrower or the other
Subsidiary Borrower is a party and the due performance and compliance by the
Borrowers with all the terms, conditions and agreements contained in this
Agreement and in each such other Credit Document (other than the Intercreditor
Agreement) and (y) the full and prompt payment when due (whether at the stated
maturity, by acceleration or otherwise) of all obligations (including
obligations which, but for the automatic stay under Section 362(a) of the
Bankruptcy Code, would become due), liabilities and indebtedness (including any
interest accruing after the commencement of any bankruptcy, insolvency,
receivership or similar proceeding at the rate provided for herein, whether or
not such interest is an allowed or allowable claim in any such proceeding) of
the Lead Borrower or the other Subsidiary Guarantor or any of their respective
Restricted Subsidiaries owing under any Interest Rate Protection Agreement,
Other Hedging Agreement or Treasury Services Agreement entered into by the Lead
Borrower or the other Subsidiary Borrower or any of their respective Restricted
Subsidiaries with a Guaranteed Creditor and their subsequent assigns, if any,
whether now in existence or hereafter arising, and the due performance and
compliance with all terms, conditions and agreements contained therein.

“Guarantor” shall mean and include Holdings, the Borrowers and each Subsidiary
Guarantor.

“Guaranty” shall mean and include each of the Credit Agreement Party Guaranty
and the Subsidiaries Guaranty.

“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, dielectric fluid containing levels of
polychlorinated biphenyls, and radon gas; (b) any chemicals, materials or
substances defined as or included in the definition of “hazardous substances,”
“hazardous waste,” “hazardous materials,” “extremely hazardous substances,”
“restricted hazardous waste,” “toxic substances,” “toxic pollutants,”
“contaminants,” or “pollutants,” or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance
regulated under any Environmental Law.

 

-22-



--------------------------------------------------------------------------------

“Holdings” shall have the meaning provided in the first paragraph of this
Agreement.

“Identified Contingent Liabilities” shall mean the maximum estimated amount of
liabilities reasonably likely to result from pending litigation, asserted claims
and assessments, guaranties, uninsured risks and other contingent liabilities of
Holdings and its Subsidiaries taken as a whole after giving effect to the
Transaction (including all fees and expenses related thereto but exclusive of
such contingent liabilities to the extent reflected in Stated Liabilities).

“Immaterial Subsidiary” shall mean any Subsidiary of the Lead Borrower that, as
of the date of the most recent financial statements required to be delivered
pursuant to Section 9.01(a) or (b), does not have (a) assets in excess of 2.5%
of Consolidated Total Assets; provided that when taken together, the assets of
all Immaterial Subsidiaries shall not exceed 5.0% of Consolidated Total Assets;
or (b) revenues for the period of four consecutive fiscal quarters ending on
such date in excess of 2.5% of the combined revenues of Holdings, the Lead
Borrower and the Restricted Subsidiaries for such period; provided that when
taken together, the revenues of all Immaterial Subsidiaries shall not exceed
5.0% of the combined revenues of Holdings, the Lead Borrower and the Restricted
Subsidiaries for such period.

“Incremental ABL Commitment” shall mean any commitment by lenders to make
additional revolving loans under the ABL Credit Agreement provided by such
lender pursuant to Section 2.15 of the ABL Credit Agreement.

“Incremental Term Loan” shall have the meaning provided in Section 2.01(b).

“Incremental Term Loan Borrowing Date” shall mean, with respect to each Tranche
of Incremental Term Loans, each date on which Incremental Term Loans of such
Tranche are incurred pursuant to Section 2.01(b), which date shall be the date
of the effectiveness of the respective Incremental Term Loan Commitment
Agreement pursuant to which such Incremental Term Loans are to be made.

“Incremental Term Loan Commitment” shall mean, for each Lender, any commitment
to make Incremental Term Loans provided by such Lender pursuant to Section 2.15
on a given Incremental Term Loan Borrowing Date, in such amount as agreed to by
such Lender in the Incremental Term Loan Commitment Agreement delivered pursuant
to Section 2.15, as the same may be terminated pursuant to Sections 4.02 and/or
11.

“Incremental Term Loan Commitment Agreement” shall mean each Incremental Term
Loan Commitment Agreement in the form of Exhibit L (appropriately completed and
with such modifications (not inconsistent with Section 2.15 or the other
relevant provisions of this Agreement) as may be approved by the Administrative
Agent) executed in accordance with Section 2.15.

“Incremental Term Loan Commitment Requirements” shall mean, with respect to any
provision of an Incremental Term Loan Commitment on a given Incremental Term
Loan Borrowing Date, the satisfaction of each of the following conditions:
(a) no Event of Default then exists or would result therefrom; (b) all
representations and warranties contained herein and in the other Credit
Documents shall be true and correct in all material respects with the same
effect as though such representations and warranties had been made on the
Incremental Term Loan Borrowing Date (it being understood and agreed that
(x) any representation or warranty which by its terms is made as of a specified
date shall be required to be true and correct in all material respects only as
of such specified date and (y) any representation or warranty that is qualified
as to “materiality,” “Material Adverse Effect” or similar language shall be true
and correct in all respects on such date); (c) the delivery by the relevant
Credit Parties of such technical amendments, modifications and/or supplements to
the respective Security Documents as are reasonably requested by the
Administrative Agent to ensure that the additional Obligations to be incurred
pursuant to the Incremental Term Loan Commitments are secured by, and entitled
to the benefits of, the relevant Security Documents, and each of the Lenders
hereby agrees to, and authorizes the Collateral Agent to enter into, any such
technical amendments, modifications or supplements; (d) the delivery by the Lead
Borrower, to the Administrative Agent of an officer’s certificate executed by a
Responsible Officer certifying as to compliance with preceding clauses (a) and
(b); and (e) the satisfaction of all other conditions precedent that may be set
forth in the respective Incremental Term Loan Commitment Agreement.

 

-23-



--------------------------------------------------------------------------------

“Incremental Term Loan Lender” shall have the meaning provided in
Section 2.15(b).

“Incremental Term Note” shall have the meaning provided in Section 2.05(a).

“Indebtedness” shall mean, as to any Person, without duplication, (i) all
indebtedness (including principal, interest, fees and charges) of such Person
(A) for borrowed money or (B) for the deferred purchase price of property or
services, (ii) the maximum amount available to be drawn under all letters of
credit, bankers’ acceptances and similar obligations issued for the account of
such Person and all unpaid drawings in respect of such letters of credit,
bankers’ acceptances and similar obligations, (iii) all Indebtedness of the
types described in clause (i), (ii), (iv), (v), (vi) or (vii) of this definition
secured by any Lien on any property owned by such Person, whether or not such
Indebtedness has been assumed by such Person (provided that, if the Person has
not assumed or otherwise become liable in respect of such Indebtedness, such
Indebtedness shall be deemed to be in an amount equal to the lesser of (x) the
aggregate unpaid amount of Indebtedness secured by such Lien and (y) the fair
market value of the property to which such Lien relates as determined in good
faith by such Person), (iv) the aggregate amount of all Capitalized Lease
Obligations of such Person, (v) all Contingent Obligations of such Person,
(vi) all obligations under any Interest Rate Protection Agreement, any Other
Hedging Agreement, any Treasury Services Agreement or under any similar type of
agreement and (vii) all Off-Balance Sheet Liabilities of such Person.
Notwithstanding the foregoing, Indebtedness shall not include (a) trade payables
and accrued expenses incurred by any Person in accordance with customary
practices and in the ordinary course of business of such Person or (b) earn-outs
and other contingent payments in respect of acquisitions except to the extent
that the liability on account of any such earn-outs or contingent payment
becomes fixed and is required by U.S. GAAP to be reflected as a liability on the
consolidated balance sheet of Holdings, the Lead Borrower and its Restricted
Subsidiaries.

“Indemnified Person” shall have the meaning provided in Section 13.01.

“Indemnified Taxes” shall mean Taxes other than (i) Excluded Taxes and
(ii) Other Taxes.

“Initial Incremental Term Loan Maturity Date” shall mean, for any Tranche of
Incremental Term Loans, the final maturity date set forth for such Tranche of
Incremental Term Loans in the Incremental Term Loan Commitment Agreement
relating thereto, provided that the initial final maturity date for all
Incremental Term Loans of a given Tranche shall be the same date.

“Initial Maturity Date for Initial Term Loans” shall mean August 6, 2017.

“Initial Public Offering” shall mean the issuance by any Parent Company of its
common Equity Interests in an underwritten primary public offering (other than a
public offering pursuant to a registration statement on Form S-8) pursuant to an
effective registration statement filed with the SEC in accordance with the
Securities Act, as amended.

“Initial Term Loan” shall mean the Term Loans made on the Closing Date pursuant
to Section 2.01(a).

“Initial Term Loan Commitment” shall mean, for each Lender, the amount set forth
opposite such Lender’s name in Schedule 2.01 directly below the column entitled
“Initial Term Loan Commitment,” as the same may be terminated pursuant to
Sections 4.02 and/or 11.

“Initial Term Note” shall have the meaning provided in Section 2.05(a).

“Intellectual Property” shall have the meaning provided in Section 8.20.

“Intercreditor Agreement” shall mean that certain Intercreditor Agreement in the
form of Exhibit M, dated as of the Closing Date, by and among the Collateral
Agent and Bank of America, N.A., as collateral agent under the ABL Credit
Agreement (as same may be amended or modified from time to time in accordance
with the terms thereof).

 

-24-



--------------------------------------------------------------------------------

“Interest Determination Date” shall mean, with respect to any LIBO Rate Term
Loan, the second Business Day prior to the commencement of any Interest Period
relating to such LIBO Rate Term Loan.

“Interest Expense” shall mean the aggregate consolidated interest expense (net
of interest income) of Holdings, the Lead Borrower and its Restricted
Subsidiaries in respect of Indebtedness determined on a consolidated basis in
accordance with U.S. GAAP, including amortization or original issue discount on
any Indebtedness and amortization of all fees payable in connection with the
incurrence of such Indebtedness, including, without limitation, the interest
portion of any deferred payment obligation and the interest component of any
Capitalized Lease Obligations, and, to the extent not included in such interest
expense, any losses on hedging obligations or other derivative instruments
entered into for the purpose of hedging interest rate risk, net of interest
income and gains on such hedging obligations, and costs of surety bonds in
connection with financing activities.

“Interest Period” shall have the meaning provided in Section 2.09.

“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest collar agreement, interest rate
hedging agreement or other similar agreement or arrangement.

“Internally Generated Cash” shall mean cash generated from the Lead Borrower and
its Restricted Subsidiaries’ operations and not representing (i) a reinvestment
by the Lead Borrower or any Restricted Subsidiaries of the Net Sale Proceeds of
any Asset Sale or Net Insurance Proceeds of any Recovery Event, (ii) the
proceeds of any issuance of any Equity Interests or any Indebtedness of the Lead
Borrower or any Restricted Subsidiary or (iii) any credit received by the Lead
Borrower or any Restricted Subsidiary with respect to any trade in of property
for substantially similar property or any “like kind exchange” of assets.

“Investments” shall have the meaning provided in Section 10.05.

“Joint Lead Arrangers” shall have the meaning provided in the first paragraph to
this Agreement.

“Joint Venture” shall mean any Person other than an individual or a Subsidiary
of the Lead Borrower(i) in which the Lead Borrower or any of its Restricted
Subsidiaries holds or acquires an ownership interest (by way of ownership of
Equity Interests or other evidence of ownership) and (ii) which is engaged in a
business permitted by Section 10.09.

“Junior Representative” shall mean, with respect to any series of Permitted
Junior Debt, the trustee, administrative agent, collateral agent, security agent
or similar agent under the indenture or agreement pursuant to which such
Permitted Junior Debt is issued, incurred or otherwise obtained and each of
their successors in such capacities.

“Latest Maturity Date” shall mean, at any time, the latest Maturity Date
applicable to any Term Loan hereunder at such time, including the latest
maturity date of any Incremental Term Loan, Refinancing Term Loan or Extended
Term Loan, in each case as extended in accordance with this Agreement from time
to time.

“Lead Borrower” shall have the meaning provided in the first paragraph of this
Agreement.

“Lender” shall mean each financial institution listed on Schedule 2.01, as well
as any Person that becomes a “Lender” hereunder pursuant to Section 2.13, 2.15,
2.18 or 13.04(b).

“LIBO Rate” shall mean, for each Interest Period, the offered rate per annum for
deposits of Dollars that appears on Reuters Screen LIBOR01 Page as of 11:00 A.M.
(London, England time) on the applicable Interest Determination Date. If no such
offered rate exists, such rate will be the rate of interest per annum, as
determined by the Administrative Agent, at which deposits of Dollars in
immediately available funds are offered at 11:00 A.M. (London, England time) on
the applicable Interest Determination Date to first class banks in the London
interbank Eurodollar market for such Interest Period for the applicable
principal amount on such date of determination. Notwithstanding any of the
foregoing, the LIBO Rate shall not at any time be less than 1.25% per annum.

 

-25-



--------------------------------------------------------------------------------

“LIBO Rate Term Loan” shall mean each Term Loan designated as such by the Lead
Borrower at the time of the incurrence thereof or conversion thereto.

“Lien” shall mean any mortgage, pledge, hypothecation, collateral assignment,
security deposit arrangement, encumbrance, deemed or statutory trust, security
conveyance, lien (statutory or other), preference, priority or other security
agreement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement, and any lease having
substantially the same effect as any of the foregoing).

“Location” of any Person shall mean such Person’s “location” as determined
pursuant to Section 9-307 of the Uniform Commercial Code of the State of New
York.

“Majority Lenders” of any Tranche shall mean those Non-Defaulting Lenders which
would constitute the Required Lenders under, and as defined in, this Agreement
if all outstanding Obligations of the other Tranches under this Agreement were
repaid in full and all Commitments with respect thereto were terminated.

“Management Investors” shall mean the collective reference to each Person who is
an officer or otherwise a member of management of the BWAY Parent or any of its
Subsidiaries.

“Margin Stock” shall have the meaning provided in Regulation U.

“Material Adverse Effect” shall mean (a) on or prior to the Closing Date, a
Company Material Adverse Effect and (b) after the Closing Date (i) a material
adverse effect on the assets, business, operations, liabilities or financial
condition of the Lead Borrower and its Restricted Subsidiaries taken as a whole
or (ii) a material adverse effect (x) on the material rights or remedies of the
Lenders or the Administrative Agent hereunder or under any other Credit Document
or (y) on the ability of the Credit Parties, taken as a whole, to perform their
payment obligations to the Lenders or the Administrative Agent hereunder or
under any other Credit Document.

“Material Real Property” shall mean each parcel of Real Property that is now or
hereafter owned in fee by any Credit Party that (together with any other parcels
constituting a single site or operating property) has a fair market value (as
determined by the Lead Borrower in good faith) of at least $10,000,000.

“Maturity Date” shall mean (a) with respect to any Initial Term Loans that have
not been extended pursuant to Section 2.14, the Initial Maturity Date for
Initial Term Loans, (b) with respect to any Incremental Term Loans that have not
been extended pursuant to Section 2.14, the Initial Incremental Term Loan
Maturity Date applicable thereto and (c) with respect to any Tranche of Extended
Term Loans or Extended Term Loan Commitments, the Extended Term Loan Maturity
Date applicable thereto.

“Merger” shall mean the acquisition by Merger Sub of all of the Equity Interests
of BWAY Parent by way of a one-step merger of Merger Sub with and into BWAY
Parent (with BWAY Parent as the surviving corporation of such merger), all in
accordance with, and pursuant to the terms of, the Merger Agreement.

“Merger Agreement” shall have the meaning set forth in the recitals hereto.

“Merger Agreement Representations” shall mean those representations made by BWAY
Holding, its Subsidiaries and businesses in the Merger Agreement as are material
to the interests of the Lenders, but only to the extent that BOE Holding Company
has the right to terminate its obligations under the Merger Agreement, or to
decline to consummate the Merger pursuant to the Merger Agreement, as a result
of a breach of such representations in the Merger Agreement.

“Merger Documents” shall mean the collective reference to the Merger Agreement
and all other agreements and documents relating to the Merger, as same may be
amended, modified and/or supplemented from time to time in accordance with the
terms hereof and thereof.

 

-26-



--------------------------------------------------------------------------------

“Merger Sub” shall mean BOE Merger Corporation, a Delaware corporation.

“Minimum Borrowing Amount” shall mean $1,000,000.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgage” shall mean a mortgage, debenture, leasehold mortgage, deed of trust,
deed of immovable hypothec, leasehold deed of trust, deed to secure debt,
leasehold deed to secure debt or similar security instrument in form and
substance reasonably satisfactory to the Administrative Agent, in favor of the
Collateral Agent for the benefit of the Secured Creditors, as the same may be
amended, modified, restated and/or supplemented from time to time.

“Mortgaged Property” shall mean any Material Real Property of the Lead Borrower
or any of its Restricted Subsidiaries which will be encumbered (or required to
be encumbered) by a Mortgage.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA and subject to Title IV of ERISA under which the
Lead Borrower or a Restricted Subsidiary of the Lead Borrower has any obligation
or liability, including on account of an ERISA Affiliate.

“NAIC” shall mean the National Association of Insurance Commissioners.

“Net Debt Proceeds” shall mean, with respect to any incurrence of Indebtedness
for borrowed money, the gross cash proceeds (net of underwriting discounts and
commissions and other reasonable costs associated therewith) received by the
respective Person from such incurrence.

“Net Insurance Proceeds” shall mean, with respect to any Recovery Event, an
amount in cash equal to the gross cash proceeds (net of reasonable costs and any
taxes incurred in connection with such Recovery Event) received by the
respective Person in connection with such Recovery Event.

“Net Sale Proceeds” shall mean, with respect to any Asset Sale (including,
without limitation, any cash or Cash Equivalents received upon the sale or other
disposition of any Designated Non-cash Consideration received in any Asset
Sale), an amount in cash equal to the gross cash proceeds (including any cash
received by way of deferred payment pursuant to a promissory note, receivable or
otherwise, but only as and when received) received from such sale of assets, net
of the reasonable costs of, and expenses associated with, such sale (including
fees and commissions, payments of unassumed liabilities relating to the assets
sold and required payments of any Indebtedness or other obligations (other than
Indebtedness secured pursuant to the Security Documents) which is secured by the
assets which were sold), and the incremental taxes paid or payable as a result
of such Asset Sale.

“New Financing” shall mean the Indebtedness incurred or to be incurred by
Holdings and its Subsidiaries under the Credit Documents (assuming the full
utilization of the Total Term Loan Commitment) and all other financings
contemplated by the Credit Documents, in each case after giving effect to the
Transaction and the incurrence of all financings in connection therewith.

“No Undisclosed Information Representation” shall mean, with respect to any
Person, a representation that such Person is not in possession of any material
non-public information with respect to Holdings or any of its Subsidiaries that
has not been disclosed to the Lenders generally (other than those Lenders who
have elected to not receive any non-public information with respect to Holdings
or any of its Subsidiaries), and if so disclosed could reasonably be expected to
have a material effect upon, or otherwise be material to, the market price of
the applicable Loan, or the decision of an assigning Lender to sell, or of an
assignee to purchase, such Loan.

“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.

“Note” shall mean each Initial Term Note and Incremental Term Note.

“Notice of Borrowing” shall have the meaning provided in Section 2.03.

 

-27-



--------------------------------------------------------------------------------

“Notice of Conversion/Continuation” shall have the meaning provided in
Section 2.06(a).

“Notice Office” shall mean (i) for credit notices, the office of the
Administrative Agent located at 60 Wall Street, NYC60-0208, 2nd Floor, New York,
New York 10005-2858, Attention: Erin Morrissey, Telephone No.: (212) 250-1765,
Telecopier No.: (212) 797-5690, and email: erin.morrissey@db.com and (ii) for
operational notices, the office of the Administrative Agent located at 5022 Gate
Parkway, Suite 200, Jacksonville, Florida 32256, Attention: Maxeen Jacques,
Telephone No.: (904) 271-2413, Telecopier No.: (904) 494-6852, and e-mail:
maxeen.jacques@db.com; or such other office or person as the Administrative
Agent may hereafter designate in writing as such to the other parties hereto.

“Obligations” shall mean (x) all now existing or hereafter arising debts,
obligations, covenants, and duties of payment or performance of every kind,
matured or unmatured, direct or contingent, owing, arising, due, or payable to
any Lender, Agent or Indemnified Person by any Credit Party arising out of this
Agreement or any other Credit Document (other than the Intercreditor Agreement),
including, without limitation, all obligations to repay principal or interest
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or similar proceeding, regardless of whether allowed or allowable
in such proceeding) on the Term Loans, and to pay interest, fees, costs,
charges, expenses, professional fees, and all sums chargeable to the Borrowers
or for which any Borrower is liable as indemnitor under the Credit Documents,
whether or not evidenced by any note or other instrument and (y) liabilities and
indebtedness of the Lead Borrower or any of its Restricted Subsidiaries owing
under any Interest Rate Protection Agreement, Other Hedging Agreement or
Treasury Services Agreement entered into by the Lead Borrower or any of its
Restricted Subsidiaries with the Administrative Agent, any Lender or any
Affiliate of the Administrative Agent or any Lender (even if the Administrative
Agent or such Lender subsequently ceases to be the Administrative Agent or a
Lender under this Agreement for any reason) and their subsequent assigns, if
any, whether now in existence or hereafter arising, and the due performance and
compliance with all terms, conditions and agreements contained therein.
Notwithstanding anything to the contrary contained above, (x) obligations of any
Credit Party under any Designated Interest Rate Protection Agreement or
Designated Treasury Services Agreement shall be secured and guaranteed pursuant
to the Credit Documents only to the extent that, and for so long as, the other
Obligations are so secured and guaranteed and (y) any release of Collateral or
Guarantors effected in the manner permitted by this Agreement shall not require
the consent of holders of obligations under Designated Interest Rate Protection
Agreement or Designated Treasury Services Agreement.

“OFAC” shall have the meaning provided in Section 8.15(b).

“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any
Sale-Leaseback Transactions that do not create a liability on the balance sheet
of such Person, (iii) any obligation under a Synthetic Lease or (iv) any
obligation arising with respect to any other transaction which is the functional
equivalent of or takes the place of borrowing but which does not constitute a
liability on the balance sheet of such Person.

“Open Market Purchase” shall have the meaning provided in Section 2.20(a).

“Other Hedging Agreements” shall mean any foreign exchange contracts, currency
swap agreements, commodity agreements or other similar arrangements, or
arrangements designed to protect against fluctuations in currency values or
commodity prices.

“Other Taxes” shall mean any and all present or future stamp, court or
documentary, intangible, recording, filing or property Taxes or similar Taxes
arising from any payment made under, from the execution, delivery, registration,
performance or enforcement of, from the receipt or perfection of a security
interest under, or otherwise with respect to, any Credit Document except any
such Taxes imposed with respect to an assignment (other than an assignment made
pursuant to Section 2.13) that are imposed as a result of any present or former
connection between the relevant Lender and the jurisdiction imposing such Tax
(other than a connection arising from such Lender having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Credit Document, or sold or assigned an
interest in any Term Loan or Credit Document.

 

-28-



--------------------------------------------------------------------------------

“Parent Company” shall mean any direct or indirect parent company of the Lead
Borrower(other than non-corporate investment funds that are Sponsor Affiliates).

“Participant Register” shall have the meaning provided in Section 13.04(a).

“Patriot Act” shall have the meaning provided in Section 13.17.

“Payment Office” shall mean the office of the Administrative Agent located at 60
Wall Street, New York, New York 10005 or such other office as the Administrative
Agent may hereafter designate in writing as such to the other parties hereto.

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

“Permitted Acquisition” shall mean the acquisition by the Lead Borrower or any
of its Restricted Subsidiaries of an Acquired Entity or Business; provided that
(in each case) (A) the Acquired Entity or Business acquired is in a business
permitted by Section 10.09 and (B) all applicable requirements of Sections 9.14
are satisfied.

“Permitted Encumbrance” shall mean, with respect to any Mortgaged Property, such
exceptions to title as are set forth in the mortgage title insurance policy
delivered with respect thereto, all of which exceptions must be acceptable to
the Administrative Agent in its reasonable discretion.

“Permitted Holders” shall mean (i) the Sponsor and Sponsor Affiliates, (ii) any
Person making an Investment in BWAY Parent concurrently with the Sponsor and/or
Sponsor Affiliates on or following the Closing Date, (iii) any Management
Investor, (iv) any Permitted Transferee of any of the foregoing Persons, and
(v) any “group” (within the meaning of Section 13(d)(3) or Section 14(d)(2) of
the Securities Exchange Act or any successor provision) of which any of the
foregoing are members; provided that in the case of such “group” and without
giving effect to the existence of such “group” or any other “group,” such
Persons specified in clauses (i), (ii), (iii) or (iv) above, collectively, have
beneficial ownership, directly or indirectly, of more than 50% of the total
voting power of the voting Equity Interests of BWAY Parent or any of its direct
or indirect parent entities held by such “group,” and provided further, that, in
no event shall the Sponsor and Sponsor Affiliates own a lesser percentage of
voting Equity Interests than any other Person or group referred to in clauses
(ii), (iii) or (iv) (other than, with respect to clause (iv), Permitted
Transferees of the Sponsor).

“Permitted Junior Debt” shall mean and include (i) any Permitted Junior Notes
and (ii) any Permitted Junior Loans.

“Permitted Junior Debt Documents” shall mean and include the Permitted Junior
Notes Documents and the Permitted Junior Loan Documents.

“Permitted Junior Loan Documents” shall mean, after the execution and delivery
thereof, each agreement, document or instrument relating to the incurrence of
Permitted Junior Loans, in each case as the same may be amended, modified or
supplemented from time to time in accordance with the terms hereof and thereof.

“Permitted Junior Loans” shall mean any Indebtedness of the Lead Borrower or any
Restricted Subsidiary in the form of unsecured or secured loans; provided that
in any event, unless the Required Lenders otherwise expressly consent in writing
prior to the issuance thereof, (i) except as provided in clause (v) below, no
such Indebtedness, to the extent incurred by any Credit Party, shall be secured
by any asset of the Lead Borrower or any of its Subsidiaries, (ii) no such
Indebtedness, to the extent incurred by any Credit Party, shall be guaranteed by
any Person other than Holdings, the Borrowers or a Subsidiary Guarantor,
(iii) no such Indebtedness shall be subject to scheduled amortization or have a
final maturity, in either case prior to the date occurring ninety-one (91) days
following the then Latest Maturity Date, (iv) any “asset sale” mandatory
prepayment provision or offer to prepay covenant included in the agreement
governing such Indebtedness, to the extent incurred by any Credit Party, shall
provide that the Lead Borrower or the respective Subsidiary shall be permitted
to repay obligations, and terminate

 

-29-



--------------------------------------------------------------------------------

commitments, under this Agreement before prepaying or offering to prepay such
Indebtedness, (v) in the case of any such Indebtedness incurred by a Credit
Party that is secured (a) such Indebtedness is secured by only assets comprising
Collateral (as defined in the Security Documents) on a junior-lien basis
relative to the Liens on such Collateral securing the Obligations of the Credit
Parties, and not secured by any property or assets of the Lead Borrower or any
of its Subsidiaries other than the Collateral (as defined in the Security
Documents), (b) the security agreements relating to such Indebtedness are
substantially the same as the Security Documents (with such differences as are
reasonably satisfactory to the Administrative Agent) and (c) a Junior
Representative acting on behalf of the holders of such Indebtedness shall have
become party to the Additional Intercreditor Agreement; provided that if such
Indebtedness is the initial incurrence of Permitted Junior Debt by the Lead
Borrower that is secured by assets of the Lead Borrower or any other Credit
Party, then Holdings, the Lead Borrower, the Subsidiary Borrowers the Subsidiary
Guarantors, the Administrative Agent, the Collateral Agent and the Junior
Representative for such Indebtedness shall have executed and delivered the
Additional Intercreditor Agreement and (vi) in respect of any such Indebtedness
of a Credit Party, the representations and warranties, covenants, and events of
default, taken as a whole, shall be no more onerous in any material respect than
the related provisions contained in this Agreement; provided that (w) any such
terms may be more onerous to the extent they take effect after the Latest
Maturity Date of the Term Loans, and (x) in the event that any agreement
evidencing such Indebtedness contains financial maintenance covenants, this
Agreement shall be amended in a manner reasonably acceptable to the
Administrative Agent to add any such financial covenants as are not then
contained in this Agreement, and shall be set back from any financial covenants
in this Agreement by at least 15% or such lesser cushion as may be acceptable to
the Administrative Agent (provided that a certificate of a Responsible Officer
of the Lead Borrower delivered to the Administrative Agent in good faith at
least five Business Days prior to the incurrence of such Indebtedness, together
with a reasonably detailed description of the material terms and conditions of
such Indebtedness or drafts of the documentation relating thereto, stating that
the Lead Borrower has determined in good faith that such terms and conditions
satisfy the requirement set out in the foregoing clause (vi), shall be
conclusive evidence that such terms and conditions satisfy such requirement
unless the Administrative Agent provides notice to the Lead Borrower of an
objection during such five Business Day period (including a reasonable
description of the basis upon which it objects)). The incurrence of Permitted
Junior Loans shall be deemed to be a representation and warranty by the Lead
Borrower that all conditions thereto have been satisfied in all material
respects and that same is permitted in accordance with the terms of this
Agreement, which representation and warranty shall be deemed to be a
representation and warranty for all purposes hereunder, including, without
limitation, Sections 7 and 11.

“Permitted Junior Notes” shall mean any Indebtedness of the Lead Borrower or any
Restricted Subsidiary evidenced by senior notes and incurred pursuant to one or
more issuances of such senior notes; provided that in any event, unless the
Required Lenders otherwise expressly consent in writing prior to the issuance
thereof, (i) except as provided in clause (viii) below, no such Indebtedness, to
the extent incurred by any Credit Party, shall be secured by any asset of the
Lead Borrower or any of its Subsidiaries, (ii) no such Indebtedness, to the
extent incurred by any Credit Party, shall be guaranteed by any Person other
than Holdings, the Borrowers or any Subsidiary Guarantor, (iii) no such
Indebtedness shall be subject to scheduled amortization or have a final
maturity, in either case prior to the date occurring ninety-one (91) days
following the then Latest Maturity Date, (iv) any “asset sale” offer to purchase
covenant included in the indenture governing such Indebtedness, to the extent
incurred by any Credit Party, shall provide that the Lead Borrower or the
respective Subsidiary shall be permitted to repay obligations, and terminate
commitments, under this Agreement before offering to purchase such Indebtedness,
(v) the indenture governing such Indebtedness shall not include any financial
maintenance covenants, (vii) the “default to other indebtedness” event of
default contained in the indenture governing such Indebtedness shall provide for
a “cross-acceleration” rather than a “cross-default,” (viii) in the case of any
such Indebtedness incurred by a Credit Party that is secured (a) such
Indebtedness is secured by only assets comprising Collateral (as defined in the
Security Documents) on a junior-lien basis relative to the Liens on such
Collateral securing the Obligations of the Credit Parties, and not secured by
any property or assets of the Lead Borrower or any of its Subsidiaries other
than the Collateral (as defined in the Security Documents), (b) such
Indebtedness (and the Liens securing the same) are permitted by the terms of the
Additional Intercreditor Agreement (to the extent the Additional Intercreditor
Agreement is then in effect), (c) the security agreements relating to such
Indebtedness are substantially the same as the Security Documents (with such
differences as are reasonably satisfactory to the Administrative Agent) and
(d) a Junior Representative acting on behalf of the holders of such Indebtedness
shall have become party to the Additional Intercreditor Agreement; provided that
if such Indebtedness is the initial issue of Permitted Junior Notes by the Lead
Borrower that is secured by assets of the Lead Borrower or any other Credit
Party, then the Lead Borrower, the Subsidiary Guarantors, the Administrative
Agent, the Collateral Agent and the Junior Representative for such

 

-30-



--------------------------------------------------------------------------------

Indebtedness shall have executed and delivered the Additional Intercreditor
Agreement, and (ix) to the extent incurred by any Credit Party, the covenants
and defaults, taken as a whole, contained in the indenture governing such
Indebtedness shall not be more onerous in any material respect than those
contained in the corresponding provisions of the Existing OpCo Notes Indenture,
except, in the case of any such Indebtedness that is secured as provided in
preceding clause (viii), with respect to covenants and defaults relating to the
Collateral (provided that a certificate of a Responsible Officer of the Lead
Borrower delivered to the Administrative Agent in good faith at least five
Business Days prior to the incurrence of such Indebtedness, together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of the documentation relating thereto, stating that the
Lead Borrower has determined in good faith that such terms and conditions
satisfy the requirement set out in the foregoing clause (ix), shall be
conclusive evidence that such terms and conditions satisfy such requirement
unless the Administrative Agent provides notice to the Lead Borrower of an
objection during such five Business Day period (including a reasonable
description of the basis upon which it objects)). The issuance of Permitted
Junior Notes shall be deemed to be a representation and warranty by the Lead
Borrower that all conditions thereto have been satisfied in all material
respects and that same is permitted in accordance with the terms of this
Agreement, which representation and warranty shall be deemed to be a
representation and warranty for all purposes hereunder, including, without
limitation, Sections 7 and 11.

“Permitted Junior Notes Documents” shall mean, after the execution and delivery
thereof, each Permitted Junior Notes Indenture, and the Permitted Junior Notes,
in each case as the same may be amended, modified or supplemented from time to
time in accordance with the terms hereof and thereof.

“Permitted Junior Notes Indenture” shall mean any indenture or similar agreement
entered into in connection with the issuance of Permitted Junior Notes, as the
same may be amended, modified or supplemented from time to time in accordance
with the terms hereof and thereof.

“Permitted Liens” shall have the meaning provided in Section 10.01.

“Permitted Transferees” shall mean (a) in the case of the Sponsor, (i) any
Sponsor Affiliate, (ii) any managing director, general partner, limited partner,
director, officer or employee of the Sponsor or any Sponsor Affiliate
(collectively, the “Sponsor Associates”), (iii) the heirs, executors,
administrators, testamentary trustees, legatees or beneficiaries of any Sponsor
Associate and (iv) any trust, the beneficiaries of which, or a corporation or
partnership, the stockholders or partners of which, include only a Sponsor
Associate, his or her spouse, parents, siblings, members of his or her immediate
family (including adopted children and stepchildren) and/or direct lineal
descendants; and (b) in the case of any Management Investor, (i) his or her
executor, administrator, testamentary trustee, legatee or beneficiaries,
(ii) his or her spouse, parents, siblings, members of his or her immediate
family (including adopted children and stepchildren) and/or direct lineal
descendants or (iii) a trust, the beneficiaries of which, or a corporation or
partnership, the stockholders or partners of which, include only a Management
Investor and his or her spouse, parents, siblings, members of his or her
immediate family (including adopted children) and/or direct lineal descendants.

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, limited liability company, trust or other enterprise
or any government or political subdivision or any agency, department or
instrumentality thereof.

“Plan” shall mean any pension plan as defined in Section 3(2) of ERISA other
than a Foreign Pension Plan or a Multiemployer Plan, which is maintained or
contributed to by (or to which there is an obligation to contribute of) the Lead
Borrower or a Restricted Subsidiary of the Lead Borrower or with respect to
which the Lead Borrower, a Restricted Subsidiary of the Lead Borrower has, or
may have, any liability, including, for greater certainty, liability arising
from an ERISA Affiliate.

“Pledge Agreement” shall have the meaning provided in Section 6.08.

“Pledge Agreement Collateral” shall mean all of the “Collateral” as defined in
the Pledge Agreement and all other Equity Interests or other property similar to
that pledged (or purported to have been pledged) pursuant to the Pledge
Agreement and which is pledged (or purported to be pledged) pursuant to one or
more Additional Security Documents.

 

-31-



--------------------------------------------------------------------------------

“Pledgee” shall have the meaning provided in the Pledge Agreement.

“Present Fair Salable Value” shall mean the amount that could be obtained by an
independent willing seller from an independent willing buyer if the assets of
Holdings and its Subsidiaries taken as a whole are sold as a going concern with
reasonable promptness in an arm’s-length transaction under present conditions
for the sale of comparable business enterprises insofar as such conditions can
be reasonably evaluated.

“Prime Rate” shall mean the rate which the Administrative Agent announces from
time to time as its prime lending rate, the Prime Rate to change when and as
such prime lending rate changes. The Prime Rate is a reference rate and does not
necessarily represent the lowest or best rate actually charged to any customer
by the Administrative Agent, which may make commercial loans or other loans at
rates of interest at, above or below the Prime Rate.

“Pro Forma Basis” shall mean, in connection with any calculation of compliance
with any financial term, the calculation thereof after giving effect on a pro
forma basis to (w) the incurrence of any Indebtedness (other than revolving
Indebtedness, except to the extent same is incurred to refinance other
outstanding Indebtedness or to finance a Permitted Acquisition) after the first
day of the relevant Test Period as if such Indebtedness had been incurred (and
the proceeds thereof applied) on the first day of the relevant Test Period,
(x) the permanent repayment of any Indebtedness (other than revolving
Indebtedness except to the extent accompanied by a corresponding permanent
commitment reduction) after the first day of the relevant Test Period as if such
Indebtedness had been retired or redeemed on the first day of the relevant Test
Period, (y) any disposition of assets constituting a business, division, product
line, manufacturing facility or distribution facility of any Subsidiary of the
Lead Borrower or of the Equity Interests of any Subsidiary of the Lead Borrower
and/or (z) the Permitted Acquisition, if any, then being consummated as well as
any other Permitted Acquisition consummated after the first day of the Test
Period most recently ended prior to the date of any such Permitted Acquisition
for which Section 9.01 Financials are available and on or prior to the date of
the Permitted Acquisition then being effected, as the case may be, with the
following rules to apply in connection therewith:

(i) all Indebtedness (x) (other than revolving Indebtedness, except to the
extent same is incurred to refinance other outstanding Indebtedness or to
finance a Permitted Acquisition) incurred or issued after the first day of the
relevant Test Period (whether incurred to finance a Permitted Acquisition, to
refinance Indebtedness or otherwise) shall be deemed to have been incurred or
issued (and the proceeds thereof applied) on the first day of the respective
Test Period and remain outstanding through the date of determination and
(y) (other than revolving Indebtedness except to the extent accompanied by a
corresponding permanent commitment reduction) permanently retired or redeemed
after the first day of the relevant Test Period shall be deemed to have been
retired or redeemed on the first day of the respective Test Period and remain
retired through the date of determination;

(ii) all Indebtedness assumed to be outstanding pursuant to preceding clause
(i) shall be deemed to have borne interest at (x) the rate applicable thereto,
in the case of fixed rate indebtedness, or (y) at the rate which would have been
applicable thereto on the last day of the respective Test Period, in the case of
floating rate Indebtedness (although interest expense with respect to any
Indebtedness for periods while same was actually outstanding during the
respective period shall be calculated using the actual rates applicable thereto
while same was actually outstanding);

(iii) in making any determination of Consolidated EBITDA, pro forma effect shall
be given to any disposition of assets constituting a business, division, product
line, manufacturing facility or distribution facility of the Lead Borrower or
any Restricted Subsidiary of the Lead Borrower or of the Equity Interests of any
Subsidiary of the Lead Borrower consummated during the periods described above,
with such Consolidated EBITDA to be determined as if such disposition (or the
relevant portion thereof) was consummated on the first day of the relevant Test
Period. Pro forma calculations for any fiscal period ending on or prior to the
first anniversary of a disposition of assets constituting a business, division,
product line, manufacturing facility or distribution facility of the Lead
Borrower or any Restricted Subsidiary of the Lead Borrower or of the Equity
Interests of any Subsidiary of the Lead Borrower may offset operating expense
reductions or other operating improvements or synergies reasonably expected to
result from a disposition (less the amount of costs reasonably expected to be
incurred by the Lead Borrower and its

 

-32-



--------------------------------------------------------------------------------

Restricted Subsidiaries to achieve such cost savings) against reductions in
Consolidated EBITDA attributable to such a disposition, to the extent that the
Lead Borrower delivers to the Administrative Agent, (i) a certificate of the
Chief Financial Officer of the Lead Borrower setting forth such operating
expense reductions and the costs to achieve such reductions and (ii) information
and calculations supporting in reasonable detail such estimated operating
expense reductions and the costs to achieve such reductions; provided that any
increase in Consolidated EBITDA as a result of cost savings, operating expense
reductions, other operating improvements and synergies shall be subject to the
limitations set forth in the definition of Consolidated EBITDA; and

(iv) in making any determination of Consolidated EBITDA, pro forma effect shall
be given to any Permitted Acquisition consummated during the periods described
above (excluding that portion of the assets or business acquired pursuant to any
Permitted Acquisition which has been sold or disposed of thereafter and prior to
the date of the respective determination), with such Consolidated EBITDA to be
determined as if such Permitted Acquisition (or the relevant portion thereof)
was consummated on the first day of the relevant Test Period. Pro forma
calculations for any fiscal period ending on or prior to the first anniversary
of a Permitted Acquisition may include adjustments to reflect operating expense
reductions or other operating improvements or synergies reasonably expected to
result from such Permitted Acquisition, less the amount of costs reasonably
expected to be incurred by the Lead Borrower and its Restricted Subsidiaries to
achieve such cost savings, to the extent that the Lead Borrower delivers to the
Administrative Agent, (i) a certificate of the Chief Financial Officer of the
Lead Borrower setting forth such operating expense reductions and the costs to
achieve such reductions and (ii) information and calculations supporting in
reasonable detail such estimated operating expense reductions and the costs to
achieve such reductions; provided that any increase in Consolidated EBITDA as a
result of cost savings, operating expense reductions, other operating
improvements and synergies shall be subject to the limitations set forth in the
definition of Consolidated EBITDA.

“Projections” shall mean the detailed projected consolidated financial
statements of the Lead Borrower and its Subsidiaries (after giving effect to the
Transaction) delivered to the Administrative Agent on or prior to the Closing
Date.

“Qualified Preferred Stock” shall mean any preferred capital stock of the Lead
Borrower so long as the terms of any such preferred capital stock (x) do not
contain any mandatory put, redemption, repayment, sinking fund or other similar
provision prior to November 5, 2017, or, if later, the 91st day after the then
Latest Maturity Date then in effect other than (i) provisions requiring payment
solely in the form of common Equity Interests of the Lead Borrower or any Parent
Company or Qualified Preferred Stock, (ii) provisions requiring payment solely
as a result of a change of control or asset sale, so long as any rights of the
holders thereof upon the occurrence of a change of control or asset sale are
subject to the payment in full of all Obligations in cash (other than unasserted
contingent indemnification obligations) or such payment is otherwise permitted
by this Agreement (including as a result of a waiver or amendment hereunder))
and (iii) with respect to preferred capital stock issued to any plan for the
benefit of employees of the Lead Borrower or its Subsidiaries or by any such
plan to such employees, provisions requiring the repurchase thereof in order to
satisfy applicable statutory or regulatory obligations and (y) do not require
the cash payment of dividends or distributions at any time that such cash
payment is not permitted under this Agreement or would result in a Default or
Event of Default hereunder.

“Quarterly Payment Date” shall mean the last Business Day of each September,
December, March and June occurring after the Closing Date, commencing on the
last Business Day of December 2012.

“Ratio-Based Incremental Facility” shall have the meaning provided in
Section 2.15(a).

“Real Property” of any Person shall mean, collectively, the right, title and
interest of such Person (including any leasehold, mineral or other estate) in
and to any and all land, improvements and fixtures owned, leased or operated by
such Person, together with, in each case, all easements, hereditaments and
appurtenances relating thereto, all improvements and appurtenant fixtures and
equipment, all general intangibles and contract rights and other property and
rights incidental to the ownership, lease or operation thereof.

 

-33-



--------------------------------------------------------------------------------

“Recovery Event” shall mean the receipt by the Lead Borrower or any of its
Restricted Subsidiaries of any cash insurance proceeds or condemnation awards
payable (i) by reason of theft, loss, physical destruction, damage, taking or
any other similar event with respect to any property or assets of the Lead
Borrower or any of its Restricted Subsidiaries (but not by reason of any loss of
revenues or interruption of business or operations caused thereby) and
(ii) under any policy of insurance required to be maintained under Section 9.03,
in each case to the extent such proceeds or awards do not constitute
reimbursement or compensation for amounts previously paid by the Lead Borrower
or any of its Restricted Subsidiaries in respect of any such event.

“Refinancing” shall mean the repayment of all of the outstanding indebtedness
(and termination of all commitments) under the Existing Credit Agreement as
provided in Section 6.05.

“Refinancing Effective Date” shall have the meaning specified in
Section 2.18(a).

“Refinancing Note Documents” shall mean the Refinancing Notes, the Refinancing
Notes Indenture and all other documents executed and delivered with respect to
the Refinancing Notes or Refinancing Notes Indenture, as in effect on
Refinancing Effective Date and as the same may be amended, modified and/or
supplemented from time to time in accordance with the terms hereof and thereof.

“Refinancing Note Holder” shall have the meaning provided in Section 2.18(b).

“Refinancing Notes” shall have the meaning provided in Section 2.18(a).

“Refinancing Notes Indenture” shall mean the indenture entered into with respect
to the Refinancing Notes and pursuant to which same shall be issued.

“Refinancing Term Loan Commitments” shall mean one or more commitments hereunder
to convert Initial Term Loans or Incremental Term Loans under an Existing
Initial Term Loan Tranche or Existing Incremental Term Loan Tranche into a new
Tranche of Refinancing Term Loans or Refinancing Term Loans under an existing
Tranche of Refinancing Term Loans.

“Refinancing Term Loan Lender” shall have the meaning specified in
Section 2.18(b).

“Refinancing Term Loan Amendment” shall have the meaning specified in
Section 2.18(c).

“Refinancing Term Loan Series” shall have the meaning specified in
Section 2.18(b).

“Refinancing Term Loans” shall have the meaning specified in Section 2.18(a).

“Register” shall have the meaning provided in Section 13.15.

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Release” shall mean actively or passively disposing, discharging, injecting,
spilling, pumping, leaking, leaching, dumping, emitting, escaping, emptying,
pouring, seeping, migrating or the like, into, through or upon the Environment
or within, from or into any building, structure, facility or fixture.

 

-34-



--------------------------------------------------------------------------------

“Relevant Guaranteed Obligations” shall mean (i) in the case of Holdings,
(x) the full and prompt payment when due (whether at the stated maturity, by
acceleration or otherwise) of the unpaid principal and interest on each Note
issued by, and all Term Loans made to, the Borrowers under this Agreement,
together with all the other obligations (including obligations which, but for
the automatic stay under Section 362(a) of the Bankruptcy Code, would become
due), indebtedness and liabilities (including, without limitation, indemnities,
fees and interest (including any interest accruing after the commencement of any
bankruptcy, insolvency, receivership or similar proceeding at the rate provided
for herein, whether or not such interest is an allowed or allowable claim in any
such proceeding) thereon) of the Borrowers to the Lenders, the Administrative
Agent and the Collateral Agent now existing or hereafter incurred under, arising
out of or in connection with this Agreement and each other Credit Document
(other than the Intercreditor Agreement) to which any of the Borrowers is a
party and the due performance and compliance by the Borrowers with all the
terms, conditions and agreements contained in this Agreement and in each such
other Credit Document (other than the Intercreditor Agreement) and (y) the full
and prompt payment when due (whether at the stated maturity, by acceleration or
otherwise) of all obligations (including obligations which, but for the
automatic stay under Section 362(a) of the Bankruptcy Code, would become due),
liabilities and indebtedness (including any interest accruing after the
commencement of any bankruptcy, insolvency, receivership or similar proceeding
at the rate provided for herein, whether or not such interest is an allowed or
allowable claim in any such proceeding) of the Lead Borrower or any of its
Restricted Subsidiaries owing under any Interest Rate Protection Agreement,
Other Hedging Agreement or Treasury Services Agreement entered into by the Lead
Borrower or any of its Restricted Subsidiaries with a Guaranteed Creditor and
their subsequent assigns, if any, whether now in existence or hereafter arising,
and the due performance and compliance with all terms, conditions and agreements
contained therein, (ii) in the case of the Lead Borrower, (x) the full and
prompt payment when due (whether at the stated maturity, by acceleration or
otherwise) of the unpaid principal and interest on each Note issued by, and all
Term Loans made to, the Subsidiary Borrowers under this Agreement, together with
all the other obligations (including obligations which, but for the automatic
stay under Section 362(a) of the Bankruptcy Code, would become due),
indebtedness and liabilities (including, without limitation, indemnities, fees
and interest (including any interest accruing after the commencement of any
bankruptcy, insolvency, receivership or similar proceeding at the rate provided
for herein, whether or not such interest is an allowed or allowable claim in any
such proceeding) thereon) of the Subsidiary Borrowers to the Lenders, the
Administrative Agent and the Collateral Agent now existing or hereafter incurred
under, arising out of or in connection with this Agreement and each other Credit
Document (other than the Intercreditor Agreement) to which the Subsidiary
Borrowers are a party and the due performance and compliance by the Subsidiary
Borrowers with all the terms, conditions and agreements contained in this
Agreement and in each such other Credit Document (other than the Intercreditor
Agreement) and (y) the full and prompt payment when due (whether at the stated
maturity, by acceleration or otherwise) of all obligations (including
obligations which, but for the automatic stay under Section 362(a) of the
Bankruptcy Code, would become due), liabilities and indebtedness (including any
interest accruing after the commencement of any bankruptcy, insolvency,
receivership or similar proceeding at the rate provided for herein, whether or
not such interest is an allowed or allowable claim in any such proceeding) of
the Lead Borrower or any of its Restricted Subsidiaries owing under any Interest
Rate Protection Agreement, Other Hedging Agreement or Treasury Services
Agreement entered into by the Lead Borrower or any of its Restricted
Subsidiaries with a Guaranteed Creditor and their subsequent assigns, if any,
whether now in existence or hereafter arising, and the due performance and
compliance with all terms, conditions and agreements contained therein, (iii) in
the case of BWAY Corporation, (x) the full and prompt payment when due (whether
at the stated maturity, by acceleration or otherwise) of the unpaid principal
and interest on each Note issued by, and all Term Loans made to, the Lead
Borrower or the North America Packaging Corporation under this Agreement,
together with all the other obligations (including obligations which, but for
the automatic stay under Section 362(a) of the Bankruptcy Code, would become
due), indebtedness and liabilities (including, without limitation, indemnities,
fees and interest (including any interest accruing after the commencement of any
bankruptcy, insolvency, receivership or similar proceeding at the rate provided
for herein, whether or not such interest is an allowed or allowable claim in any
such proceeding) thereon) of the Lead Borrower and North America Packaging
Corporation to the Lenders, the Administrative Agent and the Collateral Agent
now existing or hereafter incurred under, arising out of or in connection with
this Agreement and each other Credit Document (other than the Intercreditor
Agreement) to which BWAY Corporation is a party and the due performance and
compliance by the Lead Borrower and North America Packaging Corporation with all
the terms, conditions and agreements contained in this Agreement and in each
such other Credit Document (other than the Intercreditor Agreement) and (y) the
full and prompt payment when due (whether at the stated maturity, by
acceleration or otherwise) of all obligations (including obligations which, but
for the automatic stay under Section 362(a) of the Bankruptcy Code, would become
due), liabilities and indebtedness (including any interest accruing after the

 

-35-



--------------------------------------------------------------------------------

commencement of any bankruptcy, insolvency, receivership or similar proceeding
at the rate provided for herein, whether or not such interest is an allowed or
allowable claim in any such proceeding) of the Lead Borrower or the other
Subsidiary Guarantor or any of their respective Restricted Subsidiaries owing
under any Interest Rate Protection Agreement, Other Hedging Agreement or
Treasury Services Agreement entered into by BWAY Corporation or any of its
Restricted Subsidiaries with a Guaranteed Creditor and their subsequent assigns,
if any, whether now in existence or hereafter arising, and the due performance
and compliance with all terms, conditions and agreements contained therein and
(iv) in the case of North America Packaging Corporation, (x) the full and prompt
payment when due (whether at the stated maturity, by acceleration or otherwise)
of the unpaid principal and interest on each Note issued by, and all Term Loans
made to, the Lead Borrower or BWAY Corporation under this Agreement, together
with all the other obligations (including obligations which, but for the
automatic stay under Section 362(a) of the Bankruptcy Code, would become due),
indebtedness and liabilities (including, without limitation, indemnities, fees
and interest (including any interest accruing after the commencement of any
bankruptcy, insolvency, receivership or similar proceeding at the rate provided
for herein, whether or not such interest is an allowed or allowable claim in any
such proceeding) thereon) of the Lead Borrower and BWAY Corporation to the
Lenders, the Administrative Agent and the Collateral Agent now existing or
hereafter incurred under, arising out of or in connection with this Agreement
and each other Credit Document (other than the Intercreditor Agreement) to which
North America Packaging Corporation is a party and the due performance and
compliance by the Lead Borrower and BWAY Corporation with all the terms,
conditions and agreements contained in this Agreement and in each such other
Credit Document (other than the Intercreditor Agreement) and (y) the full and
prompt payment when due (whether at the stated maturity, by acceleration or
otherwise) of all obligations (including obligations which, but for the
automatic stay under Section 362(a) of the Bankruptcy Code, would become due),
liabilities and indebtedness (including any interest accruing after the
commencement of any bankruptcy, insolvency, receivership or similar proceeding
at the rate provided for herein, whether or not such interest is an allowed or
allowable claim in any such proceeding) of North America Packaging Corporation
or any of its Restricted Subsidiaries owing under any Interest Rate Protection
Agreement, Other Hedging Agreement or Treasury Services Agreement entered into
by North America Packaging Corporation or any of its Restricted Subsidiaries
with a Guaranteed Creditor and their subsequent assigns, if any, whether now in
existence or hereafter arising, and the due performance and compliance with all
terms, conditions and agreements contained therein.

“Relevant Guaranteed Party” shall mean (i) with respect to the Lead Borrower,
each of the Subsidiary Borrowers, (ii) with respect to BWAY Corporation, the
Lead Borrower and North America Packaging Corporation, and (iii) with respect to
North America Packaging Corporation, the Lead Borrower and BWAY Corporation.

“Relevant Public Company” shall mean the Parent Company that is the registrant
with respect to an Initial Public Offering.

“Replaced Lender” shall have the meaning provided in Section 2.13.

“Replacement Lender” shall have the meaning provided in Section 2.13.

“Repricing Transaction” shall mean (1) the incurrence by the Lead Borrower or
any of its Restricted Subsidiaries of any Indebtedness (including, without
limitation, any new or additional term loans under this Agreement (including
Refinancing Term Loans), whether incurred directly or by way of the conversion
of Initial Term Loans into a new tranche of replacement term loans under this
Agreement) (i) having an “effective” yield for the relevant Type of such
Indebtedness that is less than the “effective” yield for Initial Term Loans of
the same Type (with the comparative determinations to be made in the reasonable
judgment of the Administrative Agent consistent with generally accepted
financial practices, after giving effect to, among other factors, margin,
upfront or similar fees or “original issue discount,” in each case, shared with
all lenders or holders of such Indebtedness or Initial Term Loans, as the case
may be, but excluding the effect of any arrangement, structuring, syndication or
other fees payable in connection therewith that are not shared with all lenders
or holders of such Indebtedness or Initial Term Loans, as the case may be, and
without taking into account any fluctuations in LIBO Rate or comparable rate)
but excluding Indebtedness incurred in connection with a Change of Control, and
(ii) the proceeds of which are used to prepay (or, in the case of a conversion,
deemed to prepay or replace), in whole or in part, outstanding principal of
Initial Term Loans or (2) any effective reduction in the Applicable Margin for
Initial Term Loans (e.g., by way of amendment, waiver or otherwise) (with such
determination to be made in the reasonable judgment of the Administrative Agent,
consistent with generally accepted financial practices). Any such determination
by the Administrative Agent as contemplated by preceding clauses (1) and
(2) shall be conclusive and binding on all Lenders holding Initial Term Loans.

 

-36-



--------------------------------------------------------------------------------

“Required Lenders” shall mean Non-Defaulting Lenders, the sum of whose
outstanding principal of Term Loans as of any date of determination represent
greater than 50% of the sum of all outstanding principal of Term Loans of
Non-Defaulting Lenders at such time.

“Requirement of Law” shall mean, with respect to any Person, (i) the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person and (ii) any statute, law,
treaty, rule, regulation, order, decree, writ, injunction or determination of
any arbitrator or court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

“Responsible Officer” shall mean, with respect to any Person, its chief
executive officer, president, or any vice president, managing director,
treasurer, controller or other officer of such Person having substantially the
same authority and responsibility; provided that, with respect to compliance
with financial covenants, “Responsible Officer” means the chief financial
officer, treasurer or controller of the Lead Borrower, or any other officer of
the Lead Borrower having substantially the same authority and responsibility.

“Restricted Subsidiary” shall mean each Subsidiary of the Lead Borrower other
than any Unrestricted Subsidiary. The Subsidiary Borrowers shall at all times
constitute Restricted Subsidiaries.

“Returns” shall have the meaning provided in Section 8.09.

“S&P” shall mean Standard & Poor’s Ratings Services, a division of the McGraw
Hill Company, Inc., and any successor owner of such division.

“Sale-Leaseback Transaction” shall mean any arrangements with any Person
providing for the leasing by the Lead Borrower or any of its Restricted
Subsidiaries of real or personal property which has been or is to be sold or
transferred by the Lead Borrower or such Restricted Subsidiary to such Person or
to any other Person to whom funds have been or are to be advanced by such Person
in connection therewith.

“Scheduled Incremental TL Repayment” shall have the meaning provided in
Section 5.02(b).

“Scheduled Initial TL Repayment” shall have the meaning provided in
Section 5.02(a).

“Scheduled Initial TL Repayment Date” shall have the meaning provided in Section
5.02(a)

“Scheduled Repayment” shall mean any Scheduled Initial TL Repayment and/or
Scheduled Incremental TL Repayment.

“SEC” shall have the meaning provided in Section 9.01(g).

“Section 9.01 Financials” shall mean the quarterly and annual financial
statements required to be delivered pursuant to Sections 9.01(a) and (b).

“Secured Creditors” shall have the meaning assigned that term in the respective
Security Documents.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

“Securities Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

“Security Agreement” shall have the meaning provided in Section 6.09.

 

-37-



--------------------------------------------------------------------------------

“Security Document” shall mean and include each of the Security Agreement, the
Pledge Agreement, each Mortgage and, after the execution and delivery thereof,
each Additional Security Document.

“Similar Business” shall mean any business and any services, activities or
businesses incidental, or reasonably related or similar to, or complementary to
any line of business engaged in by the Lead Borrower and its Restricted
Subsidiaries on the Closing Date (after giving effect to the Transaction) or any
business activity that is a reasonable extension, development or expansion
thereof or ancillary thereto.

“Specified Representations” shall mean each representation and warranty, with
respect to Holdings and the Lead Borrower, contained in any of Sections 8.01(i),
8.02, 8.03(iii), 8.05(b), 8.08(c), 8.11 (other than, to the extent such
representation and warranty relates to perfection of a security interest in any
Collateral referred to therein, if (x) such Collateral may not be perfected by
the filing of a financing statement under the Uniform Commercial Code or taking
possession of a stock certificate to the extent related to a material,
wholly-owned Domestic Subsidiary and (y) perfection of the Collateral Agent’s
security interest in such Collateral described in preceding clause (x) may not
be accomplished prior to or on the Closing Date after using commercially
reasonable efforts), 8.15(a), 8.15(b) and 8.16.

“Sponsor” shall mean Platinum Equity Advisors, LLC.

“Sponsor Affiliate” shall mean the collective reference to any entities (other
than a portfolio company) controlled directly or indirectly by the Sponsor.

“Sponsor Agreement” shall mean that certain Corporate Advisory Services
Agreement dated as of November 5, 2012 among BOE Holding Corporation and
Platinum Equity Advisors, LLC.

“Stated Liabilities” shall mean the recorded liabilities (including contingent
liabilities that would be recorded in accordance with U.S. GAAP) of Holdings and
its Subsidiaries taken as a whole, as of the Closing Date after giving effect to
the consummation of the Transaction, determined in accordance with U.S. GAAP
consistently applied, together with the principal amount of all New Financing.

“Stockholders Agreement” shall mean the Stockholders Agreement dated as of
November 5, 2012 by and among (a) BOE Holding Corporation, (b) Platinum Equity
Capital Partners III, L.P., Platinum Equity Capital Partners-A III, L.P.,
Platinum Equity Capital Partners-B III, L.P., and Platinum BOE Principals, LLC,
and (c) the persons identified as “Management Stockholders” on the signature
pages thereto, as the same may be amended, amended and restated, modified or
supplemented from time to time.

“Subsidiaries Guaranty” shall have the meaning provided in Section 6.10.

“Subsidiary” shall mean, as to any Person, (i) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such Person has more than a 50% Equity Interest at the time.

“Subsidiary Borrowers” shall have the meaning provided in the first paragraph of
this Agreement.

“Subsidiary Guarantor” shall mean each Domestic Subsidiary of the Lead Borrower
(other than the Subsidiary Borrower) in existence on the Closing Date (after
giving effect to the Transaction) other than any Excluded Subsidiary, as well as
each Domestic Subsidiary of the Lead Borrower established, created or acquired
after the Closing Date which becomes a party to the Subsidiaries Guaranty in
accordance with the requirements of this Agreement or the provisions of the
Subsidiaries Guaranty.

 

-38-



--------------------------------------------------------------------------------

“Supermajority Lenders” of any Tranche shall mean those Non-Defaulting Lenders
which would constitute the Required Lenders under, and as defined in, this
Agreement if (x) all outstanding Obligations of the other Tranches under this
Agreement were repaid in full and all Commitments with respect thereto were
terminated and (y) the percentage “50%” contained therein were changed to
“66-2/3%.”

“Syndication Date” shall mean such date as has been agreed to in a separate
writing among the Joint Lead Arrangers and Holdings.

“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee and
(ii) the lessee will be entitled to various tax and other benefits ordinarily
available to owners (as opposed to lessees) of like property.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges, fees, assessments, liabilities or withholdings imposed by
any Governmental Authority in the nature of a tax, including interest, penalties
and additions to tax with respect thereto.

“Term Loan Commitment” shall mean, for each Lender, its Initial Term Loan
Commitment, its Refinancing Term Loan Commitment, its Extended Term Loan
Commitment or its Incremental Term Loan Commitment.

“Term Loan Percentage” of a Tranche of Term Loans shall mean, at any time, a
fraction (expressed as a percentage), the numerator of which is equal to the
aggregate outstanding principal amount of all Term Loans of such Tranche at such
time and the denominator of which is equal to the aggregate outstanding
principal amount of all Term Loans of all Tranches at such time.

“Term Loans” shall mean the Initial Term Loans, each Incremental Term Loan made
pursuant to Section 2.01(b), each Refinancing Term Loan and each Extended Term
Loan of a given Extension Series.

“Test Period” shall mean each period of four consecutive fiscal quarters of
Holdings (in each case taken as one accounting period).

“Threshold Amount” shall mean $25,000,000.

“Total Commitment” shall mean, at any time, the sum of the Total Initial Term
Loan Commitment and the Total Incremental Term Loan Commitment.

“Total Extended Term Loan Commitment” shall mean, at any time, the sum of
Extended Term Loan Commitments of each of the Lenders with such a Commitment at
such time.

“Total Incremental Term Loan Commitment” shall mean, at any time, the sum of the
Incremental Term Loan Commitments of each of the Lenders with such a Commitment
at such time.

“Total Initial Term Loan Commitment” shall mean, at any time, the sum of the
Initial Term Loan Commitments of each of the Lenders at such time.

“Total Refinancing Term Loan Commitment” shall mean, at any time, the sum of the
Refinancing Term Loan Commitments of each of the Lenders with such a Commitment
at such time.

“Tranche” shall mean the respective facilities and commitments utilized in
making Initial Term Loans or Incremental Term Loans made pursuant to one or more
tranches designated pursuant to the respective Incremental Term Loan Commitment
Agreements in accordance with the relevant requirements specified in
Section 2.15 (collectively, the “Initial Tranches” and, each, an “Initial
Tranche”), and after giving effect to the Extension pursuant to Section 2.14,
shall include any group of Extended Term Loans pursuant to Extended Term Loan
Commitments, extended, directly or indirectly, from the same Initial Tranche and
having the same Maturity Date, interest rate and fees and after giving effect to
any Refinancing Term Loan Amendment pursuant to Section 2.18, shall include any
group of Refinancing Term Loans refinancing, directly or indirectly, the same
Initial Tranche

 

-39-



--------------------------------------------------------------------------------

having the same Maturity Date, interest rate and fees; provided that that only
in the circumstances contemplated by Section 2.18(b), Refinancing Term Loans may
be made part of a then existing Tranche of Term Loans; provided further that
only in the circumstances contemplated by Section 2.15(c), Incremental Term
Loans may be made part of a then existing Tranche of Term Loans.

“Transaction” shall mean, collectively, (i) the consummation of the Merger,
(ii) the consummation of the Refinancing, (iii) the consummation of the Equity
Financing, (iv) the entering into of the Credit Documents and the incurrence of
Term Loans on the Closing Date, (v) the entering into of the ABL Credit
Agreement and (vi) the payment of all Transaction Costs.

“Transaction Costs” shall mean the fees, premiums and expenses payable by
Holdings and its Subsidiaries in connection with the transactions described in
clauses (i) through (v) of the definition of “Transaction” and/or the concurrent
issuance of notes by Merger Sub.

“Treasury Services Agreement” shall mean any agreement relating to treasury,
depositary and cash management services or automated clearinghouse transfer of
funds.

“Type” shall mean the type of Term Loan determined with regard to the interest
option applicable thereto, i.e., whether a Base Rate Term Loan or a LIBO Rate
Term Loan.

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the relevant jurisdiction.

“Unfunded Pension Liability” of any Plan shall mean the amount, if any, by which
the value of the accumulated plan benefits under the Plan determined on a plan
termination basis in accordance with actuarial assumptions at such time
consistent with those prescribed by the PBGC for purposes of Section 4044 of
ERISA, exceeds the fair market value of all plan assets of such Plan.

“United States” and “U.S.” shall each mean the United States of America.

“Unrestricted Subsidiary” shall mean (i) each Subsidiary of the Lead Borrower
listed on Schedule 1.01 and (ii) any Subsidiary of the Lead Borrower designated
by the board of directors of the Lead Borrower as an Unrestricted Subsidiary
pursuant to Section 9.16 subsequent to the Closing Date; provided, however, that
no Subsidiary Borrower shall be designated as an Unrestricted Subsidiary.

“U.S. Dollars” and the sign “$” shall each mean freely transferable lawful money
(expressed in dollars) of the United States.

“U.S. GAAP” shall mean generally accepted accounting principles in the United
States of America as in effect from time to time; provided that determinations
made pursuant to this Agreement in accordance with U.S. GAAP are subject (to the
extent provided therein) to Section 13.07(a).

“U.S. Tax Compliance Certificate” shall have the meaning provided in
Section 5.04(c).

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing (i) the then outstanding
principal amount of such Indebtedness into (ii) the product obtained by
multiplying (x) the amount of each then remaining installment or other required
scheduled payments of principal, including payment at final maturity, in respect
thereof, by (y) the number of years (calculated to the nearest one-twelfth) that
will elapse between such date and the making of such payment.

“Wholly-Owned Domestic Subsidiary” shall mean, as to any Person, any
Wholly-Owned Subsidiary of such Person which is a Domestic Subsidiary of such
person.

“Wholly-Owned Foreign Subsidiary” shall mean, as to any Person, any Wholly-Owned
Subsidiary of such Person which is a Foreign Subsidiary of such Person.

 

-40-



--------------------------------------------------------------------------------

“Wholly-Owned Restricted Subsidiary” shall mean, as to any Person, any
Wholly-Owned Subsidiary of such Person which is a Restricted Subsidiary of such
Person.

“Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any corporation 100%
of whose capital stock is at the time owned by such Person and/or one or more
Wholly-Owned Subsidiaries of such Person and (ii) any partnership, association,
joint venture or other entity in which such Person and/or one or more
Wholly-Owned Subsidiaries of such Person owns 100% of the Equity Interests at
such time (other than, in the case of a Foreign Subsidiary with respect to
preceding clauses (i) or (ii), director’s qualifying shares and/or other nominal
amounts of shares required to be held by Persons other than the Lead Borrower
and its Subsidiaries under applicable law).

“Will be Able To Pay their Stated Liabilities and Identified Contingent
Liabilities as they Mature” means for the period from the Closing Date through
the stated maturity of all New Financing, Holdings and its Subsidiaries taken as
a whole will have sufficient assets and cash flow to pay their respective Stated
Liabilities and Identified Contingent Liabilities as those liabilities mature or
(in the case of contingent liabilities) otherwise become payable.

1.02 Terms Generally. The definitions in Section 1.01 shall apply equally to
both the singular and plural forms of the terms defined. Whenever the context
may require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall”; and the words
“asset” and “property” shall be construed as having the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights. The words “herein,”
“hereof’ and “hereunder,” and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision of
this Agreement unless the context shall otherwise require. All references herein
to Articles, Sections, paragraphs, clauses, subclauses, Exhibits and Schedules
shall be deemed references to Articles, Sections, paragraphs, clauses and
subclauses of, and Exhibits and Schedules to, this Agreement unless the context
shall otherwise require. Unless otherwise expressly provided herein, (a) all
references to documents, instruments and other agreements (including the Credit
Documents and organizational documents) shall be deemed to include all
subsequent amendments, restatements, amendments and restatements, supplements
and other modifications thereto, but only to the extent that such amendments,
restatements, amendments and restatements, supplements and other modifications
are not prohibited by any Credit Document and (b) references to any law,
statute, rule or regulation shall include all statutory and regulatory
provisions consolidating, amending, replacing, supplementing or interpreting
such law. Unless otherwise specified, all references herein to times of day
shall be references to Eastern time (daylight or standard, as applicable).

Section 2. Amount and Terms of Credit.

2.01 The Commitments.

(a) Subject to and upon the terms and conditions set forth herein, each Lender
with an Initial Term Loan Commitment severally agrees to make an Initial Term
Loan or Initial Term Loans to the Borrowers, which Initial Term Loans (i) shall
be incurred by the Borrowers pursuant to a single drawing on the Closing Date,
(ii) shall be denominated in U.S. Dollars, (iii) shall except as hereinafter
provided, at the option of the Lead Borrower, be incurred and maintained as,
and/or converted into, one or more Borrowings of Base Rate Term Loans or LIBO
Rate Term Loans, provided that except as otherwise specifically provided in
Section 2.10(b), all Initial Term Loans comprising the same Borrowing shall at
all times be of the same Type, and (iv) shall be made by each such Lender in
that aggregate principal amount which does not exceed the Initial Term Loan
Commitment of such Lender on the Closing Date (before giving effect to the
termination thereof pursuant to Section 4.02(a)). Once repaid, Initial Term
Loans may not be reborrowed. All Borrowers shall be jointly and severally liable
as borrowers for all Term Loans regardless of which Borrower delivers a notice
of borrowing or receives the proceeds thereof.

(b) Subject to and upon the terms and conditions set forth herein, each Lender
with an Incremental Term Loan Commitment from time to time for a given Tranche
of Incremental Term Loans severally agrees to make term loans (each, an
“Incremental Term Loan” and, collectively, the “Incremental Term Loans”) to the
Borrowers, which Incremental Term Loans (i) shall be incurred pursuant to a
single drawing on the applicable Incremental Term Loan Borrowing Date,
(ii) shall be denominated in U.S. Dollars, (iii) shall, except as hereinafter

 

-41-



--------------------------------------------------------------------------------

provided, at the option of the Borrowers, be incurred and maintained as, and/or
converted into one or more Borrowings of Base Rate Term Loans or LIBO Rate Term
Loans, provided that except as otherwise specifically provided in
Section 2.10(b), all Incremental Term Loans of a given Tranche made as part of
the same Borrowing shall at all times consist of Incremental Term Loans of the
same Type, and (iv) shall not exceed for any such Incremental Term Loan Lender
at any time of any incurrence thereof, the Incremental Term Loan Commitment of
such Incremental Term Loan Lender for such Tranche (before giving effect to the
termination thereof on such date pursuant to Section 4.02(b)). Once repaid,
Incremental Term Loans may not be reborrowed.

2.02 Minimum Amount of Each Borrowing. The aggregate principal amount of each
Borrowing of Term Loans under any Tranche shall not be less than the Minimum
Borrowing Amount. More than one Borrowing may occur on the same date, but at no
time shall there be outstanding more than fifteen (15) Borrowings of LIBO Rate
Term Loans in the aggregate for all Tranches of Term Loans.

2.03 Notice of Borrowing. Whenever the Borrowers desire to make a Borrowing of
Term Loans hereunder, the Lead Borrower shall give the Administrative Agent at
its Notice Office at least one Business Day’s prior written notice (or
telephonic notice promptly confirmed in writing) of each Base Rate Term Loan to
be made hereunder and at least three Business Days’ (or such shorter period as
the Administrative Agent shall agree in its sole and absolute discretion) prior
written notice (or telephonic notice promptly confirmed in writing) of each LIBO
Rate Term Loan to be made hereunder, provided that (in each case) any such
notice shall be deemed to have been given on a certain day only if given before
12:00 Noon (New York City time) on such day (or such later time as the
Administrative Agent shall agree in it its sole and absolute discretion). Each
such notice (each, a “Notice of Borrowing”), except as otherwise expressly
provided in Section 2.11, shall be irrevocable and shall be in writing, or by
telephone promptly confirmed in writing by or on behalf of the Borrowers, in the
form of Exhibit A-1, appropriately completed to specify: (i) the aggregate
principal amount of the Term Loans to be made pursuant to such Borrowing,
(ii) the date of such Borrowing (which shall be a Business Day), (iii) whether
the respective Borrowing shall consist of Initial Term Loans or Incremental Term
Loans, (iv) whether the Term Loans being made pursuant to such Borrowing are to
be initially maintained as Base Rate Term Loans or LIBO Rate Term Loans and
(v) in the case of LIBO Rate Term Loans, the Interest Period to be initially
applicable thereto. The Administrative Agent shall promptly give each Lender
which is required to make Term Loans of the Tranche specified in the respective
Notice of Borrowing, notice of such proposed Borrowing, of such Lender’s
proportionate share thereof (determined in accordance with Section 2.07) and of
the other matters required by the immediately preceding sentence to be specified
in the Notice of Borrowing.

2.04 Disbursement of Funds. No later than 1:00 P.M. (New York City time) on the
date specified in each Notice of Borrowing, each Lender with a Commitment of the
relevant Tranche will make available its pro rata portion (determined in
accordance with Section 2.07) of each such Borrowing requested to be made on
such date. All such amounts will be made available in U.S. Dollars and in
immediately available funds at the Payment Office, and the Administrative Agent
will make available to the Borrowers at the Payment Office the aggregate of the
amounts so made available by the Lenders. Unless the Administrative Agent shall
have been notified by any Lender prior to the date of any Borrowing that such
Lender does not intend to make available to the Administrative Agent such
Lender’s portion of any Borrowing to be made on such date, the Administrative
Agent may assume that such Lender has made such amount available to the
Administrative Agent on such date of Borrowing and the Administrative Agent may
(but shall not be obligated to), in reliance upon such assumption, make
available to the Borrowers a corresponding amount. If such corresponding amount
is not in fact made available to the Administrative Agent by such Lender, the
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender. If such Lender does not pay such corresponding amount
forthwith upon the Administrative Agent’s demand therefor, the Administrative
Agent shall promptly notify the Borrowers and the Borrowers shall immediately
pay such corresponding amount to the Administrative Agent. The Administrative
Agent also shall be entitled to recover on demand from such Lender or the
Borrowers interest on such corresponding amount in respect of each day from the
date such corresponding amount was made available by the Administrative Agent to
the Borrowers until the date such corresponding amount is recovered by the
Administrative Agent, at a rate per annum equal to (i) if recovered from such
Lender, the overnight Federal Funds Rate for the first three days and at the
interest rate otherwise applicable to such Term Loans for each day thereafter
and (ii) if recovered from the Borrowers, the rate of interest applicable to the
relevant Borrowing, as determined pursuant to Section 2.08. Nothing in this
Section 2.04 shall be deemed to relieve any Lender from its obligation to make
Term Loans hereunder or to prejudice any rights which the Borrowers may have
against any Lender as a result of any failure by such Lender to make Term Loans
hereunder.

 

-42-



--------------------------------------------------------------------------------

2.05 Notes.

(a) Each Borrower’s obligation to pay the principal of, and interest on, the
Term Loans made by each Lender shall be evidenced in the Register maintained by
the Administrative Agent pursuant to Section 13.15 and shall, if requested by
such Lender, also be evidenced (i) in the case of an Initial Term Loan, by a
promissory note duly executed and delivered by the Borrowers substantially in
the form of Exhibit B-1, with blanks appropriately completed in conformity
herewith (each, an “Initial Term Note” and, collectively, the “Initial Term
Notes”), and (ii) in the case of Incremental Term Loans, by a promissory note
duly executed and delivered by the Borrowers substantially in the form of
Exhibit B-2 (with such modifications thereto as may be necessary to reflect
differing classes of Incremental Term Loans), with blanks appropriately
completed in conformity herewith (each, an “Incremental Term Note” and,
collectively, the “Incremental Term Notes”).

(b) The Initial Term Note issued to each requesting Lender with outstanding
Initial Term Loans shall (i) be executed by the Borrowers, (ii) be payable to
such Lender or its registered assigns and be dated the Closing Date (or, if
issued after the Closing Date, be dated the date of issuance thereof), (iii) be
in a stated principal amount equal to the Initial Term Loans made by such Lender
on the Closing Date (or, if issued after the Closing Date, be in a stated
principal amount equal to the outstanding Initial Term Loans of such Lender at
such time) and be payable in the outstanding principal amount of Initial Term
Loans evidenced thereby, (iv) mature on the Maturity Date for Initial Term
Loans, (v) bear interest as provided in the appropriate clause of Section 2.08
in respect of the Base Rate Term Loans and LIBO Rate Term Loans, as the case may
be, evidenced thereby, (vi) be subject to voluntary prepayment as provided in
Section 5.01, and mandatory repayment as provided in Section 5.02, and (vii) be
entitled to the benefits of this Agreement and the other Credit Documents.

(c) The Incremental Term Note issued to each requesting Lender with an
Incremental Term Loan Commitment or outstanding Incremental Term Loans under a
given Tranche shall (i) be executed by the Borrowers, (ii) be payable to such
Lender or its registered assigns and be dated the date of issuance thereof,
(iii) be in a stated principal amount equal to the Incremental Term Loan
Commitment of such Lender on the Incremental Term Loan Borrowing Date (prior to
the incurrence of any Incremental Term Loans pursuant thereto on such date) (or,
if issued thereafter, be in a stated principal amount equal to the outstanding
principal amount of the Incremental Term Loans of such Lender on the date of
issuance thereof) and be payable in the principal amount of the Incremental Term
Loans evidenced thereby, (iv) mature on the Maturity Date for such Incremental
Term Loans, (v) bear interest as provided in the appropriate clause of
Section 2.08 or in the relevant Incremental Term Loan Commitment Agreement in
respect of Base Rate Term Loans or LIBO Rate Term Loans, as the case may be,
evidenced thereby, (vi) be subject to voluntary prepayment as provided in
Section 5.01 and mandatory repayment as provided in Section 5.02 and (vii) be
entitled to the benefits of this Agreement and the other Credit Documents.

(d) Each Lender will note on its internal records the amount of each Term Loan
made by it and each payment in respect thereof and prior to any transfer of any
of its Notes will endorse on the reverse side thereof the outstanding principal
amount of Term Loans evidenced thereby. Failure to make any such notation or any
error in such notation shall not affect the Borrowers’ obligations in respect of
such Term Loans.

(e) Notwithstanding anything to the contrary contained above in this
Section 2.05 or elsewhere in this Agreement, Notes shall only be delivered to
Lenders which at any time specifically request the delivery of such Notes. No
failure of any Lender to request or obtain a Note evidencing its Term Loans to
the Borrowers shall affect or in any manner impair the joint and several
obligations of the Borrowers to pay the Term Loans (and all related Obligations)
incurred by the Borrowers which would otherwise be evidenced thereby in
accordance with the requirements of this Agreement, and shall not in any way
affect the security or guaranties therefor provided pursuant to the various
Credit Documents. Any Lender which does not have a Note evidencing its
outstanding Term Loans shall in no event be required to make the notations
otherwise described in the preceding clause (d). At any time when any Lender
requests the delivery of a Note to evidence any of its Term Loans, the Borrowers
shall promptly execute and deliver to the respective Lender the requested Note
in the appropriate amount or amounts to evidence such Term Loans.

 

-43-



--------------------------------------------------------------------------------

2.06 Interest Rate Conversions.

(a) The Borrowers shall have the option to convert, on any Business Day, all or
a portion equal to at least the Minimum Borrowing Amount of the outstanding
principal amount of Term Loans of a given Tranche made pursuant to one or more
Borrowings of one or more Types of Term Loans, into a Borrowing (of the same
Tranche) of another Type of Term Loan, provided that (i) except as otherwise
provided in Section 2.11, (x) LIBO Rate Term Loans may be converted into Base
Rate Term Loans only on the last day of an Interest Period applicable to the
Term Loans being converted and no such partial conversion of LIBO Rate Term
Loans, as the case may be, shall reduce the outstanding principal amount of such
LIBO Rate Term Loans, made pursuant to a single Borrowing to less than the
Minimum Borrowing Amount applicable thereto, (ii) unless the Required Lenders
otherwise agree, Base Rate Term Loans may only be converted into LIBO Rate Term
Loans if no Event of Default is in existence on the date of the conversion, and
(iii) no conversion pursuant to this Section 2.06 shall result in a greater
number of Borrowings of LIBO Rate Term Loans than is permitted under
Section 2.02. Such conversion shall be effected by the Lead Borrower by giving
the Administrative Agent at the Notice Office prior to 12:00 Noon (New York City
time) at least three Business Days’ prior notice (in the case of any conversion
to or continuation of LIBO Rate Term Loans) or one Business Day’s notice (in the
case of any conversion to Base Rate Term Loans) (each, a “Notice of
Conversion/Continuation”) in the form of Exhibit A-2, appropriately completed to
specify the Term Loans of a given Tranche to be so converted, the Borrowing or
Borrowings pursuant to which such Term Loans were incurred and, if to be
converted into LIBO Rate Term Loans, the Interest Period to be initially
applicable thereto. The Administrative Agent shall give each Lender prompt
notice of any such proposed conversion affecting any of its Term Loans.

2.07 Pro Rata Borrowings. All Borrowings of Initial Term Loans and Incremental
Term Loans under this Agreement shall be incurred from the Lenders pro rata on
the basis of such Lenders’ Initial Term Loan Commitments or Incremental Term
Loan Commitments, as the case may be. No Lender shall be responsible for any
default by any other Lender of its obligation to make Term Loans hereunder, and
each Lender shall be obligated to make the Term Loans provided to be made by it
hereunder, regardless of the failure of any other Lender to make its Term Loans
hereunder.

2.08 Interest.

(a) Each Borrower agrees, jointly and severally, to pay interest in respect of
the unpaid principal amount of each Base Rate Term Loan (including with respect
to any LIBO Rate Term Loan converted into a Base Rate Term Loan pursuant to
Section 2.06 or 2.09) made to the Borrowers hereunder from the date of Borrowing
thereof (or, in the circumstances described in the immediately preceding
parenthetical, from the date of conversion of the respective LIBO Rate Term Loan
into a Base Rate Term Loan) until the earlier of (i) the maturity thereof
(whether by acceleration or otherwise) and (ii) the conversion of such Base Rate
Term Loan to a LIBO Rate Term Loan pursuant to Section 2.06 or 2.09, as
applicable, at a rate per annum which shall be equal to the sum of the
Applicable Margin plus the Base Rate, as in effect from time to time.

(b) Each Borrower agrees, jointly and severally, to pay interest in respect of
the unpaid principal amount of each LIBO Rate Term Loan made to the Borrowers
from the date of Borrowing thereof until the earlier of (i) the maturity thereof
(whether by acceleration or otherwise) and (ii) the conversion of such LIBO Rate
Term Loan to a Base Rate Term Loan pursuant to Section 2.06, 2.09 or 2.10, as
applicable, at a rate per annum which shall, during each Interest Period
applicable thereto, be equal to the sum of the Applicable Margin plus the
applicable LIBO Rate for such Interest Period.

(c) Overdue principal and, to the extent permitted by law, overdue interest in
respect of each Term Loan and any other overdue amount payable hereunder shall,
in each case, bear interest at a rate per annum equal to (i) for Base Rate Term
Loans and associated interest, 2% per annum in excess of the Applicable Margin
for Base Rate Term Loans plus the Base Rate, (ii) for LIBO Rate Term Loans and
associated interest, 2% per annum in excess of the Applicable Margin for LIBO
Rate Term Loans plus the LIBO Rate and (iii) with respect to fees and all other
amounts, 2% per annum in excess of the Applicable Margin for Base Rate Term
Loans plus the Base Rate, each as in effect from time to time, in each case with
such interest to be payable on demand.

 

-44-



--------------------------------------------------------------------------------

(d) Accrued (and theretofore unpaid) interest shall be calculated daily and
payable (i) in respect of each Base Rate Term Loan, quarterly in arrears on each
Quarterly Payment Date, (ii) in respect of each LIBO Rate Term Loan, on (x) the
date of any conversion thereof into a Base Rate Term Loan, pursuant to Sections
2.06, 2.09 or 2.10(b), as applicable (on the amount converted) and (y) the last
day of each Interest Period applicable thereto and, in the case of an Interest
Period in excess of three months, on each date occurring at three-month
intervals after the first day of such Interest Period and (iii) in respect of
each Term Loan, on (x) the date of any prepayment or repayment thereof (on the
amount prepaid or repaid), (y) at maturity (whether by acceleration or
otherwise) and (z) after such maturity, on demand.

(e) Upon each Interest Determination Date, the Administrative Agent shall
determine the LIBO Rate for each Interest Period applicable to the respective
LIBO Rate Term Loans and shall promptly notify the Lead Borrower and the Lenders
thereof. Each such determination shall, absent manifest error, be final and
conclusive and binding on all parties hereto.

2.09 Interest Periods. At the time the Lead Borrower gives any Notice of
Borrowing or Notice of Conversion/Continuation in respect of the making of, or
conversion into, any LIBO Rate Term Loan (in the case of the initial Interest
Period applicable thereto) or prior to 12:00 Noon (New York City time) on the
third Business Day prior to the expiration of an Interest Period applicable to
such LIBO Rate Term Loan (in the case of any subsequent Interest Period), the
Lead Borrower shall have the right to elect the interest period (each, an
“Interest Period”) applicable to such LIBO Rate Term Loan, which Interest Period
shall, at the option of the Lead Borrower be a one, two, three or six month
period; provided that (in each case):

(i) all LIBO Rate Term Loans comprising a Borrowing shall at all times have the
same Interest Period;

(ii) the initial Interest Period for any LIBO Rate Term Loan shall commence on
the date of Borrowing of such LIBO Rate Term Loan (including, in the case of
LIBO Rate Term Loans, the date of any conversion thereto from a Borrowing of
Base Rate Term Loans and each Interest Period occurring thereafter in respect of
such LIBO Rate Term Loan shall commence on the day on which the next preceding
Interest Period applicable thereto expires;

(iii) if any Interest Period for a LIBO Rate Term Loan begins on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period, such Interest Period shall end on the last Business Day of
such calendar month;

(iv) if any Interest Period for a LIBO Rate Term Loan would otherwise expire on
a day which is not a Business Day, such Interest Period shall expire on the next
succeeding Business Day; provided, however, that if any Interest Period for a
LIBO Rate Term Loan would otherwise expire on a day which is not a Business Day
but is a day of the month after which no further Business Day occurs in such
month, such Interest Period shall expire on the next preceding Business Day;

(v) unless the Required Lenders otherwise agree, no Interest Period for a LIBO
Rate Term Loan may be selected at any time when a Default or an Event of Default
is then in existence; and

(vi) no Interest Period in respect of any Borrowing of any Tranche of Term Loans
shall be selected which extends beyond the Maturity Date therefor.

With respect to any LIBO Rate Term Loans, at the end of any Interest Period
applicable to a Borrowing thereof, the Borrowers, may elect to split the
respective Borrowing of a single Type under a single Tranche into two or more
Borrowings of different Types under such Tranche or combine two or more
Borrowings under a single Tranche into a single Borrowing of the same Type under
such Tranche, in each case, by having the Lead Borrower give notice thereof
together with its election of one or more Interest Periods, in each case so long
as each resulting Borrowing (x) has an Interest Period which complies with the
foregoing requirements of this Section 2.09, (y) has a principal amount which is
not less than the Minimum Borrowing Amount applicable to Borrowings of the
respective Type and Tranche, and (z) does not cause a violation of the
requirements of Section 2.02. If by 12:00 Noon (New York

 

-45-



--------------------------------------------------------------------------------

City time) on the third Business Day prior to the expiration of any Interest
Period applicable to a Borrowing of LIBO Rate Term Loans, the Lead Borrower has
failed to elect, or is not permitted to elect, a new Interest Period to be
applicable to such LIBO Rate, the Lead Borrower shall be deemed to have elected
in the case of LIBO Rate Term Loans, to convert such LIBO Rate Term Loans into
Base Rate Term Loans with such conversion to be effective as of the expiration
date of such current Interest Period.

2.10 Increased Costs, Illegality, etc..

(a) In the event that any Lender shall have determined (which determination
shall, absent manifest error, be final and conclusive and binding upon all
parties hereto but, with respect to clause (i) below, may be made only by the
Administrative Agent):

(i) on any Interest Determination Date that, by reason of any changes arising
after the date of this Agreement affecting the interbank Eurodollar market,
adequate and fair means do not exist for ascertaining the applicable interest
rate on the basis provided for in the definition of LIBO Rate;

(ii) at any time, that such Lender shall incur increased costs or reductions in
the amounts received or receivable hereunder with respect to any LIBO Rate Term
Loan because of any change since the Closing Date in any applicable law or
governmental rule, regulation, order, guideline or request (whether or not
having the force of law) or in the official interpretation or administration
thereof and including the introduction of any new law or governmental rule,
regulation, order, official guideline or request, such as, but not limited to:
(A) any additional Tax imposed on any Lender (except Indemnified Taxes or Other
Taxes indemnified under Section 5.04 or any Excluded Taxes) or (B) a change in
official reserve requirements, but, in all events, excluding reserves required
under Regulation D to the extent included in the computation of the LIBO Rate;
or

(iii) at any time, that the making or continuance of any LIBO Rate Term Loan has
been made (x) unlawful by any law or governmental rule, regulation or order,
(y) impossible by compliance by any Lender in good faith with any governmental
request (whether or not having force of law) or (z) impracticable as a result of
a contingency occurring after the Closing Date which materially and adversely
affects the interbank Eurodollar market;

then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall promptly give notice (by telephone promptly
confirmed in writing) to the Lead Borrower and, except in the case of clause
(i) above, to the Administrative Agent of such determination (which notice the
Administrative Agent shall promptly transmit to each of the other Lenders).
Thereafter (x) in the case of clause (i) above, LIBO Rate Term Loans shall no
longer be available until such time as the circumstances giving rise to such
notice by the Administrative Agent no longer exist, and any Notice of Borrowing
or Notice of Conversion/Continuation given by the Lead Borrower with respect to
LIBO Rate Term Loans which have not yet been incurred (including by way of
conversion) shall be deemed rescinded by the Borrowers, (y) in the case of
clause (ii) above, the Borrowers, jointly and severally, agree to pay to such
Lender, upon such Lender’s written request therefor, such additional amounts (in
the form of an increased rate of, or a different method of calculating, interest
or otherwise as such Lender in its sole discretion shall determine) as shall be
required to compensate such Lender for such increased costs or reductions in
amounts received or receivable hereunder (a written notice setting forth the
additional amounts owed to such Lender, showing in reasonable detail the basis
for the calculation thereof, shall be submitted to the Borrowers by such Lender
and shall, absent manifest error, be final and conclusive and binding on all the
parties hereto), (z) in the case of clause (iii) above, the Borrowers shall take
one of the actions specified in Section 2.10(b) as promptly as possible and, in
any event, within the time period required by law.

(b) At any time that any LIBO Rate Term Loan is affected by the circumstances
described in Section 2.10(a)(ii), the Lead Borrower may, and in the case of a
LIBO Rate Term Loan affected by the circumstances described in
Section 2.10(a)(iii), the Lead Borrower shall, either (x) if the affected LIBO
Rate Term Loan is then being made initially or pursuant to a conversion, cancel
such Borrowing by giving the Administrative Agent telephonic notice (confirmed
in writing) on the same date that the Lead Borrower was notified by the affected
Lender or the Administrative Agent pursuant to Section 2.10(a)(ii) or (iii) or
(y) if the affected LIBO Rate Term Loan is then outstanding, upon at least three
Business Days’ written notice to the Administrative Agent, require the affected
Lender to convert such LIBO Rate Term Loan into a Base Rate Term Loan, provided
that if more than one Lender is affected at any time, then all affected Lenders
must be treated the same pursuant to this Section 2.10(b).

 

-46-



--------------------------------------------------------------------------------

(c) If any Lender determines that after the Closing Date the introduction of or
any change in any applicable law or governmental rule, regulation, order,
guideline, directive or request (whether or not having the force of law)
concerning capital adequacy, or any change in interpretation or administration
thereof by the NAIC or any Governmental Authority, central bank or comparable
agency, will have the effect of increasing the amount of capital required or
expected to be maintained by such Lender or any corporation controlling such
Lender based on the existence of such Lender’s Commitments hereunder or its
obligations hereunder, then the Borrowers, jointly and severally, agree to pay
to such Lender, upon its written demand therefor, such additional amounts as
shall be required to compensate such Lender or such other corporation for the
increased cost to such Lender or such other corporation or the reduction in the
rate of return to such Lender or such other corporation as a result of such
increase of capital. In determining such additional amounts, each Lender will
act reasonably and in good faith and will use averaging and attribution methods
which are reasonable, provided that such Lender’s determination of compensation
owing under this Section 2.10(c) shall, absent manifest error, be final and
conclusive and binding on all the parties hereto. Each Lender, upon determining
that any additional amounts will be payable pursuant to this Section 2.10(c),
will give prompt written notice thereof to the Lead Borrower, which notice shall
show in reasonable detail the basis for calculation of such additional amounts.

(d) Notwithstanding anything in this Agreement to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III ((x) and (y) collectively referred to as
“Dodd-Frank and Basel III”), shall be deemed to be a change after the Closing
Date in a requirement of law or government rule, regulation or order, regardless
of the date enacted, adopted, issued or implemented (including for purposes of
this Section 2.10).

2.11 Compensation. Each Borrower, jointly and severally agrees to compensate
each Lender, upon its written request (which request shall set forth in
reasonable detail the basis for requesting such compensation and the calculation
of the amount of such compensation), for all losses, expenses and liabilities
(including, without limitation, any loss, expense or liability incurred by
reason of the liquidation or reemployment of deposits or other funds required by
such Lender to fund its LIBO Rate Term Loans but excluding loss of anticipated
profits) which such Lender may sustain: (i) if for any reason (other than a
default by such Lender or the Administrative Agent) a Borrowing of, or
conversion from or into, LIBO Rate Term Loans does not occur on a date specified
therefor in a Notice of Borrowing or Notice of Conversion/Continuation (whether
or not withdrawn by such Borrower or deemed withdrawn pursuant to
Section 2.10(a)); (ii) if any prepayment or repayment (including any prepayment
or repayment made pursuant to Section 5.01, Section 5.02 or as a result of an
acceleration of the Term Loans pursuant to Section 11) or conversion of any of
its LIBO Rate Term Loans occurs on a date which is not the last day of an
Interest Period with respect thereto; (iii) if any prepayment of any LIBO Rate
Term Loans is not made on any date specified in a notice of prepayment given by
the Lead Borrower; or (iv) as a consequence of (x) any other default by the
Borrowers to repay LIBO Rate Term Loans when required by the terms of this
Agreement or any Note held by such Lender or (y) any election made pursuant to
Section 2.10(b).

2.12 Change of Lending Office. Each Lender agrees that on the occurrence of any
event giving rise to the operation of Section 2.10(a)(ii) or (iii),
Section 2.10(c) or Section 5.04 with respect to such Lender, it will, if
requested by the Lead Borrower, use reasonable efforts (subject to overall
policy considerations of such Lender) to designate another lending office for
any Term Loans affected by such event, provided that such designation is made on
such terms that such Lender and its lending office suffer no economic, legal or
regulatory disadvantage, with the object of avoiding the consequence of the
event giving rise to the operation of such Section. Nothing in this Section 2.12
shall affect or postpone any of the obligations of the Borrowers or the right of
any Lender provided in Sections 2.10 and 5.04.

 

-47-



--------------------------------------------------------------------------------

2.13 Replacement of Lenders. (x) If any Lender becomes a Defaulting Lender,
(y) upon the occurrence of an event giving rise to the operation of
Section 2.10(a)(ii) or (iii), Section 2.10(c) or Section 5.04 with respect to
such Lender or (z) in the case of a refusal by a Lender to consent to certain
proposed changes, waivers, discharges or terminations with respect to this
Agreement which have been approved by the Required Lenders as (and to the
extent) provided in Section 13.12(b), the Lead Borrower shall have the right, if
no Event of Default then exists (or, in the case of preceding clause (z), will
exist immediately after giving effect to such replacement), to replace such
Lender (the “Replaced Lender”) with one or more other Eligible Transferees, none
of whom shall constitute a Defaulting Lender at the time of such replacement
(collectively, the “Replacement Lender”) and each of whom shall be required to
be reasonably acceptable to the Administrative Agent (to the extent the
Administrative Agent’s consent would be required for an assignment to such
Replacement Lender pursuant to Section 13.04); provided that (i) at the time of
any replacement pursuant to this Section 2.13, the Replacement Lender shall
enter into one or more Assignment and Assumption Agreements pursuant to
Section 13.04(b) (and with all fees payable pursuant to said Section 13.04(b) to
be paid by the Replacement Lender and/or the Replaced Lender (as may be agreed
to at such time by and among the Lead Borrower, the Replacement Lender and the
Replaced Lender) pursuant to which the Replacement Lender shall acquire all of
the Commitments and outstanding Term Loans of, the Replaced Lender and, in
connection therewith, shall pay to (x) the Replaced Lender in respect thereof an
amount equal to the sum of (I) an amount equal to the principal of, and all
accrued interest on, all outstanding Term Loans of the respective Replaced
Lender under each Tranche with respect to which such Replaced Lender is being
replaced and (II) an amount equal to all accrued, but theretofore unpaid, Fees
owing to the Replaced Lender pursuant to Section 4.01 and (ii) all obligations
of the Borrowers due and owing to the Replaced Lender at such time (other than
those specifically described in clause (i) above in respect of which the
assignment purchase price has been, or is concurrently being, paid) shall be
paid in full to such Replaced Lender concurrently with such replacement. Upon
receipt by the Replaced Lender of all amounts required to be paid to it pursuant
to this Section 2.13, the Administrative Agent shall be entitled (but not
obligated) and authorized to execute an Assignment and Assumption Agreement on
behalf of such Replaced Lender, and any such Assignment and Assumption Agreement
so executed by the Administrative Agent and the Replacement Lender shall be
effective for purposes of this Section 2.13 and Section 13.04. Upon the
execution of the respective Assignment and Assumption Agreement, the payment of
amounts referred to in clauses (i) and (ii) above, recordation of the assignment
on the Register pursuant to Section 13.15 and, if so requested by the
Replacement Lender, delivery to the Replacement Lender of the appropriate Note
or Notes executed by the Borrowers, (x) the Replacement Lender shall become a
Lender hereunder and the Replaced Lender shall cease to constitute a Lender
hereunder, except with respect to indemnification provisions under this
Agreement (including, without limitation, Sections 2.10, 2.11, 5.04, 12.07 and
13.01), which shall survive as to such Replaced Lender. In connection with any
replacement of Lenders pursuant to, and as contemplated by, this Section 2.13,
each of the Borrowers hereby irrevocably authorizes Holdings to take all
necessary action, in the name of such Borrower, as described above in this
Section 2.13 in order to effect the replacement of the respective Lender or
Lenders in accordance with the preceding provisions of this Section 2.13.

2.14 Extended Term Loans.

(a) Notwithstanding anything to the contrary in this Agreement, subject to the
terms of this Section 2.14, the Lead Borrower may at any time and from time to
time when no Event of Default then exists request that all or a portion of the
Initial Term Loans, the Extended Term Loans or any Tranche of Incremental Term
Loans (each, an “Existing Initial Term Loan Tranche,” “Existing Extended Term
Loan Tranche” and “Existing Incremental Term Loan Tranche,” respectively),
together with any related outstandings, be converted to extend the scheduled
maturity date(s) of any payment of principal with respect to all or any portion
of the principal amount (and related outstandings) of such Initial Term Loans,
Extended Term Loans or Incremental Term Loans (any such Term Loans which have
been so converted, “Extended Initial Term Loans,” “Extended Existing Term Loans”
and “Extended Incremental Term Loans,” respectively) and to provide for other
terms consistent with this Section 2.14. In order to establish any Extended Term
Loans, the Lead Borrower shall provide a notice to the Administrative Agent (who
shall provide a copy of such notice to each of the Lenders under the applicable
Existing Term Loan Tranche) (each, an “Extension Request”) setting forth the
proposed terms of the Extended Term Loans to be established, which shall (x) be
identical as offered to each Lender under the relevant Existing Term Loan
Tranche (including as to the proposed interest rates and fees payable) and
(y) be identical to the Term Loans under the relevant Existing Term Loan Tranche
from which such Extended Term Loans are to be converted, except that: (i) all or
any of the scheduled amortization payments of principal of the Extended Term
Loans may be delayed to later dates than the scheduled amortization payments of
principal of the Term Loans of such Existing Term Loan Tranche to the extent
provided in the applicable Extension Amendment; (ii) the Effective Yield with
respect to the Extended Term Loans (whether in the form of interest rate margin,
upfront

 

-48-



--------------------------------------------------------------------------------

fees, original issue discount or otherwise) may be different than the Effective
Yield for the Term Loans of such Existing Term Loan Tranche to the extent
provided in the applicable Extension Amendment; (iii) the Extension Amendment
may provide for other covenants and terms that apply solely to any period after
the Latest Maturity Date that is in effect on the effective date of the
applicable Extension Amendment (immediately prior to the establishment of such
Extended Term Loans); (iv) Extended Term Loans may have mandatory prepayment
terms which provide for the application of proceeds from mandatory prepayment
events to be made first to prepay the Term Loans under the Existing Term Loan
Tranche from which such Extended Term Loans have been converted before applying
any such proceeds to prepay such Extending Term Loans; and (v) Extended Term
Loans may have optional prepayment terms (including call protection and terms
which allow Term Loans under the relevant Existing Term Loan Tranche from which
such Extended Term Loans have been converted to be optionally prepaid prior to
the prepayment of such Extended Term Loans) as may be agreed by the Borrowers
and the Lenders thereof; provided that no Extended Term Loans may be optionally
prepaid prior to the date on which all Term Loans with an earlier final stated
maturity (including Term Loans under the Existing Term Loan Tranche from which
such Term Loans were converted) are repaid in full, unless such optional
prepayment is accompanied by a pro rata optional prepayment of such other Term
Loans; provided, however, that (A) in no event shall the final maturity date of
any Extended Term Loans of a given Extension Series at the time of establishment
thereof be earlier than the then Latest Maturity Date of any other Term Loans
hereunder and (B) the Weighted Average Life to Maturity of any Extended Term
Loans of a given Extension Series at the time of establishment thereof shall be
no shorter than the remaining Weighted Average Life to Maturity of any other
Tranche of Term Loans then outstanding. Any Extended Term Loans converted
pursuant to any Extension Request shall be designated a series (each, an
“Extension Series”) of Extended Term Loans, as applicable, for all purposes of
this Agreement; provided that any Extended Term Loans converted from an Existing
Term Loan Tranche may, to the extent provided in the applicable Extension
Amendment, be designated as an increase in any previously established Extension
Series with respect to such Existing Term Loan Tranche.

(b) [Reserved]

(c) The Lead Borrower shall provide the applicable Extension Request at least
ten (10) Business Days prior to the date on which Lenders under the Existing
Term Loan Tranche are requested to respond, and shall agree to such procedures,
if any, as may be established by, or acceptable to, the Administrative Agent, in
each case acting reasonably to accomplish the purposes of this Section 2.14. No
Lender shall have any obligation to agree to have any of its Term Loans of any
Existing Term Loan Tranche converted into Extended Term Loans pursuant to any
Extension Request. Any Lender (each, an “Extending Term Loan Lender”) wishing to
have all or a portion of its Term Loans under the Existing Term Loan Tranche
subject to such Extension Request converted into Extended Term Loans shall
notify the Administrative Agent (each, an “Extension Election”) on or prior to
the date specified in such Extension Request of the amount of its Term Loans
under the Existing Term Loan Tranche which it has elected to request be
converted into Extended Term Loans (subject to any minimum denomination
requirements imposed by the Administrative Agent). Any Lender that does not
respond to the Extension Request on or prior to the date specified therein shall
be deemed to have rejected such Extension Request. In the event that the
aggregate principal amount of Term Loans under the applicable Existing Term Loan
Tranche exceeds the amount of Extended Term Loans requested pursuant to such
Extension Request, Term Loans of such Existing Term Loan Tranche, subject to
such Extension Elections shall either (i) be converted to Extended Term Loans of
such Existing Term Loan Tranche on a pro rata basis based on the aggregate
principal amount of Term Loans of such Existing Term Loan Tranche included in
such Extension Elections or (ii) to the extent such option is expressly set
forth in the applicable Extension Request, be converted to Extended Term Loans
upon an increase in the amount of Extended Term Loans so that such excess does
not exist.

(d) Extended Term Loans shall be established pursuant to an amendment (each, an
“Extension Amendment”) to this Agreement among the Borrowers, the Administrative
Agent and each Extending Term Loan Lender providing an Extended Term Loan
thereunder, which shall be consistent with the provisions set forth in
Section 2.14(a) above (but which shall not require the consent of any other
Lender). The Administrative Agent shall promptly notify each relevant Lender as
to the effectiveness of each Extension Amendment. After giving effect to the
Extension, the Initial Term Loan Commitments so extended shall cease to be a
part of the Tranche they were a part of immediately prior to the Extension.

 

-49-



--------------------------------------------------------------------------------

(e) Extensions consummated by the Borrowers pursuant to this Section 2.14 shall
not constitute voluntary or mandatory payments or prepayments for purposes of
this Agreement. The Administrative Agent and the Lenders hereby consent to each
Extension and the other transactions contemplated by this Section 2.14
(including, for the avoidance of doubt, payment of any interest or fees in
respect of any Extended Term Loans on such terms as may be set forth in the
applicable Extension Request) and hereby waive the requirements of any provision
of this Agreement (including, without limitation, Sections 5.01, 5.02, 5.03,
13.02 or 13.06) or any other Credit Document that may otherwise prohibit any
Extension or any other transaction contemplated by this Section 2.14, provided
that such consent shall not be deemed to be an acceptance of any Extension
Request.

(f) Each of the parties hereto hereby agrees that this Agreement and the other
Credit Documents may be amended pursuant to an Extension Amendment, without the
consent of any other Lenders, to the extent (but only to the extent) necessary
to (i) reflect the existence and terms of any Extended Term Loans incurred
pursuant thereto, (ii) modify the scheduled repayments set forth in
Section 5.02(a) with respect to any Existing Term Loan Tranche subject to an
Extension Election to reflect a reduction in the principal amount of the Term
Loans thereunder in an amount equal to the aggregate principal amount of the
Extended Term Loans converted pursuant to the applicable Extension (with such
amount to be applied ratably to reduce scheduled repayments of such Term Loans
required pursuant to Section 5.02(a)), (iii) make such other changes to this
Agreement and the other Credit Documents consistent with the provisions and
intent of Section 13.12(d)(i), (iv) establish new Tranches or sub-Tranches in
respect of Term Loans so extended and such technical amendments as may be
necessary in connection with the establishment of such new Tranches or
sub-Tranches, in each case on terms consistent with this Section 2.14, and
(v) effect such other amendments to this Agreement and the other Credit
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Lead Borrower, to effect the provisions of this
Section 2.14, and each Lender hereby expressly authorizes the Administrative
Agent to enter into any such Extension Amendment. In connection with any
Extension, the Credit Parties shall (at their expense) amend (and the
Administrative Agent is hereby directed to amend) any Mortgage that has a
maturity date prior to the Latest Maturity Date so that such maturity date is
extended to the Latest Maturity Date (or such later date as may be advised by
local counsel to the Administrative Agent), to the extent required pursuant to
applicable local law.

2.15 Incremental Term Loan Commitments.

(a) So long as no Event of Default is then in existence, the Lead Borrower shall
have the right, in consultation and coordination with the Administrative Agent
as to all of the matters set forth below in this Section 2.15, but without
requiring the consent of any of the Lenders, to request at any time and from
time to time that one or more Lenders (and/or one or more other Persons which
are Eligible Transferees and which will become Lenders) provide Incremental Term
Loan Commitments to the Borrowers and, subject to the terms and conditions
contained in this Agreement and in the relevant Incremental Term Loan Commitment
Agreement, make Incremental Term Loans pursuant thereto; it being understood and
agreed, however, that (i) no Lender shall be obligated to provide an Incremental
Term Loan Commitment as a result of any such request by the Lead Borrower, and
until such time, if any, as such Lender has agreed in its sole discretion to
provide an Incremental Term Loan Commitment and executed and delivered to the
Administrative Agent an Incremental Term Loan Commitment Agreement as provided
in clause (b) of this Section 2.15, such Lender shall not be obligated to fund
any Incremental Term Loans, (ii) any Lender (including any Eligible Transferee
who will become a Lender) may so provide an Incremental Term Loan Commitment
without the consent of any other Lender, (iii) each Tranche of Incremental Term
Loan Commitments shall be denominated in U.S. Dollars, (iv) the amount of
Incremental Term Loan Commitments made available pursuant to a given Incremental
Term Loan Commitment Agreement shall be in a minimum aggregate amount for all
Lenders which provide an Incremental Term Loan Commitment thereunder (including
Eligible Transferees who will become Lenders) of at least $25,000,000, (v) the
aggregate amount of all Incremental Term Loan Commitments provided pursuant to
this Section 2.15 after the Closing Date when combined with the aggregate amount
of all Incremental ABL Commitments provided pursuant to Section 2.15 of the ABL
Credit Agreement after the Closing Date shall not exceed $200,000,000, provided
that the Borrowers may incur additional Incremental Term Loans (a “Ratio-Based
Incremental Facility”) so long as the Consolidated First Lien Net Leverage
Ratio, determined on a Pro Forma Basis as of the last day of the most recently
ended Test Period for which Section 9.01 Financials were required to have been
delivered (or, if no Test Period has passed, as of the last four quarters of
Holdings then ended), in each case, as if such Ratio-Based Incremental Facility
and Indebtedness in an amount equal to the full amount of any such Incremental
ABL

 

-50-



--------------------------------------------------------------------------------

Commitments had been outstanding on the last day of such four-quarter period,
shall not exceed 3.75 to 1.00, (vi) the proceeds of all Incremental Term Loans
incurred by the Borrowers shall be used for working capital and other general
corporate purposes (including, without limitation, to finance one or more
Permitted Acquisitions and to pay fees and expenses in connection therewith),
(vii) each Incremental Term Loan Commitment Agreement shall specifically
designate, with the approval of the Administrative Agent, the Tranche of the
Incremental Term Loan Commitments being provided thereunder (which Tranche shall
be a new Tranche i.e., not the same as any existing Tranche of Incremental Term
Loans, Incremental Term Loan Commitments or other Term Loans), unless the
requirements of Section 2.15(c) are satisfied), (viii) if to be incurred as a
new Tranche of Incremental Term Loans, such Incremental Term Loans shall have
the same terms as each other Tranche of Term Loans as in effect immediately
prior to the effectiveness of the relevant Incremental Term Loan Agreement,
except as to purpose (which is subject to the requirements of preceding clause
(vi)) and mandatory repayment application provisions (which are governed by
Section 5.02; provided that each new Tranche of Incremental Term Loans shall be
entitled to share in mandatory repayments on a ratable basis with the Initial
Term Loans and the other Tranches of Incremental Term Loans (unless the holders
of the Incremental Term Loans of any Tranche agree to take a lesser share of
certain prepayments)); provided, however, that (I) the maturity and amortization
of such Tranche of Incremental Term Loans may differ, so long as such Tranche of
Incremental Term Loans shall have (a) an Initial Incremental Term Loan Maturity
Date of no earlier than the then latest maturing Tranche of outstanding Term
Loans and (b) a Weighted Average Life to Maturity of no less than the Weighted
Average Life to Maturity as then in effect for the Tranche of then outstanding
Term Loans with the then longest Weighted Average Life to Maturity, (II) the
Effective Yield applicable to such Tranche of Incremental Term Loans may differ
from that applicable to the then outstanding Tranches of Term Loans, with the
Effective Yield applicable thereto to be specified in the respective Incremental
Term Loan Commitment Agreement; provided, however, that if the Effective Yield
for such Incremental Term Loans as of the date of incurrence of such Tranche of
Incremental Term Loans exceeds the Effective Yield then applicable to any then
outstanding Initial Term Loans by more than 0.50% per annum, the Applicable
Margins for all then outstanding Initial Term Loans shall be increased as of
such date in accordance with the requirements of the definition of “Applicable
Margin” and (III) such Tranche of Incremental Term Loans may have other terms
(other than those described in preceding clauses (I) and (II)) that may differ
from those of other Tranches of Term Loans, including, without limitation, as to
the application of optional or voluntary prepayments among the Incremental Term
Loans and the existing Term Loans and such other differences as may be agreed to
by the Administrative Agent, (ix) all Incremental Term Loans (and all interest,
fees and other amounts payable thereon) incurred by the Borrowers shall be
Obligations of the Borrowers under this Agreement and the other applicable
Credit Documents and shall be secured by the Security Agreements, and guaranteed
under each relevant Guaranty, on a pari passu basis with all other Term Loans
secured by the Security Agreement and guaranteed under each such Guaranty and
(x) each Lender (including any Eligible Transferee who will become a Lender)
agreeing to provide an Incremental Term Loan Commitment pursuant to an
Incremental Term Loan Commitment Agreement shall, subject to the satisfaction of
the relevant conditions set forth in this Agreement, make Incremental Term Loans
under the Tranche specified in such Incremental Term Loan Commitment Agreement
as provided in Section 2.01(b) and such Term Loans shall thereafter be deemed to
be Incremental Term Loans under such Tranche for all purposes of this Agreement
and the other applicable Credit Documents.

(b) At the time of the provision of Incremental Term Loan Commitments pursuant
to this Section 2.15, the Borrowers, the Administrative Agent and each such
Lender or other Eligible Transferee which agrees to provide an Incremental Term
Loan Commitment (each, an “Incremental Term Loan Lender”) shall execute and
deliver to the Administrative Agent an Incremental Term Loan Commitment
Agreement substantially in the form of Exhibit L (appropriately completed), with
the effectiveness of the Incremental Term Loan Commitment provided therein to
occur on the date on which (w) a fully executed copy of such Incremental Term
Loan Commitment Agreement shall have been delivered to the Administrative Agent,
(x) all fees required to be paid in connection therewith at the time of such
effectiveness shall have been paid (including, without limitation, any agreed
upon upfront or arrangement fees owing to the Administrative Agent), (y) all
Incremental Term Loan Commitment Requirements are satisfied, and (z) all other
conditions set forth in this Section 2.15 shall have been satisfied. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Incremental Term Loan Commitment Agreement, and at such time,
(i) Schedule 2.01 shall be deemed modified to reflect the revised Incremental
Term Loan Commitments of the affected Lenders and (ii) to the extent requested
by any Incremental Term Loan Lender, Incremental Term Notes will be issued at
the Borrowers’ expense to such Incremental Term Loan Lender, to be in conformity
with the requirements of Section 2.05 (with appropriate modification) to the
extent needed to reflect the new Incremental Term Loans made by such Incremental
Term Loan Lender.

 

-51-



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary contained above in this
Section 2.15, the Incremental Term Loan Commitments provided by an Incremental
Term Loan Lender or Incremental Term Loan Lenders, as the case may be, pursuant
to each Incremental Term Loan Commitment Agreement shall constitute a new
Tranche, which shall be separate and distinct from the existing Tranches
pursuant to this Agreement (with a designation which may be made in letters
(i.e., A, B, C, etc.), numbers (1, 2, 3, etc.) or a combination thereof ( i.e.,
A-1, A-2, B-1, B-2, C-1, C-2, etc.), provided that, with the consent of the
Administrative Agent, the parties to a given Incremental Term Loan Commitment
Agreement may specify therein that the Incremental Term Loans made pursuant
thereto shall constitute part of, and be added to, an existing Tranche of Term
Loans, in any case so long as the following requirements are satisfied:

(i) the Incremental Term Loans to be made pursuant to such Incremental Term Loan
Commitment Agreement shall have the same Borrower, the same Maturity Date and
the same Applicable Margins as the Tranche of Term Loans to which the new
Incremental Term Loans are being added;

(ii) the new Incremental Term Loans shall have the same Scheduled Repayment
dates as then remain with respect to the Tranche to which such new Incremental
Term Loans are being added (with the amount of each Scheduled Repayment
applicable to such new Incremental Term Loans to be the same (on a proportionate
basis) as is theretofore applicable to the Tranche to which such new Incremental
Term Loans are being added, thereby increasing the amount of each then remaining
Scheduled Repayment of the respective Tranche proportionately; and

(iii) on the date of the making of such new Incremental Term Loans, and
notwithstanding anything to the contrary set forth in Section 2.09, such new
Incremental Term Loans shall be added to (and form part of) each Borrowing of
outstanding Term Loans of the applicable Tranche on a pro rata basis (based on
the relative sizes of the various outstanding Borrowings), so that each Lender
holding Term Loans under the respective Tranche of Term Loans participates in
each outstanding Borrowing of Term Loans of the respective Tranche (after giving
effect to the incurrence of such new Incremental Term Loans pursuant to
Section 2.01(b)) on a pro rata basis.

To the extent the provisions of preceding clause (iii) require that Lenders
making new Incremental Term Loans add such Incremental Term Loans to the then
outstanding Borrowings of LIBO Rate Term Loans of such Tranche, it is
acknowledged that the effect thereof may result in such new Incremental Term
Loans having short Interest Periods i.e., an Interest Period that began during
an Interest Period then applicable to outstanding LIBO Rate Term Loans of such
Tranche and which will end on the last day of such Interest Period). In
connection therewith, it is hereby agreed that, to the extent the Incremental
Term Loans are to be so added to the then outstanding Borrowings of Term Loans
of such Tranche which are maintained as LIBO Rate Term Loans, the Lenders that
have made such Incremental Term Loans shall be entitled to receive from the
Borrowers such amounts, as reasonably determined by the respective Lenders, to
compensate them for funding the new Incremental Term Loans of the respective
Tranche during an existing Interest Period (rather than at the beginning of the
respective Interest Period based upon rates then applicable thereto). All
determinations by any Lender pursuant to the immediately preceding sentence
shall, absent manifest error, be final and conclusive and binding on all parties
hereto.

2.16 [Reserved].

2.17 [Reserved]

2.18 Refinancing Facilities.

(a) The Lead Borrower may by written notice to the Administrative Agent elect to
request the establishment of one or more additional Tranches of Term Loans under
this Agreement (“Refinancing Term Loans”) or one or more series of debt
securities (“Refinancing Notes”), which refinance, renew, replace, defease or
refund one or more Tranches of Term Loans (including any Incremental Term Loans
or Extended Term Loans)

 

-52-



--------------------------------------------------------------------------------

under this Agreement; provided, that such Refinancing Term Loans and/or
Refinancing Notes may not be in an amount greater than the aggregate principal
amount of the Term Loans being refinanced, renewed, replaced, defeased or
refunded plus unpaid accrued interest and premium (if any) thereon and upfront
fees, underwriting discounts, fees, commissions and expenses incurred in
connection with the Refinancing Term Loans and/or Refinancing Notes; provided
that such aggregate principal amount may also be increased to the extent such
additional amount is capable of being incurred at such time pursuant to
Section 10.04 (and Section 10.01 to the extent secured) and such excess
incurrence shall for all purposes hereof be an incurrence under the relevant
subclauses of Section 10.04 (and Section 10.01 to the extent secured). Each such
notice shall specify the date (each, a “Refinancing Effective Date”) on which
the Lead Borrower proposes that the Refinancing Term Loans shall be made or the
Refinancing Notes shall be issued, which shall be a date not less than three
(3) Business Days after the date on which such notice is delivered to the
Administrative Agent; provided that:

(i) the Weighted Average Life to Maturity of such Refinancing Term Loans and/or
Refinancing Notes shall not be shorter than the remaining Weighted Average Life
to Maturity of the Term Loans being refinanced and the Refinancing Term Loans
and/or Refinancing Notes shall not have a final maturity before the Maturity
Date applicable to the Term Loans being refinanced;

(ii) such Refinancing Term Loans and/or Refinancing Notes shall have pricing
(including interest rates, fees and premiums), amortization, optional
prepayment, mandatory prepayment and redemption terms as may be agreed to by the
Borrowers and the relevant Refinancing Term Loan Lenders (as defined below)
and/or Refinancing Note Holders (as defined below);

(iii) such Refinancing Term Loans and/or Refinancing Notes shall not be
guaranteed by any Person other than Holdings, the Borrowers or a Subsidiary
Guarantor;

(iv) in the case of any such Refinancing Term Loans and/or Refinancing Notes
that are secured (a) such Refinancing Term Loans and/or Refinancing Notes are
secured by only assets comprising Collateral (as defined in the Security
Documents), and not secured by any property or assets of the Lead Borrower or
any of its Subsidiaries other than the Collateral (as defined in the Security
Documents);

(v) all other terms applicable to such Refinancing Term Loans and/or Refinancing
Notes (excluding pricing and optional prepayment or redemptions terms) shall
(I) be substantially identical to, or (II) (taken as a whole) be otherwise not
materially more favorable to the Refinancing Term Loan Lenders and/or
Refinancing Note Holders than those applicable to the then outstanding Term
Loans, except to the extent such covenants and other terms apply solely to any
period after the Maturity Date of the Term Loans being refinanced; provided that
Refinancing Term Loans and/or Refinancing Notes may rank pari passu or junior in
right of payment and/or security with the remaining Term Loans or may be
unsecured so long as the holders of any Refinancing Term Loans and/or
Refinancing Notes that are subordinated in right of payment and/or security are
subject to an intercreditor agreement the material terms of which are reasonably
acceptable to the Administrative Agent (provided that a certificate of a
Responsible Officer of the Lead Borrower delivered to the Administrative Agent
in good faith at least five Business Days prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, stating that the Lead Borrower has determined in good faith
that such terms and conditions satisfy the requirement set out in the foregoing
clause (v), shall be conclusive evidence that such terms and conditions satisfy
such requirement unless the Administrative Agent provides notice to the Lead
Borrower of an objection during such five Business Day period (including a
reasonable description of the basis upon which it objects)).

(b) The Borrowers may approach any Lender or any other Person that would be an
Eligible Transferee of Term Loans to provide all or a portion of the Refinancing
Term Loans (a “Refinancing Term Loan Lender”) or Refinancing Notes (a
“Refinancing Note Holder”); provided that any Lender offered or approached to
provide all or a portion of the Refinancing Term Loans and/or Refinancing Notes
may elect or decline, in its sole discretion, to provide a Refinancing Term Loan
or purchase Refinancing Notes. Any Refinancing Term Loans made on any
Refinancing Effective Date shall be designated a series (a “Refinancing Term
Loan Series”) of Refinancing Term Loans for all purposes of this Agreement;
provided that any Refinancing Term Loans may, to the extent provided in the
applicable Refinancing Term Loan Amendment, be designated as an increase in any
previously established Refinancing Term Loan Series of Refinancing Term Loans
made to the Borrowers.

 

-53-



--------------------------------------------------------------------------------

(c) The Administrative Agent and the Lenders hereby consent to the transactions
contemplated by Section 2.18(a) (including, for the avoidance of doubt, the
payment of interest, fees, amortization or premium in respect of the Refinancing
Term Loans and Refinancing Notes on the terms specified by the Lead Borrower)
and hereby waive the requirements of this Agreement or any other Credit Document
that may otherwise prohibit any transaction contemplated by Section 2.18(a). The
Refinancing Term Loans shall be established pursuant to an amendment to this
Agreement among Holdings, the Borrowers and the Refinancing Term Loan Lenders
providing such Refinancing Term Loans (a “Refinancing Term Loan Amendment”)
which shall be consistent with the provisions set forth in Section 2.18(a). The
Refinancing Notes shall be established pursuant to a Refinancing Notes Indenture
which shall be consistent with the provisions set forth in Section 2.18(a). Each
Refinancing Term Loan Amendment shall be binding on the Lenders, the
Administrative Agent, the Credit Parties party thereto and the other parties
hereto without the consent of any other Lender and the Lenders hereby
irrevocably authorize the Administrative Agent to enter into amendments to this
Agreement and the other Credit Documents as may be necessary or appropriate in
the reasonable opinion of the Administrative Agent and the Borrowers, to effect
the provisions of Section 2.18, including in order to establish new Tranches or
sub-Tranches in respect of the Refinancing Term Loans and such technical
amendments as may be necessary or appropriate in connection therewith and to
adjust the amortization schedule in Section 5.02(a) (insofar as such schedule
relates to payments due to Lenders the Term Loans of which are refinanced with
the proceeds of Refinancing Term Loans; provided that no such amendment shall
reduce the pro rata share of any such payment that would have otherwise been
payable to the Lenders, the Term Loans of which are not refinanced with the
proceeds of Refinancing Term Loans). The Administrative Agent shall be
permitted, and each is hereby authorized, to enter into such amendments with the
Borrowers to effect the foregoing.

2.19 Reverse Dutch Auction Repurchases.

(a) Notwithstanding anything to the contrary contained in this Agreement or any
other Credit Document, the Lead Borrower may, at any time and from time to time,
conduct reverse Dutch auctions in order to purchase Term Loans of a particular
Tranche (each, an “Auction”) (each such Auction to be managed exclusively by
DBTCA or another investment bank of recognized standing selected by the Lead
Borrower following consultation with the Administrative Agent (in such capacity,
the “Auction Manager”)), so long as the following conditions are satisfied:

(i) each Auction shall be conducted in accordance with the procedures, terms and
conditions set forth in this Section 2.19(a) and Schedule 2.19(a);

(ii) no Default or Event of Default shall have occurred and be continuing on the
date of the delivery of each auction notice and at the time of purchase of Term
Loans in connection with any Auction;

(iii) the minimum principal amount (calculated on the face amount thereof) of
all Term Loans that the Lead Borrower offers to purchase in any such Auction
shall be no less than $10,000,000 (unless another amount is agreed to by the
Administrative Agent);

(iv) the Lead Borrower shall not use the proceeds of any borrowing under the ABL
Credit Agreement to finance any such repurchase;

(v) the aggregate principal amount (calculated on the face amount thereof) of
all Term Loans so purchased by the Lead Borrower shall automatically be
cancelled and retired by the Lead Borrower on the settlement date of the
relevant purchase (and may not be resold);

(vi) no more than one Auction may be ongoing at any one time;

(vii) each Borrower shall make the No Undisclosed Information Representation;
and

 

-54-



--------------------------------------------------------------------------------

(viii) at the time of each purchase of Term Loans through an Auction, the Lead
Borrower shall have delivered to the Auction Manager an officer’s certificate of
a Responsible Officer certifying as to compliance with preceding clauses (ii),
(iv) and (vii).

(b) The Lead Borrower must terminate an Auction if it fails to satisfy one or
more of the conditions set forth above which are required to be met at the time
which otherwise would have been the time of purchase of Term Loans pursuant to
such Auction. If the Lead Borrower commences any Auction (and all relevant
requirements set forth above which are required to be satisfied at the time of
the commencement of such Auction have in fact been satisfied), and if at such
time of commencement the Lead Borrower believes in good faith that all required
conditions set forth above which are required to be satisfied at the time of the
purchase of Term Loans pursuant to such Auction shall be satisfied, then the
Lead Borrower shall have no liability to any Lender for any termination of such
Auction as a result of its failure to satisfy one or more of the conditions set
forth above which are required to be met at the time which otherwise would have
been the time of purchase of Term Loans pursuant to the such Auction, and any
such failure shall not result in any Default or Event of Default hereunder. With
respect to all purchases of Term Loans made by the Lead Borrower pursuant to
this Section 2.19, (x) the Lead Borrower shall pay on the settlement date of
each such purchase all accrued and unpaid interest (except to the extent
otherwise set forth in the relevant offering documents), if any, on the
purchased Term Loans up to the settlement date of such purchase and (y) such
purchases (and the payments made by the Lead Borrower and the cancellation of
the purchased Term Loans, in each case in connection therewith) shall not
constitute voluntary or mandatory payments or prepayments for purposes of
Sections 5.01, 5.02 or 13.06. At the time of purchases of Term Loans pursuant to
an Auction, the then remaining Scheduled Repayments shall be reduced by the
aggregate principal amount (taking the face amount thereof) of Term Loans
repurchased pursuant to such Auction, with such reduction to be applied to such
Scheduled Repayments on a pro rata basis (based on the then remaining principal
amount of each such Scheduled Repayments).

(c) The Administrative Agent and the Lenders hereby consent to the Auctions and
the other transactions contemplated by this Section 2.19 (provided that no
Lender shall have an obligation to participate in any such Auctions) and hereby
waive the requirements of any provision of this Agreement (including, without
limitation, Sections 5.01, 5.02 and 13.06 (it being understood and acknowledged
that purchases of the Term Loans by the Lead Borrower contemplated by this
Section 2.19 shall not constitute Investments by the Lead Borrower)) or any
other Credit Document that may otherwise prohibit any Auction or any other
transaction contemplated by this Section 2.19. The Auction Manager acting in its
capacity as such hereunder shall be entitled to the benefits of the provisions
of Section 12 and Section 13.01 mutatis mutandis as if each reference therein to
the “Administrative Agent” were a reference to the Auction Manager, and the
Administrative Agent shall cooperate with the Auction Manager as reasonably
requested by the Auction Manager in order to enable it to perform its
responsibilities and duties in connection with each Auction.

2.20 Open Market Purchases.

(a) Notwithstanding anything to the contrary contained in this Agreement or any
other Credit Document, the Lead Borrower or any of its Restricted Subsidiaries
may, at any time and from time to time, make open market purchases of Term Loans
(each, an “Open Market Purchase”), so long as the following conditions are
satisfied:

(i) no Event of Default shall have occurred and be continuing on the date of
such Open Market Purchase;

(ii) the aggregate principal amount (calculated on the face amount thereof) of
all Term Loans so purchased by the Lead Borrower or any of its Restricted
Subsidiaries shall automatically be cancelled and retired by the Borrowers on
the settlement date of the relevant purchase (and may not be resold);

(iii) the aggregate principal amount of all Term Loans purchased pursuant to
this Section 2.20 shall not exceed 20% of the then outstanding Term Loan
Commitments;

(iv) the Lead Borrower or any of its Restricted Subsidiaries shall not use the
proceeds of any borrowing under the ABL Credit Agreement to finance any such
repurchase;

 

-55-



--------------------------------------------------------------------------------

(v) each Borrower shall make the No Undisclosed Information Representation; and

(vi) at the time of each purchase of Term Loans through Open Market Purchases,
the Lead Borrower shall have delivered to the Administrative Agent an officer’s
certificate of a Responsible Officer certifying as to compliance with preceding
clauses (i), (iv) and (v).

(b) With respect to all purchases of Term Loans made by the Lead Borrower
pursuant to this Section 2.20, (x) the Lead Borrower shall pay on the settlement
date of each such purchase all accrued and unpaid interest, if any, on the
purchased Term Loans up to the settlement date of such purchase (except to the
extent otherwise set forth in the relevant purchase documents as agreed by the
respective selling Lender) and (y) such purchases (and the payments made by the
Lead Borrower and the cancellation of the purchased Term Loans, in each case in
connection therewith) shall not constitute voluntary or mandatory payments or
prepayments for purposes of Sections 5.01, 5.02 or 13.06. At the time of
purchases of Term Loans pursuant to any Open Market Purchase, the then remaining
Scheduled Repayments shall be reduced by the aggregate principal amount (taking
the face amount thereof) of Term Loans repurchased pursuant to such Open Market
Purchase, with such reduction to be applied to such Scheduled Repayments on a
pro rata basis (based on the then remaining principal amount of each such
Scheduled Repayments).

(c) The Administrative Agent and the Lenders hereby consent to the Open Market
Purchases contemplated by this Section 2.20 and hereby waive the requirements of
any provision of this Agreement (including, without limitation, Sections 5.01,
5.02 and 13.06 (it being understood and acknowledged that purchases of the Term
Loans by the Borrowers contemplated by this Section 2.20 shall not constitute
Investments by the Borrowers)) or any other Credit Document that may otherwise
prohibit any Open Market Purchase by this Section 2.20.

2.21 Sponsor and Affiliate Term Loan Purchases. Notwithstanding anything to the
contrary in this Agreement, the Sponsor and any Affiliate of the Sponsor (other
than Holdings, the Lead Borrower or any Subsidiary) may be an assignee in
respect of Term Loans (and to such extent shall constitute an “Eligible
Transferee”); provided that:

(a) the aggregate principal amount of Term Loans held by the Sponsor and
Affiliates thereof (other than Debt Fund Affiliates) at any time shall not
exceed 20% of the aggregate outstanding principal amount of the Term Loans;

(b) notwithstanding anything to the contrary in the definition of “Required
Lenders,” or in Section 13.12, the holder of any Term Loans acquired pursuant to
this Section 2.21(b) (other than Debt Fund Affiliates) shall not be entitled to
vote such Term Loans in any “Required Lender” vote pursuant to the terms of this
Agreement or any other Credit Document (it being understood that the holder of
such Term Loans shall have the right to consent to votes requiring the consent
of “all Lenders” or “all Lenders directly and affected thereby” pursuant to
Section 13.12 or otherwise, or any other amendment which treats such Lenders
differently from other Lenders), and for purposes of any such vote such Term
Loans shall be deemed not to be outstanding;

(c) no Default or Event of Default shall have occurred and be continuing on the
date of such purchase;

(d) the Sponsor and Affiliates thereof (other than Debt Fund Affiliates) shall
make the No Undisclosed Information Representation;

(e) the Sponsor and Affiliates thereof shall be prohibited from being appointed
as, or succeeding to the rights and duties of, Administrative Agent or
Collateral Agent under this Agreement and the other Credit Documents until such
time (if any) as when all Obligations (other than those held by the Sponsor or
any of its Affiliates) have been paid in full in cash;

 

-56-



--------------------------------------------------------------------------------

(f) by acquiring a Term Loan hereunder, each of the Sponsor and each Affiliate
thereof (other than Debt Fund Affiliates) shall be deemed to have (I) waived its
right to receive information prepared by Administrative Agent or any Lender (or
any advisor, agent or counsel thereof) under or in connection with the Credit
Documents (in each case to the extent not provided to the Credit Parties) and
attend any meeting or conference call with Administrative Agent or any Lender,
(II) agreed that it is prohibited from making or bringing any claim, in its
capacity as a Lender, against Administrative Agent or any Lender with respect to
the duties and obligations of such Persons under the Credit Documents, and (III)
agreed, without limiting its rights as a Lender described in Section 2.21(b),
that it will have no right whatsoever to require Administrative Agent or any
Lender to undertake any action (or refrain from taking any action) with respect
to this Agreement or any other Credit Document;

(g) the Sponsor or such Affiliate (other than Debt Fund Affiliates) identifies
itself as an Affiliate of the Credit Parties prior to the assignment of Term
Loans to it pursuant to the applicable Assignment and Assumption Agreement;

(h) Term Loans acquired by the Sponsor and Affiliates thereof shall be subject
to the voting limitations set forth in Section 13.04(f); and

(i) notwithstanding anything in Section 13.12 or the definition of “Required
Lenders” to the contrary, for purposes of determining whether the Required
Lenders have (i) consented (or not consented) to any amendment, modification,
waiver, consent or other action with respect to any of the terms of any Credit
Document or any departure by any Credit Party therefrom, (ii) otherwise acted on
any matter related to any Credit Document or (iii) directed or required the
Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) with respect to or under any Credit Document, all Term Loans
held by the Sponsor and its Affiliates (including Debt Fund Affiliates) may not
account for more than 49.9% of the Term Loans of consenting Lenders included in
determining whether the Required Lenders have consented to any action pursuant
to Section 13.12.

Section 3. [Reserved].

Section 4. Fees; Reductions of Commitment.

4.01 Fees.

(a) The Borrowers shall, jointly and severally, pay to the Administrative Agent
for distribution to each Incremental Lender such fees and other amounts, if any,
as are specified in the relevant Incremental Commitment Agreement, with the fees
and other amounts, if any, to be payable on the relevant Incremental Term Loan
Borrowing Date.

(b) The Borrowers, jointly and severally, agree to pay to the Administrative
Agent such fees as may be agreed to in writing from time to time by Holdings or
the Lead Borrower or any of its Subsidiaries and the Administrative Agent.

(c) At the time of the effectiveness of any Repricing Transaction that is
consummated prior to the first anniversary of the Closing Date, the Borrowers,
jointly and severally, agree to pay to the Administrative Agent, for the ratable
account of each Lender with outstanding Initial Term Loans that are repaid or
prepaid (and/or converted) pursuant to such Repricing Transaction (including
each Lender that withholds its consent to such Repricing Transaction and is
replaced as a Non-Consenting Lender under Section 2.13), a fee in an amount
equal to 1.00% of (x) in the case of a Repricing Transaction of the type
described in clause (1) of the definition thereof, the aggregate principal
amount of all Initial Term Loans prepaid (or converted) by Borrowers in
connection with such Repricing Transaction and (y) in the case of a Repricing
Transaction of the type described in clause (2) of the definition thereof, the
aggregate principal amount of all Initial Term Loans outstanding with respect to
the Borrowers on such date that are subject to an effective reduction of the
Applicable Margin pursuant to such Repricing Transaction. Such fees shall be due
and payable upon the date of the effectiveness of such Repricing Transaction.

 

-57-



--------------------------------------------------------------------------------

4.02 Mandatory Reduction of Commitments.

(a) In addition to any other mandatory commitment reductions pursuant to this
Section 4.02, the Total Initial Term Loan Commitment shall terminate in its
entirety on the Closing Date (after giving effect to the incurrence of Initial
Term Loans on such date).

(b) In addition to any other mandatory commitment reductions pursuant to this
Section 4.02, the Total Incremental Term Loan Commitment pursuant to an
Incremental Term Loan Commitment Agreement (and the Incremental Term Loan
Commitment of each Lender with such a Commitment) shall terminate in its
entirety on the Incremental Term Loan Borrowing Date for such Total Incremental
Term Loan Commitment (after giving effect to the incurrence of the relevant
Incremental Term Loans on such date).

(c) Each reduction to the Total Initial Term Loan Commitment and the Total
Incremental Term Loan Commitment under a given Tranche pursuant to this
Section 4.02 as provided above (or pursuant to Section 5.02) shall be applied
proportionately to reduce the Initial Term Loan Commitment or the Incremental
Term Loan Commitment under such Tranche, as the case may be, of each Lender with
such a Commitment.

Section 5. Prepayments; Payments; Taxes.

5.01 Voluntary Prepayments.

(a) The Borrowers shall have the right to prepay the Term Loans, without premium
or penalty (other than as provided in Section 4.01(c)), in whole or in part at
any time and from time to time on the following terms and conditions: (i) the
Lead Borrower shall give the Administrative Agent at its Notice Office written
notice (or telephonic notice promptly confirmed in writing) of its intent to
prepay the Term Loans, whether such Term Loans are Initial Term Loans or
Incremental Term Loans of a given Tranche, the amount of the Term Loans to be
prepaid, the Types of Term Loans to be repaid, the manner in which such
prepayment shall apply to reduce the Scheduled Repayments and, in the case of
LIBO Rate Term Loans, the specific Borrowing or Borrowings pursuant to which
made, which notice shall be given by the Lead Borrower (x) prior to 12:00 Noon
(New York City time) at least one Business Day prior to the date of such
prepayment in the case of Term Loans maintained as Base Rate Term Loans and
(y) prior to 12:00 Noon (New York City time) at least three Business Days prior
to the date of such prepayment in the case of LIBO Rate Term Loans (or, in the
case of clause (x) and (y), such shorter period as the Administrative Agent
shall agree in its sole and absolute discretion), and be promptly transmitted by
the Administrative Agent to each of the Lenders; (ii) each partial prepayment of
Term Loans pursuant to this Section 5.01(a) shall be in an aggregate principal
amount of at least $1,000,000 or such lesser amount as is acceptable to the
Administrative Agent, provided that if any partial prepayment of LIBO Rate Term
Loans made pursuant to any Borrowing shall reduce the outstanding principal
amount of LIBO Rate Term Loans made pursuant to such Borrowing to an amount less
than the Minimum Borrowing Amount applicable thereto, then if such Borrowing is
a Borrowing of LIBO Rate Term Loans, such Borrowing shall automatically be
converted into a Borrowing of Base Rate Term Loans and any election of an
Interest Period with respect thereto given by the Lead Borrower shall have no
force or effect; (iii) each prepayment pursuant to this Section 5.01(a) in
respect of any Term Loans made pursuant to a Borrowing shall be applied pro rata
among such Term Loans, provided that it is understood and agreed that this
clause (iii) may be modified as expressly provided in Section 2.14 in connection
with an Extension Amendment; (iv) each prepayment of principal of Initial Term
Loans and Incremental Term Loans of a given Tranche pursuant to this
Section 5.01(a) shall be applied as directed by the Lead Borrower in the
applicable notice of prepayment delivered pursuant to Section 5.01(a) or, if no
such direction is given (1) first, to reduce the Scheduled Repayments of the
applicable Tranche which will become due within twelve months after the date of
such repayment in direct order of maturity of the dates of such Scheduled
Repayments, and (2) second, to the extent in excess of the amount applied as
provided in the preceding clause (1), to reduce the then remaining Scheduled
Repayments of the applicable Tranche of Term Loans on a pro rata basis (based
upon the then remaining unpaid principal amounts of the Scheduled Repayments of
such Tranche of Term Loans after giving effect to all prior reductions thereto).
Notwithstanding anything to the contrary contained in this Agreement, any such
notice of prepayment pursuant to Section 5.01(a), if such prepayment would have
resulted in a refinancing of all of the Term Loans and Commitments, may state
that it is conditioned upon the occurrence or non-occurrence of any event
specified therein (including the effectiveness of other credit facilities), in
which case such notice may be revoked by the Lead Borrower (by written notice to
the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.

 

-58-



--------------------------------------------------------------------------------

(b) In the event (i) of a refusal by a Lender to consent to certain proposed
changes, amendments, waivers, discharges or terminations with respect to this
Agreement which have been approved by the Required Lenders as (and to the
extent) provided in Section 13.12(b), or (ii) any Lender becomes a Defaulting
Lender, the Borrowers may, upon five Business Days’ prior written notice to the
Administrative Agent at the Notice Office (which notice the Administrative Agent
shall promptly transmit to each of the Lenders) repay all Term Loans, together
with accrued and unpaid interest, Fees and other amounts owing to such Lender in
accordance with, and subject to the requirements of, said Section 13.12(b), so
long as the consents, if any, required under Section 13.12(b) in connection with
the repayment pursuant to clause (b) have been obtained. Each prepayment of any
Term Loan pursuant to this Section 5.01(b) shall reduce the then remaining
Scheduled Repayments of the applicable Tranche of Term Loans on a pro rata basis
(based upon the then remaining unpaid principal amounts of Scheduled Repayments
of the respective Tranche after giving effect to all prior reductions thereto).

5.02 Mandatory Repayments.

(a) In addition to any other mandatory repayments pursuant to this Section 5.02,
on each date set forth below (each, a “Scheduled Initial TL Repayment Date”),
the Borrowers shall be required, jointly and severally, to repay that principal
amount of Initial Term Loans, to the extent then outstanding, as is set forth
opposite each such date below (each such repayment, as the same may be reduced
as provided in this Agreement, including in Section 2.19, 2.20, 5.01 or 5.02(g),
or as a result of the application of prepayments in connection with any
Extension as provided in Section 2.14, a “Scheduled Initial TL Repayment”):

 

Scheduled Initial TL Repayment Date

   Amount  

March 31, 2013

   $ 1,175,000   

June 30, 2013

   $ 1,175,000   

September 30, 2013

   $ 1,175,000   

December 31, 2013

   $ 1,175,000   

March 31, 2014

   $ 1,175,000   

June 30, 2014

   $ 1,175,000   

September 30, 2014

   $ 1,175,000   

December 31, 2014

   $ 1,175,000   

March 31, 2015

   $ 1,175,000   

June 30, 2015

   $ 1,175,000   

September 30, 2015

   $ 1,175,000   

December 31, 2015

   $ 1,175,000   

March 31, 2016

   $ 1,175,000   

June 30, 2016

   $ 1,175,000   

September 30, 2016

   $ 1,175,000   

December 31, 2016

   $ 1,175,000   

March 31, 2017

   $ 1,175,000   

Initial Maturity Date for Initial Term Loans

   $ 450,025,000   

 

-59-



--------------------------------------------------------------------------------

(b) In addition to any other mandatory repayments pursuant to this Section 5.02,
the Borrowers shall be required, jointly and severally, to make, with respect to
each new Tranche (i.e., other than Initial Term Loans, which are addressed in
the preceding clause (a)) of Incremental Term Loans to the extent then
outstanding, scheduled amortization payments of such Tranche of Incremental Term
Loans on the dates and in the principal amounts set forth in the Incremental
Term Loan Commitment Agreement applicable thereto (each such repayment, as the
same may be reduced as provided in this Agreement, including in Sections 2.19,
2.20, 5.01 and 5.02(g), a “Scheduled Incremental TL Repayment”).

(c) In addition to any other mandatory repayments pursuant to this Section 5.02,
within five Business Days following each date on or after the Closing Date upon
which the Lead Borrower or any of its Restricted Subsidiaries receives any cash
proceeds from any issuance or incurrence of Indebtedness (other than
Indebtedness permitted to be incurred pursuant to Section 10.04 (other than
Section 10.04(xxxi)), an amount equal to 100% of the Net Debt Proceeds therefrom
shall be applied as a mandatory repayment in accordance with the requirements of
Sections 5.02(g) and (h).

(d) In addition to any other mandatory repayments pursuant to this Section 5.02,
within five Business Days following each date on or after the Closing Date upon
which the Lead Borrower or any of its Restricted Subsidiaries receives any cash
proceeds from any Asset Sale, an amount equal to 100% of the Net Sale Proceeds
therefrom shall be applied as a mandatory repayment in accordance with the
requirements of Sections 5.02(g) and (h); provided, however, with respect to no
more than $15,000,000 in the aggregate of such Net Sale Proceeds received by the
Lead Borrower and its Restricted Subsidiaries in any fiscal year of Holdings,
such Net Sale Proceeds shall not be required to be so applied or used to make
mandatory repayments of Term Loans if no Event of Default then exists.
Notwithstanding the foregoing, the Lead Borrower may deliver within 45 days of
the date of receipt of such Net Sale Proceeds a certificate to the
Administrative Agent setting forth that portion of such Net Sale Proceeds that
the Lead Borrower and/or its Restricted Subsidiaries, as the case may be,
intends to (i) in the case of an Asset Sale in respect of ABL Collateral (as
defined in the Intercreditor Agreement), (x) prepay Indebtedness under the ABL
Credit Agreement or any other Indebtedness secured by Liens ranking senior to
the Liens securing the Indebtedness hereunder on such ABL Collateral (as defined
in the Intercreditor Agreement) and in the case of revolving borrowings, to the
extent accompanied by permanent reductions in commitments with respect thereto
or (y) apply such Net Sale Proceeds in accordance with clause (ii) below or
(ii) in the case of an Asset Sale with respect to Fixed Asset Collateral (as
defined in the Intercreditor Agreement), reinvest in the purchase of assets
useful in the business of the Lead Borrower and its Restricted Subsidiaries, in
each case to be used in the business of the Lead Borrower and its Restricted
Subsidiaries within 12 months following the date of receipt of such proceeds
(or, if within such 12-month period, the Lead Borrower or any of its Restricted
Subsidiaries enters into a binding commitment to so reinvest such Net Sale
Proceeds, within 18 months following the date of receipt of such proceeds);
provided, further, that if within 12 months (or, to the extent applicable, 18
months) after the date of receipt by the Lead Borrower or its Restricted
Subsidiaries of such Net Sale Proceeds, the Lead Borrower or its Restricted
Subsidiaries have not so used all or a portion of such Net Sale Proceeds
otherwise required to be applied as a mandatory repayment pursuant to this
sentence, the remaining portion of such Net Sale Proceeds shall be applied as a
mandatory repayment in accordance with the requirements of Sections 5.02(g) and
(h) on the last day of such 12-month (or, to the extent applicable, 18-month)
period.

(e) In addition to any other mandatory repayments pursuant to this Section 5.02,
on each Excess Cash Flow Payment Date, an amount equal to the remainder of
(i) the Applicable Prepayment Percentage of the Excess Cash Flow for the related
Excess Cash Flow Payment Period less (ii) the aggregate amount of all voluntary
prepayments of Term Loans made pursuant to Section 5.01(a) and prepayments of
revolving loans under the ABL Credit Agreement or any other revolving credit
facility secured by a Lien on the Collateral ranking senior or pari passu with
the Lien on the Collateral securing the Indebtedness hereunder, in each case, to
the extent accompanied by permanent reductions in commitments therefor, during
such Excess Cash Flow Payment Period with Internally Generated Cash shall be
applied as a mandatory repayment in accordance with the requirements of Sections
5.02(g) and (h).

(f) In addition to any other mandatory repayments pursuant to this Section 5.02,
within 10 days following each date on or after the Closing Date upon which the
Lead Borrower or any of its Restricted Subsidiaries receives any cash proceeds
from any Recovery Event, an amount equal to 100% of the Net Insurance Proceeds
from such Recovery Event shall be applied as a mandatory repayment in accordance
with the requirements of Section 5.02(g) and (h); provided, however, with
respect to no more than $15,000,000 in the aggregate of such Net Insurance
Proceeds received by the Lead Borrower and its Restricted Subsidiaries in any

 

-60-



--------------------------------------------------------------------------------

fiscal year of the Lead Borrower, such Net Insurance Proceeds shall not give
rise to a mandatory repayment within such ten-day period to the extent that no
Event of Default then exists. Notwithstanding the foregoing, the Lead Borrower
may deliver within 45 days of the date of receipt of such Net Insurance Proceeds
a certificate to the Administrative Agent setting forth that portion of such Net
Insurance Proceeds that the Lead Borrower and/or its Restricted Subsidiaries, as
the case may be, intends to (i) in the case of a Recovery Event in respect of
ABL Collateral (as defined in the Intercreditor Agreement), (x) prepay
Indebtedness under the ABL Credit Agreement or any other Indebtedness secured by
Liens ranking senior to the Liens securing the Indebtedness hereunder on such
ABL Collateral (as defined in the Intercreditor Agreement) and in the case of
revolving borrowings, to the extent accompanied by permanent reductions in
commitments with respect thereto or (y) apply such cash proceeds in accordance
with clause (ii) below or (ii) in the case of a Recovery Event with respect to
Fixed Asset Collateral (as defined in the Intercreditor Agreement), reinvest in
the purchase of assets useful in the business of the Lead Borrower and its
Restricted Subsidiaries, in each case to be used in the business of the Lead
Borrower and its Restricted Subsidiaries within 12 months following the date of
receipt of such proceeds (or, if within such 12-month period, the Lead Borrower
or any of its Restricted Subsidiaries enters into a binding commitment to so
reinvest in such Net Sale Proceeds, within 18 months following the date of
receipt of such proceeds) (and, in connection therewith, shall thereafter
promptly provide such other information with respect to such reinvestment as the
Administrative Agent may from time to time reasonably request); provided,
further, that if within 12 months (or, to the extent applicable, 18 months)
after the date of receipt by the Lead Borrower or any of its Restricted
Subsidiaries of such Net Insurance Proceeds, the Lead Borrower or any of its
Restricted Subsidiaries have not so used all or a portion of such Net Insurance
Proceeds otherwise required to be applied as a mandatory repayment pursuant to
this sentence, the remaining portion of such Net Insurance Proceeds shall be
applied as a mandatory repayment in accordance with the requirements of Sections
5.02(g) and (h) on the last day of such 12-month (or, to the extent applicable,
18-month) period, as the case may be.

(g) Each amount required to be applied pursuant to Sections 5.02(c), (d),
(e) and (f) in accordance with this Section 5.02(g) shall be applied to repay
the outstanding principal amount of Term Loans, with each Tranche of then
outstanding Term Loans to be allocated its Term Loan Percentage of each amount
so required to be applied. Except as otherwise provided below, all repayments of
outstanding Term Loans of a given Tranche pursuant to Sections 5.02(c), (d),
(e) and (f) (and applied pursuant to this clause (g)) shall be applied to reduce
the Scheduled Repayments of the applicable Tranche in direct order of maturity
of such Scheduled Repayments.

(h) With respect to each repayment of Term Loans required by this
Section 5.02,the Borrowers may (subject to the priority payment requirements of
Section 5.02(g)) designate the Types of Term Loans of the applicable Tranche
which are to be repaid and, in the case of LIBO Rate Term Loans, the specific
Borrowing or Borrowings of the applicable Tranche pursuant to which such LIBO
Rate Term Loans were made, provided that: (i) repayments of LIBO Rate Term Loans
pursuant to this Section 5.02 may only be made on the last day of an Interest
Period applicable thereto unless all such LIBO Rate Term Loans of the applicable
Tranche with Interest Periods ending on such date of required repayment and all
Base Rate Term Loans of the applicable Tranche have been paid in full; and
(ii) each repayment of any Term Loans made pursuant to a Borrowing shall be
applied pro rata among such Term Loans. In the absence of a designation by the
Borrowers as described in the preceding sentence, the Administrative Agent
shall, subject to the above, make such designation in its sole discretion.

(i) In addition to any other mandatory repayments pursuant to this Section 5.02,
all then outstanding Term Loans of any Tranche of Term Loans shall be repaid in
full on the Maturity Date for such Tranche of Term Loans.

(j) Notwithstanding any other provisions of this Section 5.02, (i) to the extent
that any or all of the Net Sale Proceeds of any Asset Sale by a Foreign
Subsidiary (a “Foreign Asset Sale”), the Net Insurance Proceeds of any Recovery
Event incurred by a Foreign Subsidiary (a “Foreign Recovery Event”) or Excess
Cash Flow attributable to Foreign Subsidiaries are prohibited or delayed by
applicable local law or applicable organizational documents of such Foreign
Subsidiary from being repatriated to the United States, the portion of such Net
Sale Proceeds, Net Insurance Proceeds or Excess Cash Flow so affected will not
be required to be applied to repay Initial Term Loans at the times provided in
this Section 5.02 but may be retained by the applicable Foreign Subsidiary so
long, but only so long, as the applicable local law or applicable organizational
documents of such Foreign Subsidiary will not permit repatriation to the United
States (the Lead Borrower hereby agreeing to use all commercially reasonable
efforts to overcome or eliminate any such restrictions on repatriation and/or
minimize

 

-61-



--------------------------------------------------------------------------------

any such costs of prepayment and/or use the other cash sources of the Lead
Borrower and its Restricted Subsidiaries to make the relevant prepayment), and
if within one year following the date on which the respective prepayment would
otherwise have been required such repatriation of any of such affected Net Sale
Proceeds, Net Insurance Proceeds or Excess Cash Flow is permitted under the
applicable local law or applicable organizational documents of such Foreign
Subsidiary, such repatriation will be immediately effected and such repatriated
Net Sale Proceeds, Net Insurance Proceeds or Excess Cash Flow will be promptly
(and in any event not later than two Business Days after such repatriation)
applied (net of additional taxes payable or reserved against as a result thereof
and additional costs relating to such repatriation) to the repayment of the
Initial Term Loans pursuant to this Section 5.02 or (ii) to the extent that the
Lead Borrower has determined in good faith that repatriation of any of or all
the Net Sale Proceeds of any Foreign Asset Sale, Net Insurance Proceeds of any
Foreign Asset Sale or Foreign Recovery Event or Foreign Subsidiary Excess Cash
Flow would have adverse tax cost consequences with respect to such Net Sale
Proceeds, Net Insurance Proceeds or Excess Cash Flow, such Net Sale Proceeds,
Net Insurance Proceeds or Excess Cash Flow so affected may be retained by the
applicable Foreign Subsidiary.

5.03 Method and Place of Payment. Except as otherwise specifically provided
herein, all payments under this Agreement and under any Note shall be made to
the Administrative Agent or the account of the Lender or Lenders entitled
thereto not later than 12:00 Noon (New York City time) on the date when due and
shall be made in U.S. Dollars in immediately available funds at the Payment
Office of the Administrative Agent. Whenever any payment to be made hereunder or
under any Note shall be stated to be due on a day which is not a Business Day,
the due date thereof shall be extended to the next succeeding Business Day and,
with respect to payments of principal, interest shall be payable at the
applicable rate during such extension.

5.04 Net Payments.

(a) All payments made by or on account of any Credit Party under any Credit
Document shall be made free and clear of, and without deduction or withholding
for, any Taxes, except as required by applicable law. If any Indemnified Taxes
are required to be withheld or deducted from such payments, then the Credit
Parties jointly and severally agree that (i) to the extent such deduction or
withholding is on account of an Indemnified Tax or Other Tax, the sum payable
shall be increased as necessary so that after making all required deductions or
withholding (including deduction or withholdings applicable to additional sums
payable under this Section 5.04), the Administrative Agent or Lender (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions or withholdings been made, (ii) the applicable withholding agent
will make such deductions or withholdings, and (iii) the applicable withholding
agent shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable law. In addition, the
Credit Parties shall timely pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law. The Credit Parties will furnish to
the Administrative Agent within 45 days after the date the payment by any of
them of any Indemnified Taxes or Other Taxes is due pursuant to applicable law
certified copies of tax receipts evidencing such payment by the applicable
Credit Party. The Credit Parties jointly and severally agree to indemnify and
hold harmless the Administrative Agent and each Lender, and reimburse the
Administrative Agent and each Lender, within 10 days of written request
therefor, for the amount of any Indemnified Taxes (including any Indemnified
Taxes imposed on amounts payable under this Section 5.04) payable or paid by the
Administrative Agent or such Lender or required to be withheld or deducted from
a payment to the Administrative Agent or such Lender, and any Other Taxes, and
any reasonable out-of-pocket expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.

(b) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Credit Document shall deliver to the
Lead Borrower and the Administrative Agent, at the time or times reasonably
requested by the Lead Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Lead Borrower
or the Administrative Agent, certifying as to any entitlement of such Lender to
an exemption from, or a reduce rate of, withholding Tax. In addition, each
Lender shall deliver to the Lead Borrower and the Administrative Agent, at the
time or times reasonably requested by the Lead Borrower or the Administrative
Agent, such other documentation prescribed by applicable law or reasonably
requested by the Lead Borrower or the Administrative Agent as will enable the
Lead Borrower or the Administrative Agent to determine whether such Lender is
subject to backup withholding or information reporting requirements. Each Lender
shall, whenever a lapse in time or change in circumstances renders such
documentation (including any specific documents required below in
Section 5.04(c)) expired, obsolete or inaccurate in any respect, deliver
promptly to the Lead Borrower and the Administrative Agent updated or other
appropriate documentation (including any new documentation reasonably requested
by the Lead Borrower or the Administrative Agent) or promptly notify the Lead
Borrower and the Administrative Agent in writing of its inability to do so.

 

-62-



--------------------------------------------------------------------------------

(c) Without limiting the generality of the foregoing: (x) Each Lender that is
not a United States person (as such term is defined in Section 7701(a)(30) of
the Code) shall deliver to the Lead Borrower and the Administrative Agent on or
prior to the Closing Date or, in the case of a Lender that is a Lender to the
Lead Borrower and that is an assignee or transferee of an interest under this
Agreement pursuant to Section 2.13 or 13.04(b) (unless the relevant Lender was
already a Lender hereunder immediately prior to such assignment or transfer), on
the date of such assignment or transfer to such Lender, (i) two accurate and
complete original signed copies of Internal Revenue Service Form W-8BEN (or
successor form) claiming eligibility for benefits of an income tax treaty to
which the United States is a party or Form W-8ECI (or successor form), or
(ii) in the case of a Lender claiming exemption from U.S. federal withholding
tax under Section 871(h) or 881(c) of the Code with respect to payments of
“portfolio interest, “a certificate substantially in the form of Exhibit C (any
such certificate, a “U.S. Tax Compliance Certificate”) and two accurate and
complete original signed copies of Internal Revenue Service Form W-8BEN (or
successor form) certifying to such Lender’s entitlement as of such date to a
complete exemption from U.S. withholding tax with respect to payments of
interest to be made under this Agreement and under any Note; or (iii) to the
extent a Lender is not the beneficial owner (for example, where the Lender is a
partnership or a participating Lender), two accurate and complete original
signed copies of Internal Revenue Service Form W-8IMY (or successor form) of the
Lender, accompanied by Form W-8ECI, Form W-8BEN, U.S. Tax Compliance
Certificate, Form W-8IMY, and/or any other required information (or successor or
other applicable form) from each beneficial owner that would be required under
this Section 5.04(c) if such beneficial owner were a Lender (provided that, if
the Lender is a partnership for U.S. federal income Tax purposes (and not a
participating Lender), and one or more beneficial owners are claiming the
portfolio interest exemption), the U.S. Tax Compliance Certificate may be
provided by such Lender on behalf of such beneficial owners); (y) Each Lender to
the Borrower that is a United States person, as defined in Section 7701(a)(30)
of the Code, shall deliver to the Lead Borrower and the Administrative Agent, at
the times specified in Section 5.04(b), two accurate and complete original
signed copies of Internal Revenue Service Form W-9, or any successor form that
such Person is entitled to provide at such time, in order to qualify for an
exemption from United States back-up withholding requirements; and (z) if any
payment made to a Lender under any Credit Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Sections 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Lead Borrower and the Administrative Agent, at the time or times
prescribed by applicable law and at such time or times reasonably requested by
the Lead Borrower or the Administrative Agent, such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Lead Borrower or
the Administrative Agent as may be necessary for the Lead Borrower or the
Administrative Agent to comply with their obligations under FATCA, to determine
whether such Lender has complied with such Lender’s obligations under FATCA or
to determine, if necessary, the amount to deduct and withhold from such payment.
Solely for purposes of this Section 5.04(c)(z), “FATCA” shall include any
amendment made to FATCA after the Closing Date.

Notwithstanding any other provision of this Section 5.04, a Lender shall not be
required to deliver any form that such Lender is not legally eligible to
deliver.

(d) If the Administrative Agent or any Lender determines, in its sole discretion
exercised in good faith, that it has received a refund of any Indemnified Taxes
or Other Taxes as to which it has been indemnified by the Credit Parties or with
respect to which a Credit Party has paid additional amounts pursuant to
Section 5.04(a), it shall pay to the relevant Credit Party an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by such Credit Party under Section 5.04(a) with respect to the
Indemnified Taxes or Other Taxes giving rise to such refund), net of all
reasonable out-of-pocket expenses, including any Taxes, of the Administrative
Agent or such Lender, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that the relevant Credit Party, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to
such Credit Party (plus any penalties, interest or other charges imposed by the
relevant Governmental

 

-63-



--------------------------------------------------------------------------------

Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
Section 5.04(d), in no event will the Administrative Agent or any Lender be
required to pay any amount to any Credit Party pursuant to this Section 5.04(d)
to the extent that such payment would place the Administrative Agent or such
Lender in a less favorable position (on a net after-Tax basis) than such party
would have been in if the indemnification payments or additional amounts giving
rise to such refund had never been paid. Nothing in this Section 5.04(d) shall
be construed to obligate the Administrative Agent or any Lender to disclose its
Tax returns or any other information regarding its Tax affairs or computations
to any Person or otherwise to arrange its Tax affairs in any manner other than
as it determines in its sole discretion.

Section 6. Conditions Precedent to Credit Events on the Closing Date.

The obligation of each Lender to make Term Loans on the Closing Date, is subject
at the time of the making of such Term Loans to the satisfaction or waiver of
the following conditions:

6.01 Closing Date; Credit Documents; Notes. On or prior to the Closing Date,
Holdings, the each Borrower, the Administrative Agent and each of the Lenders on
the date hereof shall have signed a counterpart of this Agreement (whether the
same or different counterparts) and shall have delivered (by electronic
transmission or otherwise) the same to the Administrative Agent or, in the case
of the Lenders, shall have given to the Administrative Agent telephonic
(confirmed in writing), written or telex notice (actually received) at such
office that the same has been signed and mailed to it.

6.02 Officer’s Certificate . On the Closing Date, the Administrative Agent shall
have received a certificate, dated the Closing Date and signed on behalf of the
Lead Borrower (and not in any individual capacity) by a Responsible Officer of
the Lead Borrower, certifying on behalf of the Lead Borrower that all of the
conditions in Sections 6.06, 6.07 and 6.14 have been satisfied on such date.

6.03 Opinions of Counsel. On the Closing Date, the Administrative Agent shall
have received (i) from Latham & Watkins LLP, special counsel to the Credit
Parties, an opinion addressed to the Administrative Agent and each of the
Lenders and dated the Closing Date in form and substance reasonably satisfactory
to the Administrative Agent and (ii) from local counsel to the Credit Parties
reasonably satisfactory to the Administrative Agent practicing in those
jurisdictions in which the Credit Parties are organized (if organized other than
under the laws of Delaware and New York) which opinions shall be in form and
substance reasonably satisfactory to the Administrative Agent.

6.04 Corporate Documents; Proceedings, etc. (a) On the Closing Date, the
Administrative Agent shall have received a certificate from each Credit Party,
dated the Closing Date, signed by a Responsible Officer of such Credit Party,
and attested to by the Secretary or any Assistant Secretary of such Credit
Party, in the form of Exhibit E with appropriate insertions, together with
copies of the certificate or articles of incorporation and by-laws (or
equivalent organizational documents), as applicable, of such Credit Party and
the resolutions of such Credit Party referred to in such certificate, and each
of the foregoing shall be in form and substance reasonably satisfactory to the
Administrative Agent.

(b) On the Closing Date, the Administrative Agent shall have received good
standing certificates and bring-down telegrams or facsimiles, if any, for the
Credit Parties which the Administrative Agent or either Joint Lead Arranger
reasonably may have requested, certified by proper governmental authorities.

6.05 Termination of Existing Credit Agreement. The Lead Borrower and its
Subsidiaries shall have repaid in full all Indebtedness outstanding under the
Existing Credit Agreement, together with all accrued but unpaid interest, fees
and other amounts owing thereunder (other than contingent indemnification
obligations not yet due and payable and letters of credit rolled over on the
Closing Date to the ABL Credit Agreement) and (i) all commitments to lend or
make other extensions of credit thereunder shall have been terminated and
(ii) all security interests in respect of, and Liens securing, the Indebtedness
and other obligations thereunder created pursuant to the security documentation
relating thereto shall have been terminated and released (or arrangements
therefor reasonably satisfactory to the Administrative Agent shall have been
made), and the Administrative Agent shall have received all such releases as may
have been reasonably requested by the Administrative Agent, which releases shall
be in form and substance reasonably satisfactory to Administrative Agent,
including, without limiting the foregoing, (a) proper

 

-64-



--------------------------------------------------------------------------------

termination statements (Form UCC-3 or the appropriate equivalent) for filing
under the UCC or equivalent statute or regulation of each jurisdiction where a
financing statement or application for registration (Form UCC-1 or the
appropriate equivalent) was filed with respect to BWAY Holding or any of its
Subsidiaries in connection with the

security interests created with respect to the Existing Credit Agreement and
(b) terminations or reassignments of any security interest in, or Lien on, any
patents, trademarks, copyrights, or similar interests of BWAY Holding or any of
its Subsidiaries and (iii) the Lead Borrower and its Subsidiaries shall have
made arrangements reasonably satisfactory to the Administrative Agent for the
cancellation of any letters of credit outstanding thereunder.

6.06 Equity Financing; Consummation of the Merger.

(a) On or prior to the Closing Date, Merger Sub shall have received indirectly
from the Sponsor (or its Affiliates), certain members of management of the Lead
Borrower, certain co-investors reasonably satisfactory to the Joint Lead
Arrangers, a cash equity contribution (the “Equity Financing”) in an amount not
less than 22.5% of the total pro forma consolidated capitalization of Merger Sub
and its Restricted Subsidiaries after giving effect to the Transaction.

(b) Substantially concurrently with the occurrence of the Closing Date, the
Merger shall have been consummated pursuant to, and in accordance with, the
terms and conditions of the Merger Agreement.

(c) On the Closing Date, (x) the Administrative Agent shall have received true
and correct copies of all material Merger Documents, certified as such by an
appropriate officer of Holdings, and (y) the Merger Agreement (including all
schedules and exhibits thereto) shall be in full force and effect.

6.07 Company Material Adverse Effect. Since October 2, 2012, there shall not
have occurred a Company Material Adverse Effect.

6.08 Pledge Agreement. On the Closing Date, each Credit Party shall have duly
authorized, executed and delivered the Pledge Agreement substantially in the
form of Exhibit F (as amended, modified, restated and/or supplemented from time
to time, the “Pledge Agreement”) and shall have delivered to the Collateral
Agent, as Pledgee thereunder, all of the Pledge Agreement Collateral (in the
case of Equity Interests), if any, referred to therein and then owned by such
Credit Party together with executed and undated endorsements for transfer in the
case of Equity Interests constituting certificated Pledge Agreement Collateral,
along with evidence that all other actions necessary, to perfect (to the extent
required in the Pledge Agreement) the security interests in Equity Interests
purported to be created by the Pledge Agreement have been taken.

6.09 Security Agreements. On the Closing Date, each Credit Party shall have duly
authorized, executed and delivered the Security Agreement substantially in the
form of Exhibit G (as amended, modified, restated and/or supplemented from time
to time, the “Security Agreement”) covering all of such Credit Party’s present
and future Collateral referred to therein, and shall have delivered:

(i) proper financing statements (Form UCC-1 or the equivalent) authorized for
filing under the UCC or other appropriate filing offices of each jurisdiction as
may be reasonably necessary or desirable to perfect the security interests
purported to be created by the Security Agreement; and

(ii) certified copies, each of a recent date, of (x) requests for information or
copies (Form UCC-1), or equivalent reports as of a recent date, listing all
effective financing statements that name Holdings, BWAY Holding or any other
Credit Party as debtor and that are filed in the jurisdictions referred to in
clause (i) above, together with copies of such other financing statements that
name Holdings, BWAY Holding or any other Credit Party as debtor (none of which
shall cover any of the Collateral except to the extent evidencing Permitted
Liens, (y) United States Patent and Trademark Office and United States Copyright
Office searches reasonably requested by the Administrative Agent and (z) reports
as of a recent date listing all effective tax and judgment liens with respect to
Holdings, BWAY Holding or any other Credit Party in each jurisdiction as the
Agents may reasonably require.

 

-65-



--------------------------------------------------------------------------------

6.10 Subsidiaries Guaranty. On the Closing Date, each Subsidiary Guarantor shall
have duly authorized, executed and delivered the Subsidiaries Guaranty
substantially in the form of Exhibit H (as amended, modified or supplemented
from time to time, the “Subsidiaries Guaranty”), guaranteeing all of the
obligations of the Borrowers as more fully provided therein.

6.11 Financial Statements; Pro Forma Balance Sheets; Projections. On or prior to
the Closing Date, the Agents and the Lenders shall have received (i) unaudited
consolidated balance sheets and related statements of income and cash flows for
Holdings for each fiscal quarter of Holdings ended after the close of its
June 30, 2012 fiscal quarter and at least 45 days prior to the Closing Date and
(ii) a pro forma consolidated balance sheet of Holdings and its Subsidiaries as
of the last day of the most recently ended fiscal quarter ended at least 45 days
prior to the Closing Date (after giving effect to the Transaction), and related
pro forma consolidated income statement for Holdings and its Subsidiaries for
the most recently ended four fiscal quarter periods ended at least 45 days prior
to the Closing Date prepared as if the Transaction had occurred at the beginning
of such period, which pro forma financial statements need not meet the
requirements of Regulation S-X of the Securities Act.

6.12 Solvency Certificate. On the Closing Date, the Administrative Agent shall
have received a solvency certificate from the chief financial officer of
Holdings substantially in the form of Exhibit I.

6.13 Fees, etc. On the Closing Date, the Lead Borrower shall have paid to the
Agents and each Lender all costs, fees and expenses (including, without
limitation, legal fees and expenses to the extent invoiced at least two Business
Days prior the Closing Date) and other compensation payable to the Agents or
such Lender or otherwise payable in respect of the Transaction to the extent
then due.

6.14 Closing Date Representation and Warranties. All Merger Agreement
Representations shall be true and correct in all material respects on the
Closing Date, and all Specified Representations made by any Credit Party shall
be true and correct in all material respects on the Closing Date (in each case,
any representation or warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct in all respects on
the Closing Date).

6.15 Patriot Act. The Agents shall have received from the Credit Parties all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act, in each case to the extent requested in writing at
least 10 days prior to the Closing Date.

6.16 Borrowing Notice. Prior to the making of a Term Loan on the Closing Date,
the Administrative Agent shall have received a Notice of Borrowing meeting the
requirements of Section 2.03(a). Each of the requirements set forth in Sections
6.08 and 6.09 above (except (i) to the extent that a Lien on such Collateral may
under applicable law be perfected upon closing by the filing of financing
statements under the Uniform Commercial Code and (ii) the delivery of stock
certificates of the Lead Borrower and its Wholly-Owned Domestic Subsidiaries
(including Guarantors but other than Immaterial Subsidiaries) to the extent
included in the Collateral, with respect to which a Lien may be perfected upon
closing by the delivery of a stock certificate) shall not constitute conditions
precedent to any Credit Events on the Closing Date after the Lead Borrower’s use
of commercially reasonable efforts to satisfy such requirements without undue
burden or expense, to provide such items on or prior to the Closing Date if the
Lead Borrower agrees to deliver, or cause to be delivered, such documents and
instruments, or take or cause to be taken such other actions as may be required
to perfect such security interests within ninety (90) days after the Closing
Date (subject to extensions approved by the Administrative Agent in its
reasonable discretion).

Section 7. Conditions Precedent to all Credit Events after the Closing Date. The
obligation of each Lender to make Term Loans after the Closing Date (other than
the incurrence of any Incremental Term Loans which shall be governed by
Section 7.02), to the satisfaction of the following conditions:

7.01 Notice of Borrowing. Prior to the making of each Term Loan after the
Closing Date, the Administrative Agent shall have received a Notice of Borrowing
meeting the requirements of Section 2.03(a).

 

-66-



--------------------------------------------------------------------------------

7.02 Incremental Term Loans. Prior to the incurrence of any Incremental Term
Loans on a given Incremental Term Loan Borrowing Date, the Lead Borrower shall
have satisfied (or caused to be satisfied) all of the applicable conditions set
forth in Section 2.15 and the relevant Incremental Term Loan Commitment
Agreement. The acceptance of the benefits of each Credit Event after the Closing
Date shall constitute a representation and warranty by the Lead Borrower to the
Administrative Agent and each of the Lenders that all the conditions specified
in this Section 7 and applicable to such Credit Event are satisfied as of that
time (other than such conditions which are subject to the discretion of the
Administrative Agent or the Lenders). All of the Notes, certificates, legal
opinions and other documents and papers referred to in Section 6 and in this
Section 7, unless otherwise specified, shall be delivered to the Administrative
Agent at the Notice Office for the account of each of the Lenders.

Section 8. Representations, Warranties and Agreements. In order to induce the
Lenders to enter into this Agreement and to make the Term Loans, each of
Holdings and each Borrower, as applicable, makes the following representations,
warranties and agreements, in each case after giving effect to the Transaction.

8.01 Organizational Status. Each of Holdings, the Lead Borrower and each of its
Restricted Subsidiaries (i) is a duly organized and validly existing
corporation, partnership, limited liability company or unlimited liability
company, as the case may be, in good standing under the laws of the jurisdiction
of its organization, (ii) has the corporate, partnership, limited liability
company or unlimited holding company power and authority, as the case may be, to
own its property and assets and to transact the business in which it is engaged
and presently proposes to engage and (iii) is, to the extent such concepts are
applicable under the laws of the relevant jurisdiction, duly qualified and is
authorized to do business and is in good standing in each jurisdiction where the
ownership, leasing or operation of its property or the conduct of its business
requires such qualifications except for failures to be so qualified which,
individually and in the aggregate, have not had, and would not reasonably be
expected to have, a Material Adverse Effect.

8.02 Power and Authority. Each Credit Party thereof has the corporate,
partnership, limited liability company or unlimited liability company power and
authority, as the case may be, to execute, deliver and perform the terms and
provisions of each of the Credit Documents to which it is party and has taken
all necessary corporate, partnership, limited liability company or unlimited
liability company action, as the case may be, to authorize the execution,
delivery and performance by it of each of such Credit Documents. Each Credit
Party thereof has duly executed and delivered each of the Credit Documents to
which it is party, and each of such Credit Documents constitutes its legal,
valid and binding obligation enforceable in accordance with its terms, except to
the extent that the enforceability thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
generally affecting creditors’ rights and by equitable principles (regardless of
whether enforcement is sought in equity or at law).

8.03 No Violation. Neither the execution, delivery or performance by any Credit
Party of the Credit Documents to which it is a party, nor compliance by it with
the terms and provisions thereof, (i) will contravene any provision of any law,
statute, rule or regulation or any order, writ, injunction or decree of any
court or governmental instrumentality, (ii) will conflict with or result in any
breach of any of the terms, covenants, conditions or provisions of, or
constitute a default under, or result in the creation or imposition of (or the
obligation to create or impose) any Lien (except pursuant to the Security
Documents) upon any of the property or assets of any Credit Party or any of its
respective Restricted Subsidiaries pursuant to the terms of, any indenture,
mortgage, deed of trust, credit agreement or loan agreement, or any other
material agreement, contract or instrument, in each case to which any Credit
Party or any of its Restricted Subsidiaries is a party or by which it or any of
its property or assets is bound or to which it may be subject (except, in the
case of preceding clauses (i) and (ii), other than in the case of any
contravention, breach, default and/or conflict, that would not reasonably be
expected, either individually or in the aggregate, to have a Material Adverse
Effect) or (iii) will violate any provision of the certificate or articles of
incorporation, certificate of formation, limited liability company agreement or
by-laws (or equivalent organizational documents), as applicable, of any Credit
Party or any of its respective Restricted Subsidiaries.

8.04 Approvals. Except to the extent the failure to obtain or make the same
would not reasonably be expected to have a Material Adverse Effect, no order,
consent, approval, license, authorization or validation of, or filing, recording
or registration with (except for (x) those that have otherwise been obtained or
made on or prior to the Closing Date and which remain in full force and effect
on the Closing Date and (y) filings which are necessary to perfect the security
interests created under the Security Documents), or exemption by, any
governmental or public body or authority, or any subdivision thereof, is
required to be obtained or made by, or on behalf of, any Credit Party to
authorize, or is required to be obtained or made by, or on behalf of, any Credit
Party in connection with, the execution, delivery and performance of any Credit
Document.

 

-67-



--------------------------------------------------------------------------------

8.05 Financial Statements; Financial Condition; Projections.

(a) (i) The consolidated balance sheets of Holdings and its consolidated
Subsidiaries for each of the fiscal years ended September 27,
2009, September 30, 2010 and September 30, 2011, respectively, and the related
consolidated statements of income, cash flows and retained earnings of Holdings
and its consolidated Subsidiaries for each such fiscal year present fairly in
all material respects the consolidated financial position of Holdings and its
consolidated Subsidiaries at the dates of such balance sheets and the
consolidated results of the operations of Holdings and its consolidated
Subsidiaries for the periods covered thereby. All of the foregoing historical
financial statements have been audited by Deloitte & Touche LLP and prepared in
accordance with U.S. GAAP consistently applied.

(ii) All unaudited financial statements of Holdings and its Subsidiaries
furnished to the Lenders on or prior to the Closing Date pursuant to clause
(i) of Section 6.11, have been prepared in accordance with U.S. GAAP
consistently applied by Holdings, except as otherwise noted therein, subject to
normal year-end audit adjustments (all of which are of a recurring nature and
none of which, individually or in the aggregate, would be material) and the
absence of footnotes.

(iii) The pro forma consolidated balance sheet of Holdings furnished to the
Lenders pursuant to clause (ii) of Section 6.11 has been prepared as of June 30,
2012 as if the Transaction and the financing therefor had occurred on such date.
Such pro forma consolidated balance sheet presents a good faith estimate of the
pro forma consolidated financial position of Holdings as of June 30, 2012. The
pro forma consolidated income statement of Holdings furnished to the Lenders
pursuant to clause (ii) of Section 6.11 has been prepared for the four fiscal
quarters ended June 30, 2012, as if the Transaction and the financing therefor
had occurred on the first day of such four-quarter period. Such pro forma
consolidated income statement presents a good faith estimate of the pro forma
consolidated income statement of Holdings as if the Transaction and the
financing therefor had occurred on the first day of such four-quarter period.

(b) On and as of the Closing Date, after giving effect to the consummation of
the Transaction and the related financing transactions (including the incurrence
of all Term Loans), (i) the Fair Value and Present Fair Salable Value of the
assets of Holdings and its Subsidiaries taken as a whole exceed their Stated
Liabilities and Identified Contingent Liabilities; (ii) Holdings and its
Subsidiaries taken as a whole Do not Have Unreasonably Small Capital; and
(iii) Holdings and its Subsidiaries taken as a whole Will be Able To Pay their
Stated Liabilities and Identified Contingent Liabilities as they Mature or (in
the case of contingent liabilities) otherwise become payable.

(c) The Projections have been prepared in good faith and are based on
assumptions that were believed by the Lead Borrower to be reasonable at the time
made and at the time delivered to the Administrative Agent.

(d) After giving effect to the Transaction (but for this purpose assuming that
the Transaction and the related financing had occurred prior to September 30,
2011), since September 30, 2011 there has been no Material Adverse Effect, and
there has been no change, event or occurrence that would reasonably be expected
to have, either individually or in the aggregate, a Material Adverse Effect.

8.06 Litigation. There are no actions, suits or proceedings pending or, to the
knowledge of any Credit Party, threatened (i) with respect to the Transaction or
any Credit Document or (ii) that either individually or in the aggregate, have
had, or would reasonably be expected to have, a Material Adverse Effect.

 

-68-



--------------------------------------------------------------------------------

8.07 True and Complete Disclosure.

(a) All written information (taken as a whole) furnished by or on behalf of any
Credit Party in writing to the Administrative Agent or any Lender (including,
without limitation, all such written information contained in the Credit
Documents) for purposes of or in connection with this Agreement, the other
Credit Documents or any transaction contemplated herein or therein does not, and
all other such written information (taken as a whole) hereafter furnished by or
on behalf of any Credit Party in writing to the Administrative Agent or any
Lender will not, on the date as of which such written information is dated or
certified, contain any material misstatement of fact or omit to state any
material fact necessary to make such information (taken as a whole) not
misleading in any material respect at such time in light of the circumstances
under which such written information was provided.

(b) Notwithstanding anything to the contrary in the foregoing clause (a) of this
Section 8.07, none of the Credit Parties makes any representation, warranty or
covenant with respect to any information consisting of statements, estimates,
forecasts and projections regarding the future performance of the Lead Borrower
or any of its Subsidiaries, or regarding the future condition of the industries
in which they operate other than that such information has been (and in the case
of such information furnished after the Closing Date, will be) prepared in good
faith based upon assumptions believed to be reasonable at the time of
preparation thereof.

8.08 Use of Proceeds; Margin Regulations.

(a) All proceeds of the Term Loans incurred on the Closing Date will be used by
the Lead Borrower to finance, in part, the Merger and the Refinancing and to pay
the Transaction Costs.

(b) All proceeds of Incremental Term Loans will be used for the purpose set
forth in Section 2.15(a).

(c) No part of any Credit Event (or the proceeds thereof) will be used to
purchase or carry any Margin Stock or to extend credit for the purpose of
purchasing or carrying any Margin Stock. Neither the making of any Term Loan nor
the use of the proceeds thereof nor the occurrence of any other Credit Event
will violate the provisions of Regulation T, U or X of the Board of Governors of
the Federal Reserve System.

8.09 Tax Returns and Payments. Except as would not reasonably be expected to
result in a Material Adverse Effect, (i) the Lead Borrower and each of its
Subsidiaries has timely filed or caused to be timely filed with the appropriate
taxing authority all Tax returns, statements, forms and reports for taxes (the
“Returns”) required to be filed by, or with respect to the income, properties or
operations of, the Lead Borrower and/or any of its Subsidiaries, (ii) the
Returns accurately reflect in all material respects all liability for Taxes of
the Lead Borrower and its Subsidiaries for the periods covered thereby, and
(iii) the Lead Borrower and each of its Subsidiaries have paid all Taxes payable
by them, other than those that are being contested in good faith by appropriate
proceedings and fully provided for as a reserve on the financial statements of
the Lead Borrower and its Subsidiaries in accordance with U.S. GAAP. There is no
material action, suit, proceeding, investigation, audit or claim now pending or,
to the best knowledge of the Lead Borrower or any of its Subsidiaries,
threatened in writing by any authority regarding any Taxes relating to the Lead
Borrower or any of its Subsidiaries. As of the Closing Date, neither the Lead
Borrower nor any of its Subsidiaries has entered into an agreement or waiver
that is still in effect or been requested in writing to enter into an agreement
or waiver extending any statute of limitations relating to the payment or
collection of Taxes of the Lead Borrower or any of its Subsidiaries, or is aware
of any circumstances that would cause the taxable years or other taxable periods
of the Lead Borrower or any of its Subsidiaries not to be subject to the
normally applicable statute of limitations with respect to a material amount of
Tax.

8.10 ERISA.

(a) No ERISA Event has occurred or is reasonably expected to occur that would
reasonably be expected to result in a Material Adverse Effect. Each Plan is in
compliance in form and operation with its terms and with the applicable
provisions of ERISA, the Code and other applicable law, except for such
non-compliance that would not reasonably be expected to have a Material Adverse
Effect. Except as would not reasonably be expected to result in a Material
Adverse Effect, each Plan (and each related trust, if any) which is intended to
be qualified under Section 401(a) of the Code has received a favorable
determination letter from the Internal Revenue Service or is in the form of a
prototype document that is the subject of a favorable opinion letter.

(b) There exists no Unfunded Pension Liability with respect to any Plan, except
as would not reasonably be expected to have a Material Adverse Effect.

 

-69-



--------------------------------------------------------------------------------

(c) If each of the Lead Borrower, each Restricted Subsidiary of the Lead
Borrower and each ERISA Affiliate were to withdraw from all Multiemployer Plans
in a complete withdrawal as of the date this assurance is given, the aggregate
withdrawal liability that would be incurred would not reasonably be expected to
have a Material Adverse Effect.

(d) There are no actions, suits or claims pending against or involving a Plan
(other than routine claims for benefits) or, to the knowledge of the Lead
Borrower, any Restricted Subsidiary of the Lead Borrower or any ERISA Affiliate,
threatened, which would reasonably be expected to be asserted successfully
against any Plan and, if so asserted successfully, would reasonably be expected,
either individually or in the aggregate, to have a Material Adverse Effect.

(e) The Lead Borrower, any Restricted Subsidiary of the Lead Borrower and any
ERISA Affiliate have made all material contributions to or under each Plan and
Multiemployer Plan required by law within the applicable time limits prescribed
thereby, the terms of such Plan or Multiemployer Plan, respectively, or any
contract or agreement requiring contributions to a Plan or Multiemployer Plan
except where any failure to comply, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

(f) Except as would not reasonably be expected to have a Material Adverse
Effect: (i) each Foreign Pension Plan has been maintained in substantial
compliance with its terms and with the requirements of any and all applicable
laws, statutes, rules, regulations and orders and has been maintained, where
required, in good standing with applicable regulatory authorities; (ii) all
contributions required to be made with respect to a Foreign Pension Plan have
been timely made; and (iii) neither the Lead Borrower nor any of its Restricted
Subsidiaries has incurred any obligation in connection with the termination of,
or withdrawal from, any Foreign Pension Plan.

8.11 The Security Documents.

(a) The provisions of the Security Agreement are effective to create in favor of
the Collateral Agent for the benefit of the Secured Creditors a legal, valid and
enforceable security interest (except to the extent that the enforceability
thereof may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws generally affecting creditors’ rights and by
equitable principles (regardless of whether enforcement is sought in equity or
at law) in all right, title and interest of the Credit Parties in the Collateral
(as described in the Security Agreement), and upon (i) the timely and proper
filing of financing statements listing each applicable Credit Party, as a
debtor, and the Collateral Agent, as secured party, in the secretary of state’s
office (or other similar governmental entity) of the jurisdiction of
organization of such Credit Party, (ii) sufficient identification of commercial
tort claims (as applicable), (iii) execution of a control agreement establishing
the Collateral Agent’s “control” (within the meaning of the New York Uniform
Commercial Code) with respect to any deposit account, (iv) the recordation of
the Grant of Security Interest in U.S. Patents, if applicable, and the Grant of
Security Interest in U.S. Trademarks, if applicable, in the respective form
attached to the Security Agreement, in each case in the United States Patent and
Trademark Office and (v) the Grant of Security Interest in U.S. Copyrights, if
applicable, in the form attached to the Security Agreement with the United
States Copyright Office, the Collateral Agent, for the benefit of the Secured
Creditors, has (to the extent provided in the Security Agreement) a fully
perfected security interest in all right, title and interest in all of the
Collateral (as described in the Security Agreement), subject to no other Liens
other than Permitted Liens, in each case, to the extent perfection can be
accomplished under applicable law through these actions.

(b) The provisions of the Pledge Agreement are effective to create in favor of
the Collateral Agent for the benefit of the Secured Creditors a legal, valid and
enforceable security interest (except to the extent that the enforceability
thereof may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws generally affecting creditors’ rights and by
equitable principles (regardless of whether enforcement is sought in equity or
at law) in all right, title and interest of the Credit Parties in the Collateral
(as described in the Pledge Agreement), upon the timely and proper filing of
financing statements listing each applicable Credit Party, as a debtor, and
Collateral Agent, as secured party, in the secretary of state’s office (or other
similar governmental entity) of the jurisdiction of organization of such Credit
Party, the security interests created under the Pledge Agreement in favor of the
Collateral Agent, as Pledgee, for the benefit of the Secured Creditors,
constitute perfected (to the extent provided in the Pledge Agreement) security
interests in the Collateral (as described in the Pledge Agreement (other than
Collateral in which a security interest cannot be perfected under the UCC as in
effect at the relevant time in the relevant jurisdiction or by the taking of the
foregoing actions), subject to no other Liens other than Permitted Liens, in
each case, to the extent perfection can be accomplished under applicable law
through these actions.

 

-70-



--------------------------------------------------------------------------------

(c) Upon delivery in accordance with Section 9.12 or 9.13 as applicable, each
Mortgage will create, as security for the obligations purported to be secured
thereby, a valid and enforceable (except to the extent that the enforceability
thereof may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws generally affecting creditors’ rights and by
equitable principles (regardless of whether enforcement is sought in equity or
at law) and, upon recordation in the appropriate recording office, perfected
security interest in and mortgage lien on the respective Mortgaged Property in
favor of the Collateral Agent (or such other trustee as may be required or
desired under local law) for the benefit of the Secured Creditors, superior and
prior to the rights of all third Persons (except as may exist pursuant to the
Permitted Encumbrances related thereto) and subject to no other Liens (other
than Permitted Liens related thereto).

8.12 Properties. All Real Property owned by any Credit Party as of the Closing
Date, and the nature of the interest therein, is correctly set forth in Schedule
8.12, which Schedule 8.12 also indicates each property that constitutes a
Material Real Property as of the Closing Date. Each of the Lead Borrower and
each of its Subsidiaries has good and marketable title or valid leasehold
interest in the case of Real Property, and good and valid title in the case of
tangible personal property, to all material tangible properties owned by it,
including all material property reflected in the most recent historical balance
sheets referred to in Section 8.05(a) (except as sold or otherwise disposed of
since the date of such balance sheet in the ordinary course of business or as
permitted by the terms of this Agreement (or, to the extent disposed or disposed
of prior to the Closing Date, the Existing Credit Agreement)), free and clear of
all Liens, other than Permitted Liens.

8.13 Capitalization. All outstanding shares of capital stock of the Lead
Borrower have been duly and validly issued and are fully paid and non-assessable
(other than any assessment on the shareholders of the Lead Borrower that may be
imposed as a matter of law) and are owned by Holdings. All outstanding shares of
capital stock of each of the Subsidiary Borrowers are owned directly by the Lead
Borrower or another Credit Party. The Lead Borrower does not have outstanding
any capital stock or other securities convertible into or exchangeable for its
capital stock or any rights to subscribe for or to purchase, or any options for
the purchase of, or any agreement providing for the issuance (contingent or
otherwise) of, or any calls, commitments or claims of any character relating to,
its capital stock.

8.14 Subsidiaries. On and as of the Closing Date and after giving effect to the
consummation of the Transaction, (i) Holdings has no direct Subsidiaries other
than the Lead Borrower and (ii) the Lead Borrower has no Subsidiaries other than
those Subsidiaries listed on Schedule 8.14. Schedule 8.14 correctly sets forth,
as of the Closing Date and after giving effect to the Transaction, the
percentage ownership (direct and indirect) of the Lead Borrower in each class of
capital stock of each of its Subsidiaries and also identifies the direct owner
thereof.

8.15 Compliance with Statutes, OFAC Rules and Regulations; Patriot Act; FCPA.

(a) Each of the Lead Borrower and each of its Subsidiaries is in compliance with
all applicable statutes, regulations and orders of (including any laws relating
to terrorism, money laundering, embargoed persons or the Patriot Act), and all
applicable restrictions imposed by, all governmental bodies, domestic or
foreign, in respect of the conduct of its business and the ownership of its
property (including, without limitation, applicable statutes, regulations,
orders and restrictions relating to environmental standards and controls),
except such noncompliances as, individually and in the aggregate, have not had,
and would not reasonably be expected to have, a Material Adverse Effect.

(b) None of the Lead Borrower or any Subsidiary is in violation of any of the
foreign assets control regulations of the Office of Foreign Assets Control
(“OFAC”) of the United States Treasury Department (31 CFR, Subtitle B, Chapter
V, as amended) or any enabling legislation or executive order relating thereto,
and none of the Lead Borrower or any Subsidiary or any Affiliate thereof is in
violation of and shall not violate any of the country or list based economic and
trade sanctions administered and enforced by OFAC.

 

-71-



--------------------------------------------------------------------------------

(c) The Lead Borrower and each Subsidiary is in compliance in all material
respects with the Foreign Corrupt Practices Act, 15 U.S.C.§§ 78dd-1, et seq.
(“FCPA”), and any foreign counterpart thereto applicable to the Lead Borrower or
such Subsidiary. To the knowledge of the Borrowers, none of the Lead Borrower or
any Subsidiary has made a payment, offering, or promise to pay, or authorized
the payment of, money or anything of value (a) in order to assist in obtaining
or retaining business for or with, or directing business to, any foreign
official, foreign political party, party official or candidate for foreign
political office, (b) to a foreign official, foreign political party or party
official or any candidate for foreign political office, and (c) with the intent
to induce the recipient to misuse his or her official position to direct
business wrongfully to the Lead Borrower or any Subsidiary or to any other
Person, in violation of FCPA.

8.16 Investment Company Act. None of Holdings, the Lead Borrower or any of its
Restricted Subsidiaries is an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, required to be registered as such.

8.17 [Reserved.]

8.18 Environmental Matters.

(a) The Lead Borrower and each of its Restricted Subsidiaries are in compliance
with all applicable Environmental Laws and the requirements of any permits
issued under such Environmental Laws. There are no pending or, to the knowledge
of any Credit Party, threatened Environmental Claims against the Lead Borrower
or any of its Restricted Subsidiaries or any Real Property owned, leased or
operated by the Lead Borrower or any of its Restricted Subsidiaries (including
any such claim arising out of the ownership, lease or operation by the Lead
Borrower or any of its Restricted Subsidiaries of any Real Property formerly
owned, leased or operated by the Lead Borrower or any of its Restricted
Subsidiaries but no longer owned, leased or operated by the Lead Borrower or any
of its Restricted Subsidiaries). There are no facts, circumstances, conditions
or occurrences with respect to the business or operations of the Lead Borrower
or any of its Restricted Subsidiaries, or any Real Property owned, leased or
operated by the Lead Borrower or any of its Restricted Subsidiaries (including
any Real Property formerly owned, leased or operated by the Lead Borrower or any
of its Restricted Subsidiaries but no longer owned, leased or operated by the
Lead Borrower or any of its Restricted Subsidiaries) that would be reasonably
expected (i) to form the basis of an Environmental Claim against the Lead
Borrower or any of its Restricted Subsidiaries or (ii) to cause any Real
Property owned, leased or operated by the Lead Borrower or any of its Restricted
Subsidiaries to be subject to any restrictions on the ownership, lease,
occupancy or transferability of such Real Property by the Lead Borrower or any
of its Restricted Subsidiaries under any applicable Environmental Law.

(b) Hazardous Materials have not at any time been generated, used, treated or
stored on, or transported to or from, or Released on or from, any Real Property
owned, leased or operated by the Lead Borrower or any of its Restricted
Subsidiaries where such generation, use, treatment, storage, transportation or
Release has (i) violated or would be reasonably expected to violate any
applicable Environmental Law, (ii) give rise to an Environmental Claim or
(iii) give rise to liability under any applicable Environmental Law.

(c) Notwithstanding anything to the contrary in this Section 8.18, the
representations and warranties made in this Section 8.18 shall be untrue only if
the effect of any or all conditions, violations, claims, restrictions, failures
and noncompliances of the types described above would, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

8.19 Labor Relations. Except as set forth in Schedule 8.19 and except to the
extent the same has not, either individually or in the aggregate, had and would
not reasonably be expected to have a Material Adverse Effect, (a) there are no
strikes, lockouts, slowdowns or other labor disputes pending against the Lead
Borrower or any of its Restricted Subsidiaries or, to the knowledge of each
Credit Party, threatened against the Lead Borrower or any of its Restricted
Subsidiaries, (b) to the knowledge of each Credit Party, there are no questions
concerning union representation with respect to the Lead Borrower or any of its
Restricted Subsidiaries, (c) the hours worked by and payments made to employees
of the Lead Borrower or any of its Restricted Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other applicable Federal,
state, local, or foreign law dealing with such matters and (d) to the knowledge
of each Credit Party, no wage and hour department investigation has been made of
the Lead Borrower or any of its Restricted Subsidiaries.

 

-72-



--------------------------------------------------------------------------------

8.20 Intellectual Property. The Lead Borrower and each of its Restricted
Subsidiaries owns or has the right to use all the patents, trademarks, domain
names, service marks, trade names, copyrights, inventions, trade secrets,
formulas, proprietary information and know-how of any type, whether or not
written (including, but not limited to, rights in computer programs and
databases) (collectively, “Intellectual Property”), necessary for the present
conduct of its respective business, without any known conflict with the
Intellectual Property rights of others, except for such failures to own or have
the right to use and/or conflicts as have not had, and would not reasonably be
expected to have, a Material Adverse Effect.

8.21 Legal Names; Type of Organization (and Whether a Registered Organization);
Jurisdiction of Organization; etc. Schedule 8.21 contains for each Credit Party,
as of the Closing Date, (i) the exact legal name of such Credit Party, (ii) the
type of organization of such Credit Party, (iii) whether or not such Credit
Party is a registered organization, (iv) the jurisdiction of organization of
such Credit Party, (v) such Credit Party’s Location, (vi) the organizational
identification number (if any) of such Credit Party. To the extent that such
Credit Party does not have an organizational identification number on the
Closing Date and later obtains one, such Credit Party shall promptly thereafter
notify the Collateral Agent of such organizational identification number and
shall take all actions reasonably satisfactory to the Collateral Agent to the
extent necessary to maintain the security interest of the Collateral Agent in
the Collateral intended to be granted pursuant to the Security Documents fully
perfected and in full force and effect.

Section 9. Affirmative Covenants. The Lead Borrower and each of its Restricted
Subsidiaries hereby covenants and agrees that on and after the Closing Date and
until the Term Loans and Notes (in each case together with interest thereon),
Fees and all other Obligations (other than any indemnification obligations
arising hereunder which are not then due and payable and obligations in respect
of Interest Rate Protection Agreements, Other Hedging Agreements or Treasury
Services Agreements) incurred hereunder and thereunder, are paid in full:

9.01 Information Covenants. The Lead Borrower will furnish to the Administrative
Agent for distribution to each Lender:

(a) Quarterly Financial Statements. Within 45 days after the close of each of
the first three quarterly accounting periods in each fiscal year of Holdings (60
days in the case of the fiscal quarters ending December 31, 2012 and March 31,
2013), (i) the consolidated balance sheet of Holdings and its Subsidiaries as at
the end of such quarterly accounting period and the related consolidated
statements of income and retained earnings and statement of cash flows for such
quarterly accounting period and for the elapsed portion of the fiscal year ended
with the last day of such quarterly accounting period, in each case setting
forth comparative figures for the corresponding quarterly accounting period in
the prior fiscal year and comparable forecasted figures for such quarterly
accounting period based on the corresponding forecasts delivered pursuant to
Section 9.01(d), all of which shall be certified by the chief financial officer
of Holdings that they fairly present in all material respects in accordance with
U.S. GAAP the financial condition of Holdings and its Subsidiaries as of the
dates indicated and the results of their operations for the periods indicated,
subject to normal year-end audit adjustments and the absence of footnotes, and
(ii) management’s discussion and analysis of the important operational and
financial developments during such quarterly accounting period. If Holdings has
filed (within the time period required above) a Form 10-Q with the SEC for any
fiscal quarter described above, then to the extent that such quarterly report on
Form 10-Q contains any of the foregoing items, the Lenders shall accept such
Form 10-Q in lieu of such items.

(b) Annual Financial Statements. Within 90 days after the close of each fiscal
year of Holdings (120 days in the case of Holdings’ fiscal year ending
September 30, 2012), (i) the consolidated balance sheet of Holdings and its
Subsidiaries as at the end of such fiscal year and the related consolidated
statements of income and retained earnings and statement of cash flows for such
fiscal year setting forth (commencing with Holdings’ fiscal year ending
September 30, 2012) comparative figures for the preceding fiscal year and
comparable forecasted figures for such fiscal year based on the corresponding
forecasts delivered pursuant to Section 9.01(d) or in the case of the fiscal
year ending September 30, 2012, delivered to the Administrative Agent prior to
the Closing Date and certified, in the case of consolidated financial

 

-73-



--------------------------------------------------------------------------------

statements, by PriceWaterhouse Coopers LLP or other independent certified public
accountants of recognized national standing reasonably acceptable to the
Administrative Agent, together with an opinion of such accounting firm (which
opinion shall be without a “going concern” or like qualification or exception
and without any qualification or exception as to the scope of such audit) which
demonstrates that (I) in the course of its regular audit of the financial
statements of Holdings and its Subsidiaries, which audit was conducted in
accordance with generally accepted auditing standards, such accounting firm
obtained no knowledge of any Default or Event of Default relating to financial
or accounting matters which has occurred and is continuing or, if in the opinion
of such accounting firm such a Default or Event of Default has occurred and is
continuing, a statement as to the nature thereof, and (II) such statements
fairly present in all material respects in accordance with U.S. GAAP the
financial condition of Holdings and its Subsidiaries as of the date indicated
and the results of their operations and changes in their cash flows for the
periods indicated, and (ii) management’s discussion and analysis of the
important operational and financial developments during such fiscal year. If
Holdings has filed (within the time period required above) a Form 10-K with the
SEC for any fiscal year described above, then to the extent that such annual
report on Form 10-K contains any of the foregoing items, the Lenders shall
accept such Form 10-K in lieu of such items.

(c) [Reserved].

(d) Forecasts. No later than 90 days following the first day of each fiscal year
of Holdings (commencing with Holdings’ fiscal year ended September 30, 2013), a
forecast in form reasonably satisfactory to the Administrative Agent (including
projected statements of income, sources and uses of cash and balance sheets for
Holdings and its Subsidiaries on a consolidated basis) for each of the twelve
months of such fiscal year prepared in detail, with appropriate discussion, the
principal assumptions upon which such forecast is based.

(e) Officer’s Certificates. At the time of the delivery of the Section 9.01
Financials, a compliance certificate from a Responsible Officer of the Lead
Borrower substantially in the form of Exhibit J, certifying on behalf of the
Lead Borrower that, to such Responsible Officer’s knowledge after due inquiry,
no Default or Event of Default has occurred and is continuing or, if any Default
or Event of Default has occurred and is continuing, specifying the nature and
extent thereof, which certificate shall (i) if delivered with the financial
statements required by Section 9.01(b), set forth in reasonable detail the
amount of (and the calculations required to establish the amount of) Excess Cash
Flow for the applicable Excess Cash Flow Payment Period, and (ii) certify that
there have been no changes to Annexes A through D, Annex F and Annexes H through
K, in each case of the Security Agreement and Annexes A through E of the Pledge
Agreement, in each case since the Closing Date or, if later, since the date of
the most recent certificate delivered pursuant to this Section 9.01(e), or if
there have been any such changes, a list in reasonable detail of such changes
(but, in each case with respect to this clause (ii), only to the extent that
such changes are required to be reported to the Collateral Agent pursuant to the
terms of such Security Documents) and whether the Lead Borrower and the other
Credit Parties have otherwise taken all actions required to be taken by them
pursuant to such Security Documents in connection with any such changes.

(f) Notice of Default, Litigation and Material Adverse Effect. Promptly after
any officer of Holdings or any of its Subsidiaries obtains knowledge thereof,
notice of (i) the occurrence of any event which constitutes a Default or an
Event of Default or any default or event of default under the ABL Credit
Agreement, the Existing OpCo Notes Indenture or any refinancing thereof or any
Permitted Junior Debt or other debt instrument in excess of the Threshold
Amount, (ii) any litigation or governmental investigation or proceeding pending
against Holdings or any of its Subsidiaries (x) which, either individually or in
the aggregate, has had, or would reasonably be expected to have, a Material
Adverse Effect or (y) with respect to any Credit Document, or (iii) any other
event, change or circumstance that has had, or would reasonably be expected to
have, a Material Adverse Effect.

(g) Other Reports and Filings. Promptly after the filing or delivery thereof,
copies of all financial information, proxy materials and reports, if any, which
Holdings or any of its Subsidiaries shall publicly file with the Securities and
Exchange Commission or any successor thereto (the “SEC”) or deliver to holders
(or any trustee, agent or other representative therefor) of the Existing OpCo
Notes pursuant to the terms of the Existing OpCo Notes Documents.

 

-74-



--------------------------------------------------------------------------------

(h) Environmental Matters. Promptly after any officer of the Lead Borrower or
any of its Subsidiaries obtains knowledge thereof, notice of one or more of the
following environmental matters to the extent that such environmental matters,
either individually or when aggregated with all other such environmental
matters, would reasonably be expected to have a Material Adverse Effect:

(i) any pending or threatened Environmental Claim against the Lead Borrower or
any of its Subsidiaries or any Real Property owned, leased or operated by the
Lead Borrower or any of its Subsidiaries;

(ii) any condition or occurrence on or arising from any Real Property owned,
leased or operated by the Lead Borrower or any of its Subsidiaries that
(a) results in noncompliance by the Lead Borrower or any of its Subsidiaries
with any applicable Environmental Law or (b) would reasonably be expected to
form the basis of an Environmental Claim against the Lead Borrower or any of its
Subsidiaries or any such Real Property;

(iii) any condition or occurrence on any Real Property owned, leased or operated
by the Lead Borrower or any of its Subsidiaries that could reasonably be
expected to cause such Real Property to be subject to any restrictions on the
ownership, lease, occupancy, use or transferability by the Lead Borrower or any
of its Subsidiaries of such Real Property under any Environmental Law; and

(iv) the taking of any removal or remedial action in response to the actual or
alleged presence of any Hazardous Material on any Real Property owned, leased or
operated by the Lead Borrower or any of its Subsidiaries as required by any
Environmental Law or any governmental or other administrative agency and all
notices received by the Lead Borrower or any of its Subsidiaries from any
government or governmental agency under, or pursuant to, CERCLA which identify
the Lead Borrower or any of its Subsidiaries as potentially responsible parties
for remediation costs or which otherwise notify the Lead Borrower or any of its
Subsidiaries of potential liability under CERCLA.

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the Lead
Borrower’s or such Subsidiary’s response thereto. Notwithstanding anything to
the contrary contained above, notice shall not be required to be given of the
matters disclosed in the Merger Documents, except that if there are any adverse
developments with respect to matters so disclosed which would rise to the
standards set forth above, then a subsequent notice shall be required.

(i) Notices to Holders of Existing OpCo Notes, Refinancing Notes and Permitted
Junior Debt. Contemporaneously with the sending or filing thereof, the Lead
Borrower will provide to the Administrative Agent for distribution to each of
the Lenders, any notices provided to, or received from, holders of (I) Existing
OpCo Notes or any refinancing thereof, (II) Refinancing Notes, Permitted Junior
Debt or other Indebtedness, in each case of this clause (II), with a principal
amount in excess of the Threshold Amount or (III) the ABL Credit Agreement.

(j) Financial Statements of Unrestricted Subsidiaries. Simultaneously with the
delivery of each set of Section 9.01 Financials, the related consolidating
financial statements reflecting adjustments necessary to eliminate the accounts
of Unrestricted Subsidiaries (if any) from such consolidated financial
statements.

(k) Other Information. From time to time, such other information or documents
(financial or otherwise) with respect to Holdings or any of its Subsidiaries as
the Administrative Agent or any Lender (through the Administrative Agent) may
reasonably request.

 

-75-



--------------------------------------------------------------------------------

9.02 Books, Records and Inspections. The Lead Borrower will, and will cause each
of its Restricted Subsidiaries to, keep proper books of record and accounts in
which full, true and correct entries in conformity with U.S. GAAP and all
Requirements of Law shall be made of all dealings and transactions in relation
to its business and activities. The Lead Borrower will, and will cause each of
its Restricted Subsidiaries to, permit officers and designated representatives
of the Administrative Agent or any Lender to visit and inspect, under guidance
of officers of the Lead Borrower or such Restricted Subsidiary, any of the
properties of the Lead Borrower or such Restricted Subsidiary, and to examine
the books of account of the Lead Borrower or such Restricted Subsidiary and
discuss the affairs, finances and accounts of the Lead Borrower or such
Restricted Subsidiary with, and be advised as to the same by, its and their
officers and independent accountants, all upon reasonable prior notice and at
such reasonable times and intervals and to such reasonable extent as the
Administrative Agent or any such Lender may reasonably request; provided that
the Administrative Agent shall give the Lead Borrower an opportunity to
participate in any discussions with its accountants; provided further that in
the absence of the existence of an Event of Default, (i) only the Administrative
Agent on behalf of the Lenders may exercise the rights of the Administrative
Agent and the Lenders under this Section 9.02 and (ii) the Administrative Agent
shall not exercise its inspection rights under this Section 9.02 more often than
two times during any fiscal year and only one such time shall be at the Lead
Borrower’s expense; provided, further, however, that when an Event of Default
exists, the Administrative Agent or any Lender and their respective designees
may do any of the foregoing at the expense of the Lead Borrower at any time
during normal business hours and upon reasonable advance notice.

9.03 Maintenance of Property; Insurance.

(a) The Lead Borrower will, and will cause each of its Restricted Subsidiaries
to, (i) keep all tangible property necessary to the business of the Lead
Borrower and its Restricted Subsidiaries in good working order and condition,
ordinary wear and tear, casualty and condemnation excepted, (ii) maintain with
financially sound and reputable insurance companies insurance on all such
property and against all such risks as is consistent and in accordance with
industry practice for companies similarly situated owning similar properties and
engaged in similar businesses as the Lead Borrower and its Restricted
Subsidiaries, and (iii) furnish to the Administrative Agent, upon its request
therefor, full information as to the insurance carried. The provisions of this
Section 9.03 shall be deemed supplemental to, but not duplicative of, the
provisions of any Security Documents that require the maintenance of insurance.

(b) If at any time the improvements on a Mortgaged Property are located in an
area identified by the Federal Emergency Management Agency (or any successor
agency) as a special flood hazard area with respect to which flood insurance has
been made available under the National Flood Insurance Act of 1968 (as now or
hereafter in effect or successor act thereto), then the Lead Borrower shall, or
shall cause the applicable Credit Party to maintain, with a financially sound
and reputable insurer, flood insurance in an amount and otherwise sufficient to
comply with all applicable rules and regulations promulgated pursuant to the
Flood Insurance Laws and deliver to the Administrative Agent evidence of such
insurance in form and substance reasonably acceptable to the Administrative
Agent.

(c) The Lead Borrower will, and will cause each of its Restricted Subsidiaries
to, at all times keep its property insured in favor of the Collateral Agent, and
all policies or certificates (or certified copies thereof) with respect to such
insurance (and any other insurance maintained by the Lead Borrower and/or such
Restricted Subsidiaries) (i) shall be endorsed to the Collateral Agent’s
reasonable satisfaction for the benefit of the Collateral Agent (including,
without limitation, by naming the Collateral Agent as loss payee and/or
additional insured), (ii) if agreed by the insurer (which agreement the Lead
Borrower shall use commercially reasonable efforts to obtain), shall state that
such insurance policies shall not be canceled without at least 30 days’ prior
written notice thereof (or, with respect to non-payment of premiums, 10 days’
prior written notice) by the respective insurer to the Collateral Agent;
provided, that the requirements of this Section 9.03(c) shall not apply to
(x) insurance policies covering (1) directors and officers, fiduciary or other
professional liability, (2) employment practices liability, (3) workers
compensation liability, (4) automobile and aviation liability, (5) health,
medical, dental and life insurance, and (6) such other insurance policies and
programs as the Collateral Agent may approve; and (y) self-insurance programs
and (iii) shall be deposited with the Collateral Agent.

 

-76-



--------------------------------------------------------------------------------

(d) If the Lead Borrower or any of its Restricted Subsidiaries shall fail to
maintain insurance in accordance with this Section 9.03, or the Lead Borrower or
any of its Restricted Subsidiaries shall fail to so endorse and deposit all
policies or certificates with respect thereto, after any applicable grace
period, the Administrative Agent shall have the right (but shall be under no
obligation) to procure such insurance, and the Credit Parties jointly and
severally agree to reimburse the Administrative Agent for all reasonable costs
and expenses of procuring such insurance.

9.04 Existence; Franchises. The Lead Borrower will, and will cause each of its
Restricted Subsidiaries to, do or cause to be done, all things necessary to
preserve and keep in full force and effect its existence and, in the case of the
Lead Borrower and its Restricted Subsidiaries, its and their rights, franchises,
licenses, permits, and Intellectual Property, in each case to the extent
material; provided, however, that nothing in this Section 9.04 shall prevent
(i) sales of assets and other transactions by the Lead Borrower or any of its
Restricted Subsidiaries in accordance with Section 10.02, (ii) the abandonment
by the Lead Borrower or any of its Restricted Subsidiaries of any rights,
franchises, licenses, permits, or Intellectual Property that the Lead Borrower
reasonably determines are no longer material to the operations of the Lead
Borrower and its Restricted Subsidiaries taken as a whole or (iii) the
withdrawal by the Lead Borrower or any of its Restricted Subsidiaries of its
qualification as a foreign corporation, partnership, limited liability company
or unlimited liability company, as the case may be, in any jurisdiction if such
withdrawal would not, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

9.05 Compliance with Statutes, etc. The Lead Borrower will, and will cause each
of its Subsidiaries to, comply with all applicable statutes, regulations and
orders of, and all applicable restrictions imposed by, all governmental bodies,
domestic or foreign, in respect of the conduct of its business and the ownership
of its property (including applicable statutes, regulations, orders and
restrictions relating to environmental standards and controls), except such
noncompliances as would not, either individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

9.06 Compliance with Environmental Laws.

(a) The Lead Borrower will comply, and will cause each of its Restricted
Subsidiaries to comply, with all Environmental Laws and permits applicable to,
or required by, the ownership, lease or use of Real Property now or hereafter
owned, leased or operated by the Lead Borrower or any of its Restricted
Subsidiaries, except such noncompliances as would not, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect, and
will promptly pay or cause to be paid all costs and expenses incurred in
connection with such compliance, and will keep or cause to be kept all such Real
Property free and clear of any Liens imposed pursuant to such Environmental Laws
(other than Liens imposed on leased Real Property resulting from the acts or
omissions of the owner of such leased Real Property or of other tenants of such
leased Real Property who are not within the control of the Lead Borrower).
Except as have not had, and would not reasonably be expected to have, a Material
Adverse Effect, neither the Lead Borrower nor any of its Restricted Subsidiaries
will generate, use, treat, store, Release or dispose of, or permit the
generation, use, treatment, storage, Release or disposal of Hazardous Materials
on any Real Property now or hereafter owned, leased or operated by the Lead
Borrower or any of its Restricted Subsidiaries, or transport or permit the
transportation of Hazardous Materials to or from any such Real Property, except
for Hazardous Materials generated, used, treated, stored, Released or disposed
of at any such Real Properties or transported to or from such Real Properties in
compliance with all applicable Environmental Laws.

(b) (i) After the receipt by the Administrative Agent or any Lender of any
notice of the type described in Section 9.01(h), (ii) at any time that the Lead
Borrower or any of its Restricted Subsidiaries are not in compliance with
Section 9.06(a) or (iii) at any time when an Event of Default is in existence,
the Credit Parties will (in each case) jointly and severally provide, at the
written request of the Administrative Agent, an environmental site assessment
report concerning any Mortgaged Property owned, leased or operated by the Lead
Borrower or any of its Restricted Subsidiaries (in the event of (i) or (ii) that
is the subject of or could reasonably be expected to be the subject of such
notice or noncompliance), prepared by an environmental consulting firm
reasonably approved by the Administrative Agent, indicating the presence or
absence of Hazardous Materials and the reasonable worst case cost of any removal
or remedial action in connection with such Hazardous Materials on such Mortgaged
Property. If the Credit Parties fail to provide the same within 30 days after
such request was made, the Administrative Agent may order the same, the
reasonable cost of which shall be borne (jointly and severally) by the Lead
Borrower, and the Credit Parties shall grant and hereby grant to the
Administrative Agent

 

-77-



--------------------------------------------------------------------------------

and the Lenders and their respective agents access to such Mortgaged Property
and specifically grant the Administrative Agent and the Lenders an irrevocable
non-exclusive license to undertake such an assessment at any reasonable time
upon reasonable notice to the Lead Borrower, all at the sole expense of the
Credit Parties (who shall be jointly and severally liable therefor).

9.07 ERISA. As soon as possible and, in any event, within ten (10) Business Days
after the Lead Borrower or any Restricted Subsidiary of the Lead Borrower knows
of the occurrence of any of the following, the Lead Borrower will deliver to the
Administrative Agent a certificate of the chief financial officer of the Lead
Borrower setting forth the full details as to such occurrence and the action, if
any, that the Lead Borrower, such Restricted Subsidiary or an ERISA Affiliate is
required or proposes to take, together with any notices required or proposed to
be given or filed by the Lead Borrower, such Restricted Subsidiary, the Plan
administrator or such ERISA Affiliate to or with the PBGC or any other
Governmental Authority, or a Plan participant and any notices received by the
Lead Borrower, such Restricted Subsidiary or such ERISA Affiliate from the PBGC
or any other Governmental Authority, or a Plan participant with respect thereto:
that (a) an ERISA Event has occurred that is reasonably expected to result in a
Material Adverse Effect; (b) there has been an increase in Unfunded Pension
Liabilities since the date the representations hereunder are given, or from any
prior notice, as applicable, in either case, which is reasonably expected to
result in a Material Adverse Effect; (c) there has been an increase in the
estimated withdrawal liability under Section 4201 of ERISA, if the Lead
Borrower, any Restricted Subsidiary of the Lead Borrower and the ERISA
Affiliates were to withdraw completely from any and all Multiemployer Plans
which is reasonably expected to result in a Material Adverse Effect, (d) the
Lead Borrower, any Restricted Subsidiary of the Lead Borrower or any ERISA
Affiliate adopts, or commences contributions to, any Plan subject to Section 412
of the Code, or adopts any amendment to a Plan subject to Section 412 of the
Code which is reasonably expected to result in a Material Adverse Effect,
(e) that a contribution required to be made with respect to a Foreign Pension
Plan has not been timely made which failure is reasonably likely to result in a
Material Adverse Effect; or (f) that a Foreign Pension Plan has been or is
reasonably expected to be terminated, reorganized, partitioned or declared
insolvent and such event is reasonably expected to result in a Material Adverse
Effect. The Lead Borrower will also deliver to the Administrative Agent, upon
request by the Administrative Agent, a complete copy of the most recent annual
report (on Internal Revenue Service Form 5500-series, including, to the extent
required, the related financial and actuarial statements and opinions and other
supporting statements, certifications, schedules and information) filed with the
Internal Revenue Service or other Governmental Authority of each Plan that is
maintained or sponsored by the Lead Borrower or a Restricted Subsidiary.

9.08 End of Fiscal Years; Fiscal Quarters. The Lead Borrower will cause (i) each
of its, and each of its Restricted Subsidiaries’, fiscal years to end on
September 30 (or December 31) of each year and (ii) each of its, and each of its
Restricted Subsidiaries’, fiscal quarters to end on
September 30, December 31, March 31 and June 30 of each year.

9.09 Performance of Obligations. The Lead Borrower will, and will cause each of
its Subsidiaries to, perform all of its obligations under the terms of each
mortgage, indenture, security agreement, loan agreement or credit agreement and
each other agreement, contract or instrument by which it is bound, except such
non-performances as, individually and in the aggregate, have not had, and would
not reasonably be expected to have, a Material Adverse Effect.

9.10 Payment of Taxes. The Lead Borrower will pay and discharge, and will cause
each of its Subsidiaries to pay and discharge, all material Taxes imposed upon
it or upon its income or profits or upon any properties belonging to it, prior
to the date on which penalties attach thereto, and all material lawful claims
which, if unpaid, might become a Lien or charge upon any properties of the Lead
Borrower or any of its Subsidiaries not otherwise permitted under
Section 10.01(i); provided that neither the Lead Borrower nor any of its
Subsidiaries shall be required to pay any such Tax which is being contested in
good faith and by appropriate proceedings if it has maintained adequate reserves
with respect thereto in accordance with U.S. GAAP.

9.11 Use of Proceeds. Each Borrower will use the proceeds of the Term Loans only
as provided in Section 8.08.

9.12 Additional Security; Further Assurances; etc.

 

-78-



--------------------------------------------------------------------------------

(a) The Lead Borrower will, and will cause each of the other Credit Parties that
are Restricted Subsidiaries of the Lead Borrower to, grant to the Collateral
Agent for the benefit of the Secured Creditors security interests and Mortgages
in such assets and properties (in the case of Real Property, limited to Material
Real Property) of the Lead Borrower and such other Credit Parties that are
Restricted Subsidiaries of the Lead Borrower as are not covered by the original
Security Documents and as may be reasonably requested from time to time by the
Administrative Agent or the Required Lenders (collectively, as may be amended,
modified or supplemented from time to time, the “Additional Security
Documents”); provided that (i) the pledge of the outstanding capital stock of
any FSHCO or Foreign Subsidiary directly owned by the Lead Borrower or a
Domestic Subsidiary shall be limited to (x) no more than sixty-five percent
(65%) of the total combined voting power for all classes of the voting Equity
Interests of such FSHCO or Foreign Subsidiary and (y) one-hundred percent
(100%) of the non-voting Equity Interests of such FSHCO or Foreign Subsidiary,
(ii) security interests and Mortgages shall not be required with respect to any
Real Property that is not Material Real Property and (iii) security interests
and Mortgages shall not be required with respect to any assets or properties to
the extent that such security interests or Mortgages would result in a material
adverse tax consequence to Holdings or its Restricted Subsidiaries, as
reasonably determined by the Lead Borrower and notified in writing to the
Administrative Agent. All such security interests and Mortgages shall be granted
pursuant to documentation reasonably satisfactory in form and substance to the
Administrative Agent and (subject to exceptions as are reasonably acceptable to
the Administrative Agent) shall constitute, upon taking all necessary perfection
action (which the Credit Parties agree to promptly take) valid and enforceable
perfected security interests and Mortgages (except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws generally affecting creditors’
rights and by equitable principles (regardless of whether enforcement is sought
in equity or at law), subject to the Intercreditor Agreement, superior to and
prior to the rights of all third Persons and subject to no other Liens except
for Permitted Liens. The Additional Security Documents or instruments related
thereto shall be duly recorded or filed in such manner and in such places as are
required by law to establish, perfect, preserve and protect (subject to
exceptions as are reasonably acceptable to the Administrative Agent) the Liens
in favor of the Collateral Agent required to be granted pursuant to the
Additional Security Documents and all Taxes, fees and other charges payable in
connection therewith shall be paid in full. Notwithstanding any other provision
in this Agreement or any other Credit Document, no FSHCO or Foreign Subsidiary
shall be required to pledge any of its assets to secure any obligations of the
Borrowers under the Credit Documents or guarantee the obligations of the Lead
Borrower under the Credit Documents.

(b) Subject to the terms of the Intercreditor Agreement, with respect to any
person that is or becomes a Restricted Subsidiary after the Closing Date,
promptly (i) deliver to the Collateral Agent the certificates, if any,
representing all (or such lesser amount as is required) of the Equity Interests
of such Subsidiary, together with undated stock powers or other appropriate
instruments of transfer executed and delivered in blank by a duly authorized
officer of the holder(s) of such Equity Interests, and all intercompany notes
owing from such Subsidiary to any Credit Party together with instruments of
transfer executed and delivered in blank by a duly authorized officer of such
Credit Party (to the extent required pursuant to the Security Agreement),
(ii) cause such new Subsidiary (other than an Excluded Subsidiary) (A) to
execute a joinder agreement to the Subsidiaries Guaranty and a joinder agreement
to each applicable Security Document, substantially in the form annexed thereto,
and (B) to take all actions necessary or advisable in the opinion of the
Administrative Agent or the Collateral Agent to cause the Lien created by the
applicable Security Document to be duly perfected to the extent required by such
agreement in accordance with all applicable Requirements of Law, including the
filing of financing statements in such jurisdictions as may be reasonably
requested by the Administrative Agent or the Collateral Agent and (iii) at the
request of the Administrative Agent, deliver to the Administrative Agent a
signed copy of an opinion, addressed to the Administrative Agent and the other
Lenders, of counsel to the Credit Parties reasonably acceptable to the
Administrative Agent as to such matters set forth in this Section 9.12(b) as the
Administrative Agent may reasonable request.

(c) The Lead Borrower will, and will cause each of the other Credit Parties that
are Restricted Subsidiaries of the Lead Borrower to, at the expense of the Lead
Borrower, make, execute, endorse, acknowledge, file and/or deliver to the
Collateral Agent, promptly, upon the reasonable request of the Administrative
Agent or the Collateral Agent, at Lead Borrower’s expense, any document or
instrument supplemental to or confirmatory of the Security Documents, including
opinions of counsel, or otherwise deemed by the Administrative Agent or the
Collateral Agent reasonably necessary for the continued validity, perfection and
priority of the Liens on the Collateral covered thereby subject to no other
Liens except for Permitted Liens or as otherwise permitted by the applicable
Security Document.

 

-79-



--------------------------------------------------------------------------------

(d) If the Administrative Agent reasonably determines that it or the Lenders are
required by law or regulation to have appraisals prepared in respect of any
Mortgaged Property, the Lead Borrower will, at its own expense, provide to the
Administrative Agent appraisals which satisfy the applicable requirements of the
Real Estate Appraisal Reform Amendments of the Financial Institution Reform,
Recovery and Enforcement Act of 1989, as amended, and which shall otherwise be
in form and substance reasonably satisfactory to the Administrative Agent.

(e) the Lead Borrower agrees that each action required by clauses (a) through
(d) of this Section 9.12 shall be completed as soon as reasonably practicable,
but in no event later than 90 days after such action is required to be taken
pursuant to such clauses or requested to be taken by the Administrative Agent or
the Required Lenders (or such longer period as the Administrative Agent shall
otherwise agree), as the case may be; provided that, in no event will the Lead
Borrower or any of its Restricted Subsidiaries be required to take any action,
other than using its commercially reasonable efforts, to obtain consents from
third parties with respect to its compliance with this Section 9.12.

9.13 Post-Closing Actions. The Lead Borrower agrees that it will, or will cause
its relevant Subsidiaries to, complete each of the actions described on Schedule
9.13 as soon as commercially reasonable and by no later than the date set forth
in Schedule 9.13 with respect to such action or such later date as the
Administrative Agent may reasonably agree.

9.14 Permitted Acquisitions.

(a) Subject to the provisions of this Section 9.14 and the requirements
contained in the definition of Permitted Acquisition, the Lead Borrower and its
Restricted Subsidiaries may from time to time after the Closing Date effect
Permitted Acquisitions, so long as (in each case except to the extent the
Required Lenders otherwise specifically agree in writing in the case of a
specific Permitted Acquisition): (i) no Event of Default shall have occurred and
be continuing at the time of the consummation of the proposed Permitted
Acquisition or immediately after giving effect thereto; (ii) at the time of the
consummation of any Permitted Acquisition, the Consolidated Total Net Leverage
Ratio, determined on a Pro Forma Basis as of the last day of the most recently
ended Test Period for which Section 9.01 Financials were required to have been
delivered (or, if no Test Period has passed, as of the last four quarters of
Holdings then ended), does not exceed 4.50 to 1.00; provided that the aggregate
consideration paid by the Lead Borrower and its Restricted Subsidiaries in
connection with Permitted Acquisitions consummated from and after the Closing
Date where the Acquired Entity or Business does not become a Subsidiary
Guarantor (in the case of an Acquired Entity) or owned by a Subsidiary Guarantor
(in the case of a Business) shall not exceed (x) the greater of $75,000,000 and
5.00% of Consolidated Total Assets, plus (y) the Available Amount and (iii) the
Lead Borrower shall have delivered to the Administrative Agent and each Lender a
certificate executed by its chief financial officer or treasurer, certifying to
the best of such officer’s knowledge, compliance with the requirements of the
preceding clauses (i) through (ii), inclusive, and containing the calculations
(in reasonable detail) required by the preceding clause (ii).

(b) At the time of each Permitted Acquisition involving the creation or
acquisition of a Restricted Subsidiary, or the acquisition of Equity Interests
of any Person, the Equity Interests thereof created or acquired in connection
with such Permitted Acquisition shall be pledged for the benefit of the Secured
Creditors pursuant to (and to the extent required by) the Pledge Agreement;
provided that the pledge of the outstanding capital stock of any FSHCO or
Foreign Subsidiary directly owned by the Lead Borrower or a Domestic Subsidiary
that is a Credit Party shall be limited to (x) no more than sixty-five percent
(65%) of the total combined voting power for all classes of the voting Equity
Interests of such Foreign Subsidiary and (y) one-hundred percent (100%) of the
non-voting Equity Interest of such Foreign Subsidiary; provided that for the
avoidance of doubt, no FSHCO or Foreign Subsidiary shall be required to pledge
any of its assets in connection with any such Permitted Acquisition.

 

-80-



--------------------------------------------------------------------------------

(c) Each Borrower shall cause each Restricted Subsidiary (other than an Excluded
Subsidiary) which is formed to effect, or is acquired pursuant to, a Permitted
Acquisition to comply with, and to execute and deliver all of the documentation
as and to the extent required by, Section 9.12, to the reasonable satisfaction
of the Administrative Agent.

(d) The consummation of each Permitted Acquisition shall be deemed to be a
representation and warranty by each Borrower that the certifications pursuant to
this Section 9.14 are true and correct in all material respects and that all
conditions thereto have been satisfied and that same is permitted in accordance
with the terms of this Agreement, which representation and warranty shall be
deemed to be a representation and warranty for all purposes hereunder,
including, without limitation, Sections 8 and 11.

9.15 Credit Ratings. The Lead Borrower shall use commercially reasonable efforts
to maintain a corporate credit rating from S&P and a corporate family rating
from Moody’s, in each case, with respect to the Borrowers, and a credit rating
from S&P and Moody’s with respect to the Indebtedness incurred pursuant to this
Agreement, in all cases, but not a specific rating.

9.16 Designation of Subsidiaries. The Lead Borrower may at any time after the
Closing Date designate any Restricted Subsidiary of the Lead Borrower as an
Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary by written notice to the Administrative Agent; provided that
(i) immediately before and after such designation, no Event of Default shall
have occurred and be continuing, (ii) immediately after giving effect to such
designation, the Consolidated Total Net Leverage Ratio, determined on a Pro
Forma Basis as of the last day of the most recently ended Test Period for which
Section 9.01 Financials were required to have been delivered (or, if no Test
Period has passed, as of the last four quarters of Holdings then ended), does
not exceed 4.50 to 1.00, (iii) in the case of the designation of any Subsidiary
as an Unrestricted Subsidiary, such designation shall constitute an Investment
in such Unrestricted Subsidiary (calculated as an amount equal to the sum of
(x) the net worth of the Subsidiary designated immediately prior to such
designation (such net worth to be calculated without regard to any Obligations
of such Subsidiary under the Subsidiaries Guaranty) and (y) the aggregate
principal amount of any Indebtedness owed by the Subsidiary to the Lead Borrower
or any of its Subsidiaries immediately prior to such designation, all
calculated, except as set forth in the parenthetical to clause (x) above, on a
consolidated basis in accordance with U.S. GAAP), and such Investment shall be
permitted under Section 10.05, (iv) no Subsidiary may be designated as an
Unrestricted Subsidiary if it is a “Restricted Subsidiary” for the purpose of
(I) the ABL Credit Agreement, (II) the Existing OpCo Notes Indenture, or (III)
any Refinancing Notes Indenture, any Permitted Junior Notes Document or other
debt instrument, in each case of this clause (III), with a principal amount in
excess of the Threshold Amount, (v) immediately after giving effect to the
designation of an Unrestricted Subsidiary as a Restricted Subsidiary, the Lead
Borrower shall comply with the provisions of Section 9.12 with respect to such
designated Restricted Subsidiary, (vi) no Restricted Subsidiary may be a
Subsidiary of an Unrestricted Subsidiary, (vii) in the case of the designation
of any Subsidiary as an Unrestricted Subsidiary, no recourse whatsoever (whether
by contract or by operation of law or otherwise) may be had to the Lead Borrower
or any of its Restrictive Subsidiaries or any of their respective properties or
assets for any obligations of such Unrestricted Subsidiary, and (viii) the Lead
Borrower shall have delivered to the Administrative Agent and each Lender a
certificate executed by its chief financial officer or treasurer, certifying to
the best of such officer’s knowledge, compliance with the requirements of the
preceding clauses (i) through (vii), inclusive, and containing the calculations
(in reasonable detail) required by the preceding clause (ii). The designation of
any Unrestricted Subsidiary as a Restricted Subsidiary shall constitute (i) the
incurrence at the time of designation of any Investment, Indebtedness or Liens
of such Subsidiary existing at such time and (ii) a return on any Investment by
the Lead Borrower in Unrestricted Subsidiaries pursuant to the preceding
sentence in an amount equal to the fair market value at the date of such
designation of the Lead Borrower’s Investment in such Subsidiary.

Section 10. Negative Covenants. The Lead Borrower and each of its Restricted
Subsidiaries (and Holdings in the case of Section 10.09(b)) hereby covenant and
agree that on and after the Closing Date and until the Term Loans and Notes (in
each case, together with interest thereon), Fees and all other Obligations
(other than any indemnification obligations arising hereunder which are not then
due and payable and obligations in respect of Interest Rate Protection
Agreements, Other Hedging Agreements or Treasury Services Agreements) incurred
hereunder and thereunder, are paid in full:

 

-81-



--------------------------------------------------------------------------------

10.01 Liens. The Lead Borrower will not, and will not permit any of its
Restricted Subsidiaries to, create, incur, assume or suffer to exist any Lien
upon or with respect to any property or assets (real or personal, tangible or
intangible) of the Lead Borrower or any of its Restricted Subsidiaries, whether
now owned or hereafter acquired, or sell accounts receivable with recourse to
the Lead Borrower or any of its Restricted Subsidiaries) or authorize the filing
of any financing statement under the UCC with respect to any Lien or any other
similar notice of any Lien under any similar recording or notice statute;
provided that the provisions of this Section 10.01 shall not prevent the
creation, incurrence, assumption or existence of, or any filing in respect of,
the following (Liens described below are herein referred to as “Permitted
Liens”):

(i) Liens for Taxes, assessments or governmental charges or levies not overdue
or Liens for Taxes being contested in good faith and by appropriate proceedings
for which adequate reserves have been established in accordance with U.S. GAAP
(or, for Foreign Subsidiaries, in conformity with generally accepted accounting
principles that are applicable in their respective jurisdiction of
organization);

(ii) Liens in respect of property or assets of the Lead Borrower or any of its
Restricted Subsidiaries imposed by law, which were incurred in the ordinary
course of business and do not secure Indebtedness for borrowed money, such as
carriers’, warehousemen’s, contractors’, materialmen’s and mechanics’ liens and
other similar Liens arising in the ordinary course of business, and which are
being contested in good faith by appropriate proceedings, which proceedings have
the effect of preventing the forfeiture or sale of the property or assets,
subject to any such Lien for which adequate reserves have been established in
accordance with U.S. GAAP;

(iii) Liens in existence on the Closing Date which are listed, and the property
subject thereto described, in Schedule 10.01(iii) (or to the extent not listed
on such Schedule 10.01(iii), where the fair market value of all property to
which such Liens under this clause (iii) attach is less than $10,000,000 in the
aggregate), plus modifications, renewals, replacements, refinancings and
extensions of such Liens, provided that (x) the aggregate principal amount of
the Indebtedness, if any, secured by such Liens does not increase from that
amount outstanding at the time of any such renewal, replacement or extension,
plus accrued and unpaid interest and cash fees and expenses (including premium)
incurred in connection with such renewal, replacement or extension and (y) any
such renewal, replacement or extension does not encumber any additional assets
or properties of the Lead Borrower or any of its Restricted Subsidiaries (other
than after-acquired property that is affixed or incorporated into the property
encumbered by such Lien on the Closing Date and the proceeds and products
thereof) unless such Lien is permitted under the other provisions of this
Section 10.01;

(iv) (x) Liens created pursuant to the Credit Documents, (y) Liens securing
Obligations (as defined in the ABL Credit Agreement) under the ABL Credit
Agreement and the credit documents related thereto and incurred pursuant to
Section 10.04(i)(y); provided that in the case of Liens securing such
Indebtedness under the ABL Credit Agreement, the collateral agent under the ABL
Credit Agreement (or other applicable representative thereof on behalf of the
holders of such Indebtedness) shall have entered into with the Administrative
Agent and/or the Collateral Agent the Intercreditor Agreement, and (z) Liens
under the credit documents securing any Refinancing Term Loans and Refinancing
Notes or Interest Rate Protection Agreement, Other Hedging Obligations or
Treasury Services Agreements expressly secured ratably therewith in accordance
with Section 2.18(a);

(v) Leases, subleases, licenses or sublicenses (including licenses or
sublicenses of Intellectual Property) granted to other Persons not materially
interfering with the conduct of the business of the Lead Borrower or any of its
Restricted Subsidiaries;

(vi) Liens upon assets of the Lead Borrower or any of its Restricted
Subsidiaries subject to Capitalized Lease Obligations to the extent such
Capitalized Lease Obligations are permitted by Section 10.04(iii), provided that
(x) such Liens serve only to secure the payment of Indebtedness and/or other
monetary obligations arising under such Capitalized Lease Obligation and (y) the
Lien encumbering the asset or assets giving rise to such Capitalized Lease
Obligation does not encumber any asset of the Lead Borrower or any of its
Restricted Subsidiaries other than the proceeds of the assets giving rise to
such Capitalized Lease Obligations;

 

-82-



--------------------------------------------------------------------------------

(vii) Liens placed upon equipment, machinery or other fixed assets acquired or
constructed after the Closing Date and used in the ordinary course of business
of the Lead Borrower or any of its Restricted Subsidiaries and placed at the
time of the acquisition or construction thereof by the Lead Borrower or such
Restricted Subsidiary or within 270 days thereafter to secure Indebtedness
incurred to pay all or a portion of the purchase or construction price thereof
or to secure Indebtedness incurred solely for the purpose of financing the
acquisition or construction of any such equipment, machinery or other fixed
assets or extensions, renewals or replacements of any of the foregoing for the
same or a lesser amount, provided that (x) the Indebtedness secured by such
Liens is permitted by Section 10.04(iii) and (y) in all events, the Lien
encumbering the equipment, machinery or other fixed assets so acquired or
constructed does not encumber any other asset of the Lead Borrower or such
Restricted Subsidiary; provided that individual financings of equipment provided
by one lender may be cross collateralized to other financings of equipment
provided by such lender on customary terms;

(viii) easements, rights-of-way, restrictions (including zoning restrictions),
encroachments, protrusions and other similar charges or encumbrances and minor
title deficiencies, which in the aggregate do not materially interfere with the
conduct of the business of the Lead Borrower or any of its Restricted
Subsidiaries;

(ix) Liens arising from precautionary UCC or other similar financing statement
filings regarding operating leases or consignments entered into in the ordinary
course of business;

(x) attachment and judgment Liens, to the extent and for so long as the
underlying judgments and decrees do not constitute an Event of Default pursuant
to Section 11.09;

(xi) statutory and common law landlords’ liens under leases to which the Lead
Borrower or any of its Restricted Subsidiaries is a party;

(xii) Liens (other than Liens imposed under ERISA) incurred in the ordinary
course of business in connection with workers’ compensation claims, unemployment
insurance and social security benefits and Liens securing the performance of
bids, tenders, leases and contracts in the ordinary course of business,
statutory obligations, surety, stay, customs or appeal bonds, performance bonds
and other obligations of a like nature (including (i) those to secure health,
safety and environmental obligations and (ii) those required or requested by any
Governmental Authority other than letters of credit) incurred in the ordinary
course of business;

(xiii) Permitted Encumbrances;

(xiv) Liens on property or assets acquired pursuant to a Permitted Acquisition,
or on property or assets of a Restricted Subsidiary of the Lead Borrower in
existence at the time such Restricted Subsidiary is acquired pursuant to a
Permitted Acquisition, provided that (x) any Indebtedness that is secured by
such Liens is permitted to exist under Section 10.04, and (y) such Liens are not
incurred in connection with, or in contemplation or anticipation of, such
Permitted Acquisition and do not attach to any other asset of the Lead Borrower
or any of its Restricted Subsidiaries; and any extensions, renewals and
replacements thereof so long as the aggregate principal amount of the
Indebtedness secured by such Liens does not increase from that amount
outstanding at the time of any such extension, renewal or replacement, plus
accrued and unpaid interest and cash fees and expenses (including premium)
incurred in connection with such renewal, replacement or extension, and such
extension, renewal or replacement does not encumber any asset or properties of
the Lead Borrower or any of its Restricted Subsidiaries other than the proceeds
of the assets subject to such Lien;

(xv) deposits or pledges to secure bids, tenders, contracts (other than
contracts for the repayment of borrowed money), leases, statutory obligations,
surety, stay, customs and appeal bonds and other obligations of like nature
(including (i) those to secure health, safety and environmental obligations and
(ii) those required or requested by any Governmental Authority other than
letters of credit), and as security for the payment of rent, in each case
arising in the ordinary course of business;

 

-83-



--------------------------------------------------------------------------------

(xvi) Liens on assets of Foreign Subsidiaries securing Indebtedness of Foreign
Subsidiaries permitted pursuant to Section 10.04;

(xvii) any interest or title of a lessor, sublessor, licensee, sublicensee,
licensor or sublicensor under any lease, sublease, license or sublicense
agreement (including software and other technology licenses) in the ordinary
course of business;

(xviii) Liens on property subject to Sale-Leaseback Transactions to the extent
such Sale-Leaseback Transactions are permitted by Section 10.02(xiii);

(xix) any encumbrances or restrictions (including, without limitation, put and
call agreements) with respect to the Equity Interests of any Joint Venture
expressly permitted by the terms of this Agreement arising pursuant to the
agreement evidencing such Joint Venture;

(xx) Liens on Collateral in favor of any Credit Party securing intercompany
Indebtedness permitted by Section 10.05, provided that any Liens securing
Indebtedness that is required to be subordinated pursuant to Section 10.05 shall
be subordinated to the Liens created pursuant to the Security Documents;

(xxi) Liens on specific items of inventory or other goods (and proceeds thereof)
of any Person securing such Person’s obligations in respect of bankers’
acceptances or letters of credit issued or created for the account of such
Person to facilitate the purchase, shipment or storage of such inventory or
other goods, and pledges or deposits in the ordinary course of business;

(xxii) Liens on insurance policies and the proceeds thereof (whether accrued or
not) and rights or claims against an insurer, in each case securing insurance
premium financings permitted under Section 10.04(x);

(xxiii) Liens that may arise on inventory or equipment of the Lead Borrower or
any of its Restricted Subsidiaries in the ordinary course of business as a
result of such inventory or equipment being located on premises owned by Persons
other than the Lead Borrower and its Restricted Subsidiaries;

(xxiv) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;

(xxv) Liens (i) of a collection bank arising under Section 4-210 of the UCC on
items in the course of collection, (ii) attaching to commodity trading accounts
or other commodities brokerage accounts incurred in the ordinary course of
business and (iii) in favor of a banking or other financial institution arising
as a matter of law or under customary general terms and conditions encumbering
deposits (including the right of set-off) and which are within the general
parameters customary in the banking industry;

(xxvi) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 10.05(ii); provided that such Liens do not
extend to any assets other than those that are the subject of such repurchase
agreement;

(xxvii) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks or other financial institutions
not given in connection with the incurrence or issuance of Indebtedness,
(ii) relating to pooled deposit or sweep accounts of the Lead Borrower or any
Restricted Subsidiary to permit satisfaction of overdraft or similar obligations
incurred in the ordinary course of business of the Lead Borrower or any
Restricted Subsidiary or (iii) relating to purchase orders and other agreements
entered into with customers of the Lead Borrower or any of its Restricted
Subsidiaries in the ordinary course of business;

 

-84-



--------------------------------------------------------------------------------

(xxviii) Liens attaching solely to cash earnest money deposits in connection
with any letter of intent or purchase agreement in connection with a Permitted
Acquisition or other Investment permitted hereunder;

(xxix) Liens not otherwise permitted by the foregoing clauses (i) through
(xxviii), or by following clauses (xxx) through (xxxix), to the extent attaching
to properties and assets with an aggregate fair market value not in excess of,
and securing liabilities not in excess of, the greater of $20,000,000 and 2.50%
of Consolidated Total Assets in the aggregate at any time outstanding;

(xxx) Liens on Collateral (as defined in the Security Documents) securing
obligations of Credit Parties under Permitted Junior Loans and Permitted Junior
Notes that are secured as provided in the definitions thereof, or Liens on
assets of non-Credit Parties securing obligations of non-Credit Parties under
Permitted Junior Loans and Permitted Junior Notes to the extent permitted by
Section 10.04(xxix);

(xxxi) cash deposits with respect to any Existing OpCo Notes, any Refinancing
Notes or any Permitted Junior Debt or any other Indebtedness, in each case to
the extent permitted by Section 10.07;

(xxxii) Liens on accounts receivable sold in connection with the sale or
discount of accounts receivable permitted by Section 10.02(v)(y);

(xxxiii) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Lead Borrower or any
Restricted Subsidiary in the ordinary course of business;

(xxxiv) Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;

(xxxv) (i) zoning, building, entitlement and other land use regulations by
Governmental Authorities with which the normal operation of the business of the
Lead Borrower and the Restricted Subsidiaries complies, and (ii) any zoning or
similar law or right reserved to or vested in any Governmental Authority to
control or regulate the use of any real property that does not materially
interfere with the ordinary conduct of the business of the Lead Borrower or any
Restricted Subsidiary;

(xxxvi) deposits made in the ordinary course of business to secure liability to
insurance carriers;

(xxxvii) receipt of progress payments and advances from customers in the
ordinary course of business to the extent the same creates a Lien on the related
inventory and proceeds thereof;

(xxxviii) so long as no Default has occurred and is continuing at the time of
granting such Liens, Liens on cash deposits in an aggregate amount not to exceed
$10,000,000 securing any Interest Rate Protection Agreement or Other Hedging
Agreement permitted hereunder; and

(xxxix) Liens on cash or Cash Equivalents (and the related escrow accounts) in
connection with the issuance into (and pending the release from) escrow of any
Refinancing Notes, or any Permitted Junior Debt.

In connection with the granting of Liens of the type described in this
Section 10.01 by the Lead Borrower or any of its Restricted Subsidiaries, the
Administrative Agent and the Collateral Agent shall, and shall be authorized to,
take any actions deemed appropriate by it in connection therewith (including,
without limitation, by executing appropriate lien releases or lien subordination
agreements in favor of the holder or holders of such Liens, in either case
solely with respect to the item or items of equipment or other assets subject to
such Liens).

 

-85-



--------------------------------------------------------------------------------

10.02 Consolidation, Merger, or Sale of Assets, etc. The Lead Borrower will not,
and will not permit any of its Restricted Subsidiaries to, wind up, liquidate or
dissolve its affairs or enter into any partnership, joint venture, or
transaction of merger or consolidation, or convey, sell, lease or otherwise
dispose of all or any part of its property or assets, or enter into any
sale-leaseback transactions of any Person, except that:

(i) [reserved];

(ii) any Investment permitted by Section 10.05 may be structured as a merger,
consolidation or amalgamation;

(iii) the Lead Borrower and its Restricted Subsidiaries may sell assets, so long
as (x) each such sale is on terms and conditions not less favorable to the Lead
Borrower or such Restricted Subsidiary as would reasonably be obtained by the
Lead Borrower or such Restricted Subsidiary at that time in a comparable
arm’s-length transaction with a Person other than an Affiliate and the Lead
Borrower or the respective Restricted Subsidiary receives at least fair market
value (as determined in good faith by the Lead Borrower or such Restricted
Subsidiary, as the case may be), (y) in the case of any single transaction that
involves assets or Equity Interests having a fair market value of more than
$2,500,000, at least 75% of the consideration received by the Lead Borrower or
such Restricted Subsidiary shall be in the form of cash, Cash Equivalents or,
subject to the proviso below, Designated Non-Cash Consideration (taking into
account the amount of cash and Cash Equivalents, the principal amount of any
promissory notes and the fair market value, as determined by the Lead Borrower
or such Restricted Subsidiary, as the case may be, in good faith, of any other
consideration (including Designated Non-Consideration)) and is paid at the time
of the closing of such sale; provided, however, that for purposes of this clause
(y), the following shall be deemed to be cash: (A) any liabilities (as shown on
such Lead Borrower’s or such Restricted Subsidiary’s most recent balance sheet
provided hereunder or in the footnotes thereto) of such Lead Borrower or such
Restricted Subsidiary (other than liabilities that are by their terms
subordinated to the Obligations) that are assumed by the transferee with respect
to the applicable disposition and for which the Lead Borrower and the Restricted
Subsidiaries shall have been validly released by all applicable creditors in
writing, (B) any securities received by such Lead Borrower or such Restricted
Subsidiary from such transferee that are converted by such Lead Borrower or such
Restricted Subsidiary into cash or Cash Equivalents (to the extent of the cash
or Cash Equivalents received in the conversion) within 180 days following the
closing of the applicable asset sale, and (C) any Designated Non-cash
Consideration received by the Lead Borrower or any of its Restricted
Subsidiaries in such asset sale having an aggregate fair market value, taken
together with all other Designated Non-cash Consideration received pursuant to
this clause (y) that is at that time outstanding, not to exceed the greater of
(A) $25,000,000 and (B) 3.00% of Consolidated Total Assets at the time of the
receipt of such Designated Non-cash Consideration (with the fair market value of
each item of Designated Non-cash Consideration being measured at the time
received and without giving effect to subsequent changes in value) and (z) the
Net Sale Proceeds therefrom are applied as (and to the extent) required by
Section 5.02(d);

(iv) each of the Lead Borrower and its Restricted Subsidiaries may lease (as
lessee) or license (as licensee) real or personal property (so long as any such
lease or license does not create a Capitalized Lease Obligation except to the
extent permitted by Section 10.04(iii));

(v) each of the Lead Borrower and its Restricted Subsidiaries may (x) sell or
discount, in each case in the ordinary course of business, accounts receivable
arising in the ordinary course of business, but only in connection with the
compromise or collection thereof and not as part of any financing transaction or
(y) sell or discount, at the request of a customer pursuant to an Eligible
Customer-Sponsored Program, accounts receivable arising in the ordinary course
of business, but only in connection with the compromise or collection thereof
and not as part of any financing transaction for the Lead Borrower or any of its
Restricted Subsidiaries;

(vi) each of the Lead Borrower and its Restricted Subsidiaries may grant
licenses, sublicenses, leases or subleases to other Persons not materially
interfering with the conduct of the business of the Lead Borrower or any of its
Restricted Subsidiaries, including of Intellectual Property;

 

-86-



--------------------------------------------------------------------------------

(vii) (w) any Domestic Subsidiary of the Lead Borrower may be merged,
consolidated, dissolved, amalgamated or liquidated with or into the Lead
Borrower (so long as the surviving Person of such merger, consolidation,
dissolution, amalgamation or liquidation is a corporation, limited liability
company or limited partnership organized or existing under the laws of the
United States of America, any State thereof or the District of Columbia and, if
such surviving Person is not the Lead Borrower, such Person expressly assumes,
in writing, all the obligations of the Lead Borrower under the Credit Documents
pursuant to an assumption agreement in form and substance reasonably
satisfactory to the Administrative Agent) or any Subsidiary Guarantor (so long
as the surviving Person of such merger, consolidation, dissolution, amalgamation
or liquidation is a Wholly-Owned Domestic Subsidiary of the Lead Borrower, is a
corporation, limited liability company or limited partnership and is or becomes
a Subsidiary Guarantor concurrently with such merger, consolidation or
liquidation), (x) any Foreign Subsidiary of the Lead Borrower may be merged,
consolidated, dissolved, amalgamated or liquidated with or into any Wholly-Owned
Foreign Subsidiary of the Lead Borrower or any Wholly-Owned Domestic Subsidiary
of the Lead Borrower that is an Excluded Subsidiary, so long as such
Wholly-Owned Foreign Subsidiary or such Excluded Subsidiary, as applicable, is
the surviving corporation of such merger, consolidation, dissolution,
amalgamation or liquidation and (y) any Foreign Subsidiary of the Lead Borrower
may be merged, consolidated, dissolved, amalgamated or liquidated with or into
any Credit Party (so long as such Credit Party is the surviving corporation of
such merger, consolidation, dissolution, amalgamation or liquidation); provided
that any such merger, consolidation, dissolution, amalgamation or liquidation
shall only be permitted pursuant to this clause (vii), so long as (I) no Default
and no Event of Default then exists or would exist immediately after giving
effect thereto and (II) any security interests granted to the Collateral Agent
for the benefit of the Secured Creditors in the assets (and Equity Interests) of
any such Person subject to any such transaction shall remain in full force and
effect and perfected and enforceable (to at least the same extent as in effect
immediately prior to such merger, consolidation, amalgamation or liquidation);

(viii) [reserved];

(ix) each of the Lead Borrower and its Restricted Subsidiaries may make sales or
leases of (A) inventory, (B) goods held for sale and (C) immaterial assets with
a fair market value, in the case of this clause (C), of less than $7,500,000 in
the ordinary course of business;

(x) each of the Lead Borrower and its Restricted Subsidiaries may sell or
otherwise dispose of (i) outdated, obsolete, surplus or worn out property, in
each case, in the ordinary course of business and (ii) property no longer used
or useful in the conduct of the business of the Lead Borrower and its Restricted
Subsidiaries;

(xi) each of the Lead Borrower and its Restricted Subsidiaries may sell or
otherwise dispose of assets acquired pursuant to a Permitted Acquisition which
assets (w) are not used or useful to the core or principal business of the Lead
Borrower and its Restricted Subsidiaries, (x) have a fair market value not in
excess of $10,000,000, (y) the aggregate proceeds (determined in a manner
consistent with clause (x) above) received by the Lead Borrower or such
Restricted Subsidiary) from all such sales, transfers or dispositions relating
to a given Permitted Acquisition shall not exceed 30% of the aggregate
consideration paid for such Permitted Acquisition, and (z) such assets are sold,
transferred or disposed of on or prior to the first anniversary of the relevant
Permitted Acquisition;

(xii) in order to effect a sale, transfer or disposition otherwise permitted by
this Section 10.02, a Restricted Subsidiary of the Lead Borrower may be merged,
amalgamated or consolidated with or into another Person, or may be dissolved or
liquidated;

(xiii) each of the Lead Borrower and its Restricted Subsidiaries may effect Sale
Leaseback Transactions involving real property acquired after the Closing Date
and not more than 180 days prior to such Sale Leaseback Transaction for cash in
an amount at least equal to the cost of such property; provided that any the
excess of Net Sale Proceeds received by the Lead Borrower or any of its
Restricted Subsidiaries from any such Sale Leaseback Transaction from and after
such time as when the Lead Borrower and its Restricted Subsidiaries shall have
received Net Sale Proceeds of at least $25,000,000 from all Sale Leaseback
Transactions occurring after the Closing Date shall be applied as (and to the
extent) required by Section 5.02(d);

 

-87-



--------------------------------------------------------------------------------

(xiv) the Lead Borrower and its Subsidiaries may consummate the Transaction and
make any dispositions on the Closing Date to consummate the Transaction;

(xv) each of the Lead Borrower and its Restricted Subsidiaries may issue or sell
Equity Interests in, or Indebtedness or other securities of, an Unrestricted
Subsidiary;

(xvi) each of the Lead Borrower and its Restricted Subsidiaries may make
transfers of property subject to casualty or condemnation proceedings upon the
occurrence of the related Recovery Event;

(xvii) each of the Lead Borrower and its Restricted Subsidiaries may abandon
Intellectual Property rights in the ordinary course of business, which in the
reasonable good faith determination of the Lead Borrower or a Restricted
Subsidiary are not material to the conduct of the business of the Lead Borrower
and its Restricted Subsidiaries taken as a whole;

(xviii) each of the Lead Borrower and its Restricted Subsidiaries may make
voluntary terminations of or unwind Interest Rate Protection Agreements, Other
Hedging Agreements and Treasury Services Agreements;

(xix) each of the Lead Borrower and its Restricted Subsidiaries may make
dispositions resulting from foreclosures by third parties on properties of the
Lead Borrower or any of its Restricted Subsidiaries and acquisitions by the Lead
Borrower or any of its Restricted Subsidiaries resulting from foreclosures by
such Persons or properties of third parties;

(xx) each of the Lead Borrower and its Restricted Subsidiaries may terminate
leases and subleases;

(xxi) each of the Lead Borrower and its Restricted Subsidiaries may use cash and
Cash Equivalents to make payments that are otherwise permitted under Sections
10.03 and 10.07;

(xxii) each of the Lead Borrower or its Restricted Subsidiaries may sell or
otherwise dispose of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or
(ii) the proceeds of such sale or disposition are promptly applied to the
purchase price of such replacement property;

(xxiii) sales, dispositions or contributions of property (A) between Credit
Parties (other than Holdings), (B) between Restricted Subsidiaries (other than
Credit Parties), (C) by Restricted Subsidiaries that are not Credit Parties to
the Credit Parties (other than Holdings) or (D) by Credit Parties to any
Restricted Subsidiary that is not a Credit Party; provided that (1) the portion
(if any) of any such sale, disposition or contribution of property made for less
than fair market value and (2) any noncash consideration received in exchange
for any such sale, disposition or contribution of property, shall in each case
constitute an Investment in such Restricted Subsidiary;

(xxiv) dispositions of Investments (including Equity Interests) in Joint
Ventures to the extent required by, or made pursuant to customary buy/sell
arrangements between, the joint venture parties set forth in joint venture
arrangements and similar binding arrangements;

(xxv) transfers of condemned property as a result of the exercise of “eminent
domain” or other similar powers to the respective Governmental Authority or
agency that has condemned the same (whether by deed in lieu of condemnation or
otherwise), and transfers of property that have been subject to a casualty to
the respective insurer of such real property as part of an insurance settlement;
provided that the proceeds of such dispositions are applied in accordance with
Section 5.02(f);

(xxvi) any disposition of any asset between or among the Restricted Subsidiaries
as a substantially concurrent interim disposition in connection with a
disposition otherwise permitted pursuant to this Section 10.02; and

(xxvii) dispositions permitted by Section 10.03.

 

-88-



--------------------------------------------------------------------------------

To the extent the Required Lenders waive the provisions of this Section 10.02
with respect to the sale of any Collateral, or any Collateral is sold as
permitted by this Section 10.02 (other than to the Lead Borrower or a Restricted
Subsidiary thereof), such Collateral shall be sold free and clear of the Liens
created by the Security Documents, and the Administrative Agent and the
Collateral Agent shall, and shall be authorized to, take any actions deemed
appropriate in order to effect the foregoing.

10.03 Dividends. The Lead Borrower will not, and will not permit any of its
Restricted Subsidiaries to, authorize, declare or pay any Dividends with respect
to the Lead Borrower or any of its Restricted Subsidiaries, except that:

(i) any Restricted Subsidiary of the Lead Borrower may pay Dividends or return
capital or make distributions and other similar payments with regard to its
Equity Interests to the Lead Borrower or to other Restricted Subsidiaries of the
Lead Borrower which directly or indirectly own equity therein;

(ii) any non-Wholly-Owned Subsidiary of the Lead Borrower may declare and pay
cash Dividends to its shareholders generally so long as the Lead Borrower or its
Restricted Subsidiary which owns the Equity Interests in the Subsidiary paying
such Dividends receives at least its proportionate share thereof (based upon its
relative holding of the Equity Interests in the Subsidiary paying such Dividends
and taking into account the relative preferences, if any, of the various classes
of Equity Interests of such Subsidiary);

(iii) so long as no Default or Event of Default exists at the time of the
applicable Dividend, redemption or repurchase or would exist immediately after
giving effect thereto, the Lead Borrower may pay cash Dividends to Holdings to
allow Holdings to pay cash dividends to any other Parent Company to redeem or
repurchase, contemporaneously with such Dividend, Equity Interests of such
Parent Company from management, employees, officers and directors (and their
successors and assigns) of the Lead Borrower and its Restricted Subsidiaries;
provided that (A) the aggregate amount of Dividends made by the Lead Borrower to
Holdings pursuant to this clause (iii), and the aggregate amount paid by
Holdings in respect of all such Equity Interests so redeemed or repurchased
shall not (net of any cash proceeds received by Holdings (but in no event from
any Initial Public Offering) from issuances of its Equity Interests (other than
to the extent included in the Available Amount) and contributed to the Lead
Borrower in connection with such redemption or repurchase), in either case,
exceed either (x) during any fiscal year of the Lead Borrower, $10,000,000
(provided that subject to the immediately succeeding clause (y), the amount of
cash Dividends permitted to be, but not, paid in any fiscal year pursuant to
this clause (iii) shall increase the amount of cash Dividends permitted to be
paid in any succeeding fiscal year pursuant to this clause (iii)) or (y) for all
periods after the Closing Date (taken as a single period), $30,000,000; (B) such
amount in any calendar year may be increased by an amount not to exceed: (I) the
cash proceeds of key man life insurance policies received by the Lead Borrower
or any of its Restricted Subsidiaries after the Closing Date; plus (II) the net
proceeds from the sale of Equity Interests of Holdings, in each case to members
of management, managers, directors or consultants of any Parent Company or any
of its Subsidiaries that occurs after the Closing Date, where the net proceeds
of such sale are received by or contributed to the Lead Borrower; provided that
the amount of any such net proceeds that are utilized for any Dividend under
this clause (iii) will not be considered to be net proceeds of Equity Interests
for purposes of clause (b)(x)(ii) of the definition of “Available Amount”; less
(III) the amount of any Dividends previously made with the cash proceeds
described in the preceding clause (I); and (C) cancellation of Indebtedness
owing to the Lead Borrower from members of management, officers, directors,
employees of the Lead Borrower or any of its Subsidiaries in connection with a
repurchase of Equity Interests of any Parent Company will not be deemed to
constitute a Dividend for purposes of this Agreement;

(iv) the Lead Borrower may pay cash Dividends to Holdings so long as the
proceeds thereof are promptly used by Holdings (or subsequently paid to any
other Parent Company) to pay expenses incurred by Holdings or any other Parent
Company in connection with offerings, registrations, or exchange listings of
equity or debt securities and maintenance of same (A) where the net proceeds of
such offering are to be received by or contributed to the Lead Borrower, (B) in
a prorated amount of such expenses in proportion to the amount of such net
proceeds intended to be so received or contributed or loaned, or (C) otherwise
on an interim basis prior to completion of such offering so long as Holdings and
any other Parent Company shall cause the amount of such expenses to be repaid to
the Lead Borrower or the relevant Restricted Subsidiary of the Lead Borrower out
of the proceeds of such offering promptly if such offering is completed;

 

-89-



--------------------------------------------------------------------------------

(v) the Lead Borrower may pay cash Dividends to Holdings so long as the proceeds
thereof are promptly used by Holdings (or subsequently paid to any other Parent
Company) to pay costs (including all professional fees and expenses) incurred by
Holdings or any other Parent Company in connection with reporting obligations
under or otherwise incurred in connection with compliance with applicable laws,
applicable rules or regulations of any governmental, regulatory or
self-regulatory body or stock exchange, including in respect of any reports
filed with respect to the Securities Act, the Securities Exchange Act or the
respective rules and regulations promulgated thereunder;

(vi) the Lead Borrower may pay cash dividends or other distributions, or make
loans or advances to, any Parent Company or the equity interest holders thereof
in amounts required for any Parent Company or the equity interest holders
thereof to pay, in each case without duplication:

(a) franchise Taxes (and other fees and expenses) required to maintain their
corporate existence to the extent such Taxes, fees and expenses are reasonably
attributable to the operations of Holdings, the Lead Borrower and its Restricted
Subsidiaries;

(b) with respect to any taxable year (or portion thereof) ending after the
Closing Date with respect to which the Lead Borrower(a) is treated as a
corporation for U.S. federal, state, and/or local income tax purposes and (b) is
a member of a consolidated, combined or similar income tax group (a “Tax Group”)
of which any Parent Company is the common parent, federal, state and local
income Taxes (including minimum Taxes) (or franchise and similar Taxes imposed
in lieu of such minimum Taxes) that are attributable to the taxable income of
the Lead Borrower and its Subsidiaries; provided that for each taxable period,
the amount of such payments made in respect of such taxable period in the
aggregate shall not exceed the amount that the Lead Borrower and its
Subsidiaries would have been required to pay as a stand-alone Tax Group;
provided, further, that the permitted payment pursuant to this clause (b) with
respect to the Taxes of any Unrestricted Subsidiary for any taxable period shall
be limited to the amount actually paid by such Unrestricted Subsidiary to the
Lead Borrower or its Restricted Subsidiaries for the purposes of paying such
consolidated, combined or similar Taxes;

(c) customary salary, bonus and other benefits payable to officers and employees
of any Parent Company to the extent such salaries, bonuses and other benefits
are reasonably attributable to the ownership or operations of the Lead Borrower
and its Restricted Subsidiaries;

(d) general corporate operating and overhead costs and expenses (including
administrative, legal, accounting and similar expenses provided by third
parties) of any Parent Company to the extent such costs and expenses are
reasonably attributable to the ownership or operations of the Lead Borrower and
its Restricted Subsidiaries;

(e) cash payments in lieu of issuing fractional shares in connection with the
exercise of warrants, options or other securities convertible into or
exchangeable for Equity Interests of the Lead Borrower or any Parent Company;

(f) the purchase or other acquisition by any parent of the Lead Borrower of all
or substantially all of the property and assets or business of any Person, or of
assets constituting a business unit, a line of business or division of such
Person, or of all of the Equity Interests in a Person; provided that if such
purchase or other acquisition had been made by the Lead Borrower, it would have
constituted a Permitted Acquisition permitted to be made pursuant to
Section 9.14; provided that (A) such dividend, distribution, loan or advance
shall be made concurrently with the closing of such purchase or other
acquisition and (B) such parent shall, immediately following the closing
thereof, cause (1) all property acquired (whether assets or Equity Interests)
and any liabilities assumed to be contributed to the Lead Borrower or any
Restricted Subsidiary or (2) the merger (to the extent permitted in
Section 10.02) into the Lead Borrower or any Restricted Subsidiary of the Person
formed or acquired in order to consummate such purchaser or other acquisition;

 

-90-



--------------------------------------------------------------------------------

(g) any customary fees and expenses related to any unsuccessful equity offering
by any Parent Company directly attributable to the operations of the Lead
Borrower and its Restricted Subsidiaries;

(vii) reasonable and customary indemnities to directors, officers and employees
of any Parent Company in the ordinary course of business, to the extent
reasonably attributable to the ownership or operation of the Lead Borrower and
its Restricted Subsidiaries;

(viii) the Lead Borrower may pay cash Dividends to Holdings so long as the
proceeds thereof are promptly used by Holdings (or subsequently paid to any
other Parent Company) for payment of (x) obligations under or in respect of
director and officer insurance policies to the extent reasonably attributable to
the ownership or operation of the Lead Borrower and its Restricted Subsidiaries
or (y) indemnification obligations owing to the Sponsor and Sponsor Affiliates
under the Sponsor Agreement (as in effect on the Closing Date);

(ix) any Dividend used (i) to fund the Transaction, including Transaction Costs,
and (ii) in order to satisfy indemnity and other similar obligations under the
Merger Agreement as in effect on the Closing Date;

(x) the Lead Borrower may pay cash Dividends to Holdings (who may subsequently
pay cash Dividends to any other Parent Company) so long as the proceeds thereof
are used to pay the Sponsor or Sponsor Affiliate fees, expenses and
indemnification payments that are then permitted to be paid pursuant to Sections
10.06(v) and 10.06(viii);

(xi) repurchases of Equity Interests deemed to occur upon exercise of stock
options or warrants or similar equity incentive awards;

(xii) a Dividend to any Parent Company to fund a payment of dividends on such
Parent Company’s common stock following an Initial Public Offering of such
common stock after the Closing Date, of up to 6% per annum of the net cash
proceeds contributed to the capital of the Lead Borrower from any such Initial
Public Offering;

(xiii) (i) (x) in the case of any Dividend other than as provided in clause
(y) below, if the Consolidated Total Net Leverage Ratio does not exceed 4.50 to
1.00, determined on a Pro Forma Basis as of the last day of the most recently
ended Test Period for which Section 9.01 Financials were required to have been
delivered (or, if no Test Period has passed, as of the last four quarters of
Holdings then ended) and (y) solely in the case of Dividends to Holdings the
sole purpose of which is to service Indebtedness of another Parent Company, if
the Fixed Charge Coverage Ratio, determined on a Pro Forma Basis as of the last
day of the most recently ended Test Period for which Section 9.01 Financials
were required to have been delivered (or, if no Test Period has passed, as of
the last four quarters of Holdings then ended), would have been at least 2.00 to
1.00 and (ii) so long as no Event of Default shall have occurred and be
continuing at the time of the proposed Dividend or immediately after giving
effect thereto, any Dividends to the extent same are made solely with the
Available Amount;

(xiv) purchases of minority interests in non-Wholly-Owned Subsidiaries by the
Lead Borrower and the Guarantors; provided that the aggregate amount of such
purchases, when added to the aggregate amount of Investments pursuant to
Section 10.05(xvii), shall not exceed $10,000,000;

(xv) the declaration and payment of dividends or the payment of other
distributions by the Lead Borrower in an aggregate amount since the Closing Date
not to exceed the greater of (x) $25,000,000 and (y) 3.00% of Consolidated Total
Assets, less any amounts used under Section 10.07(a)(B)(ii) or 10.07(b)(ii);

 

-91-



--------------------------------------------------------------------------------

(xvi) the Lead Borrower and each Restricted Subsidiary may declare and make
dividend payments or other distributions payable solely in the Equity Interests
of such Person so long as in the case of dividend or other distribution by a
Restricted Subsidiary, the Lead Borrower or a Restricted Subsidiary receives at
least its pro rata share of such dividend or distribution;

(xvii) the Lead Borrower may make payments with the cash proceeds contributed to
its common equity from the net cash proceeds of any equity issuance by any
Parent Company, so long as, with respect to any such payments, no Event of
Default shall have occurred and be continuing or would result therefrom;
provided that the amount of any such cash proceeds that are utilized for any
Dividend under this clause (iii) will not be considered to be cash proceeds of
Equity Interests for purposes of clause (b)(x)(ii) of the definition of
“Available Amount”; and

(xviii) the Lead Borrower and any Restricted Subsidiary may pay dividends and
distributions within 60 days after the date of declaration thereof, if at the
date of declaration of such payment, such payment would have complied with
another provision of this Section 10.03.

In determining compliance with this Section 10.03 (and in determining amounts
paid as Dividends pursuant hereto for purposes of the definition of Consolidated
Net Income), amounts loaned or advanced to Holdings pursuant to
Section 10.05(vi) shall be deemed to be cash Dividends paid to Holdings to the
extent provided in said Section 10.05(vi).

10.04 Indebtedness. The Lead Borrower will not, and will not permit any of its
Restricted Subsidiaries to, contract, create, incur, assume or suffer to exist
any Indebtedness, except:

(i) (x) Indebtedness incurred pursuant to this Agreement and the other Credit
Documents and (y) Indebtedness incurred pursuant to the ABL Credit Agreement in
an amount not to exceed (A) $250,000,000 minus (B) Incremental Term Loans
incurred pursuant to Section 2.15(a)(v) (excluding Incremental Term Loans
incurred under the Ratio-Based Incremental Facility);

(ii) Indebtedness under Interest Rate Protection Agreements entered into with
respect to other Indebtedness permitted under this Section 10.04 so long as the
entering into of such Interest Rate Protection Agreements are bona fide hedging
activities and are not for speculative purposes;

(iii) Indebtedness of the Lead Borrower and its Restricted Subsidiaries
evidenced by Capitalized Lease Obligations and purchase money Indebtedness
(including obligations in respect of mortgages, industrial revenue bonds,
industrial development bonds and similar financings) described in
Section 10.01(vii); provided that in no event shall the aggregate principal
amount of Capitalized Lease Obligations and the principal amount of all such
Indebtedness incurred or assumed in each case after the Closing Date permitted
by this clause (iii) exceed the greater of $30,000,000 and 3.50% of Consolidated
Total Assets at any one time outstanding;

(iv) [reserved];

(v) Indebtedness of a Restricted Subsidiary of the Lead Borrower acquired
pursuant to a Permitted Acquisition (or Indebtedness assumed at the time of a
Permitted Acquisition of an asset securing such Indebtedness), provided that
(x) such Indebtedness was not incurred in connection with, or in anticipation or
contemplation of, such Permitted Acquisition and (y) in no event shall the
aggregate principal amount of Indebtedness incurred or assumed in each case
after the Closing Date permitted by this clause (v) exceed the greater of
$25,000,000 and 3.00% of Consolidated Total Assets;

(vi) intercompany Indebtedness among the Lead Borrower and its Restricted
Subsidiaries to the extent permitted by Section 10.05(vi);

 

-92-



--------------------------------------------------------------------------------

(vii) Indebtedness outstanding on the Closing Date (including the Existing OpCo
Notes) and listed on Schedule 10.04 (“Existing Indebtedness”) and any subsequent
extension, renewal or refinancing thereof; provided that the aggregate principal
amount of the Indebtedness to be extended, renewed or refinanced does not
increase from that amount outstanding at the time of any such extension, renewal
or refinancing, plus accrued and unpaid interest and cash fees and expenses
(including premium) incurred in connection with such renewal, replacement or
extension; provided, however, that such refinancing Indebtedness: (x) has a
Weighted Average Life to Maturity at the time such refinancing Indebtedness is
incurred which is not less than the remaining Weighted Average Life to Maturity
of the Indebtedness being extended, renewed or refinanced; (y) to the extent
such refinancing Indebtedness extends, renews or refinances Indebtedness
subordinated or pari passu to the Term Loans, such refinancing Indebtedness is
subordinated or pari passu to the Term Loans at least to the same extent as the
Indebtedness being extended, renewed or refinanced; and (z) shall not include
Indebtedness of a Subsidiary of the Lead Borrower that is not a Subsidiary
Guarantor that refunds, refinances, replaces, renews, extends or defeases
Indebtedness of the Lead Borrower or a Subsidiary Guarantor;

(viii) Indebtedness of Foreign Subsidiaries; provided that the aggregate
principal amount of Indebtedness outstanding pursuant to this clause
(viii) shall not at any time exceed the greater of $50,000,000 and 7.50% of
Consolidated Total Assets (with, for purposes of this clause (viii),
Consolidated Total Assets being calculated excluding all assets other than those
owned by Foreign Subsidiaries);

(ix) [reserved];

(x) Indebtedness incurred in the ordinary course of business to finance
insurance premiums or take-or-pay obligations contained in supply arrangements;

(xi) Indebtedness incurred in the ordinary course of business in respect of
netting services, overdraft protections, employee credit card programs,
automatic clearinghouse arrangements and other similar services in connection
with cash management and deposit accounts and Indebtedness in connection with
the honoring of a bank or other financial institution of a check, draft or
similar instrument drawn against insufficient funds in the ordinary course of
business, including in each case, obligations under any Treasury Services
Agreements;

(xii) Indebtedness in respect of Other Hedging Agreements so long as the
entering into of such Other Hedging Agreements are bona fide hedging activities
and are not for speculative purposes;

(xiii) unsecured Indebtedness of the Lead Borrower(which may be guaranteed on a
subordinated basis by Holdings (so long as it is a Guarantor) and any or all
Subsidiary Guarantors), in an aggregate outstanding principal amount not to
exceed the greater of $50,000,000 and 3.00% of Consolidated Total Assets at any
time, assumed or incurred in connection with any Permitted Acquisition permitted
under Section 9.14, so long as such Indebtedness (and any guarantees thereof)
are subordinated to the Obligations upon terms and conditions acceptable to the
Administrative Agent or the Required Lenders;

(xiv) refinancings, renewals or extensions of any Indebtedness incurred pursuant
to clause (v) above, provided that the aggregate principal amount of the
Indebtedness to be refinanced, renewed or extended does not increase from that
amount outstanding at the time of any such refinancing, renewal or extension,
plus accrued and unpaid interest and cash fees and expenses (including premium)
incurred in connection with such renewal, replacement or extension, and is on
terms not less favorable in any material respect to the Lenders;

(xv) additional Indebtedness of the Lead Borrower and its Restricted
Subsidiaries not to exceed the greater of $50,000,000 and 4.25% of Consolidated
Total Assets in aggregate principal amount outstanding at any time;

 

-93-



--------------------------------------------------------------------------------

(xvi) Contingent Obligations for customs, stay, performance, appeal, judgment,
replevin and similar bonds and suretyship arrangements, and completion
guarantees and other obligations of a like nature, all in the ordinary course of
business;

(xvii) Contingent Obligations to insurers required in connection with worker’s
compensation and other insurance coverage incurred in the ordinary course of
business;

(xviii) guarantees made by the Lead Borrower or any of its Restricted
Subsidiaries of Indebtedness of the Lead Borrower or any of its Restricted
Subsidiaries permitted to be outstanding under this Section 10.04; provided that
such guarantees are permitted by Section 10.05;

(xix) guarantees made by any Foreign Subsidiary of Indebtedness of any other
Foreign Subsidiary permitted to be outstanding under this Section 10.04;

(xx) guarantees made by Restricted Subsidiaries acquired pursuant to a Permitted
Acquisition of Indebtedness acquired or assumed pursuant thereto in accordance
with Section 10.04, or any refinancing thereof pursuant to Section 10.04;
provided that such guarantees may only be made by Restricted Subsidiaries who
were guarantors of the Indebtedness originally acquired or assumed pursuant to
Section 10.04 at the time of the consummation of the Permitted Acquisition to
which such Indebtedness relates;

(xxi) customary Contingent Obligations in connection with sales, other
dispositions and leases permitted under Section 10.02 (but not in respect of
Indebtedness for borrowed money or Capitalized Lease Obligations) including
indemnification obligations with respect to leases, and guarantees of
collectability in respect of accounts receivable or notes receivable for up to
face value;

(xxii) guarantees of Indebtedness of directors, officers and employees of the
Lead Borrower or any of its Restricted Subsidiaries in respect of expenses of
such Persons in connection with relocations and other ordinary course of
business purposes;

(xxiii) guarantees of Indebtedness of a Person in connection with a Joint
Venture, provided that the aggregate principal amount of any Indebtedness so
guaranteed, when added to the aggregate amount of unreimbursed payments
theretofor made in respect of such guarantees and the amount of Investments then
outstanding (and deemed outstanding) under clause (xix) of Section 10.05, shall
not exceed the greater of $40,000,000 and 3.00% of Consolidated Total Assets;

(xxiv) [reserved];

(xxv) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business, provided that such Indebtedness is
extinguished within two Business Days of its incurrence;

(xxvi) (x) severance, pension and health and welfare retirement benefits or the
equivalent thereof to current and former employees of the Lead Borrower or its
Restricted Subsidiaries incurred in the ordinary course of business,
(y) Indebtedness representing deferred compensation or stock-based compensation
to employees of the Lead Borrower and the Restricted Subsidiaries and
(z) Indebtedness consisting of promissory notes issued by any Credit Party to
current or former officers, directors and employees, their respective estates,
spouses or former spouses to finance the purchase or redemption of Equity
Interests of any Parent Company permitted by Section 10.03;

(xxvii) [reserved];

(xxviii) (x) guarantees made by the Lead Borrower or any of its Restricted
Subsidiaries of obligations (not constituting debt for borrowed money) of the
Lead Borrower or any of its Restricted Subsidiaries owing to vendors, suppliers
and other third parties incurred in the ordinary course of business and
(y) Indebtedness of any Credit Party (other than Holdings) as an account party
in respect of trade letters of credit issued in the ordinary course of business;

 

-94-



--------------------------------------------------------------------------------

(xxix) Permitted Junior Debt of the Lead Borrower and its Restricted
Subsidiaries incurred under Permitted Junior Debt Documents so long as (i) all
such Indebtedness is incurred in accordance with the requirements of the
definition of Permitted Junior Notes or Permitted Junior Loans, as the case may
be, (ii) no Default or Event of Default then exists or would result therefrom,
(iii) 100% of the Net Debt Proceeds therefrom shall be used for working capital
or other general corporate purchases (including without limitation, to finance
one or more Permitted Acquisitions and to pay fees in connection therewith,
(iv) the aggregate principal amount of secured Permitted Junior Debt issued or
incurred after the Closing Date shall not cause the Consolidated Senior Secured
Net Leverage Ratio, determined on a Pro Forma Basis as of the last day of the
most recently ended Test Period for which Section 9.01 Financials were required
to have been delivered (or, if no Test Period has passed, as of the last four
quarters of Holdings then ended), to exceed 4.00 to 1.00, (v) the aggregate
principal amount of unsecured Permitted Junior Debt issued or incurred after the
Closing Date shall not cause the Consolidated Total Net Leverage Ratio,
determined on a Pro Forma Basis as of the last day of the most recently ended
Test Period for which Section 9.01 Financials were required to have been
delivered (or, if no Test Period has passed, as of the last four quarters of
Holdings then ended), to exceed 4.50 to 1.00 and (vi) the Lead Borrower shall
have furnished to the Administrative Agent a certificate from a responsible
Officer certifying as to compliance with the requirements of preceding clauses
(i), (ii), (iii), (iv) and (v) and containing the calculations required by
preceding clauses (iv) and (v); provided that the amount of Permitted Junior
Debt which may be incurred pursuant to this clause (xxix) by non-Credit Parties
shall not exceed the greater of $50,000,000 and 3.00% of Consolidated Total
Assets;

(xxx) Indebtedness arising out of Sale-Leaseback Transactions permitted by
Section 10.01(xviii);

(xxxi) Indebtedness under Refinancing Notes and Refinancing Term Loans, 100% of
the Net Debt Proceeds of which are applied to repay outstanding Term Loans in
accordance with Section 5.02(c); and

(xxxii) all premiums (if any), interest (including post-petition interest),
fees, expenses, charges and additional or contingent interest on obligations
described in clauses (i) through (xxxi) above.

10.05 Advances, Investments and Loans. The Lead Borrower will not, and will not
permit any of its Restricted Subsidiaries to, directly or indirectly, lend money
or credit or make advances to any Person, or purchase or acquire any stock,
obligations or securities of, or any other interest in, or make any capital
contribution to, any other Person, or purchase or own a futures contract or
otherwise become liable for the purchase or sale of currency or other
commodities at a future date in the nature of a futures contract, or hold any
cash or Cash Equivalents or designate a Subsidiary as an Unrestricted Subsidiary
(each of the foregoing, an “Investment” and, collectively, “Investments” and
with the value of each Investment being measured at the time made and without
giving effect to subsequent changes in value or any write-ups, write-downs or
write-offs thereof but giving effect to any cash return or cash distributions
received by the Lead Borrower and its Restricted Subsidiaries with respect
thereto), except that the following shall be permitted:

(i) the Lead Borrower and its Restricted Subsidiaries may acquire and hold
accounts receivable owing to any of them, if created or acquired in the ordinary
course of business and payable or dischargeable in accordance with customary
trade terms of the Lead Borrower or such Restricted Subsidiary;

(ii) the Lead Borrower and its Restricted Subsidiaries may acquire and hold cash
and Cash Equivalents;

(iii) the Lead Borrower and its Restricted Subsidiaries may hold the Investments
held by them on the Closing Date and described on Schedule 10.05(iii), and any
modification, replacement, renewal or extension thereof that does not increase
the principal amount thereof unless any additional Investments made with respect
thereto are permitted under the other provisions of this Section 10.05;

 

-95-



--------------------------------------------------------------------------------

(iv) the Lead Borrower and its Restricted Subsidiaries may acquire and hold
Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers, and
Investments received in good faith settlement of delinquent obligations of, and
other disputes with, customers and suppliers arising in the ordinary course of
business;

(v) the Lead Borrower and its Restricted Subsidiaries may enter into Interest
Rate Protection Agreements to the extent permitted by Section 10.04(ii), and
Other Hedging Arrangements to the extent permitted by Section 10.04(xii);

(vi) (a) the Lead Borrower and any Restricted Subsidiary may make intercompany
loans to and other investments in Credit Parties (other than Holdings, unless
otherwise permitted by Section 10.03)), (b) any Foreign Subsidiary may make
intercompany loans to and other investments in any the Lead Borrower or any of
its Restricted Subsidiaries so long as in the case of such intercompany loans to
Credit Parties (other than Holdings), all payment obligations of the respective
Credit Parties are subordinated to their obligations under the Credit Documents
on terms reasonably satisfactory to the Administrative Agent, (c) the Credit
Parties may make intercompany loans to, guarantees on behalf of, and other
investments in, Subsidiaries that are not Credit Parties so long as the
aggregate amount of outstanding loans, guarantees and other Indebtedness made
pursuant to this subclause (c) does not exceed the greater of $75,000,000 and
5.00% of Consolidated Total Assets, (d) any Restricted Subsidiary that is not a
Credit Party may make intercompany loans to, and other investments in, any other
Restricted Subsidiary that is also not a Credit Party and (e) Credit Parties may
make intercompany loans and other investments in any Restricted Subsidiary that
is not a Credit Party so long as such Investment is part of a series of
simultaneous Investments by Restricted Subsidiaries in other Restricted
Subsidiaries that results in the proceeds of the initial Investment being
invested in one or more Credit Parties (other than Holdings, unless otherwise
permitted by Section 10.03);

(vii) Permitted Acquisitions shall be permitted in accordance with Section 9.14;

(viii) loans and advances by the Lead Borrower and its Restricted Subsidiaries
to officers, directors and employees of the Lead Borrower and its Restricted
Subsidiaries in connection with (i) relocations and other ordinary course of
business purposes (including travel and entertainment expenses) shall be
permitted and (ii) any such Person’s purchase of Equity Interests of Holdings or
any Parent Company; provided that no cash is actually advanced pursuant to this
clause (ii) unless immediately repaid;

(ix) advances of payroll payments to employees of the Lead Borrower and its
Restricted Subsidiaries in the ordinary course of business;

(x) non-cash consideration may be received in connection with any Asset Sale
permitted pursuant to Section 10.02(iii) or (xi);

(xi) additional Restricted Subsidiaries of the Lead Borrower may be established
or created if the Lead Borrower and such Subsidiary comply with the requirements
of Section 9.12, if applicable; provided that to the extent any such new
Subsidiary is created solely for the purpose of consummating a transaction
pursuant to an acquisition permitted by this Section 10.05, and such new
Subsidiary at no time holds any assets or liabilities other than any merger
consideration contributed to it contemporaneously with the closing of such
transaction, such new Subsidiary shall not be required to take the actions set
forth in Section 9.12, as applicable, until the respective acquisition is
consummated (at which time the surviving or transferee entity of the respective
transaction and its Subsidiaries shall be required to so comply in accordance
with the provisions thereof);

 

-96-



--------------------------------------------------------------------------------

(xii) extensions of trade credit may be made in the ordinary course of business
(including advances made to distributors consistent with past practice),
Investments received in satisfaction or partial satisfaction of previously
extended trade credit from financially troubled account debtors, Investments
consisting of prepayments to suppliers made in the ordinary course of business
and loans or advances made to distributors in the ordinary course of business;

(xiii) earnest money deposits may be made to the extent required in connection
with Permitted Acquisitions and other Investments to the extent permitted under
Section 10.01(xxviii);

(xiv) Investments in deposit accounts or securities accounts opened in the
ordinary course of business;

(xv) Investments in the nature of pledges or deposits with respect to leases or
utilities provided to third parties in the ordinary course of business;

(xvi) Investments in the ordinary course of business consisting of UCC Article 3
endorsements for collection or deposit;

(xvii) purchases of minority interests in non-Wholly-Owned Subsidiaries by the
Lead Borrower and the Guarantors; provided that the aggregate amount of such
purchases, when added to the aggregate amount of Dividends pursuant to
Section 10.03(xiv), shall not exceed $10,000,000;

(xviii) (i) if the Consolidated Total Net Leverage Ratio does not exceed 4.50 to
1.00, determined on a Pro Forma Basis as of the last day of the most recently
ended Test Period for which Section 9.01 Financials were required to have been
delivered (or, if no Test Period has passed, as of the last four quarters of
Holdings then ended) and (ii) no Event of Default shall have occurred and be
continuing at the time of the consummation of the proposed Investment or
immediately after giving effect thereto, Investments to the extent same are made
solely with the Available Amount;

(xix) in addition to Investments permitted by clauses (i) through (xviii) and
(xx) through (xxvii) of this Section 10.05, the Lead Borrower and its Restricted
Subsidiaries may make additional loans, advances and other Investments to or in
a Person (including a Joint Venture) in an aggregate amount for all loans,
advances and other Investments made pursuant to this clause (xix), not to
exceed, when added to the aggregate amount then guaranteed under clause
(xxiii) of Section 10.04 and all unreimbursed payments theretofore made in
respect of guarantees pursuant to clause (xxiii) of Section 10.04, the greater
of $40,000,000 and 5.00% of Consolidated Total Assets;

(xx) the licensing, sublicensing or contribution of intellectual property rights
pursuant to arrangements with Persons other than the Lead Borrower and the
Restricted Subsidiaries in the ordinary course of business for fair market
value, as determined by the Lead Borrower or such Restricted Subsidiary, as the
case may be, in good faith;

(xxi) loans and advances to any Parent Company in lieu of, and not in excess of
the amount of (after giving effect to any other loans, advances or Dividends
made to any Parent Company), Dividends permitted to be made to any Parent
Company in accordance with Section 10.03; provided that any such loan or advance
shall reduce the amount of such applicable Restricted Payment thereafter
permitted under Section 10.03 by a corresponding amount (if such applicable
subsection of Section 10.03 contains a maximum amount);

(xxii) Investments to the extent that payment for such Investments is made
solely by the issuance of Equity Interests constituting common stock or
Qualified Preferred Stock of Holdings (or any Equity Interests of any other
Parent Company) to the seller of such Investments;

(xxiii) Investments of a Person that is acquired and becomes a Restricted
Subsidiary or of a company merged or amalgamated or consolidated into any
Restricted Subsidiary, in each case after the Closing Date and in accordance
with this Section 10.05 and/or Section 10.02, as applicable, to the extent that
such Investments were not made in contemplation of or in connection with such
acquisition, merger, amalgamation or consolidation, do not constitute a material
portion of the aggregate assets acquired in such transaction and were in
existence on the date of such acquisition, merger, amalgamation or
consolidation;

 

-97-



--------------------------------------------------------------------------------

(xxiv) Investments in a Restricted Subsidiary that is not a Credit Party or in a
Joint Venture, in each case, to the extent such Investment is substantially
contemporaneously repaid in full with a dividend or other distribution from such
Restricted Subsidiary or Joint Venture;

(xxv) Investments made on or prior to the Closing Date to consummate the
Transaction; and

(xxvi) to the extent that they constitute Investments, purchases and
acquisitions of inventory, supplies, materials and equipment or purchases of
contract rights or licenses or leases of intellectual property, in each case, in
the ordinary course of business.

10.06 Transactions with Affiliates. The Lead Borrower will not, and will not
permit any of its Restricted Subsidiaries to, enter into any transaction or
series of related transactions with any Affiliate of the Lead Borrower or any of
its Subsidiaries, other than on terms and conditions not less favorable to the
Lead Borrower or such Restricted Subsidiary as would reasonably be obtained by
the Lead Borrower or such Restricted Subsidiary at that time in a comparable
arm’s-length transaction with a Person other than an Affiliate, except:

(i) Dividends may be paid to the extent provided in Section 10.03;

(ii) loans and other transactions among Holdings, the Lead Borrower and its
Restricted Subsidiaries (and any Parent Company) may be made to the extent
otherwise expressly permitted under Section 10;

(iii) customary fees and indemnification (including the reimbursement of
out-of-pocket expenses) may be paid to directors of Holdings, the Lead Borrower
and its Restricted Subsidiaries (and, to the extent directly attributable to the
operations of the Lead Borrower and the other Restricted Subsidiaries, to any
other Parent Company);

(iv) the Lead Borrower and its Restricted Subsidiaries may enter into, and may
make payments under, employment agreements, employee benefits plans, stock
option plans, indemnification provisions, stay bonuses, severance and other
similar compensatory arrangements with officers, employees and directors of
Holdings, the Lead Borrower and its Restricted Subsidiaries in the ordinary
course of business;

(v) so long as no Event of Default shall exist (both before and immediately
after giving effect thereto) under Sections 11.01 or 11.05, Holdings and/or the
Lead Borrower may pay fees to the Sponsor or the Sponsor Affiliates (or dividend
such funds to any Parent Company to be paid to the Sponsor or the Sponsor
Affiliates) in an amount not to exceed $5,000,000 in any fiscal year and perform
its other obligations pursuant to the terms of the Sponsor Agreement as in
effect on the Closing Date;

(vi) the Transaction (including Transaction Costs) shall be permitted;

(vii) to the extent not otherwise prohibited by this Agreement, transactions
between or among the Lead Borrower and any of its Restricted Subsidiaries shall
be permitted (including equity issuances);

(viii) the Lead Borrower may make payments (or make dividends to a Parent
Company to make payments) to reimburse the Sponsor or the Sponsor Affiliates for
its reasonable out-of-pocket expenses, and to indemnify it, pursuant to the
terms of the Sponsor Agreement and the registration rights agreement and
subscription agreement entered into in connection with the Transaction, in each
case as in effect on the Closing Date, subject to amendments not adverse to the
Lenders in any material respect;

(ix) transactions described on Schedule 10.06(x) or any amendment thereto to the
extent such an amendment is not adverse to the Lenders in any material respect;

 

-98-



--------------------------------------------------------------------------------

(x) Investments in the Lead Borrower’s Subsidiaries and Joint Ventures (to the
extent any such Subsidiary that is not a Restricted Subsidiary or any such Joint
Venture is only an Affiliate as a result of Investments by Holdings and the
Restricted Subsidiaries in such Subsidiary or Joint Venture) to the extent
otherwise permitted under Section 10.05;

(xi) any payments required to be made pursuant to the Merger Agreement;

(xii) transactions between the Lead Borrower and any Person that is an Affiliate
solely due to the fact that a director of such Person is also a director of the
Lead Borrower or any Parent Company; provided, however, that such director
abstains from voting as a director of the Lead Borrower or such Parent Company,
as the case may be, on any matter involving such other Person; and

(xiii) the issuance of Equity Interests in the form of common stock or Qualified
Preferred Stock to the Sponsor or any Parent Company, or to any director,
officer, employee or consultant thereof.

Notwithstanding anything to the contrary contained above in this Section 10.06,
in no event shall the Lead Borrower or any of its Restricted Subsidiaries pay
any management, consulting or similar fee to the Sponsor or any Affiliate of the
Sponsor except as specifically provided in clauses (v) and (viii) of this
Section 10.06.

10.07 Limitations on Payments of Existing OpCo Notes; Modifications of Existing
OpCo Note Documents, Certificate of Incorporation, By-Laws and Certain Other
Agreements, etc. The Lead Borrower will not, and will not permit any of its
Restricted Subsidiaries to:

(a) make (or give any notice (other than any such notice that is expressly
contingent upon the repayment in full in cash of all Obligations other than any
indemnification obligations arising hereunder which are not due and payable) in
respect of) any voluntary or optional payment or prepayment on or redemption or
acquisition for value of, or any prepayment or redemption as a result of any
asset sale, Change of Control or similar event of (including, in each case
without limitation, by way of depositing with the trustee with respect thereto
or any other Person money or securities before due for the purpose of paying
when due), any Existing OpCo Notes or Refinancing Notes (other than Refinancing
Notes secured by Liens ranking pari passu with the Liens securing the
Indebtedness under this Agreement), except that (A) the Lead Borrower may
consummate the Transaction and (B) so long as no Default under Section 11.01 or
11.05 and no Event of Default then exists or would exist immediately after
giving effect to the respective repayment, redemption or repurchase, Existing
OpCo Notes and Refinancing Notes may be repaid, redeemed, repurchased or
defeased (so long as then retired or the required deposit under the applicable
indenture is then made) or the applicable indenture is discharged (so long as
the Existing OpCo Notes or any such Refinancing Notes will be paid in full
within the time period set forth in the applicable indenture) with, (i)(x) if
the Consolidated Total Net Leverage Ratio does not exceed 4.50 to 1.00,
determined on a Pro Forma Basis as of the last day of the most recently ended
Test Period for which Section 9.01 Financials were required to have been
delivered (or, if no Test Period has passed, as of the last four quarters of
Holdings then ended) and (y) no Event of Default shall have occurred and be
continuing at the time of the consummation of the proposed repayment or
prepayment or immediately after giving effect thereto, the Available Amount, and
(ii) amounts not otherwise used under Section 10.03(xv) or 10.07(b)(ii);
provided that nothing herein shall otherwise prevent the Lead Borrower and its
Subsidiaries from refinancing the Existing OpCo Notes;

(b) make (or give any notice (other than any such notice that is expressly
contingent upon the repayment in full in cash of all Obligations other than any
indemnification obligations arising hereunder which are not due and payable) in
respect of) any voluntary or optional payment or prepayment on or redemption or
acquisition for value of, or any prepayment or redemption as a result of any
asset sale, Change of Control or similar event of (including, in each case
without limitation, by way of depositing with the trustee with respect thereto
or any other Person money or securities before due for the purpose of paying
when due), any Permitted Junior Debt, except that so long as no Default under
Section 11.01 or 11.05 and no Event of Default then exists or would exist
immediately after giving effect to the respective repayment, redemption or
repurchase, Permitted Junior Debt may be repaid, redeemed, repurchased or
defeased (so long as then retired or the required deposit under the applicable
indenture is then made) or the

 

-99-



--------------------------------------------------------------------------------

applicable indenture is discharged (so long as the Permitted Junior Debt will be
paid in full within the time period set forth in the applicable indenture) with,
(i)(x) if the Consolidated Total Net Leverage Ratio does not exceed 4.50 to
1.00, determined on a Pro Forma Basis as of the last day of the most recently
ended Test Period for which Section 9.01 Financials were required to have been
delivered (or, if no Test Period has passed, as of the last four quarters of
Holdings then ended) and (y) no Event of Default shall have occurred and be
continuing at the time of the consummation of the proposed repayment or
prepayment or immediately after giving effect thereto, the Available Amount,
(ii) amounts not otherwise used under Section 10.03(xv) or 10.07(a)(B)(ii) and
(iii) an aggregate amount since the Closing Date not to exceed $25,000,000;

(c) amend or modify, or permit the amendment or modification of any provision
of, any Existing OpCo Notes Indenture or Refinancing Note Document (after the
entering into thereof) other than any amendment or modification that is not
adverse to the interests of the Lenders in any material respect;

(d) amend or modify, or permit the amendment or modification of any provision
of, any Permitted Junior Debt Document (after the entering into thereof) with a
principal amount in excess of the Threshold Amount, other than any amendment or
modification that is not adverse to the interests of the Lenders in any material
respect; or

(e) amend, modify or change its certificate or articles of incorporation
(including, without limitation, by the filing or modification of any certificate
or articles of designation), certificate of formation, limited liability company
agreement or by-laws (or the equivalent organizational documents), as
applicable, or any agreement entered into by it with respect to its Equity
Interests, or enter into any new agreement with respect to its Equity Interests,
unless such amendment, modification, change or other action contemplated by this
clause (e) could not reasonably be expected to be adverse in any material
respect to the interests of the Lenders.

10.08 Limitation on Certain Restrictions on Subsidiaries. The Lead Borrower will
not, and will not permit any of its Restricted Subsidiaries to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction on the ability of any such Restricted
Subsidiary to (a) pay dividends or make any other distributions on its capital
stock or any other interest or participation in its profits owned by the Lead
Borrower or any of its Restricted Subsidiaries, or pay any Indebtedness owed to
the Lead Borrower or any of its Restricted Subsidiaries, (b) make loans or
advances to the Lead Borrower or any of its Restricted Subsidiaries or
(c) transfer any of its properties or assets to the Lead Borrower or any of its
Restricted Subsidiaries, except for such encumbrances or restrictions existing
under or by reason of:

(i) applicable law;

(ii) this Agreement and the other Credit Documents and the ABL Credit Agreement;

(iii) the Existing OpCo Note Documents and any Refinancing Term Loans and
Refinancing Note Documents;

(iv) customary provisions restricting subletting or assignment of any lease
governing any leasehold interest of the Lead Borrower or any of its Restricted
Subsidiaries;

(v) customary provisions restricting assignment of any licensing agreement (in
which the Lead Borrower or any of its Restricted Subsidiaries is the licensee)
or other contract entered into by the Lead Borrower or any of its Restricted
Subsidiaries in the ordinary course of business;

(vi) restrictions on the transfer of any asset pending the close of the sale of
such asset;

(vii) any agreement or instrument governing Indebtedness assumed in connection
with a Permitted Acquisition, to the extent the relevant encumbrance or
restriction was not agreed to or adopted in connection with, or in anticipation
of, the respective Permitted Acquisition and does not apply to the Lead Borrower
or any Restricted Subsidiary of the Lead Borrower, or the properties of any such
Person, other than the Persons or the properties acquired in such Permitted
Acquisition;

 

-100-



--------------------------------------------------------------------------------

(viii) encumbrances or restrictions on cash or other deposits or net worth
imposed by customers under agreements entered into in the ordinary course of
business;

(ix) any agreement or instrument relating to Indebtedness of a Foreign
Subsidiary incurred pursuant to Section 10.04 to the extent such encumbrance or
restriction only applies to such Foreign Subsidiary;

(x) an agreement effecting a refinancing, replacement or substitution of
Indebtedness issued, assumed or incurred pursuant to an agreement or instrument
referred to in clause (vii) above; provided that the provisions relating to such
encumbrance or restriction contained in any such refinancing, replacement or
substitution agreement are no less favorable to the Lead Borrower or the Lenders
in any material respect than the provisions relating to such encumbrance or
restriction contained in the agreements or instruments referred to in such
clause (vii);

(xi) restrictions on the transfer of any asset subject to a Lien permitted by
Section 10.01;

(xii) restrictions and conditions imposed by the terms of the documentation
governing any Indebtedness of a Restricted Subsidiary of the Lead Borrower that
is not a Credit Party, which Indebtedness is permitted by Section 10.04;

(xiii) customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted under Section 10.05 and
applicable solely to such joint venture;

(xiv) on or after the execution and delivery thereof, the Permitted Junior Debt
Documents; and

(xv) negative pledges and restrictions on Liens in favor of any holder of
Indebtedness for borrowed money permitted under Section 10.04 but only if such
negative pledge or restriction expressly permits Liens for the benefit of the
Administrative Agent and/or the Collateral Agent and the Secured Parties with
respect to the credit facilities established hereunder and the Obligations under
the Credit Documents on a senior basis and without a requirement that such
holders of such Indebtedness be secured by such Liens securing the Obligations
under the Credit Documents equally and ratably or on a junior basis.

10.09 Business.

(a) The Lead Borrower will not permit at any time the business activities taken
as a whole conducted by the Lead Borrower and its Restricted Subsidiaries to be
materially different from the business activities taken as a whole conducted by
the Lead Borrower and its Restricted Subsidiaries on the Closing Date (after
giving effect to the Transaction) and Similar Business.

(b) Holdings will not engage in any business other than its ownership of the
capital stock of, and the management of, the Lead Borrower and, indirectly, its
Subsidiaries and activities incidental thereto; provided that Holdings may
engage in those activities that are incidental to (i) the maintenance of its
corporate existence in compliance with applicable law, (ii) legal, tax and
accounting matters in connection with any of the foregoing or following
activities, (iii) the entering into, and performing its obligations under, this
Agreement and the Sponsor Agreement, (iv) the issuance, sale or repurchase of
its Equity Interests and the receipt of capital contributions, (v) the making of
dividends or distributions on its Equity Interests, (vi) the filing of
registration statements, and compliance with applicable reporting and other
obligations, under federal, state or other securities laws, (vii) the listing of
its equity securities and compliance with applicable reporting and other
obligations in connection therewith, (viii) the retention of (and the entry
into, and exercise of rights and performance of obligations in respect of,
contracts and agreements with) transfer agents, private placement agents,
underwriters, counsel, accountants and other advisors and consultants, (ix) the
performance of obligations under and compliance with its

 

-101-



--------------------------------------------------------------------------------

certificate of incorporation and by-laws, or any applicable law, ordinance,
regulation, rule, order, judgment, decree or permit, including, without
limitation, as a result of or in connection with the activities of its
Subsidiaries, (x) the incurrence and payment of its operating and business
expenses and any taxes for which it may be liable (including reimbursement to
Affiliates for such expenses paid on its behalf), (xi) the consummation of the
Transaction, and (xii) the making of loans to or other Investments in, or
incurrence of Indebtedness from, the Lead Borrower or in the case of incurrence
of Indebtedness, from any Wholly-Owned Domestic Subsidiary which is a Subsidiary
Guarantor) as and to the extent not prohibited by this Agreement.

10.10 Negative Pledges. The Lead Borrower shall not, and shall not permit any of
its Restricted Subsidiaries to, agree or covenant with any Person to restrict in
any way its ability to grant any Lien on its assets in favor of the Lenders,
other than pursuant to the Intercreditor Agreement or any other intercreditor
agreement contemplated by this agreement, and except that this Section 10.10
shall not apply to

(i) any covenants contained in this Agreement or any other Credit Documents or
that exist on the Closing Date;

(ii) covenants existing under the ABL Credit Agreement as in effect on the
Closing Date and the other credit documents pursuant thereto;

(iii) the covenants contained in the Existing OpCo Note Documents, any
Refinancing Term Loans, any Refinancing Note Documents or any Permitted Junior
Debt (in each case so long as same do not restrict the granting of Liens to
secure Indebtedness pursuant to this Agreement);

(iv) covenants and agreements made in connection with any agreement relating to
secured Indebtedness permitted by this Agreement but only if such covenant or
agreement applies solely to the specific asset or assets to which such Lien
relates;

(v) customary provisions in leases, subleases, licenses or sublicenses and other
contracts restricting the right of assignment thereof;

(vi) customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures that are applicable solely to such joint
venture;

(vii) restrictions imposed by law;

(viii) customary restrictions and conditions contained in agreements relating to
any sale of assets or Equity Interests pending such sale, provided such
restrictions and conditions apply only to the Person or property that is to be
sold;

(ix) contractual obligations binding on a Restricted Subsidiary at the time such
Restricted Subsidiary first becomes a Restricted Subsidiary, so long as such
contractual obligations were not entered into solely in contemplation of such
Person becoming a Restricted Subsidiary;

(x) negative pledges and restrictions on Liens in favor of any holder of
Indebtedness for borrowed money entered into after the Closing Date and
otherwise permitted under Section 10.04 but only if such negative pledge or
restriction expressly permits Liens for the benefit of the Administrative Agent
and/or the Collateral Agent and the Secured Parties with respect to the credit
facilities established hereunder and the Obligations under the Credit Documents
on a senior basis and without a requirement that such holders of such
Indebtedness be secured by such Liens securing the Obligations under the Credit
Documents equally and ratably or on a junior basis;

(xi) restrictions on any Foreign Subsidiary pursuant to the terms of any
Indebtedness of such Foreign Subsidiary permitted to be incurred hereunder;

 

-102-



--------------------------------------------------------------------------------

(xii) restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business; and

(xiii) any restrictions on Liens imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in clauses
(i), (ii), (iii), (ix), (x) and (xi) above; provided that such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings are, in the good faith judgment of the Lead
Borrower, no more restrictive with respect to such encumbrance and other
restrictions than those prior to such amendment, modification, restatement,
renewal, increase, supplement, refunding, replacement or refinancing.

Section 11. Events of Default. Upon the occurrence of any of the following
specified events (each, an “Event of Default”):

11.01 Payments. Any Borrower shall (i) default in the payment when due of any
principal of any Term Loan or any Note or (ii) default, and such default shall
continue unremedied for five or more Business Days, in the payment when due of
any interest on any Term Loan or Note, or any Fees or any other amounts owing
hereunder or under any other Credit Document; or

11.02 Representations, etc. Any representation, warranty or statement made or
deemed made by any Credit Party herein or in any other Credit Document or in any
certificate delivered to the Administrative Agent or any Lender pursuant hereto
or thereto shall prove to be untrue in any material respect on the date as of
which made or deemed made; or

11.03 Covenants. Holdings, the Lead Borrower or any of its Restricted
Subsidiaries shall (i) default in the due performance or observance by it of any
term, covenant or agreement contained in Section 9.01(f)(i), 9.04 (as to the
Lead Borrower), 9.08, 9.11, 9.14(a) or Section 10 or (ii) default in the due
performance or observance by it of any other term, covenant or agreement
contained in this Agreement or in any other Credit Document (other than those
set forth in Sections 11.01 and 11.02), and such default shall continue
unremedied for a period of 30 days after written notice thereof to the
defaulting party by the Administrative Agent or the Required Lenders; or

11.04 Default Under Other Agreements. (i) Holdings, the Lead Borrower or any of
its Restricted Subsidiaries shall (x) default in any payment of any Indebtedness
(other than the Obligations) beyond the period of grace, if any, provided in an
instrument or agreement under which such Indebtedness was created or (y) default
in the observance or performance of any agreement or condition relating to any
Indebtedness (other than the Obligations) or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders) to cause (determined
without regard to whether any notice is required), any such Indebtedness to
become due prior to its stated maturity, or (ii) any Indebtedness (other than
the Obligations) of Holdings, the Lead Borrower or any of its Restricted
Subsidiaries shall be declared to be (or shall become) due and payable, or
required to be prepaid other than by a regularly scheduled required prepayment,
prior to the stated maturity thereof, provided that (A) it shall not be a
Default or an Event of Default under this Section 11.04 unless the aggregate
principal amount of all Indebtedness as described in preceding clauses (i) and
(ii) is at least equal to the Threshold Amount, (B) the preceding clause
(ii) shall not apply to Indebtedness that becomes due as a result of a voluntary
sale or transfer of the property or assets securing such Indebtedness, if such
sale or transfer is otherwise permitted hereunder and (C) an Event of Default
under clause (i)(y) of this Section 11.04 with respect to the ABL Credit
Agreement shall not be an Event of Default until such default shall continue
unremedied for a period of 30 days after the date of such default (during which
period such default is not waived or cured) or until the administrative agent
and/or the lenders under the ABL Facility have exercised their secured creditor
remedies as a result of such default; or

11.05 Bankruptcy, etc. Holdings, the Lead Borrower or any of its Restricted
Subsidiaries (other than any Immaterial Subsidiary) shall commence a voluntary
case concerning itself under Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor thereto (the
“Bankruptcy Code”); or an involuntary case is commenced against Holdings, the
Lead Borrower or any of its Restricted Subsidiaries, and the petition is not
controverted within 21 days, or is not dismissed within 60 days, after
commencement of the case; or a

 

-103-



--------------------------------------------------------------------------------

custodian (as defined in the Bankruptcy Code), receiver, receiver-manager,
trustee, monitor is appointed for, or takes charge of, all or substantially all
of the property of Holdings, the Lead Borrower or any of its Restricted
Subsidiaries, or Holdings, the Lead Borrower or any of its Restricted
Subsidiaries commences any other proceeding under any reorganization,
bankruptcy, insolvency, arrangement, winding-up, adjustment of debt, relief of
debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to Holdings, the Lead
Borrower or any of its Restricted Subsidiaries, or there is commenced against
Holdings, the Lead Borrower or any of its Restricted Subsidiaries any such
proceeding which remains undismissed for a period of 60 days, or Holdings, the
Lead Borrower or any of its Restricted Subsidiaries is adjudicated insolvent or
bankrupt; or any order of relief or other order approving any such case or
proceeding is entered; or Holdings or any of its Restricted Subsidiaries suffers
any appointment of any custodian, receiver, receiver-manager, trustee, monitor
or the like for it or any substantial part of its property to continue
undischarged or unstayed for a period of 60 days; or Holdings, the Lead Borrower
or any of its Restricted Subsidiaries makes a general assignment for the benefit
of creditors; or any corporate, limited liability company or similar action is
taken by the Lead Borrower or any of its Restricted Subsidiaries for the purpose
of effecting any of the foregoing; or

11.06 ERISA. (a) An ERISA Event has occurred with respect to a Plan or
Multiemployer Plan which has resulted or would reasonably be expected to result
in a Material Adverse Effect; (b) there is or arises Unfunded Pension Liability
which has resulted or would reasonably be expected to result in a Material
Adverse Effect, (c) there is or arises any potential withdrawal liability under
Section 4201 of ERISA, if the Lead Borrower, any Restricted Subsidiary of the
Lead Borrower or the ERISA Affiliates were to withdraw completely from any and
all Multiemployer Plans which has resulted or would reasonably be expected to
result in a Material Adverse Effect, (d) a Foreign Pension Plan has failed to
comply with, or be funded in accordance with, applicable law which has resulted
or would reasonably be expected to result in a Material Adverse Effect, or
(e) the Lead Borrower or any of its Restricted Subsidiaries has incurred any
obligation in connection with the termination of, or withdrawal from, any
Foreign Pension Plan that, in each case, has resulted or would reasonably be
expected to result in a Material Adverse Effect; or

11.07 Security Documents. Any of the Security Documents shall cease to be in
full force and effect, or shall cease to give the Collateral Agent for the
benefit of the Secured Creditors the Liens, rights, powers and privileges
purported to be created thereby (including, without limitation (to the extent
provided therein), a perfected security interest in, and Lien on, all of the
Collateral (other than Collateral with an aggregate fair market value not in
excess of $20,000,000), in favor of the Collateral Agent, superior to and prior
to the rights of all third Persons (except as permitted by Section 10.01), and
subject to no other Liens (except as permitted by Section 10.01)); or

11.08 Guaranties. Any Guaranty or any provision thereof shall cease to be in
full force or effect as to any Guarantor, or any Guarantor or any Person acting
for or on behalf of such Guarantor shall deny or disaffirm such Guarantor’s
obligations under the Guaranty to which it is a party or any Guarantor shall
default in the due performance or observance of any term, covenant or agreement
on its part to be performed or observed pursuant to the Guaranty to which it is
a party; or

11.09 Judgments. One or more judgments or decrees shall be entered against
Holdings, the Lead Borrower or any Restricted Subsidiary of the Lead Borrower
involving in the aggregate for Holdings, the Lead Borrower and its Restricted
Subsidiaries a liability or liabilities (not paid or fully covered by a
reputable and solvent insurance company with respect to judgments for the
payment of money) and such judgments and decrees either shall be final and
non-appealable or shall not be vacated, discharged or stayed or bonded pending
appeal for any period of 60 consecutive days, and (i) the aggregate amount of
all such judgments and decrees (to the extent not paid or fully covered by such
insurance company) equals or exceeds the Threshold Amount or (ii) such
judgments, individually and in the aggregate, have had, or would reasonably be
expected to have, a Material Adverse Effect; or

11.10 Change of Control. A Change of Control shall occur; then and in any such
event, and at any time thereafter, if any Event of Default shall then be
continuing, the Administrative Agent, upon the written request of the Required
Lenders, shall by written notice to the Lead Borrower, take any or all of the
following actions, without prejudice to the rights of the Administrative Agent,
any Lender or the holder of any Note to enforce its claims against any Credit
Party (provided that, if an Event of Default specified in Section 11.05 shall
occur with respect to any Credit Party, the result which would occur upon the
giving of written notice by the Administrative Agent as specified in clauses
(i) and (ii) below shall occur automatically without the giving of any such
notice): (i) declare

 

-104-



--------------------------------------------------------------------------------

the Total Commitment terminated, whereupon all Commitments of each Lender shall
forthwith terminate immediately; (ii) declare the principal of and any accrued
interest in respect of all Term Loans and the Notes and all Obligations owing
hereunder and thereunder to be, whereupon the same shall become, forthwith due
and payable without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by each Credit Party; (iii) enforce, as
Collateral Agent, all of the Liens and security interests created pursuant to
the Security Documents; and (iv) enforce each Guaranty.

Section 12. The Administrative Agent.

12.01 Appointment.

(a) Each Lender hereby irrevocably designates and appoints (w) DBTCA as
Administrative Agent for such Lender (for purposes of this Section 12, the term
“Administrative Agent” shall mean DBTCA in its capacities as Administrative
Agent and as Collateral Agent hereunder and pursuant to the Security Documents,
(x) Deutsche Bank Securities Inc., Merrill Lynch, Pierce, Fenner & Smith
Incorporated and Goldman Sachs Bank USA, as Joint Lead Arrangers for such
Lender, (y) Bank of America, N.A., as Syndication Agent for such Lender, and
(z) Goldman Sachs Bank USA, as Documentation Agent for such Lender, each to act
as specified herein and in the other Credit Documents, and each such Lender
hereby irrevocably authorizes the Administrative Agent and each Joint Lead
Arranger to take such action on its behalf under the provisions of this
Agreement and the other Credit Documents and to exercise such powers and perform
such duties as are expressly delegated to or required of the Administrative
Agent or such Joint Lead Arranger, as the case may be, by the terms of this
Agreement and the other Credit Documents, together with such other powers as are
reasonably incidental thereto. Each of the Agents may perform any of their
respective duties under this Agreement, the other Credit Documents and any other
instruments and agreements referred to herein or therein by or through its
respective officers, directors, agents, employees or affiliates (it being
understood and agreed, for avoidance of doubt and without limiting the
generality of the foregoing, that the Administrative Agent and/or Collateral
Agent may perform any of its duties under the Security Documents by or through
one or more of its affiliates).

(b) The provisions of this Section 12 (other than Sections 12.08, 12.09, 12.10
and 12.11) are solely for the benefit of the Agents and the Lenders, and neither
Holdings nor any of its Subsidiaries shall have any rights as a third party
beneficiary of any of the provisions hereof. In performing its functions and
duties under this Agreement, each Agent shall act solely as agent for the
Lenders, and each Agent assumes no (and shall not be deemed to have assumed any)
obligation or relationship of agency or trust with or for Holdings or any of its
Subsidiaries.

12.02 Nature of Duties. No Agent shall have any duties or responsibilities
except those expressly set forth in this Agreement and in the other Credit
Documents. No Agent or any of its officers, directors, agents, employees or
affiliates shall be liable for any action taken or omitted by it hereunder or
under any other Credit Document or in connection herewith or therewith, unless
caused by its or their gross negligence, bad faith, willful misconduct or
material breach of the Credit Documents (in each case, as determined by a court
of competent jurisdiction in a final and non-appealable decision). The duties of
the Agents shall be mechanical and administrative in nature; no Agent shall have
by reason of this Agreement or any other Credit Document a fiduciary
relationship in respect of any Lender or the holder of any Note, and nothing in
this Agreement or in any other Credit Document, expressed or implied, is
intended to or shall be so construed as to impose upon any Agent any obligations
in respect of this Agreement or any other Credit Document except as expressly
set forth herein or therein.

12.03 Certain Rights of the Agents. The Agents shall have the right to request
instructions from the Required Lenders at any time. If any Agent shall request
instructions from the Required Lenders with respect to any act or action
(including failure to act) in connection with this Agreement or any other Credit
Document, such Agent shall be entitled to refrain from such act or taking such
action unless and until such Agent shall have received instructions from the
Required Lenders; and such Agent shall not incur liability to any Lender by
reason of so refraining. Without limiting the foregoing, neither any Lender nor
the holder of any Note shall have any right of action whatsoever against any
Agent or any of its employees, directors, officers, agents or affiliates as a
result of such Agent or such other person acting or refraining from acting
hereunder or under any other Credit Document in accordance with the instructions
of the Required Lenders.

 

-105-



--------------------------------------------------------------------------------

12.04 Reliance by Agents. Each Agent shall be entitled to rely, and shall be
fully protected (and shall have no liability to any Person) in relying, upon any
note, writing, resolution, notice, statement, certificate, telex, teletype or
telecopier message, cablegram, radiogram, order, telephone message or other
document or conversation that such Agent believed, in the absence of gross
negligence, bad faith or willful misconduct (in each case, as determined by a
court of competent jurisdiction in a final and non-appealable decision), to be
the proper Person, and, with respect to all legal matters pertaining to this
Agreement and any other Credit Document and its duties hereunder and thereunder,
upon advice of counsel selected by such Agent (which may be counsel for the
Credit Parties) and, with respect to other matters, upon advice of independent
public accountants or other experts selected by it.

12.05 Notice of Default, etc. No Agent shall be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default unless such Agent
has actually received written notice from a Lender or the Borrowers referring to
this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default.” In the event that the Administrative Agent
receives such a notice, the Administrative Agent shall give prompt notice
thereof to the Lenders. The Agents shall take such action with respect to such
Default or Event of Default as shall be reasonably directed by the Required
Lenders; provided that, unless and until any Agent shall have received such
directions, such Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Lenders (as
determined by such Agent in its sole discretion).

12.06 Nonreliance on Agents and Other Lenders. Independently and without
reliance upon any Agent, each Lender and the holder of each Note, to the extent
it deems appropriate, has made and shall continue to make (i) its own
independent investigation of the financial condition and affairs of Holdings and
its Subsidiaries in connection with the making and the continuance of the Term
Loans and the taking or not taking of any action in connection herewith and
(ii) its own appraisal of the creditworthiness of Holdings and its Subsidiaries
and, except as expressly provided in this Agreement, no Agent shall have any
duty or responsibility, either initially or on a continuing basis, to provide
any Lender or the holder of any Note with any credit or other information with
respect thereto, whether coming into its possession before the making of the
Term Loans or at any time or times thereafter. No Agent or their respective
affiliates nor any of their respective officers, directors, agents or employees
shall be responsible to any Lender or the holder of any Note for, or be required
or have any duty to ascertain, inquire or verify the accuracy of, (i) any
recitals, statements, information, representations or warranties herein or in
any document, certificate or other writing delivered in connection herewith,
(ii) the execution, effectiveness, genuineness, validity, enforceability,
perfection, collectability, priority or sufficiency of this Agreement or any
other Credit Document, (iii) the financial condition of Holdings or any of its
Subsidiaries, (iv) the performance or observance of any of the terms, provisions
or conditions of this Agreement or any other Credit Document, (v) the
satisfaction of any of the conditions precedent set forth in Section 6 or 7, or
(vi) the existence or possible existence of any Default or Event of Default.

12.07 Indemnification.

(a) To the extent any Agent (or any affiliate thereof) is not reimbursed and
indemnified by the Credit Parties, the Lenders will reimburse and indemnify such
Agent (and any affiliate thereof) in proportion to their respective
“percentages” as used in determining the Required Lenders (determined as if
there were no Defaulting Lenders), for and against any and all liabilities,
obligations, losses, damages, penalties, claims, actions, judgments, costs,
expenses or disbursements of whatsoever kind or nature which may be imposed on,
asserted against or incurred by such Agent (or any affiliate thereof) in
performing its duties hereunder or under any other Credit Document or in any way
relating to or arising out of this Agreement or any other Credit Document,
provided that no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from such Agent’s gross negligence, bad
faith, willful misconduct or material breach of the Credit Documents (in each
case, as determined by a court of competent jurisdiction in a final and
non-appealable decision).

(b) Each Agent shall be fully justified in failing or refusing to take any
action hereunder and under any other Credit Document (except actions expressly
required to be taken by it hereunder or under the Credit Documents) unless it
shall first be indemnified to its satisfaction by the Lenders pro rata against
any and all liability, cost and expense that it may incur by reason of taking or
continuing to take any such action.

(c) The agreements in this Section 12.07 shall survive the payment of all
Obligations.

 

-106-



--------------------------------------------------------------------------------

12.08 Agents in Their Individual Capacities. With respect to its obligation to
make Term Loans under this Agreement, each Agent shall have the rights and
powers specified herein for a “Lender” and may exercise the same rights and
powers as though it were not performing the duties specified herein; and the
term “Lender,” “Required Lenders,” “Majority Lenders,” “Supermajority Lenders,”
“holders of Notes” or any similar terms shall, unless the context clearly
otherwise indicates, include each Agent in its individual capacity. Each Agent
and its affiliates may accept deposits from, lend money to, and generally engage
in any kind of banking, investment banking, trust or other business with, or
provide debt financing, equity capital or other services (including financial
advisory services) to, any Credit Party or any Affiliate of any Credit Party (or
any Person engaged in a similar business with any Credit Party or any Affiliate
thereof) as if they were not performing the duties specified herein, and may
accept fees and other consideration from any Credit Party or any Affiliate of
any Credit Party for services in connection with this Agreement and otherwise
without having to account for the same to the Lenders.

12.09 Holders. The Administrative Agent may deem and treat the payee of any Note
as the owner thereof for all purposes hereof unless and until a written notice
of the assignment, transfer or endorsement thereof, as the case may be, shall
have been filed with the Administrative Agent. Any request, authority or consent
of any Person or entity who, at the time of making such request or giving such
authority or consent, is the holder of any Note shall be conclusive and binding
on any subsequent holder, transferee, assignee or endorsee, as the case may be,
of such Note or of any Note or Notes issued in exchange therefor.

12.10 Resignation of the Agents.

(a) The Administrative Agent may resign from the performance of all its
functions and duties hereunder and/or under the other Credit Documents
(including, without limitation, its functions and duties as Collateral Agent) at
any time by giving 30 Business Days’ prior written notice to the Lenders and,
unless a Default or an Event of Default under Section 11.01or 11.05 then exists,
the Lead Borrower. Such resignation shall take effect upon the appointment of a
successor Administrative Agent pursuant to clauses (b) and (c) below or as
otherwise provided below.

(b) Upon any such notice of resignation by the Administrative Agent, the
Required Lenders shall appoint a successor Administrative Agent hereunder and/or
under the other Credit Documents who shall be a commercial bank or trust company
acceptable to the Lead Borrower, which acceptance shall not be unreasonably
withheld or delayed (provided that the Lead Borrower’s approval shall not be
required if an Event of Default under Section 11.01or 11.05 then exists).

(c) If a successor Administrative Agent shall not have been so appointed within
such 30 Business Day period, the Administrative Agent, with the consent of the
Lead Borrower(which consent shall not be unreasonably withheld or delayed,
provided that the consent of the Lead Borrower shall not be required if an Event
of Default under Section 11.05 then exists), shall then appoint a successor
Administrative Agent who shall serve as Administrative Agent hereunder and under
the other Credit Documents until such time, if any, as the Required Lenders
appoint a successor Administrative Agent as provided above.

(d) If no successor Administrative Agent has been appointed pursuant to clause
(b) or (c) above by the 30th Business Day after the date such notice of
resignation was given by the Administrative Agent, the Administrative Agent’s
resignation shall become effective and the Required Lenders shall thereafter
perform all the duties of the Administrative Agent hereunder and/or under any
other Credit Document until such time, if any, as the Lenders appoint a
successor Administrative Agent as provided above (except in the case of the
Collateral Agent holding collateral security on behalf of the Secured Creditors,
the resigning Collateral Agent shall continue to hold such collateral security
as nominee until such time as a successor Collateral Agent is appointed).

(e) Upon a resignation of any Agent pursuant to this Section 12.10, such Agent
shall remain indemnified to the extent provided in this Agreement and the other
Credit Documents and the provisions of this Section 12 (and the analogous
provisions of the other Credit Documents) shall continue in effect for the
benefit of such Agent for all of its actions and inactions while serving as such
Agent.

 

-107-



--------------------------------------------------------------------------------

12.11 Collateral Matters.

(a) Each Lender authorizes and directs the Collateral Agent to enter into the
Security Documents for the benefit of the Lenders and the other Secured
Creditors. Each Lender hereby agrees, and each holder of any Note by the
acceptance thereof will be deemed to agree, that, except as otherwise set forth
herein, any action taken by the Required Lenders in accordance with the
provisions of this Agreement or the Security Documents, and the exercise by the
Required Lenders of the powers set forth herein or therein, together with such
other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Lenders. The Collateral Agent is hereby authorized on
behalf of all of the Lenders, without the necessity of any notice to or further
consent from any Lender, from time to time prior to an Event of Default, to take
any action with respect to any Collateral or Security Documents which may be
necessary to perfect and maintain perfected the security interest in and liens
upon the Collateral granted pursuant to the Security Documents.

(b) The Lenders hereby authorize the Collateral Agent, at its option and in its
discretion, to (i) release any Lien granted to or held by the Collateral Agent
upon any Collateral (A) upon termination of the Commitments and payment and
satisfaction of all of the Obligations at any time arising under or in respect
of this Agreement or the Credit Documents or the transactions contemplated
hereby or thereby, (B) constituting property being sold or otherwise disposed of
(to Persons other than a Credit Party) upon the sale or other disposition
thereof in compliance with Section 10.02, (C) if approved, authorized or
ratified in writing by the Required Lenders (or all of the Lenders hereunder, to
the extent required by Section 13.12), (D) owned by a Subsidiary Guarantor upon
release of such Guarantor from its obligations under its Guaranty pursuant to
clause (iii) below, (E) that constitutes “Excluded Collateral” (as such term is
defined in the Security Agreement) or (F) as otherwise may be expressly provided
in the relevant Security Documents, (ii) at the request of the Lead Borrower, to
subordinate any Lien on any property granted to or held by the Collateral Agent
or Administrative Agent under any Credit Document to the holder of any Lien on
such property that is permitted by Section 10.01 but only to the extent
Section 10.01 permits such Lien to be prior to the Liens held by the Collateral
Agent and the Administrative Agent under the Credit Documents and (iii) to
release any Subsidiary Guarantor from its obligations under any Credit Document
to which it is a party if such Person ceases to be a Restricted Subsidiary
constituting a Guarantor as a result of a transaction or designation permitted
hereunder. Upon request by the Administrative Agent at any time, the Lenders
will confirm in writing the Collateral Agent’s authority to release particular
types or items of Collateral or guarantees pursuant to this Section 12.11.

(c) The Collateral Agent shall have no obligation whatsoever to the Lenders or
to any other Person to assure that the Collateral exists or is owned by any
Credit Party or is cared for, protected or insured or that the Liens granted to
the Collateral Agent herein or pursuant hereto have been properly or
sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise or to continue exercising at
all or in any manner or under any duty of care, disclosure or fidelity any of
the rights, authorities and powers granted or available to the Collateral Agent
in this Section 12.11 or in any of the Security Documents, it being understood
and agreed that in respect of the Collateral, or any act, omission or event
related thereto, the Collateral Agent may act in any manner it may deem
appropriate, in its sole discretion, given the Collateral Agent’s own interest
in the Collateral as one of the Lenders and that the Collateral Agent shall have
no duty or liability whatsoever to the Lenders, except for its gross negligence
or willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable decision).

12.12 Delivery of Information. The Administrative Agent shall not be required to
deliver to any Lender originals or copies of any documents, instruments,
notices, communications or other information received by the Administrative
Agent from any Credit Party, any Subsidiary, the Required Lenders, any Lender or
any other Person under or in connection with this Agreement or any other Credit
Document except (i) as specifically provided in this Agreement or any other
Credit Document and (ii) as specifically requested from time to time in writing
by any Lender with respect to a specific document, instrument, notice or other
written communication received by and in the possession of the Administrative
Agent at the time of receipt of such request and then only in accordance with
such specific request.

 

-108-



--------------------------------------------------------------------------------

12.13 Special Provisions Applicable to Joint Lead Arrangers and Documentation
Agent. Notwithstanding anything to the contrary contained above in this
Section 12, the Lenders and Credit Parties hereby recognize and agree that the
Joint Lead Arrangers, the Syndication Agent and the Documentation Agent are
titles given for recognition purposes only, and no Joint Lead Arranger,
Syndication Agent or Documentation Agent shall have any obligation, duty or
responsibility under this Agreement or the other Credit Documents. Furthermore,
each Joint Lead Arranger, Syndication Agent or the Documentation Agent may at
any time resign hereunder by providing written notice of such resignation to the
Administrative Agent and the Lead Borrower.

12.14 Withholding Taxes. To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. If the Internal Revenue Service or
any other authority of the United States or other jurisdiction asserts a claim
that the Administrative Agent did not properly withhold Tax from amounts paid to
or for the account of any Lender for any reason (including, without limitation,
because the appropriate form was not delivered or not properly executed, or
because such Lender failed to notify the Administrative Agent of a change in
circumstance that rendered the exemption from, or reduction of withholding Tax
ineffective), such Lender shall, within 10 days after written demand therefor,
indemnify and hold harmless the Administrative Agent (to the extent that the
Administrative Agent has not already been reimbursed by the Borrowers pursuant
to Section 5.04 and without limiting or expanding the obligation of the
Borrowers to do so) for all amounts paid, directly or indirectly, by the
Administrative Agent as Taxes or otherwise, together with all expenses incurred,
including legal expenses and any other out-of-pocket expenses, whether or not
such Tax was correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Credit Document against any
amount due the Administrative Agent under this Section 12.14. The agreements in
this Section 12.14 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender and the repayment, satisfaction or discharge of all other Obligations.

Section 13. Miscellaneous

13.01 Payment of Expenses, etc.

(a) The Credit Parties hereby jointly and severally agree to: (i) if the Closing
Date occurs, pay all reasonable invoiced out-of-pocket costs and expenses of the
Agents (including, without limitation, the reasonable fees and disbursements of
Cahill Gordon & Reindel LLP and, if reasonably necessary, one local counsel in
any relevant jurisdiction) in connection with the preparation, execution and
delivery of this Agreement and the other Credit Documents and the documents and
instruments referred to herein and therein, the administration hereof and
thereof and any amendment, waiver or consent relating hereto or thereto (whether
or not effective), of the Agents in connection with their syndication efforts
with respect to this Agreement and of the Agents and each Lender in connection
with the enforcement of this Agreement and the other Credit Documents and the
documents and instruments referred to herein and therein or in connection with
any refinancing or restructuring of the credit arrangements provided under this
Agreement in the nature of a “work-out” or pursuant to any insolvency or
bankruptcy proceedings; (ii) pay and hold each Agent and each Lender harmless
from and against any and all Other Taxes with respect to the foregoing matters
and save each Agent and each Lender harmless from and against any and all
liabilities with respect to or resulting from any delay or omission (other than
to the extent attributable to such Agent, such Lender or the Lead Arranger) to
pay such Other Taxes; and (iii) indemnify each Agent and each Lender and their
respective Affiliates, and the officers, directors, employees, agents, and
investment advisors of each of the foregoing (each, an “Indemnified Person”)
from and hold each of them harmless against any and all liabilities, obligations
(including removal or remedial actions), losses, damages, penalties, claims,
actions, judgments, suits, costs, expenses and disbursements (including
reasonable attorneys’ and consultants’ fees and disbursements) (but excluding
Taxes other than Taxes that represent liabilities, obligations, losses, damages,
penalties, actions, costs, expenses and disbursements arising from a non-Tax
claim) incurred by, imposed on or assessed against any of them as a result of,
or arising out of, or in any way related to, or by reason of, (a) any
investigation, litigation or other proceeding (whether or not any Agent or any
Lender is a party thereto and whether or not such investigation, litigation or
other proceeding is brought by or on behalf of any Credit Party) related to the
entering into and/or performance of this Agreement or any other Credit Document
or the proceeds of any Term Loans hereunder or the consummation of the
Transaction or any other transactions contemplated herein or in any other Credit
Document or the exercise of any of their rights or remedies provided herein or
in the other Credit Documents, or (b) the actual or alleged presence of
Hazardous Materials in the Environment relating in any way to any Real Property
owned, leased or operated, at any time, by the Lead

 

-109-



--------------------------------------------------------------------------------

Borrower or any of its Subsidiaries; the generation, storage, transportation,
handling, Release or threat of Release of Hazardous Materials by the Lead
Borrower or any of its Subsidiaries at any location, whether or not owned,
leased or operated by the Lead Borrower or any of its Subsidiaries; the
non-compliance by the Lead Borrower or any of its Subsidiaries with any
Environmental Law (including applicable permits thereunder) applicable to any
Real Property; or any Environmental Claim asserted against the Lead Borrower,
any of its Subsidiaries or relating in any way to any Real Property at any time
owned, leased or operated by the Lead Borrower or any of its Subsidiaries,
including, in each case, without limitation, the reasonable fees and
disbursements of counsel and other consultants incurred in connection with any
such investigation, litigation or other proceeding (but excluding in each case
any losses, liabilities, claims, damages or expenses (i) to the extent incurred
by reason of the gross negligence, bad faith or willful misconduct of the
applicable Indemnified Person, any Affiliate of such Indemnified Person or any
of their respective directors, officers, employees, representatives, agents,
Affiliates, trustees or investment advisors, (ii) to the extent incurred by
reason of any material breach of the obligations of such Indemnified Person
under this Agreement or the other Credit Documents (in the case of each of
preceding clauses (i) and (ii), as determined by a court of competent
jurisdiction in a final and non-appealable decision) or (iii) that do not
involve or arise from an act or omission by the Lead Borrower or Guarantors or
any of their respective affiliates and is brought by an Indemnified Party (other
than claims against any Agent in its capacity as such or in its fulfilling such
role). To the extent that the undertaking to indemnify, pay or hold harmless any
Agent or any Lender or other Indemnified Person set forth in the preceding
sentence may be unenforceable because it is violative of any law or public
policy, the Credit Parties shall make the maximum contribution to the payment
and satisfaction of each of the indemnified liabilities which is permissible
under applicable law.

(b) No Agent or any Indemnified Person shall be responsible or liable to any
Credit Party or any other Person for (x) any determination made by it pursuant
to this Agreement or any other Credit Document in the absence of gross
negligence, bad faith or willful misconduct on the part of such Indemnified
Person (in each case, as determined by a court of competent jurisdiction in a
final and non-appealable judgment), (y) any damages arising from the use by
others of information or other materials obtained through electronic,
telecommunications or other information transmission systems or (z) any
indirect, special, exemplary, incidental, punitive or consequential damages
(including, without limitation, any loss of profits, business or anticipated
savings) which may be alleged as a result of this Agreement or any other Credit
Document or the financing contemplated hereby.

13.02 Right of Setoff.

(a) In addition to any rights now or hereafter granted under applicable law or
otherwise, and not by way of limitation of any such rights, upon the occurrence
and during the continuance of an Event of Default, the Administrative Agent and
each Lender is hereby authorized at any time or from time to time, without
presentment, demand, protest or other notice of any kind to any Credit Party or
to any other Person, any such notice being hereby expressly waived, to set off
and to appropriate and apply any and all deposits (general or special) (other
than accounts used exclusively for payroll, payroll taxes, fiduciary and trust
purposes, and employee benefits) and any other Indebtedness at any time held or
owing by the Administrative Agent or such Lender (including, without limitation,
by branches and agencies of the Administrative Agent or such Lender wherever
located) to or for the credit or the account of the Lead Borrower or any of its
Subsidiaries against and on account of the Obligations and liabilities of the
Credit Parties to the Administrative Agent or such Lender under this Agreement
or under any of the other Credit Documents, including, without limitation, all
interests in Obligations purchased by such Lender pursuant to Section 13.06(b),
and all other claims of any nature or description arising out of or connected
with this Agreement or any other Credit Document, irrespective of whether or not
the Administrative Agent or such Lender shall have made any demand hereunder and
although said Obligations, liabilities or claims, or any of them, shall be
contingent or unmatured.

(b) NOTWITHSTANDING THE FOREGOING SUBSECTION (a), AT ANY TIME THAT THE LOANS OR
ANY OTHER OBLIGATION SHALL BE SECURED BY REAL PROPERTY LOCATED IN CALIFORNIA, NO
LENDER SHALL EXERCISE A RIGHT OF SETOFF, LIEN OR COUNTERCLAIM OR TAKE ANY COURT
OR ADMINISTRATIVE ACTION OR INSTITUTE ANY PROCEEDING TO ENFORCE ANY PROVISION OF
THIS AGREEMENT OR ANY NOTE UNLESS IT IS TAKEN WITH THE CONSENT OF THE REQUIRED
LENDERS OR APPROVED IN WRITING BY THE ADMINISTRATIVE AGENT, IF SUCH SETOFF OR
ACTION OR PROCEEDING WOULD OR MIGHT (PURSUANT TO CALIFORNIA CODE OF CIVIL
PROCEDURE SECTIONS 580a, 580b, 580d AND 726 OF THE CALIFORNIA CODE OF

 

-110-



--------------------------------------------------------------------------------

CIVIL PROCEDURE OR SECTION 2924 OF THE CALIFORNIA CIVIL CODE, IF APPLICABLE, OR
OTHERWISE) AFFECT OR IMPAIR THE VALIDITY, PRIORITY OR ENFORCEABILITY OF THE
LIENS GRANTED TO THE COLLATERAL AGENT PURSUANT TO THE SECURITY DOCUMENTS OR THE
ENFORCEABILITY OF THE NOTES AND OTHER OBLIGATIONS HEREUNDER, AND ANY ATTEMPTED
EXERCISE BY ANY LENDER OF ANY SUCH RIGHT WITHOUT OBTAINING SUCH CONSENT OF THE
REQUIRED LENDERS OR THE ADMINISTRATIVE AGENT SHALL BE NULL AND VOID. THIS
SUBSECTION (b) SHALL BE SOLELY FOR THE BENEFIT OF EACH OF THE LENDERS AND THE
ADMINISTRATIVE AGENT HEREUNDER.

13.03 Notices.

(a) Except as otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including
telegraphic, telex, telecopier or cable communication) and mailed, telegraphed,
telexed, telecopied, cabled or delivered: if to any Credit Party, c/o BWAY
Holding Company, 8607 Roberts Drive, Suite 250, Atlanta, GA 30350, Attention:
Michael B. Clauer, Telephone No.: (770) 645-4800; Telecopier No.:
(770) 645-4810; if to any Lender, at its address specified on Schedule 13.03;
and if to the Administrative Agent, at the Notice Office; or, as to any Credit
Party or the Administrative Agent, at such other address as shall be designated
by such party in a written notice to the other parties hereto and, as to each
Lender, at such other address as shall be designated by such Lender in a written
notice to the Lead Borrower and the Administrative Agent. All such notices and
communications shall, when mailed, telegraphed, telexed, telecopied, or cabled
or sent by overnight courier, be effective when deposited in the mails,
delivered to the telegraph company, cable company or overnight courier, as the
case may be, or sent by telex or telecopier, except that notices and
communications to the Administrative Agent and the Borrowers shall not be
effective until received by the Administrative Agent or the Lead Borrower, as
the case may be.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. Each of the Administrative Agent, the Lead Borrower or
Holdings may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

13.04 Benefit of Agreement; Assignments; Participations, etc.

(a) This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the respective successors and assigns of the parties hereto;
provided, however, that no Borrower may assign or transfer any of its rights,
obligations or interest hereunder without the prior written consent of the
Lenders and, provided, further, that, although any Lender may transfer, assign
or grant participation in its rights hereunder, such Lender shall remain a
“Lender” for all purposes hereunder (and may not transfer or assign all or any
portion of its Commitments hereunder except as provided in Sections 2.13 and
13.04(b)) and the transferee, assignee or participant, as the case may be, shall
not constitute a “Lender” hereunder and, provided, further, that no Lender shall
transfer or grant any participation under which the participant shall have
rights to approve any amendment to or waiver of this Agreement or any other
Credit Document except to the extent such amendment or waiver would (i) extend
the final scheduled maturity of any Term Loan or Note in which such participant
is participating, or reduce the rate or extend the time of payment of interest
or Fees thereon (except in connection with a waiver of applicability of any
post-default increase in interest rates) or reduce the principal amount thereof,
or increase the amount of the participant’s participation over the amount
thereof then in effect (it being understood that a waiver of any Default or
Event of Default or of a mandatory repayment of any Term Loan shall not
constitute a change in the terms of such participation, and that an increase in
any Commitment (or the available portion thereof) or Term Loan shall be
permitted without the consent of any participant if the participant’s
participation is not increased as a result thereof), (ii) consent to the
assignment or transfer by any Borrower of any of its rights and obligations
under this Agreement, (iii) modify any of the voting percentages set forth in
Section 13.12 or the underlying definitions, (iv) except as otherwise expressly
provided in the Security Documents, release all or substantially all of the
Collateral under all the Security Documents supporting the Term Loans in which
such participant is participating or (v) except as otherwise provided in the
Credit Documents, release all or substantially all of the

 

-111-



--------------------------------------------------------------------------------

value of the Guaranty supporting the Loans in which such participant is
participating. In the case of any such participation, the participant shall not
have any rights under this Agreement or any of the other Credit Documents (the
participant’s rights against such Lender in respect of such participation to be
those set forth in the agreement executed by such Lender in favor of the
participant relating thereto). Each Borrower agrees that each participant shall
be entitled to the benefits of Sections 2.10 and 5.04 (subject to the
limitations and requirements of such Sections) to the same extent as if it were
a Lender and had acquired its interest by assignment; provided, however, that a
participant shall not be entitled to receive any greater payment under
Section 2.10 or Section 5.04 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such participant except to
the extent such entitlement to a greater payment results from a change in law
after the sale of the participation takes place. Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the Lead
Borrower, maintain a register on which it enters the name and address of each
participant and the principal amounts (and interest amounts) of each
participant’s interest in the Term Loans or other obligations under the Credit
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a participant’s
interest in any Commitments, Term Loan, or its other obligations under any
Credit Document) to any Person except to the extent that such disclosure is
necessary in connection with a Tax audit or other proceeding to establish that
such Commitment, Term Loan or other obligation is in registered form under
Section 5f.103-1(c) of the U.S. Treasury Regulations.

(b) Notwithstanding the foregoing, any Lender (or any Lender together with one
or more other Lenders) may (x) assign all or a portion of its Commitments and
related outstanding Obligations (or, if the Commitments with respect to the
relevant Tranche have terminated, outstanding Obligations) hereunder to (i)(A)
its parent company and/or any affiliate of such Lender which is at least 50%
owned by such Lender or its parent company or (B) to one or more other Lenders
or any affiliate of any such other Lender which is at least 50% owned by such
other Lender or its parent company (provided that any fund that invests in loans
and is managed or advised by the same investment advisor of another fund which
is a Lender (or by an Affiliate of such investment advisor) shall be treated as
an affiliate of such other Lender for the purposes of this subclause (x)(i)(B));
provided that no such assignment may be made to any such Person that is, or
would at such time constitute, a Defaulting Lender, or (ii) in the case of any
Lender that is a fund that invests in loans, any other fund that invests in
loans and is managed or advised by the same investment advisor of any Lender or
by an Affiliate of such investment advisor or (y) assign all, or if less than
all, a portion equal to at least $1,000,000 (or such lesser amount as may be
agreed to by the Administrative Agent and, so long as no Event of Default then
exists under Section 11.01 or 11.05, the Lead Borrower, which consent shall not
be unreasonably withheld or delayed) in the aggregate for the assigning Lender
or assigning Lenders, of such Commitments and related outstanding Obligations
(or, if the Commitments with respect to the relevant Tranche have terminated,
outstanding Obligations) hereunder to one or more Eligible Transferees (treating
any fund that invests in loans and any other fund that invests in loans and is
managed or advised by the same investment advisor of such fund or by an
Affiliate of such investment advisor as a single Eligible Transferee), each of
which assignees shall become a party to this Agreement as a Lender by execution
of an Assignment and Assumption Agreement (which Assignment and Assumption
Agreement shall contain an acknowledgement and agreement by the respective
assignee that, as a Lender, it shall be subject to, and bound by the terms of
the Intercreditor Agreement), provided that (i) at such time, Schedule 2.01
shall be deemed modified to reflect the Commitments and/or outstanding Term
Loans, as the case may be, of such new Lender and of the existing Lenders,
(ii) upon the surrender of the relevant Notes by the assigning Lender (or, upon
such assigning Lender’s indemnifying the Borrowers for any lost Note pursuant to
a customary indemnification agreement) new Notes will be issued, at the
Borrowers’ expense, to such new Lender and to the assigning Lender upon the
request of such new Lender or assigning Lender, such new Notes to be in
conformity with the requirements of Section 2.05 (with appropriate
modifications) to the extent needed to reflect the revised Commitments and/or
outstanding Term Loans, as the case may be, (iii) the consent of the
Administrative Agent and, so long as no Event of Default then exists under
Section 11.01 or 11.05, the consent of the Lead Borrower shall (in either case)
be required in connection with any such assignment pursuant to clause (y) above
(other than any such assignment by any Agent or any of its Affiliates prior to
the Syndication Date) (which consents, in any such case, shall not be
unreasonably withheld or delayed); provided that the Lead Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within 10 Business Days after
having received notice thereof, (iv) the Administrative Agent shall receive at
the time of each such assignment, from the assigning or assignee Lender, the
payment of a non-refundable assignment fee of $3,500 and (v) no such transfer or
assignment shall be effective until recorded by the Administrative Agent on the
Register pursuant to Section 13.15.

 

-112-



--------------------------------------------------------------------------------

To the extent of any assignment pursuant to this Section 13.04(b), the assigning
Lender shall be relieved of its obligations hereunder with respect to its
assigned Commitments and outstanding Term Loans. At the time of each assignment
pursuant to this Section 13.04(b) to a Person that is not already a Lender
hereunder, such assignee shall provide to the Administrative Agent and the
Borrowers such Tax forms as are required to be provided under clauses (b) and
(c) of Section 5.04. To the extent that an assignment of all or any portion of a
Lender’s Commitments and related outstanding Obligations pursuant to
Section 2.13 or this Section 13.04(b) would, at the time of such assignment,
result in increased costs under Section 2.10 or 5.04 from those being charged by
the assigning Lender prior to such assignment, then the Borrowers shall not be
obligated to pay such increased costs (although the Borrowers, in accordance
with and pursuant to the other provisions of this Agreement, shall be obligated
to pay any other increased costs of the type described above resulting from
changes after the date of the respective assignment). Notwithstanding the
foregoing, any sale or assignment pursuant to this Section 13.04(b) to a Sponsor
Affiliate shall be made via an assignment, in form reasonably satisfactory to
the Administrative Agent (a “Sponsor Affiliate Assignment and Assumption”), in
accordance with this Section 13.04(b).

(c) The Borrowers shall also be entitled to purchase (from Lenders) outstanding
principal of Term Loans in accordance with the provisions of Sections 2.19 and
2.20, which purchases shall be evidenced by assignments (in form reasonably
satisfactory to the Administrative Agent) from the applicable Lender to the Lead
Borrower. No such transfer or assignment shall be effective until recorded by
the Administrative Agent (in a manner consistent with the following sentence) on
the Register pursuant to Section 13.15. All Term Loans purchased pursuant to
Section 2.19 and 2.20 shall be immediately and automatically cancelled and
retired, and the Lead Borrower shall in no event become a Lender hereunder. To
the extent of any assignment to a Borrower as described in this clause (c), the
assigning Lender shall be relieved of its obligations hereunder with respect to
the assigned Term Loans.

(d) Nothing in this Agreement shall prevent or prohibit any Lender from pledging
its Term Loans and Notes hereunder to a Federal Reserve Bank in support of
borrowings made by such Lender from such Federal Reserve Bank and, with prior
notification to the Administrative Agent (but without the consent of the
Administrative Agent or the Borrowers), any Lender which is a fund may pledge
all or any portion of its Term Loans and Notes to its trustee or to a collateral
agent providing credit or credit support to such Lender in support of its
obligations to such trustee, such collateral agent or a holder of such
obligations, as the case may be. No pledge pursuant to this clause (c) shall
release the transferor Lender from any of its obligations hereunder.

(e) Each Lender acknowledges and agrees to comply with the provisions of
Section 13.04 applicable to it as a Lender hereunder.

(f) Each Sponsor Affiliate, solely in its capacity as a Lender, hereby agrees,
and each Sponsor Affiliate Assignment and Assumption shall provide a
confirmation, that, if any Credit Party shall be subject to any voluntary or
involuntary proceeding commenced under any Debtor Relief Law now or hereafter in
effect (“Bankruptcy Proceedings”), (i) such Sponsor Affiliate shall not take any
step or action in such Bankruptcy Proceeding to object to, impede, or delay the
exercise of any right or the taking of any action by the Administrative Agent
(or the taking of any action by a third party that is supported by the
Administrative Agent) in relation to such Sponsor Affiliate’s claim with respect
to its Term Loans (a “Claim”) (including, without limitation, objecting to any
debtor in possession financing, use of cash collateral, grant of adequate
protection, sale or disposition, compromise, or plan of reorganization) so long
as such Sponsor Affiliate is treated in connection with such exercise or action
on the same or better terms as the other Lenders and (ii) with respect to any
matter requiring the vote of Lenders during the pendency of a Bankruptcy
Proceeding (including, without limitation, voting on any plan of
reorganization), the Term Loans held by such Sponsor Affiliate (and any Claim
with respect thereto) shall be deemed to be voted by such Sponsor Affiliate in
the same proportion as the allocation of voting with respect to such matter by
Lenders who are not Sponsor Affiliates, so long as such Sponsor Affiliate is
treated in connection with the exercise of such right or taking of such action
on the same or better terms as the other Lenders. For the avoidance of doubt,
the Lenders and each Sponsor Affiliate agree and acknowledge that the provisions
set forth in this Section 13.04(f) constitute a “subordination agreement” as
such term is contemplated by, and utilized in, Section 510(a) of the Bankruptcy
Code, and, as such, would be enforceable for all purposes in any case where a
Credit Party has filed for protection under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
applicable to Credit Party. Except as expressly provided in this
Section 13.04(f), the provisions of this Section 13.04(f) shall not be
applicable to any Debt Fund Affiliate.

 

-113-



--------------------------------------------------------------------------------

(g) If any Borrower wishes to replace the Term Loans or Commitments with Term
Loans or Commitments having different terms, it shall have the option, with the
consent of the Administrative Agent and subject to at least three Business Days’
advance notice to the Lenders of such Term Loans or holdings such Commitments,
instead of prepaying the Term Loans or reducing or terminating the Commitments
to be replaced, to (i) require such Lenders to assign such Term Loans or
Commitments to the Administrative Agent or its designees and (ii) amend the
terms thereof in accordance with Section 13.12 (with such replacement, if
applicable, being deemed to have been made pursuant to Section 13.12). Pursuant
to any such assignment, all Term Loans and Commitments to be replaced shall be
purchased at par (allocated among the applicable Lenders in the same manner as
would be required if such Term Loans were being optionally prepaid or such
Commitments were being optionally reduced or terminated by the Borrowers),
accompanied by payment of any accrued interest and fees thereon and any amounts
owing pursuant to Section 2.08. By receiving such purchase price, the applicable
Lenders shall automatically be deemed to have assigned such Term Loans or
Commitments pursuant to the terms of an Assignment and Acceptance, and
accordingly no other action by such Lenders shall be required in connection
therewith. The provisions of this paragraph are intended to facilitate the
maintenance of the perfection and priority of existing security interests in the
Collateral during any such replacement.

13.05 No Waiver; Remedies Cumulative. No failure or delay on the part of the
Administrative Agent, the Collateral Agent or any Lender in exercising any
right, power or privilege hereunder or under any other Credit Document and no
course of dealing between the Borrowers or any other Credit Party and the
Administrative Agent, the Collateral Agent or any Lender shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder or under any other Credit Document preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder or thereunder. The rights, powers and remedies herein or in any other
Credit Document expressly provided are cumulative and not exclusive of any
rights, powers or remedies which the Administrative Agent, the Collateral Agent
or any Lender would otherwise have. No notice to or demand on any Credit Party
in any case shall entitle any Credit Party to any other or further notice or
demand in similar or other circumstances or constitute a waiver of the rights of
the Administrative Agent, the Collateral Agent or any Lender to any other or
further action in any circumstances without notice or demand.

13.06 Payments Pro Rata.

(a) The Administrative Agent agrees that promptly after its receipt of each
payment from or on behalf of any Credit Party in respect of any Obligations of
such Credit Party, it shall, except as otherwise provided in this Agreement,
distribute such payment to the Lenders (other than any Lender that has consented
in writing to waive its pro rata share of such payment) pro rata based upon
their respective shares, if any, of the Obligations with respect to which such
payment was received.

(b) Each of the Lenders agrees that, if it should receive any amount hereunder
(whether by voluntary payment, by realization upon security, by the exercise of
the right of setoff or banker’s lien, by counterclaim or cross action, by the
enforcement of any right under the Credit Documents, or otherwise) which is
applicable to the payment of the principal of, or interest on, the Term Loans or
Fees, of a sum which with respect to the related sum or sums received by other
Lenders is in a greater proportion than the total of such Obligation then owed
and due to such Lender bears to the total of such Obligation then owed and due
to all of the Lenders immediately prior to such receipt, then such Lender
receiving such excess payment shall purchase for cash without recourse or
warranty from the other Lenders an interest in the Obligations of the respective
Credit Party to such Lenders in such amount as shall result in a proportional
participation by all of the Lenders in such amount; provided that if all or any
portion of such excess amount is thereafter recovered from such Lender, such
purchase shall be rescinded and the purchase price restored to the extent of
such recovery, but without interest.

(c) Notwithstanding anything to the contrary contained herein, the provisions of
the preceding Sections 13.06(a) and (b) shall be subject to (x) the express
provisions of this Agreement which require, or permit, differing payments to be
made to Non-Defaulting Lenders as opposed to Defaulting Lenders, (y) the express
provisions of this Agreement which permit disproportionate payments with respect
to various of the Tranches as, and to the extent, provided herein, and (z) any
other provisions which permit disproportionate payments with respect to the Term
Loans as, and to the extent, provided therein.

 

-114-



--------------------------------------------------------------------------------

13.07 Calculations; Computations.

(a) The financial statements to be furnished to the Lenders pursuant hereto
shall be made and prepared in accordance with U.S. GAAP consistently applied
throughout the periods involved (except as set forth in the notes thereto);
provided that (i) except as otherwise specifically provided herein, all
computations of Excess Cash Flow and the Applicable Margin, and all computations
and all definitions (including accounting terms) used in determining compliance
with Section 9.14, shall utilize U.S. GAAP and policies in conformity with those
used to prepare the audited financial statements of Holdings referred to in
Section 8.05(a)(i) for the fiscal year of Holdings ended September 27, 2011 and,
(ii) to the extent expressly provided herein, certain calculations shall be made
on a Pro Forma Basis; provided further, that if the Lead Borrower notifies the
Administrative Agent that the Lead Borrower wishes to amend any leverage
calculation or any financial definition used therein to implement the effect of
any change in U.S. GAAP or the application thereof occurring after the Closing
Date on the operation thereof (or if the Administrative Agent notifies the Lead
Borrower that the Required Lenders wish to amend any leverage test or any
financial definition used therein for such purpose), then the Lead Borrower and
the Administrative Agent shall negotiate in good faith to amend such leverage
test or the definitions used therein (subject to the approval of the Required
Lenders) to preserve the original intent thereof in light of such changes in
U.S. GAAP; provided, further that all determinations made pursuant to any
applicable leverage test or any financial definition used therein shall be
determined on the basis of U.S. GAAP as applied and in effect immediately before
the relevant change in U.S. GAAP or the application thereof became effective,
until such leverage test or such financial definition is amended.
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made, without giving effect to
Statement of Financial Accounting Standards 141R or ASC 805 (or any other
financial accounting standard having a similar result or effect).

(b) All computations of interest (other than interest based on the Prime Rate)
and other Fees hereunder shall be made on the basis of a year of 360 days for
the actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest or Fees are payable. All
computations of interest based determined by reference to the Prime Rate shall
be based on a 365-day or 366-day year, as the case may be.

(c) The calculation of any financial ratios under this Agreement shall be
calculated by dividing the appropriate component by the other component,
carrying the result to one place more than the number of places by which such
ratio is expressed herein and rounding the result up or down to the nearest
number (with a rounding-down if there is no nearest number).

13.08 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL.

(a) THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT AS OTHERWISE PROVIDED IN
THE RELEVANT SECURITY DOCUMENT, BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED
BY THE LAW OF THE STATE OF NEW YORK; PROVIDED, HOWEVER, THAT THE LAWS OF THE
STATE OF DELAWARE SHALL GOVERN (i) THE INTERPRETATION OF A COMPANY MATERIAL
ADVERSE EFFECT AND WHETHER A COMPANY MATERIAL ADVERSE EFFECT HAS OCCURRED,
(ii) THE ACCURACY OF ANY MERGER AGREEMENT REPRESENTATION AND WHETHER AS A RESULT
OF ANY INACCURACY THEREOF HOLDINGS HAS THE RIGHT (WITHOUT REGARD TO ANY NOTICE
REQUIREMENT) TO TERMINATE ITS OBLIGATIONS (OR TO REFUSE TO CONSUMMATE THE
ACQUISITION) UNDER THE ACQUISITION AGREEMENT AND (iii) WHETHER THE ACQUISITION
HAS BEEN CONSUMMATED IN ACCORDANCE WITH THE TERMS OF THE ACQUISITION AGREEMENT
(IN THE CASE OF EACH OF CLAUSES (i), (ii) AND (iii), WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICTS OF LAWS THEREOF, TO THE EXTENT THAT THE SAME ARE NOT
MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE APPLICATION OF
THE LAW OF ANOTHER JURISDICTION). ANY LEGAL ACTION OR

 

-115-



--------------------------------------------------------------------------------

PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT (EXCEPT
THAT, (X) IN THE CASE OF ANY MORTGAGE OR OTHER SECURITY DOCUMENT, PROCEEDINGS
MAY ALSO BE BROUGHT BY THE ADMINISTRATIVE AGENT OR COLLATERAL AGENT IN THE STATE
IN WHICH THE RELEVANT MORTGAGED PROPERTY OR COLLATERAL IS LOCATED OR ANY OTHER
RELEVANT JURISDICTION AND (Y) IN THE CASE OF ANY BANKRUPTCY, INSOLVENCY OR
SIMILAR PROCEEDINGS WITH RESPECT TO ANY CREDIT PARTY, ACTIONS OR PROCEEDINGS
RELATED TO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS MAY BE BROUGHT IN SUCH
COURT HOLDING SUCH BANKRUPTCY, INSOLVENCY OR SIMILAR PROCEEDINGS) MAY BE BROUGHT
IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF NEW YORK, IN EACH CASE WHICH ARE LOCATED IN THE COUNTY OF NEW YORK,
AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT,
EACH OF THE PARTIES HERETO OR THERETO HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND
IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE
JURISDICTION OF THE AFORESAID COURTS. EACH PARTY HERETO HEREBY FURTHER
IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK PERSONAL JURISDICTION
OVER IT, AND AGREES NOT TO PLEAD OR CLAIM, IN ANY LEGAL ACTION PROCEEDING WITH
RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENTS BROUGHT IN ANY OF THE
AFOREMENTIONED COURTS, THAT SUCH COURTS LACK PERSONAL JURISDICTION OVER IT. EACH
PARTY HERETO IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, SUCH PARTY, AS THE
CASE MAY BE, AT ITS ADDRESS SET FORTH OPPOSITE ITS SIGNATURE BELOW, SUCH SERVICE
TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING. EACH PARTY HERETO IRREVOCABLY
WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES
AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER
OR UNDER ANY OTHER CREDIT DOCUMENT THAT SERVICE OF PROCESS WAS IN ANY WAY
INVALID OR INEFFECTIVE. NOTHING HEREIN SHALL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE
LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY OTHER SUCH PARTY IN ANY OTHER
JURISDICTION.

(b) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.

(c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

13.09 Counterparts. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with the Lead Borrower and the Administrative
Agent.

13.10 [Reserved].

13.11 Headings Descriptive. The headings of the several Sections and subsections
of this Agreement are inserted for convenience only and shall not in any way
affect the meaning or construction of any provision of this Agreement.

 

-116-



--------------------------------------------------------------------------------

13.12 Amendment or Waiver; etc.

(a) Neither this Agreement nor any other Credit Document nor any terms hereof or
thereof may be changed, waived, discharged or terminated unless such change,
waiver, discharge or termination is in writing signed by the Credit Parties
party hereto or thereto and the Required Lenders (although additional parties
may be added to (and annexes may be modified to reflect such additions) the
Subsidiaries Guaranty and the Security Documents in accordance with the
provisions hereof and thereof without the consent of the other Credit Parties
party thereto or the Required Lenders), provided that no such change, waiver,
discharge or termination shall (i) without the prior written consent of each
Lender directly and adversely affected thereby, extend the final scheduled
maturity of any Term Loan or Note, or reduce the rate or extend the time of
payment of interest or Fees thereon (except (x) in connection with applicability
of any post-default increase in interest rates and (y) extensions expressly
permitted by Section 2.14) or reduce or forgive the principal amount thereof,
(ii) except as otherwise expressly provided in the Security Documents, release
all or substantially all of the Collateral under all the Security Documents
without the prior written consent of each Lender, (iii) except as otherwise
provided in the Credit Documents, releases all or substantially all of the value
of the Guaranty without the prior written consent of each Lender, (iv) amend,
modify or waive any provision of this Section 13.12(a) or Section 13.06 (except
for technical amendments with respect to additional extensions of credit
pursuant to this Agreement which afford the protections to such additional
extensions of credit of the type provided to the Initial Term Loans on the
Closing Date), in each case, without the prior written consent of each Lender
directly and adversely affected thereby, (v) reduce the percentage specified in
the definition of Required Lenders without the prior written consent of each
Lender directly and adversely affected thereby (it being understood that, with
the prior written consent of the Required Lenders, additional extensions of
credit pursuant to this Agreement may be included in the determination of the
Required Lenders, as applicable, on substantially the same basis as the
extensions of Initial Term Loans are included on the Closing Date), (vi) consent
to the assignment or transfer by any Borrower of any of its rights and
obligations under this Agreement without the consent of each Lender or
(vii) amend Section 2.14 the effect of which is to extend the maturity of any
Term Loan without the prior written consent of each Lender directly and
adversely affected thereby; provided, further, that no such change, waiver,
discharge or termination shall (1) increase the Commitments of any Lender over
the amount thereof then in effect without the consent of such Lender (it being
understood that waivers or modifications of conditions precedent, covenants,
Defaults or Events of Default or of a mandatory reduction in the Total
Commitment shall not constitute an increase of the Commitment of any Lender, and
that an increase in the available portion of any Commitment of any Lender shall
not constitute an increase of the Commitment of such Lender), (2) without the
consent of each Agent adversely affected thereby, amend, modify or waive any
provision of Section 12 or any other provision as same relates to the rights or
obligations of such Agent, (3) without the consent of Collateral Agent, amend,
modify or waive any provision relating to the rights or obligations of the
Collateral Agent, (4) except in cases where additional extensions of term loans
are being afforded substantially the same treatment afforded to the Term Loans
pursuant to this Agreement as in effect on the Closing Date, without the consent
of the Majority Lenders of each Tranche which is being allocated a lesser
prepayment, repayment or commitment reduction, alter the required application of
any prepayments or repayments (or commitment reduction), as between the various
Tranches, pursuant to Section 5.01 or 5.02 (although (x) the Required Lenders
may waive, in whole or in part, any such prepayment, repayment or commitment
reduction, so long as the application, as amongst the various Tranches, of any
such prepayment, repayment or commitment reduction which is still required to be
made is not altered and (y) any conversion of any Tranche of Term Loans into
another Tranche of Term Loans hereunder in like principal amount and any other
conversion of any Tranche of Term Loans into Extended Term Loans pursuant to an
Extension Amendment shall not be considered a “prepayment” or “repayment” for
purposes of this clause (4)), (5) without the consent of the Majority Lenders of
the respective Tranche affected thereby, amend the definition of Majority
Lenders (it being understood that, with the consent of the Required Lenders,
additional extensions of credit pursuant to this Agreement may be included in
the determination of the Majority Lenders on substantially the same basis as the
extensions of Term Loans and Commitments are included on the Closing Date) or
(6) without the consent of the Supermajority Lenders of the relevant Tranche,
reduce the amount of or extend the date of, any Scheduled Repayment (except
that, if additional Term Loans are made pursuant to a given Tranche, the
scheduled repayments of such Tranche may be increased on a proportionate basis
without the consent otherwise required by this clause (6)), or amend the
definition of Supermajority Lenders (it being understood that, with the consent
of the Required Lenders, additional extensions of credit pursuant to this
Agreement may be included in the determination of the Supermajority Lenders on
substantially the same basis as the Initial Term Loans and Initial Term Loan
Commitments are included on the Closing Date; and provided further that only the
consent the Administrative Agent shall be necessary for amendments described in
clause (y) of the second proviso contained in clause (vi) of the definition of
“Permitted Junior Loans.”

 

-117-



--------------------------------------------------------------------------------

(b) If, in connection with any proposed change, waiver, discharge or termination
of any of the provisions of this Agreement as contemplated by clauses
(i) through (v), inclusive, of the first proviso to Section 13.12(a), the
consent of the Required Lenders is obtained but the consent of one or more of
such other Lenders whose consent is required is not obtained, then the Borrower
shall have the right, so long as all non-consenting Lenders whose individual
consent is required are treated as described in either clauses (A) or (B) below,
to either (A) replace each such non-consenting Lender or Lenders with one or
more Replacement Lenders pursuant to Section 2.13 so long as at the time of such
replacement, each such Replacement Lender consents to the proposed change,
waiver, discharge or termination or (B) terminate such non-consenting Lender’s
Commitments and/or repay the outstanding Term Loans of each Tranche of such
Lender in accordance with Section 5.01(b), provided that, unless the Commitments
that are terminated, and Term Loans repaid, pursuant to the preceding clause
(B) are immediately replaced in full at such time through the addition of new
Lenders or the increase of outstanding Term Loans of existing Lenders (who in
each case must specifically consent thereto), then in the case of any action
pursuant to preceding clause (B) the Required Lenders (determined after giving
effect to the proposed action) shall specifically consent thereto, provided,
further, that in any event the Borrower shall not have the right to replace a
Lender, terminate its Commitments or repay its Term Loans solely as a result of
the exercise of such Lender’s rights (and the withholding of any required
consent by such Lender) pursuant to the second proviso to Section 13.12(a).

(c) Notwithstanding anything to the contrary contained in clause (a) of this
Section 13.12, the Borrowers, the Administrative Agent and each Incremental Term
Loan Lender may, in accordance with the provisions of Section 2.15 enter into an
Incremental Term Loan Commitment Agreement, provided that after the execution
and delivery by the Borrowers, the Administrative Agent and each such
Incremental Term Loan Lender of such Incremental Term Loan Commitment Agreement,
such Incremental Term Loan Commitment Agreement, may thereafter only be modified
in accordance with the requirements of clause (a) above of this Section 13.12.

(d) Notwithstanding anything to the contrary in clause (a) above of this
Section 13.12, this Agreement may be amended (or amended and restated) (i) with
the written consent of the Required Lenders, the Administrative Agent and the
Borrowers, (x) to add one or more additional credit facilities to this Agreement
and to permit the extensions of credit from time to time outstanding thereunder
and the accrued interest and fees in respect thereof to share ratably in the
benefits of this Agreement and the other Credit Documents with the Term Loan and
the accrued interest and fees in respect thereof and (y) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders and (ii) with the written consent of the Administrative
Agent, the Borrowers and the Refinancing Term Loan Lenders, this Agreement and
the other Credit Documents shall be amended (or amended and restated) in
connection with any refinancing facilities permitted pursuant to Section 2.18.

(e) Notwithstanding anything to the contrary herein, any fee letter may be
amended, or rights and privileges thereunder waived, in a writing executed only
by the parties thereto.

(f) Anything herein to the contrary notwithstanding, during such period as a
Lender is a Defaulting Lender, to the fullest extent permitted by applicable
law, such Lender will not be entitled to vote in respect of amendments, waivers
and consents hereunder and the Commitment and the outstanding Term Loans or
other extensions of credit of such Lender hereunder will not be taken into
account in determining whether the Majority Lenders, the Required Lenders or all
of the Lenders, as required, have approved any such amendment, waiver or consent
(and the definitions of “Majority Lenders” and “Required Lenders” will
automatically be deemed modified accordingly for the duration of such period);
provided that any such amendment or waiver that would increase or extend the
term of the Commitment of such Defaulting Lender, extend the date fixed for the
payment of principal or interest owing to such Defaulting Lender hereunder,
reduce the principal amount of any obligation owing to such Defaulting Lender,
reduce the amount of or the rate or amount of interest on any amount owing to
such Defaulting Lender or of any fee payable to such Defaulting Lender
hereunder, or alter the terms of this proviso, will require the consent of such
Defaulting Lender.

(g) Further, notwithstanding anything to the contrary contained in this
Section 13.12, if following the Closing Date, the Administrative Agent and any
Credit Party shall have jointly identified an obvious error or any error or
omission of a technical or immaterial nature, in each case, in any provision of
the Credit Documents, then the Administrative Agent and the Credit Parties shall
be permitted to amend such provision and such amendment shall become effective
without any further action or consent of any other party to any Credit Documents
if the same is not objected to in writing by the Required Lenders within five
(5) Business Days following receipt of notice thereof.

 

-118-



--------------------------------------------------------------------------------

13.13 Survival. All indemnities set forth herein including, without limitation,
in Sections 2.10, 2.11, 5.04, 12.07 and 13.01 shall survive the execution,
delivery and termination of this Agreement and the Notes and the making and
repayment of the Obligations.

13.14 Domicile of Term Loans. Each Lender may transfer and carry its Term Loans
at, to or for the account of any office, Subsidiary or Affiliate of such Lender.
Notwithstanding anything to the contrary contained herein, to the extent that a
transfer of Term Loans pursuant to this Section 13.14 would, at the time of such
transfer, result in increased costs under Section 2.10, 2.11 or 5.04 from those
being charged by the respective Lender prior to such transfer, then the Borrower
shall not be obligated to pay such increased costs (although the Borrowers shall
be obligated to pay any other increased costs of the type described above
resulting from changes after the date of the respective transfer).

13.15 Register. The Borrowers hereby designate the Administrative Agent to serve
as its agent, solely for purposes of this Section 13.15, to maintain a register
(the “Register”) on which it will record the Commitments from time to time of
each of the Lenders, the Term Loans made by each of the Lenders and each
repayment in respect of the principal amount of the Term Loans of each Lender.
Holdings, the Lead Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement (and the entries
in the Register shall be conclusive for such purposes), notwithstanding notice
to the contrary. With respect to any Lender, the transfer of the Commitments of,
and the principal (and interest) amounts of the Term Loans owing to, such Lender
and the rights to the principal of, and interest on, any Term Loan made pursuant
to such Commitments shall not be effective until such transfer is recorded on
the Register maintained by the Administrative Agent with respect to ownership of
such Commitments and Term Loans and prior to such recordation all amounts owing
to the transferor with respect to such Commitments and Term Loans shall remain
owing to the transferor. The registration of assignment or transfer of all or
part of any Commitments and Term Loans shall be recorded by the Administrative
Agent on the Register only upon the acceptance by the Administrative Agent of a
properly executed and delivered Assignment and Assumption Agreement pursuant to
Section 13.04(b). Coincident with the delivery of such an Assignment and
Assumption Agreement to the Administrative Agent for acceptance and registration
of assignment or transfer of all or part of a Term Loan, or as soon thereafter
as practicable, the assigning or transferor Lender shall surrender the Note (if
any) evidencing such Term Loan, and thereupon one or more new Notes in the same
aggregate principal amount shall be issued to the assigning or transferor Lender
and/or the new Lender at the request of any such Lender. The registration of any
provision of Incremental Term Loan Commitments pursuant to Section 2.15, shall
be recorded by the Administrative Agent on the Register only upon the acceptance
of the Administrative Agent of a properly executed and delivered Incremental
Commitment Agreement. Coincident with the delivery of such Incremental
Commitment Agreement for acceptance and registration of the provision of an
Incremental Term Loan Commitment, as the case may be, or as soon thereafter as
practicable, to the extent requested by such Incremental Lenders and Incremental
Term Notes shall be issued, at the Borrowers’ expense, to such Incremental
Lenders, to be in conformity with Section 2.05 (with appropriate modification)
to the extent needed to reflect the Incremental Term Loan Commitments, and
outstanding Incremental Term Loans made by such Incremental Lender.

13.16 Confidentiality.

(a) Subject to the provisions of clause (b) of this Section 13.16, each Agent,
Joint Lead Arranger, Documentation Agent and Lender agrees that it will use its
commercially reasonable efforts not to disclose without the prior consent of the
Lead Borrower (other than to its employees, auditors, advisors or counsel or to
another Lender if such Lender or such Lender’s holding or parent company in its
sole discretion determines that any such party should have access to such
information, provided such Persons shall be subject to the provisions of this
Section 13.16 to the same extent as such Lender (or language substantially
similar to this Section 13.16(a)) any information with respect to the Lead
Borrower or any of its Subsidiaries which is now or in the future furnished
pursuant to this Agreement or any other Credit Document, provided that any
Lender may disclose any such information (i) as has become generally available
to the public other than by virtue of a breach of this Section 13.16(a) by such
Lender, (ii) as may be required or appropriate in any report, statement or
testimony

 

-119-



--------------------------------------------------------------------------------

submitted to any municipal, state or Federal regulatory body having or claiming
to have jurisdiction over such Lender or to the Federal Reserve Board or the
Federal Deposit Insurance Corporation or similar organizations (whether in the
United States or elsewhere) or their successors, (iii) as may be required or
appropriate in respect to any summons or subpoena or in connection with any
litigation, (iv) in order to comply with any law, order, regulation or ruling
applicable to such Lender, (v) to the Administrative Agent or the Collateral
Agent, (vi) to any prospective or actual direct or indirect contractual
counterparty in any swap, hedge or similar agreement (or to any such contractual
counterparty’s professional advisor), so long as such contractual counterparty
(or such professional advisor) agrees to be bound by the provisions of this
Section 13.16 (or language substantially similar to this Section 13.16(a)), and
(vii) to any prospective or actual transferee, pledgee or participant in
connection with any contemplated transfer, pledge or participation of any of the
Notes or Commitments or any interest therein by such Lender, provided that such
prospective transferee, pledge or participant agrees to be bound by the
confidentiality provisions contained in this Section 13.16 (or language
substantially similar to this Section 13.16(a)); provided, further, that, to the
extent permitted pursuant to any applicable law, order, regulation or ruling,
and other than in connection with credit and other bank examinations conducted
in the ordinary course with respect to such Lender, in the case of any
disclosure pursuant to the foregoing clauses (ii), (iii) or (iv), such Lender
will use its commercially reasonable efforts to notify the Lead Borrower in
advance of such disclosure so as to afford the Lead Borrower the opportunity to
protect the confidentiality of the information proposed to be so disclosed.

(b) The Borrowers hereby acknowledge and agree that each Lender may share with
any of its affiliates, and such affiliates may share with such Lender, any
information related to Holdings, the Lead Borrower or any of its Subsidiaries
(including, without limitation, any non-public customer information regarding
the creditworthiness of Holdings, the Lead Borrower and its Subsidiaries),
provided such Persons shall be subject to the provisions of this Section 13.16
to the same extent as such Lender.

13.17 USA Patriot Act Notice. Each Lender hereby notifies Holdings and the
Borrowers that pursuant to the requirements of the USA PATRIOT Act Title III of
Pub. 107-56 (signed into law October 26, 2001 and amended on March 9, 2009) (the
“Patriot Act”), it is required to obtain, verify, and record information that
identifies Holdings, the Borrowers and each Subsidiary Guarantor, which
information includes the name of each Credit Party and other information that
will allow such Lender to identify the Credit Party in accordance with the
Patriot Act, and each Credit Party agrees to provide such information from time
to time to any Lender.

13.18 Special Provisions Regarding Pledges of Equity Interests in Persons Not
Organized in Qualified Jurisdictions. The parties hereto acknowledge and agree
that the provisions of the various Security Documents executed and delivered by
the Credit Parties require that, among other things, all Equity Interests in
various Persons owned by the respective Credit Party be pledged, and delivered
for pledge, pursuant to the Security Documents. The parties hereto further
acknowledge and agree that each Credit Party shall be required to take all
actions under the laws of the jurisdiction in which such Credit Party is
organized to create and perfect all security interests granted pursuant to the
various Security Documents and to take all actions under the laws of the United
States to perfect the security interests in the Equity Interests of any Person
organized under the laws of said jurisdictions (to the extent said Equity
Interests are owned by any Credit Party).

13.19 Waiver of Sovereign Immunity. Each of the Credit Parties, in respect of
itself, its Subsidiaries, its process agents, and its properties and revenues,
hereby irrevocably agrees that, to the extent that Holdings, the Borrowers,
their respective Subsidiaries or any of their properties has or may hereafter
acquire any right of immunity, whether characterized as sovereign immunity or
otherwise, from any legal proceedings, whether in the United States or
elsewhere, to enforce or collect upon the Term Loans or any Credit Document or
any other liability or obligation of Holdings, the Borrowers or any of their
respective Subsidiaries related to or arising from the transactions contemplated
by any of the Credit Documents, including, without limitation, immunity from
service of process, immunity from jurisdiction or judgment of any court or
tribunal, immunity from execution of a judgment, and immunity of any of its
property from attachment prior to any entry of judgment, or from attachment in
aid of execution upon a judgment, Holdings and the Borrowers, for themselves and
on behalf of their respective Subsidiaries, hereby expressly waive, to the
fullest extent permissible under applicable law, any such immunity, and agree
not to assert any such right or claim in any such proceeding, whether in the
United States or elsewhere. Without limiting the generality of the foregoing,
Holdings and the Borrower further agree that the waivers set forth in this
Section 13.19 shall have the fullest extent permitted under the Foreign
Sovereign Immunities Act of 1976 of the United States and are intended to be
irrevocable for purposes of such Act.

 

-120-



--------------------------------------------------------------------------------

13.20 [reserved].

13.21 INTERCREDITOR AGREEMENT.

(a) EACH LENDER PARTY HERETO UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT IT (AND
EACH OF ITS SUCCESSORS AND ASSIGNS) AND EACH OTHER LENDER (AND EACH OF THEIR
SUCCESSORS AND ASSIGNS) SHALL BE BOUND BY THE INTERCREDITOR AGREEMENT, WHICH IN
CERTAIN CIRCUMSTANCES MAY REQUIRE (AS MORE FULLY PROVIDED THEREIN) THE TAKING OF
CERTAIN ACTIONS BY THE LENDERS, INCLUDING THE PURCHASE AND SALE OF
PARTICIPATIONS BY VARIOUS LENDERS TO EACH OTHER IN ACCORDANCE WITH THE TERMS
THEREOF.

(b) THE PROVISIONS OF THIS SECTION 13.21 ARE NOT INTENDED TO SUMMARIZE OR FULLY
DESCRIBE THE PROVISIONS OF THE INTERCREDITOR AGREEMENT. REFERENCE MUST BE MADE
TO THE INTERCREDITOR AGREEMENT ITSELF TO UNDERSTAND ALL TERMS AND CONDITIONS
THEREOF. EACH LENDER IS RESPONSIBLE FOR MAKING ITS OWN ANALYSIS AND REVIEW OF
THE INTERCREDITOR AGREEMENT AND THE TERMS AND PROVISIONS THEREOF, AND NO AGENT
OR ANY OF AFFILIATES MAKES ANY REPRESENTATION TO ANY LENDER AS TO THE
SUFFICIENCY OR ADVISABILITY OF THE PROVISIONS CONTAINED IN THE INTERCREDITOR
AGREEMENT. A COPY OF THE INTERCREDITOR AGREEMENT MAY BE OBTAINED FROM THE
ADMINISTRATIVE AGENT.

(c) THE INTERCREDITOR AGREEMENT IS AN AGREEMENT SOLELY AMONGST THE LENDERS (AND
THEIR SUCCESSORS AND ASSIGNS) AND IS NOT AN AGREEMENT TO WHICH HOLDINGS OR ANY
OF ITS SUBSIDIARIES IS PARTY. AS MORE FULLY PROVIDED THEREIN, THE INTERCREDITOR
AGREEMENT CAN ONLY BE AMENDED BY THE PARTIES THERETO IN ACCORDANCE WITH THE
PROVISIONS THEREOF.

13.22 Absence of Fiduciary Relationship. Notwithstanding any other provision of
this Agreement or any provision of any other Credit Document, (i) none of the
Joint Lead Arrangers, the Documentation Agent or any Lender shall, solely by
reason of this Agreement or any other Credit Document, have any fiduciary,
advisory or agency relationship or duty in respect of any Lender or any other
Person and (ii) Holdings and the Borrowers hereby waive, to the fullest extent
permitted by law, any claims they may have against any Joint Lead Arranger, the
Documentation Agent or any Lender for breach of fiduciary duty or alleged breach
of fiduciary duty.

Section 14. Credit Agreement Party Guaranty.

14.01 The Guaranty. In order to induce the Agents, the Collateral Agent and the
Lenders to enter into this Agreement and to extend credit hereunder, and to
induce the other Guaranteed Creditors to enter into Designated Interest Rate
Protection Agreements and Designated Treasury Services Agreements in recognition
of the direct benefits to be received by each Credit Agreement Party from the
proceeds of the Term Loans and the entering into of such Designated Interest
Rate Protection Agreements and Designated Treasury Services Agreements, each
Credit Agreement Party hereby agrees with the Guaranteed Creditors as follows:
each Credit Agreement Party hereby unconditionally and irrevocably guarantees as
primary obligor and not merely as surety the full and prompt payment when due,
whether upon maturity, acceleration or otherwise, of any and all of its Relevant
Guaranteed Obligations to the Guaranteed Creditors. If any or all of the
Relevant Guaranteed Obligations of any Credit Agreement Party to the Guaranteed
Creditors becomes due and payable hereunder, such Credit Agreement Party,
unconditionally and irrevocably, promises to pay such indebtedness to the
Administrative Agent and/or the other Guaranteed Creditors, or order, on demand,
together with any and all expenses which may be incurred by the Administrative
Agent and the other Guaranteed Creditors in collecting any of the Relevant
Guaranteed Obligations. This Credit Agreement Party Guaranty is a guaranty of
payment and not of collection. This Credit Agreement Party Guaranty is a
continuing one and all liabilities to which it applies or may apply under the
terms hereof shall be conclusively presumed to have been created in reliance
hereon. If claim is ever made upon any Guaranteed Creditor

 

-121-



--------------------------------------------------------------------------------

for repayment or recovery of any amount or amounts received in payment or on
account of any of the Relevant Guaranteed Obligations and any of the aforesaid
payees repays all or part of said amount by reason of (i) any judgment, decree
or order of any court or administrative body having jurisdiction over such payee
or any of its property or (ii) any settlement or compromise of any such claim
effected by such payee with any such claimant (including any Relevant Guaranteed
Party), then and in such event the respective Credit Agreement Party agrees that
any such judgment, decree, order, settlement or compromise shall be binding upon
such Credit Agreement Party, notwithstanding any revocation of this Credit
Agreement Party Guaranty or any other instrument evidencing any liability of any
Relevant Guaranteed Party, and each Credit Agreement Party shall be and remain
liable to the aforesaid payees hereunder for the amount so repaid or recovered
to the same extent as if such amount had never originally been received by any
such payee.

14.02 Bankruptcy. Additionally, each Credit Agreement Party unconditionally and
irrevocably guarantees the payment of any and all of its Relevant Guaranteed
Obligations to the Guaranteed Creditors whether or not due or payable by any
Relevant Guaranteed Party upon the occurrence of any of the events specified in
Section 11.05, and irrevocably and unconditionally promises to pay such
indebtedness to the Guaranteed Creditors, or order, on demand, in lawful money
of the United States.

14.03 Nature of Liability. The liability of each Credit Agreement Party
hereunder is primary, absolute and unconditional, exclusive and independent of
any security for or other guaranty of the Relevant Guaranteed Obligations,
whether executed by any other guarantor or by any other party, and each Credit
Agreement Party understands and agrees, to the fullest extent permitted under
law, that the liability of such Credit Agreement Party hereunder shall not be
affected or impaired by (a) any direction as to application of payment by any
Relevant Guaranteed Party or by any other party, or (b) any other continuing or
other guaranty, undertaking or maximum liability of a guarantor or of any other
party as to the Relevant Guaranteed Obligations, or (c) any payment on or in
reduction of any such other guaranty or undertaking (other than payment in cash
of the Relevant Guaranteed Obligations), or (d) any dissolution, termination or
increase, decrease or change in personnel by any Relevant Guaranteed Party, or
(e) any payment made to any Guaranteed Creditor on the Relevant Guaranteed
Obligations which any such Guaranteed Creditor repays to any Relevant Guaranteed
Party pursuant to court order in any bankruptcy, reorganization, arrangement,
moratorium or other debtor relief proceeding, and each Credit Agreement Party
waives any right to the deferral or modification of its obligations hereunder by
reason of any such proceeding, or (f) any action or inaction by the Guaranteed
Creditors as contemplated in Section 14.05, or (g) any invalidity, irregularity
or enforceability of all or any part of the Relevant Guaranteed Obligations or
of any security therefor.

14.04 Independent Obligation. The obligations of each Credit Agreement Party
hereunder are independent of the obligations of any other guarantor, any other
party or any Relevant Guaranteed Party, and a separate action or actions may be
brought and prosecuted against any Credit Agreement Party whether or not action
is brought against any other guarantor, any other party or any Relevant
Guaranteed Party and whether or not any other guarantor, any other party or any
Relevant Guaranteed Party be joined in any such action or actions. Each Credit
Agreement Party waives, to the fullest extent permitted by law, the benefit of
any statute of limitations affecting its liability hereunder or the enforcement
thereof. Any payment by any Relevant Guaranteed Party or other circumstance
which operates to toll any statute of limitations as to such Relevant Guaranteed
Party shall operate to toll the statute of limitations as to the relevant Credit
Agreement Party.

14.05 Authorization. To the fullest extent permitted under law, each Credit
Agreement Party authorizes the Guaranteed Creditors without notice or demand,
and without affecting or impairing its liability hereunder, from time to time
to:

(a) change the manner, place or terms of payment of, and/or change or extend the
time of payment of, renew, increase, accelerate or alter, any of the Relevant
Guaranteed Obligations (including any increase or decrease in the principal
amount thereof or the rate of interest or fees thereon), any security therefor,
or any liability incurred directly or indirectly in respect thereof, and this
Credit Agreement Party Guaranty shall apply to the Relevant Guaranteed
Obligations as so changed, extended, renewed or altered;

(b) take and hold security for the payment of the Relevant Guaranteed
Obligations and sell, exchange, release, impair, surrender, realize upon or
otherwise deal with in any manner and in any order any property by whomsoever at
any time pledged or mortgaged to secure, or howsoever securing, the Relevant
Guaranteed Obligations or any liabilities (including any of those hereunder)
incurred directly or indirectly in respect thereof or hereof, and/or any offset
thereagainst;

 

-122-



--------------------------------------------------------------------------------

(c) exercise or refrain from exercising any rights against any Relevant
Guaranteed Party, any other Credit Party or others or otherwise act or refrain
from acting;

(d) release or substitute any one or more endorsers, guarantors, any Relevant
Guaranteed Party, other Credit Parties or other obligors;

(e) settle or compromise any of the Relevant Guaranteed Obligations, any
security therefor or any liability (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and may subordinate the
payment of all or any part thereof to the payment of any liability (whether due
or not) of any Relevant Guaranteed Party to its creditors other than the
Guaranteed Creditors;

(f) apply any sums by whomsoever paid or howsoever realized to any liability or
liabilities of any Relevant Guaranteed Party to the Guaranteed Creditors
regardless of what liability or liabilities of such Relevant Guaranteed Party
remain unpaid;

(g) consent to or waive any breach of, or any act, omission or default under,
this Agreement, any other Credit Document, any Designated Interest Rate
Protection Agreement, any Designated Treasury Services Agreement or any of the
instruments or agreements referred to herein or therein, or otherwise amend,
modify or supplement this Agreement, any other Credit Document, any Designated
Interest Rate Protection Agreement, any Designated Treasury Services Agreement
or any of such other instruments or agreements; and/or

(h) take any other action which would, under otherwise applicable principles of
common law, give rise to a legal or equitable discharge of such Credit Agreement
Party from its liabilities under this Credit Agreement Party Guaranty.

14.06 Reliance. It is not necessary for any Guaranteed Creditor to inquire into
the capacity or powers of any Relevant Guaranteed Party or the officers,
directors, partners or agents acting or purporting to act on their behalf, and
any Relevant Guaranteed Obligations made or created in reliance upon the
professed exercise of such powers shall be guaranteed hereunder.

14.07 Subordination. Any indebtedness of any Relevant Guaranteed Party now or
hereafter owing to any Credit Agreement Party is hereby subordinated to the
Relevant Guaranteed Obligations of such Relevant Guaranteed Party owing to the
Guaranteed Creditors; and if the Administrative Agent so requests at a time when
an Event of Default exists, all such indebtedness of such Relevant Guaranteed
Party to such Credit Agreement Party shall be collected, enforced and received
by such Credit Agreement Party for the benefit of the Guaranteed Creditors and
be paid over to the Administrative Agent on behalf of the Guaranteed Creditors
on account of the Relevant Guaranteed Obligations of such Relevant Guaranteed
Party to the Guaranteed Creditors, but without affecting or impairing in any
manner the liability of any Credit Agreement Party under the other provisions of
this Credit Agreement Party Guaranty. Without limiting the generality of the
foregoing, each Credit Agreement Party hereby agrees with the Guaranteed
Creditors that it will not exercise any right of subrogation which it may at any
time otherwise have as a result of this Credit Agreement Party Guaranty (whether
contractual, under Section 509 of the Bankruptcy Code or otherwise) until all
Relevant Guaranteed Obligations have been irrevocably paid in full in cash.

14.08 Waiver.

(a) Each Credit Agreement Party waives any right (except as shall be required by
applicable law and cannot be waived) any right to require any Guaranteed
Creditor to (i) proceed against any Relevant Guaranteed Party, any other
guarantor or any other party, (ii) proceed against or exhaust any security held
from any Relevant Guaranteed Party, any other guarantor or any other party or
(iii) pursue any other remedy in any Guaranteed Creditor’s power whatsoever.
Each Credit Agreement Party waives any defense (except as shall be required by
applicable statute and cannot be waived) based on or arising out of any defense
of any Relevant Guaranteed Party, any other guarantor or any other party, other
than payment of the Relevant Guaranteed Obligations to the extent of such
payment, based on or arising out of the disability of any Relevant Guaranteed
Party,

 

-123-



--------------------------------------------------------------------------------

any other guarantor or any other party, or the validity, legality or
unenforceability of the Relevant Guaranteed Obligations or any part thereof from
any cause, or the cessation from any cause of the liability of any Relevant
Guaranteed Party other than payment of the Relevant Guaranteed Obligations to
the extent of such payment. The Guaranteed Creditors may, at their election,
foreclose on any security held by the Administrative Agent, the Collateral Agent
or any other Guaranteed Creditor by one or more judicial or nonjudicial sales,
whether or not every aspect of any such sale is commercially reasonable (to the
extent such sale is permitted by applicable law), or exercise any other right or
remedy the Guaranteed Creditors may have against any Relevant Guaranteed Party
or any other party, or any security, without affecting or impairing in any way
the liability of any Credit Agreement Party hereunder except to the extent the
Relevant Guaranteed Obligations have been paid. Each Credit Agreement Party
waives, to the fullest extent permitted under law, any defense arising out of
any such election by the Guaranteed Creditors, even though such election
operates to impair or extinguish any right of reimbursement or subrogation or
other right or remedy of such Credit Agreement Party against any Relevant
Guaranteed Party or any other party or any security.

(b) Each Credit Agreement Party waives, to the fullest extent permitted under
law, all presentments, demands for performance, protests and notices, including,
without limitation, notices of nonperformance, notices of protest, notices of
dishonor, notices of acceptance of this Credit Agreement Party Guaranty, and
notices of the existence, creation or incurring of new or additional Relevant
Guaranteed Obligations. Each Credit Agreement Party assumes all responsibility
for being and keeping itself informed of each Relevant Guaranteed Party’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Relevant Guaranteed Obligations and the nature, scope
and extent of the risks which such Credit Agreement Party assumes and incurs
hereunder, and agrees that neither the Administrative Agent nor any of the other
Guaranteed Creditors shall have any duty to advise any Credit Agreement Party of
information known to them regarding such circumstances or risks.

14.09 Maximum Liability. It is the desire and intent of each Credit Agreement
Party and the Guaranteed Creditors that this Credit Agreement Party Guaranty
shall be enforced against such Credit Agreement Party to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought. If, however, and to the extent that, the
obligations of any Credit Agreement Party under this Credit Agreement Party
Guaranty shall be adjudicated to be invalid or unenforceable for any reason
(including, without limitation, because of any applicable state or federal law
relating to fraudulent conveyances or transfers), then the amount of such Credit
Agreement Party’s obligations under this Credit Agreement Party Guaranty shall
be deemed to be reduced and such Credit Agreement Party shall pay the maximum
amount of the Relevant Guaranteed Obligations which would be permissible under
applicable law.

14.10 Payments. All payments made by a Credit Agreement Party pursuant to this
Section 14 will be made without setoff, counterclaim or other defense, and shall
be subject to the provisions of Sections 5.03 and 5.04.

*        *        *

 

-124-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.

 

BWAY INTERMEDIATE COMPANY, INC. BWAY HOLDING COMPANY BWAY CORPORATION
NORTH AMERICA PACKAGING CORPORATION By:   /s/ Mary Ann Sigler   Name: Mary Ann
Sigler   Title: Vice President

[Signature Page 2012 BWAY Term Loan Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS, Individually and as Administrative Agent
By:   /s/ Erin Morrissey   Name: Erin Morrissey   Title: Director By:   /s/
Scottye Lindsay   Name: Scottye Lindsay   Title: Director

[Signature Page 2012 BWAY Term Loan Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., Individually and as Syndication Agent By:   /s/ James
Foley   Name: James Foley   Title: Vice President

[Signature Page 2012 BWAY Term Loan Agreement]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, Individually and as Documentation Agent By:   /s/ Robert
Ehudin   Name: Robert Ehudin   Title: Authorized Signatory

[Signature Page 2012 BWAY Term Loan Agreement]